Exhibit 10.1

EXECUTION COPY

 

 

 

$750,000,000

FIRST LIEN CREDIT AGREEMENT

Dated as of February 11, 2014,

Among

NEWPAGE INVESTMENT COMPANY LLC,

as Holdings,

NEWPAGE CORPORATION,

as Borrower,

EACH OF THE SUBSIDIARIES OF THE BORROWER PARTY HERETO, as Subsidiary Loan

Parties

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent and Collateral Agent,

 

 

CREDIT SUISSE SECURITIES (USA) LLC, BARCLAYS BANK PLC,

UBS SECURITIES LLC AND BMO CAPITAL MARKETS CORP.

as Joint Lead Arrangers and Joint Book Runners

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1 DEFINITIONS

     1   

Section 1.01

  Defined Terms      1   

Section 1.02

  Terms Generally      55   

Section 1.03

  Exchange Rates; Currency Equivalents      56   

Section 1.04

  Timing of Payment or Performance      56   

Section 1.05

  Times of Day      56   

ARTICLE 2 THE CREDITS

     56   

Section 2.01

  Commitments      56   

Section 2.02

  Loans and Borrowings      57   

Section 2.03

  Requests for Borrowings      57   

Section 2.04

  Funding of Borrowings      58   

Section 2.05

  Interest Elections      59   

Section 2.06

  Repayment of Loans; Evidence of Debt      60   

Section 2.07

  Repayment of Loans      61   

Section 2.08

  Prepayment of Loans      62   

Section 2.09

  Fees      64   

Section 2.10

  Interest      65   

Section 2.11

  Alternate Rate of Interest      65   

Section 2.12

  Increased Costs      66   

Section 2.13

  Break Funding Payments      67   

Section 2.14

  Taxes      67   

Section 2.15

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      71   

Section 2.16

  Mitigation Obligations; Replacement of Lenders      73   

Section 2.17

  Illegality      74   

Section 2.18

  Incremental Commitments      75   

Section 2.19

  Defaulting Lender      79   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     80   

Section 3.01

  Organization; Powers      80   

Section 3.02

  Authorization      81   

Section 3.03

  Enforceability      81   

Section 3.04

  Governmental Approvals      81   

Section 3.05

  Financial Statements      82   

Section 3.06

  No Material Adverse Effect      82   

Section 3.07

  Title to Properties; Possession Under Leases      82   

Section 3.08

  Subsidiaries      83   

Section 3.09

  Litigation; Compliance with Laws      83   

Section 3.10

  Federal Reserve Regulations      83   

Section 3.11

  Investment Company Act      83   

Section 3.12

  Use of Proceeds      84   

Section 3.13

  Taxes      84   

Section 3.14

  No Material Misstatements      84   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE  

Section 3.15

  Employee Benefit Plans      85   

Section 3.16

  Environmental Matters      85   

Section 3.17

  Security Documents      86   

Section 3.18

  Location of Real Property and Leased Premises      87   

Section 3.19

  Solvency      87   

Section 3.20

  Labor Matters      87   

Section 3.21

  Insurance      88   

Section 3.22

  No Default      88   

Section 3.23

  Intellectual Property; Licenses; Etc.      88   

Section 3.24

  Senior Debt      88   

Section 3.25

  USA PATRIOT Act; OFAC      88   

Section 3.26

  Foreign Corrupt Practices Act      89   

ARTICLE 4 CONDITIONS OF LENDING

     89   

Section 4.01

  All Credit Events      89   

Section 4.02

  First Credit Event      90   

ARTICLE 5 AFFIRMATIVE COVENANTS

     93   

Section 5.01

  Existence; Businesses and Properties      93   

Section 5.02

  Insurance      93   

Section 5.03

  Taxes      94   

Section 5.04

  Financial Statements, Reports, Etc.      94   

Section 5.05

  Litigation and Other Notices      96   

Section 5.06

  Compliance with Laws      97   

Section 5.07

  Maintaining Records; Access to Properties and Inspections      97   

Section 5.08

  Use of Proceeds      97   

Section 5.09

  Compliance with Environmental Laws      97   

Section 5.10

  Further Assurances; Additional Security      98   

ARTICLE 6 NEGATIVE COVENANTS

     100   

Section 6.01

  Indebtedness      100   

Section 6.02

  Liens      106   

Section 6.03

  Sale and Lease Back Transactions      110   

Section 6.04

  Investments, Loans and Advances      110   

Section 6.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      114   

Section 6.06

  Dividends and Distributions      117   

Section 6.07

  Transactions with Affiliates      119   

Section 6.08

  Business of the Borrower and the Subsidiaries      122   

Section 6.09

  Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Bylaws and Certain Other Agreements; Etc.      122
  

Section 6.10

  Total Net Leverage Ratio      125   

Section 6.11

  Hedging Agreements      126   

Section 6.12

  No Other “Designated Senior Debt”      126   

Section 6.13

  Fiscal Year; Accounting      126   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE  

ARTICLE 7 HOLDINGS COVENANTS

     126   

Section 7.01

  Holdings Covenants      126   

ARTICLE 8 EVENTS OF DEFAULT

     126   

Section 8.01

  Events of Default      126   

Section 8.02

  Treatment of Certain Payments      129   

Section 8.03

  Exclusion of Immaterial Subsidiaries      129   

Section 8.04

  Right to Cure      130   

ARTICLE 9 THE AGENTS

     130   

Section 9.01

  Appointment      130   

Section 9.02

  Delegation of Duties      131   

Section 9.03

  Exculpatory Provisions      131   

Section 9.04

  Reliance by Agents      132   

Section 9.05

  Notice of Default      133   

Section 9.06

  Non-Reliance on Agents and Other Lenders      133   

Section 9.07

  Indemnification      134   

Section 9.08

  Agent in Its Individual Capacity      134   

Section 9.09

  Successor Administrative Agent      134   

Section 9.10

  Joint Lead Arrangers and Documentation Agent      135   

Section 9.11

  Security Documents, Collateral Agent and Applicable Collateral Agent      135
  

Section 9.12

  Right to Realize on Collateral and Enforce Guarantees      136   

Section 9.13

  Withholding Tax      137   

ARTICLE 10 MISCELLANEOUS

     137   

Section 10.01

  Notices; Communications      137   

Section 10.02

  Survival of Agreement      138   

Section 10.03

  Binding Effect      139   

Section 10.04

  Successors and Assigns      139   

Section 10.05

  Expenses; Indemnity      145   

Section 10.06

  Right of Set-off      147   

SECTION 10.07

  APPLICABLE LAW      148   

Section 10.08

  Waivers; Amendment      148   

Section 10.09

  Interest Rate Limitation      151   

Section 10.10

  Entire Agreement      151   

Section 10.11

  WAIVER OF JURY TRIAL      151   

Section 10.12

  Severability      152   

Section 10.13

  Counterparts      152   

Section 10.14

  Headings      152   

Section 10.15

  Jurisdiction; Consent to Service of Process      152   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE  

Section 10.16

  Confidentiality      153   

Section 10.17

  Platform; Borrower Materials      153   

Section 10.18

  Release of Liens and Guarantees      154   

Section 10.19

  Judgment Currency      155   

Section 10.20

  USA PATRIOT Act Notice      156   

Section 10.21

  Affiliate Lenders      156   

Section 10.22

  Agency of the Borrower for the Loan Parties      157   

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Administrative Questionnaire

Exhibit C

   Form of Solvency Certificate

Exhibit D

   Form of Borrowing Request

Exhibit E

   Form of Interest Election Request

Exhibit F

   Form of Mortgage

Exhibit G

   Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit H-1

   Form of First Lien/First Lien Intercreditor Agreement

Exhibit H-2

   Form of First Lien/Second Lien Intercreditor Agreement

Exhibit I

   EBITDA Adjustments Pursuant to the Sponsor Model

Exhibit J

   Form of Compliance Certificate

Exhibit K

   Form of Certification of Consolidated Annual Budget

Exhibit L

   Form of Non-Bank Tax Certificate

Exhibit M

   Shared Services Agreement Term Sheet

Schedule 1.01A

   Certain Subsidiaries

Schedule 1.01B

   Mortgaged Properties

Schedule 1.01C

   Immaterial Subsidiaries

Schedule 1.01D

   Refinanced Indebtedness

Schedule 2.01

   Commitments

Schedule 3.05

   Financial Statements

Schedule 3.07(b)

   Possession Under Leases

Schedule 3.07(d)

   Options or Rights on Mortgaged Properties

Schedule 3.08(a)

   Subsidiaries

Schedule 3.08(b)

   Existing Agreements Relating to Equity Interests

Schedule 3.16

   Environmental Matters

Schedule 3.21

   Insurance

Schedule 5.10

   Exceptions to Collateral and Guarantee Requirement

Schedule 6.01

   Existing Indebtedness

Schedule 6.02(a)

   Existing Liens

Schedule 6.04

   Existing Investments

Schedule 6.07

   Transactions with Affiliates

Schedule 10.01

   Notice Information

 

iv



--------------------------------------------------------------------------------

This FIRST LIEN CREDIT AGREEMENT dated as of February 11, 2014 (this
“Agreement”), is by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited
liability company (“Holdings”), NEWPAGE CORPORATION, a Delaware corporation (the
“Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER PARTY HERETO, as
Subsidiary Loan Parties, the LENDERS party hereto from time to time, and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, the “Collateral Agent”) for the Lenders.

WHEREAS, NewPage Holdings, Inc. (“Target”), a Delaware corporation and indirect
parent of the Borrower, has entered into that certain Agreement and Plan of
Merger dated as of January 3, 2014 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Merger Agreement”) by and
among, Verso Merger Sub Inc., a Delaware corporation (“Merger Sub”), Verso Paper
Corp., a Delaware corporation, and Target, pursuant to which Target will merge
with and into Merger Sub (such merger, when consummated in accordance with the
terms of the Merger Agreement, the “Merger”), with Target surviving as an
indirect parent of the Borrower (the date of such Merger, the “Merger Closing
Date”);

WHEREAS, in connection the Merger, the Borrower has requested the Lenders to
make Term B Loans on the Closing Date in an aggregate principal amount of $750.0
million for the purposes set forth in Section 5.08; and

WHEREAS, the capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof.

NOW, THEREFORE, the Lenders are willing to make such Term B Loans to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Defined Terms . As used in this Agreement, the following terms
shall have the meanings specified below:

“ABL Credit Agreement” shall mean that certain Asset-Based Revolving Credit
Agreement dated as of the Closing Date by and among Holdings, the Borrower, the
Subsidiaries of the Borrower party thereto, the lenders party thereto, and
Barclays Bank PLC, as administrative agent, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“ABL Credit Facility Documents” shall mean the ABL Credit Agreement, the ABL
Intercreditor Agreement, any notes issued pursuant to the ABL Credit Agreement,
any other document so designated by the Borrower by written notice to the
Administrative Agent, and the other “Loan Documents” under and as defined in the
ABL Credit Agreement as each such document may be amended, restated,
supplemented or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“ABL Intercreditor Agreement” shall mean the ABL Intercreditor Agreement dated
as of the date hereof by and between Barclays Bank PLC, as ABL Facility Agent
(as defined therein), and Credit Suisse AG, Cayman Islands Branch as
Intercreditor Agent (as defined therein), as such document may be amended,
renewed, extended, supplemented, restated or otherwise modified from time to
time.

“ABL Maturity Date” shall mean February 11, 2019.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement (or other analogous term in another Permitted Senior
Intercreditor Agreement).

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by Credit Suisse as its
“prime rate” at its principal office in New York, New York and (c) the Adjusted
LIBO Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the London interbank offered rate administered by ICE Benchmark
Administration Limited for deposits in dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by ICE Benchmark
Administration Limited as an authorized vendor for the purpose of displaying
such rates) on such day. Any change in such rate announced by Credit Suisse
shall take effect at the opening of business on the day specified in the
announcement of such change. The prime rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the prime rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article 2.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(x) (a) the LIBO Rate in effect for such Interest Period divided by (b) one
minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if any,
and (y) 1.25%.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 10.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same shall be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Agreement Currency” shall mean have the meaning assigned to such term in
Section 10.19.

“All-in Yield” shall mean, as to any Loans (or Class of Applicable Other Pari
Loans, if applicable), the yield thereon payable to all Lenders (or other
lenders, as applicable) providing such Loans (or Class of Applicable Other Pari
Loans, if applicable) in the primary syndication thereof, as reasonably
determined by the Administrative Agent, whether in the form of interest rate,
margin, original issue discount, up-front fees, rate floors or otherwise;
provided, that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Loans (or Class of Applicable Other Pari Loans, if applicable)); and provided,
further, that “All-in Yield” shall not include arrangement, commitment,
underwriting, structuring or similar fees paid to arrangers for such Loans (or
Class of Applicable Other Pari Loans, if applicable) and customary consent fees
for an amendment paid generally to consenting lenders.

“Applicable Collateral Agent” shall mean (i) (a) with respect to the ABL
Priority Collateral (or other analogous term in another Permitted Senior
Intercreditor Agreement, as applicable), the ABL Facility Agent (as defined in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement, as applicable)), and (b) with respect to the
Non-ABL Priority Collateral (or other analogous term in another Permitted Senior
Intercreditor Agreement, as applicable), the Intercreditor Agent (as defined in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement, as applicable)) and as appointed pursuant to the
Permitted Junior Intercreditor Agreement, or (ii) if at any time there is no ABL
Intercreditor Agreement or other intercreditor agreement as described in the
definition of Permitted Senior Intercreditor Agreement then in effect, the
Collateral Agent.

“Applicable Date” shall have the meaning assigned to such term in
Section 10.08(f).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
8.25% per annum in the case of any Eurocurrency Loan and 7.25% per annum in the
case of any ABR Loan, (ii) with respect to any Other Incremental Term Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement relating
thereto, and (iii) with respect to any Refinancing Term Loan, the “Applicable
Margin” set forth in the agreement governing such Refinancing Term Loan.

 

3



--------------------------------------------------------------------------------

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and be reasonably
satisfactory to the Borrower.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is not a corporation and
is owned or managed by a single entity, the board of directors or other
governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17(a).

“Borrower Notice” shall have the meaning assigned to such term in clause (i) of
the definition of the term “Collateral and Guarantee Requirement”.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean $500,000.00, except in the case of ABR Loans,
$250,000.00.

“Borrowing Multiple” shall mean $500,000.00, except in the case of ABR Loans,
$100,000.00.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

4



--------------------------------------------------------------------------------

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests (other than Permitted Cure Securities) of Holdings or a cash
capital contribution to the Borrower after the Closing Date;

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made, and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase, and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments in respect of a Permitted Business Acquisition; or

 

5



--------------------------------------------------------------------------------

(h) the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries (including, for the purposes of this definition, CWPC) on a
consolidated basis for any period, Interest Expense for such period, less the
sum of, without duplication, (a) pay in kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any debt
issuance costs, commissions, financing fees paid by, or on behalf of, the
Borrower or any Subsidiary, including such fees paid in connection with the
Transactions and the expensing of any non-recurring bridge, commitment or other
financing fees, including those paid in connection with the Transactions or any
amendment of this Agreement or upon entering into a Permitted Receivables
Financing, (c) the amortization of debt discounts, if any, or fees in respect of
Hedging Agreements, (d) cash interest income of the Borrower and the
Subsidiaries for such period and (e) the accretion or accrual of discounted
liabilities during such period; provided that Cash Interest Expense shall
exclude any one time financing fees, including those paid in connection with the
Transactions, or upon entering into a Permitted Receivables Financing or any
amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person or, with respect to Cash Management
Agreements in existence on the Closing Date, Wells Fargo Bank, National
Association, in each case, in its capacity as a party to such Cash Management
Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

 

6



--------------------------------------------------------------------------------

(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the Board of Directors of Holdings or a Permitted
Holder, (B) appointed by managers so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under the
ABL Credit Agreement or any Permitted Refinancing Indebtedness in respect of the
foregoing or any other Indebtedness or Disqualified Stock with an aggregate
liquidation preference in excess of $50.0 million; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 as in effect on the Closing Date), other than
any combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in Holdings’ Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in Holdings’ Equity
Interests;

provided that any transactions pursuant to, in connection with, or to effectuate
the Merger shall not constitute a Change in Control for any purpose under this
Agreement or any other Loan Document.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, or and any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under this clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.12 generally on other borrowers of
loans under United States of America cash flow term loan credit facilities.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans or Other
Incremental Term Loans; and (b) when used in respect of any Commitment, whether
such Commitment is in respect of Term B Loans or Other Incremental Term Loans.
Other Incremental Loans that have different terms and conditions (together with
the Commitments in respect thereof) shall be construed to be in different
Classes.

 

7



--------------------------------------------------------------------------------

“Class Loans” shall have the meaning assigned to such term in Section 10.08(f).

“Class of Applicable Other Pari Loans” shall have the meaning assigned to such
term in the last paragraph of Section 6.01.

“Closing Date” shall mean February 11, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investors” shall mean (x) prior to the consummation of the Merger, each of
(a) Oaktree Capital Management and its Fund Affiliates, (b) Centerbridge
Partners and its Fund Affiliates, (c) J.P. Morgan Asset Management and its Fund
Affiliates and (d) The Goldman Sachs Group and its Fund Affiliates and (y) after
consummation of the Merger, each of (a) the Fund and the Fund Affiliates and
(b) the Management Group.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Lenders pursuant to any Security
Document.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the date hereof, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time among Holdings, the Borrower, each
Subsidiary Loan Party, the Collateral Agent, and the other parties thereto.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(f), the ABL Intercreditor Agreement and any other
Permitted Senior Intercreditor Agreement):

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such person, and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Domestic Subsidiary (other than the Subsidiaries listed on
Schedule 1.01A and FSHCOs) owned on the Closing Date directly by the Borrower or
any Subsidiary Loan Party and (B) a pledge of 65% of the outstanding voting
Equity Interests and 100% of the outstanding non-voting Equity Interests of each
“first tier” Foreign Subsidiary and FSHCO directly owned by any Loan Party
(other than Subsidiaries listed on Schedule 1.01A), and (ii) the Collateral
Agent (or such other person as is provided in the ABL Intercreditor Agreement)
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

 

8



--------------------------------------------------------------------------------

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5.0 million (other than (A) intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of Holdings and its subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) the Collateral Agent (or such other person as is provided in the ABL
Intercreditor Agreement) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to each of
the Collateral Agreement and each applicable Intercreditor Agreement, in the
form specified therein, duly executed and delivered on behalf of such Subsidiary
Loan Party;

(e) [Reserved];

(f) after the Closing Date, (i) (A) all the outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(f), all the Equity Interests that are acquired by a
Loan Party after the Closing Date, shall have been pledged pursuant to the
Collateral Agreement; provided that in no event shall more than 65% of the
issued and outstanding voting Equity Interests of any “first tier” Foreign
Subsidiary or any FSHCO directly owned by such Loan Party be pledged to secure
the Obligations, and in no event shall any of the issued and outstanding Equity
Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party be pledged to secure the Obligations, and (ii) the
Collateral Agent (or such other person as is provided in the ABL Intercreditor
Agreement) shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by law or reasonably requested
by the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

 

9



--------------------------------------------------------------------------------

(h) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 90 days following the Closing Date (or such longer
time as the Collateral Agent shall agree in its discretion), the Borrower and
each Loan Party shall deliver, or cause to be delivered, to the Collateral Agent
(i) counterparts of each Mortgage (and any related Security Documents) to be
entered into with respect to each Mortgaged Property set forth on Schedule 1.01B
duly executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing, which Mortgages the Borrower or its
Subsidiaries shall cause to be recorded or filed in such manner and such place
as is required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent granted pursuant to the Mortgages and shall pay in
full all taxes, fees and other charges payable in connection therewith, and
(ii) opinions of local counsel, delivered to the Collateral Agent, addressing
customary matters (and containing customary exceptions reasonably satisfactory
to the Collateral Agent) in form and substance reasonably satisfactory to the
Collateral Agent, (iii) copies of the existing surveys (if any) with respect to
each Mortgaged Property, (iv) a fully paid policy of title insurance (or “pro
forma” or reasonably marked up commitment having the same effect of a title
insurance policy) (A) in a form reasonably satisfactory to the Collateral Agent
insuring the Lien of each Mortgage as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens, together with
such customary endorsements (including zoning endorsements where reasonably
appropriate and available) as the Collateral Agent may reasonably request or
agree to (including, for the avoidance of doubt, so called “pro tanto”
endorsements aggregating coverage for this Agreement and the ABL Credit
Agreement, if available) and any such coinsurance and reinsurance (with
provisions for direct access) as shall be reasonably required by the Collateral
Agent, (B) in an amount reasonably satisfactory to the Collateral Agent, and
(C) issued by a nationally recognized title insurance company reasonably
satisfactory to the Collateral Agent, (v) upon the Collateral Agent’s reasonable
request, to the extent FIRREA requires an appraisal after the Closing Date due
to a Change in Law, an appraisal complying with the requirements of FIRREA
prepared by a third-party appraiser reasonably selected by the Collateral Agent,
(vi) subject to the Borrower’s commercially reasonable efforts, subordination,
nondisturbance and attornment agreements with respect to any material lease, if
requested by the Collateral Agent, for any lease of all or a portion of any
Mortgaged Property and (vii) other documents including, but not limited to, any
consents, agreements and confirmations of third parties, as the Collateral Agent
may reasonably request with respect to any such Mortgages or Mortgaged Property;

(i) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 90 days following the Closing Date (or such longer
time as the Collateral Agent shall agree in its discretion), the Borrower and
each Loan Party shall deliver to the Collateral Agent a completed Flood
Certificate with respect to each Mortgaged Property, which Flood Certificate
shall (x) be addressed to the Collateral Agent and (y) otherwise comply with the
Flood Program; (B) if such Flood Certificate states that such Mortgaged Property
has improvements located in a Flood Zone, the Borrower’s written acknowledgment
of receipt of written notification from the Collateral Agent (x) as to the
existence of such Mortgaged Property within a Flood Zone and (y) as to whether
the community in which each Mortgaged Property is located is participating in
the Flood Program (the “Borrower Notice”); and (C) if such Mortgaged Property
has improvements located in a Flood Zone and is located in a community that
participates in the Flood Program, evidence that the Borrower has obtained flood
insurance, either by purchase of a policy through the National Flood Insurance
Program or by purchase of private flood insurance, that is in compliance with
all applicable requirements of the Flood Program (the “Evidence of Flood
Insurance”);

 

10



--------------------------------------------------------------------------------

(j) evidence of the Insurance and liability insurance required by the terms of
this Agreement and, subject to Section 5.10(f), the Mortgages;

(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

Notwithstanding anything herein or any other Loan Document to the contrary, in
no event will a Mortgage be taken or filed on any Mortgaged Property without
previously complying with the requirements under clause (i) of this definition.

“Commitment Letter” shall mean that certain Commitment Letter dated as of
January 3, 2014 by and among Verso, Credit Suisse AG, Credit Suisse Securities
(USA) LLC, Barclays Bank PLC, UBS AG, Stamford Branch and UBS Securities LLC, as
amended, restated, supplemented or otherwise modified through the date hereof.

“Commitments” shall mean, with respect to any Lender, such Lender’s Term B Loan
Commitment and/or Incremental Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” means a fact, condition, occurrence,
circumstance, event, change, development or effect that, individually or in the
aggregate, (a) is, or would reasonably be expected to be, individually or in the
aggregate, materially adverse to the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Target and its
Subsidiaries, taken as a whole, but for purposes of this clause (a) shall not
include events or effects resulting from (i) changes in general economic or
political conditions or the securities, credit or financial markets in general,
(ii) general changes or developments in the industries in which the Target and
its Subsidiaries operate, including general changes in Law (as defined in the
Merger Agreement) or regulation across such industries, changes in paper pricing
or commodity pricing, (iii) any acts of terrorism or war, (iv) any hurricane,
tornado, flood, earthquake, natural disasters, acts of God or other comparable
events, (v) changes in GAAP or the interpretation thereof, (vi) any failure to
meet internal or published projections, forecasts or revenue or earning
predictions for any period (it being understood that the exception in this
clause (vi) shall not prevent or otherwise affect a determination that any fact,
circumstance, event, change or effect underlying such failure has or may
reasonably be expected to result in, or contribute to, a Company Material
Adverse Effect); or (vii) any adverse change attributable to the announcement or
consummation of the Merger Agreement or the transactions contemplated thereby,
including any adverse change in, or loss of, any customer, distributor,
supplier, licensor, employee or similar relationships, including as a result of
the identity of Verso Paper Corp.;

 

11



--------------------------------------------------------------------------------

provided that, with respect to clauses (i) through (v), such facts,
circumstances, events, changes or effects shall be taken into account to the
extent they disproportionately adversely affect the Target and its Subsidiaries,
taken as a whole, compared to other companies operating in the industries in
which the Target and its Subsidiaries operate, or (b) prevents or would
reasonably be expected to prevent the Target’s ability to perform its
obligations under the Merger Agreement and consummate the Merger in accordance
with the terms thereof.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.12, 2.13, 2.14 or 10.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender unless the designation of such Conduit Lender
is made with the prior written consent of the Borrower (not to be unreasonably
withheld or delayed), which consent shall specify that it is being made pursuant
to the proviso in the definition of Conduit Lender and provided that the
designating Lender provides such information as the Borrower reasonably requests
in order for the Borrower to determine whether to provide its consent or (b) be
deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses and
fees, expenses or charges relating to (i) any offering of Equity Interests of
Holdings, (ii) any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case, whether or not successful), including any
(A) new product lines, (B) plant shutdown costs, (C) curtailments or
modifications to pension and post-retirement employee benefit plans in
connection with any acquisition permitted hereunder, (D) excess pension charges,
(E) acquisition integration costs, (F) facilities opening costs, and (G) any
fees, expenses, charges or change in control payments related to the
Transactions or any acquisition (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded;

 

12



--------------------------------------------------------------------------------

(ii) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations shall be excluded;

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded;

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary (other than CWPC), or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period, and (B) the Net Income for such
period shall include any ordinary course dividend, distribution or other payment
in cash received from any person in excess of the amounts included in
clause (A);

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(vii) effects of purchase accounting adjustments in component amounts required
or permitted by GAAP, resulting from the application of purchase accounting in
relation to any acquisition permitted hereunder consummated after the Closing
Date shall be excluded;

(viii) any non-cash impairment charges or asset write-offs resulting from the
application of Statement of Financial Accounting Standards No. 142 or 144, and
the amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141, shall be excluded;

(ix) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock
grants or other rights to officers, directors and employees of such person or
any of its subsidiaries shall be excluded;

(x) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded;

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

 

13



--------------------------------------------------------------------------------

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded;

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense that exceeds
the amount expensed in respect of such rent expense shall be included;

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days, and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; provided that any proceeds of
such reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (xiv); and

(xv) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

For the avoidance of doubt, payments by the Borrower to Verso pursuant to the
Shared Services Agreement shall not be added back to Consolidated Net Income.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries (including, for the purposes of this
definition, CWPC), determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the Borrower (or any other entity delivering
financial statements as permitted by Section 5.04) as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or Section 5.04(b)
(or for dates prior to the date of the first requirement under Section 5.04(a)
or Section 5.04(b), the balance sheet of NewPage Holdings Inc. for the fiscal
quarter ended September 30, 2013); provided that in each case, such amount shall
be calculated on a pro forma basis after giving effect to any acquisition or
disposition of assets that may have occurred on or after such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article 4.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $15.0 million, plus

(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

14



--------------------------------------------------------------------------------

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof, except for the operation of clause (x), (y) or (z) of
the second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
of property other than cash) from the sale of Equity Interests of Holdings or
any Parent Entity after the Closing Date and on or prior to such time (including
upon exercise of warrants or options) which proceeds have been contributed as
common equity to the capital of the Borrower and common Equity Interests of the
Borrower issued upon conversion of Indebtedness (other than Indebtedness that is
contractually subordinated in right of payment to the Obligations) of the
Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided that this clause (c) shall exclude sales of Equity Interests
financed as contemplated by Section 6.04(e) and any amounts used to finance the
payments or distributions in respect of any Junior Financing pursuant to
Section 6.09(b), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value of property other than
cash) after the Closing Date (subject to the same exclusions as are applicable
to clause (d) above); provided that the Borrower and the Subsidiaries shall be
in Pro Forma Compliance, plus

(f) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in Holdings or any Parent Entity, plus

(g) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value of property other than cash received by the
Borrower or any Subsidiary) after the Closing Date from:

(A) the sale (other than to Borrower or any Subsidiary) of the Equity Interests
of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, Borrower or
any Subsidiary, the fair market value of the Investments of Holdings, Borrower
or any Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j), minus

 

15



--------------------------------------------------------------------------------

(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
after the Closing Date prior to such time, minus

(k) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(ii) after the Closing Date prior to such time, minus

(l) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(e) prior to such time, minus

(m) payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i)(F)(y) (other than payments made with proceeds from the
issuance of Equity Interests that were excluded from the calculation of the
Cumulative Credit pursuant to clause (c) above).

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

(b) for each Excess Cash Flow Interim Period ended prior to such date but as to
which the corresponding Excess Cash Flow Period has not ended, an amount equal
to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period, minus

(c) the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.

“Cure Amount” shall have the meaning assigned to such term in Section 8.04.

“Cure Right” shall have the meaning assigned to such term in Section 8.04.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than: (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (e) accruals for add backs to
EBITDA included in clauses (a)(iv) through (a)(vii) of the definition of such
term.

 

16



--------------------------------------------------------------------------------

“CWPC” shall mean Consolidated Water Power Company, a Wisconsin corporation.

“Debt Fund Affiliate Lender” shall mean an Affiliate Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Fund does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such entity.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition that upon notice, lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.19, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity

 

17



--------------------------------------------------------------------------------

interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Borrower or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms provides that obligations
thereunder will (or upon commercially reasonably terms may) be satisfied by
delivery of Equity Interests that are not Disqualified Stock shall not be deemed
to be Disqualified Stock; provided further, however, that any Equity Interests
constituting Qualified Equity Interests when issued shall not cease to
constitute Qualified Equity Interests as a result of the subsequent extension of
the Latest Maturity Date.

 

18



--------------------------------------------------------------------------------

“Documentation Agent” shall mean Wells Fargo Bank, National Association.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the applicable date of determination)
for the purchase of Dollars with such currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries (including for the purposes of this definition, CWPC) for
such period plus (a) the sum of (in each case without duplication and to the
extent the respective amounts described in subclauses (i) through (viii) of this
clause (a) reduced such Consolidated Net Income (and were not excluded
therefrom) for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes, foreign withholding taxes and Tax Distributions
made by the Borrower during such period;

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period);

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period, including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits;

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, or recapitalization permitted
hereunder or the incurrence, modification or repayment of Indebtedness permitted
to be incurred by this Agreement (including a refinancing thereof) (whether or
not successful), including such fees, expenses or charges related to the
Obligations or the obligations in connection with the ABL Credit Agreement and
any amendment or other modification of the Obligations or the obligations in
connection with the ABL Credit Agreement or other Indebtedness;

 

19



--------------------------------------------------------------------------------

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closure, facility
consolidations, retention, severance, systems establishment costs and excess
pension charges); provided that with respect to each business optimization
expense or other restructuring charge or reserve, the Borrower shall have
delivered to the Administrative Agent an officers’ certificate specifying and
quantifying such expense or charge or reserve;

(vi) any other non-cash charges; provided that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding for the avoidance of
doubt, amortization of a prepaid item that was paid in a prior period);

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any of its Fund Affiliates (or any
accruals related to such fees and related expenses) during such period not in
contravention of this Agreement;

(viii) non-operating expenses; and

(ix) the amount of net cost savings projected by the Borrower in good faith to
be realized as a result of specified actions taken during such period
(calculated on a Pro Forma Basis as though such cost savings had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions, provided that (A) such cost savings are
reasonably expected to result from such actions, (B) such actions are taken or
committed to be taken within 36 months after the Closing Date and (C) no cost
savings shall be added pursuant to this clause (ix) to the extent duplicative of
any expenses or charges relating to such cost savings that are included in
clause (v) above with respect to such period,

minus

(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) increased such Consolidated Net Income for the respective period
for which EBITDA is being determined) non-cash items increasing Consolidated Net
Income of the Borrower and the Subsidiaries for such period (but excluding any
such items (A) in respect of which cash was received in a prior period or will
be received in a future period or (B) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges that reduced EBITDA in
any prior period).

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, dispositions and
other transactions occurring following the Closing Date pursuant to the
definition of “Pro Forma Basis”, EBITDA for the fiscal quarter ended March 31,
2013 shall be deemed to be $61,127,057, EBITDA for the fiscal quarter ended
June 30, 2013 shall be deemed to be $49,909,089, EBITDA for the fiscal quarter
ended September 30, 2013 shall be deemed to be $85,023,713, and EBITDA for the
fiscal quarter ended December 31, 2013 shall be deemed to be $72,718,152.

For the avoidance of doubt, payments by the Borrower to Verso pursuant to the
Shared Services Agreement shall not be added back to EBITDA.

 

20



--------------------------------------------------------------------------------

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, agreements, permits, decrees or
judgments, promulgated or entered into by any Governmental Authority, relating
in any way to the Environment, preservation or reclamation of natural resources,
the generation, management, presence, Release or threatened Release of, or
exposure to, any Hazardous Material or to occupational health and safety matters
(to the extent relating to the Environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a

 

21



--------------------------------------------------------------------------------

Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA;
(i) the conditions for imposition of a lien under Section 303(k) of ERISA shall
have been met with respect to any Plan; or (j) the withdrawal of any of
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article 2.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Evidence of Flood Insurance” shall have the meaning assigned to such term in
clause (i) of the definition of the term “Collateral and Guarantee Requirement”.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
the Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication:

(a) Debt Service for such Applicable Period;

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.08(c)), so long as the
amount of such prepayment is not already reflected in Debt Service;

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions and other Investments permitted
hereunder less any amounts received in respect thereof as a return of capital;

(d) Capital Expenditures that the Borrower or any Subsidiary shall, during such
Applicable Period, become obligated to make but that are not made during such
Applicable Period (to the extent permitted under this Agreement); provided that
(i) the Borrower shall deliver a certificate to the Administrative Agent not
later than 90 days after the end of such Applicable Period, signed by a
Responsible Officer of the Borrower and certifying that such Capital
Expenditures and the delivery of the related equipment will be made in the
following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period;

(e) Taxes and Tax Distributions paid in cash by Holdings and its subsidiaries on
a consolidated basis during such Applicable Period or that will be paid within
six months after the close of such Applicable Period; provided that with respect
to any such amounts to be paid after the close of such Applicable Period,
(i) any amount so deducted shall not be deducted again in a subsequent
Applicable Period, and (ii) appropriate reserves shall have been established in
accordance with GAAP;

 

22



--------------------------------------------------------------------------------

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Applicable Period;

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense;

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrower during such Applicable Period and permitted
dividends paid by any Subsidiary to any person other than Holdings, the Borrower
or any of the Subsidiaries during such Applicable Period, in each case in
accordance with Section 6.06 (other than Section 6.06(e));

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income in determining
Consolidated Net Income or as noncash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and the Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting;

(j) the amount of any mandatory prepayment of Indebtedness (other than
Indebtedness created hereunder or under any other Loan Document), together with
any interest, premium or penalties required to be paid (and actually paid) in
connection with any asset disposition or condemnation; and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and the Subsidiaries or did not represent cash received by the
Borrower and the Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

plus, without duplication,

(a) an amount equal to any decrease in Working Capital for such Applicable
Period,

(b) all amounts referred to in clauses (b), (c) and (d) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of extensions of
credit under the ABL Credit Agreement or other revolving credit facility), the
sale or issuance of any Equity Interests (including any capital contributions)
and any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets and any mortgage
or lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,

 

23



--------------------------------------------------------------------------------

(c) to the extent any permitted Capital Expenditures referred to in clause
(d) above and the delivery of the related equipment do not occur in the
following Applicable Period of the Borrower specified in the certificate of the
Borrower provided pursuant to clause (d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,

(d) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(e) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period,

(f) to the extent deducted in the computation of EBITDA, cash interest income,
and

(g) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income, or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period: (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2015.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning set forth in Section 5.10(f).

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary,

(b) each Subsidiary set forth in Schedule 1.01A,

 

24



--------------------------------------------------------------------------------

(c) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement or Requirement of Law from guaranteeing or granting Liens to secure
the Obligations at the time such Subsidiary becomes a Subsidiary (and for so
long as such restriction or any replacement or renewal thereof is in effect) or
that would require consent, approval, license or authorization of a Governmental
Authority to guarantee or grant Liens to secure the Obligations at the time such
Subsidiary becomes a Subsidiary (unless such consent, approval, license or
authorization has been received),

(e) any Special Purpose Receivables Subsidiary,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(h) any other Domestic Subsidiary with respect to which, (x) in the reasonable
judgment of the Administrative Agent and the Borrower, the cost or other
consequences of providing a Guarantee of or granting Liens to secure the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) providing such a Guarantee or granting such Liens would
likely result in material adverse tax consequences as reasonably determined by
the Borrower, and

(i) each Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Borrower and the Administrative
Agent. If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu

 

25



--------------------------------------------------------------------------------

of net income Taxes), in each case by a jurisdiction (including any political
subdivision thereof) as a result of such recipient being organized in, having
its principal office in, or in the case of any Lender, having its applicable
lending office in, such jurisdiction, or as a result of any other present or
former connection with such jurisdiction (other than any such connection arising
solely from this Agreement or any other Loan Documents or any transactions
contemplated thereunder), (ii) U.S. federal withholding Tax imposed on any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document that is required to be imposed on amounts payable to a
Lender (other than to the extent such Lender is an assignee pursuant to a
request by the Borrower under Section 2.16(b) or 2.16(c)) pursuant to laws in
force at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts or indemnification payments from any
Loan Party with respect to such withholding Tax pursuant to Section 2.14,
(iii) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.14(d) or (e) or (iv) any Tax
imposed under FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 10.08(f).

“Existing Credit Agreement” shall mean the Credit and Guaranty Agreement, dated
as of December 21, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified on or prior to the date hereof) among, among
others, Holdings, the Borrower, certain subsidiaries of the Borrower, the
lenders party thereto from time to time, and Barclays Bank PLC, as
administrative agent and collateral agent.

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.18(e).

“Extending Term Loan Lender” shall have the meaning assigned to such term in
Section 2.18(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date, there is one Facility (i.e., the Term B Facility), and thereafter,
the term “Facility” may include any other Class of Incremental Commitments and
the extensions of credit thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 

26



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean that certain Fee Letter dated as of January 3, 2014 by
and among Verso, Credit Suisse AG, Credit Suisse Securities (USA) LLC, Barclays
Bank PLC, UBS AG, Stamford Branch and UBS Securities LLC, as amended, restated,
supplemented or otherwise modified through the date hereof.

“Fees” shall have the meaning assigned to such term in Section 2.09.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H-1 hereto (which agreement in
substantially such form or with immaterial changes thereto the Administrative
Agent is authorized to enter into) together with any material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five (5) Business Days before execution thereof and,
if the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such material changes) is reasonable and to have consented to
such intercreditor agreement (with such material changes) and to the
Administrative Agent’s execution thereof.

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H-2 hereto (which agreement in
substantially such form or with immaterial changes thereto the Administrative
Agent is authorized to enter into) together with any material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five (5) Business Days before execution thereof and,
if the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such material changes) is reasonable and to have consented to
such intercreditor agreement (with such material changes) and to the
Administrative Agent’s execution thereof.

 

27



--------------------------------------------------------------------------------

“Flood Certificate” means a “life of loan” “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency and any successor Governmental
Authority performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Fund” shall mean Apollo Management VI, L.P. and other affiliated co-investment
partnerships.

“Fund Affiliate” shall mean, (x) prior to the consummation of the Merger, with
respect to any referenced Person, each Affiliate of such Person that is neither
a “portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (y) following the consummation of the
Merger, (i) each Affiliate of the Fund that is neither a “portfolio company”,
whether or not controlled, nor a company controlled by a “portfolio company” and
(ii) any individual who is a partner or employee of the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

 

28



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other monetary obligations, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that, at the time it enters into a Secured
Hedge Agreement (or on the Closing Date), is an Agent, a Joint Lead Arranger, a
Lender or an Affiliate of any such person, or, with respect to Hedging
Agreements in existence on the Closing Date, Barclays Bank PLC and J. Aron &
Company, in each case of the foregoing, in its capacity as a party to such
Secured Hedge Agreement.

 

29



--------------------------------------------------------------------------------

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.

“High Yield-Style Loans” shall mean, at any time of determination, term loans
governed by documentation containing a set of negative covenants substantially
similar to those customary in the high-yield bond market at such time (as
determined by the Borrower in good faith).

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of
10.0% of Consolidated Total Assets or revenues representing in excess of 10.0%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date. Each Immaterial Subsidiary shall be set forth in
Schedule 1.01C. The Borrower shall update Schedule 1.01C from time to time after
the Closing Date as necessary to reflect all Immaterial Subsidiaries at such
time (the selection of Subsidiaries to be added to or removed from Schedule
1.01C to be made as the Borrower may determine).

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.18.

“Incremental Amount” shall mean, at any time, the sum of:

(i) the excess (if any) of (a) $100.0 million over (b) the sum of (x) the
aggregate amount of all Incremental Commitments established after the Closing
Date and prior to such time pursuant to this clause (i) and (y) the aggregate
principal amount of Indebtedness incurred pursuant to Section 6.01(z) prior to
such time; plus

 

30



--------------------------------------------------------------------------------

(ii) any additional amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof (and assuming such
commitments are fully drawn) and the use of proceeds of the loans thereunder,
(a) in the case of Incremental Term Loans secured by Liens on the Collateral
that rank pari passu in right of security with the Term B Loans, the Total Net
First Lien Leverage Ratio on a Pro Forma Basis is not greater than 2.50 to 1.00
and (b) in the case of Incremental Loans secured by Liens on the Collateral that
rank junior in right of security to the Term B Loans, the Total Net Secured
Leverage Ratio on a Pro Forma Basis is not greater than 3.00 to 1.00; provided
that, for purposes of this clause (ii) net cash proceeds of Incremental Term
Loans incurred at such time shall not be netted against the applicable amount of
Consolidated Debt for purposes of such calculation of the Total Net First Lien
Leverage Ratio or the Total Net Secured Leverage Ratio.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, among the Borrower, the Administrative Agent and one or
more Incremental Lenders.

“Incremental Commitment” shall mean the commitment of any Lender, established
pursuant to Section 2.18, to make Incremental Loans to the Borrower.

“Incremental Lender” shall mean a Lender with an Incremental Commitment or an
outstanding Incremental Loan.

“Incremental Loan” shall mean an Incremental Term Loan or an Other Incremental
Term Loan.

“Incremental Term Loan Installment Date” shall have, with respect to any tranche
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.07(a)(ii).

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.18 and provided for in the
relevant Incremental Assumption Agreement, Other Incremental Term Loans
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable), or (iii) any of the foregoing.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability in
accordance with GAAP, without duplication, (a) all obligations of such person
for borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (other than such
obligations accrued in the ordinary course), to the extent that the same would
be required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (e) all Capital Lease Obligations

 

31



--------------------------------------------------------------------------------

of such person, (f) all net payments that such person would have to make in the
event of an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Hedging Agreements, (g) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (h) the principal component of
all obligations of such person in respect of bankers’ acceptances, (i) all
Guarantees by such person of Indebtedness described in clauses (a) to (h) above
and (j) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade and
other ordinary-course payables, accrued expenses and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset, (D) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP, (E) in the case of the Borrower and its Subsidiaries, (I) all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
and (II) intercompany liabilities in connection with the cash management, tax
and accounting operations of the Borrower and the Subsidiaries, or
(F) obligations under the Shared Services Agreement. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness limits the liability of such person in respect
thereof. To the extent not otherwise included, Indebtedness shall include the
amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated January 15, 2014, as modified or supplemented prior to the Closing Date.

“Insurance” shall mean real and personal property insurance, however
denominated.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

 

32



--------------------------------------------------------------------------------

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Hedging
Agreements, and interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type or the date of repayment or prepayment in accordance with
Section 2.07 or 2.08, and (b) with respect to any ABR Loan, the last day of each
calendar quarter, or if any such day is not a Business Day, on the next
preceding Business Day.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length available) as the Borrower
may elect, or the date any Eurocurrency Borrowing is converted to an ABR
Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. Notwithstanding the foregoing, the Borrower, with the
consent of the Administrative Agent, may elect an interest period of less than
one month.

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

33



--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC, Barclays
Bank PLC, UBS Securities LLC and BMO Capital Markets Corp., in their capacities
as joint lead arrangers and joint bookrunners.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date with respect to Term Loans as extended in accordance with this
Agreement from time to time prior to such date.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.18.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by ICE Benchmark Administration Limited as an authorized vendor for
the purpose of displaying such rates) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that if such rate is not available
at such time for any reason, then the “LIBO Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by Credit Suisse and with a term equivalent to such
Interest Period would be offered by Credit Suisse’s London Branch to major banks
in the London interbank Eurocurrency market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Security Documents, the ABL
Intercreditor Agreement, any other intercreditor agreements entered into by the
Borrower and the Administrative Agent in accordance with this Agreement, any
Note issued under Section 2.06(e), each Incremental Assumption Agreement, and
solely for the purposes of Sections 4.02 and 8.01 hereof, the Fee Letter.

 

34



--------------------------------------------------------------------------------

“Loan Extension” shall have the meaning assigned to such term in
Section 2.18(e).

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of the Borrower owed under or
pursuant to this Agreement and each other Loan Document, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Term Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of any Parent Entity, Holdings or the
Borrower, as the case may be, on the Closing Date, together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of any Parent Entity, Holdings or the Borrower, as
the case may be, was approved by a vote of a majority of the directors of such
Parent Entity, Holdings or the Borrower, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of any Parent Entity, Holdings or the Borrower, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of Holdings or the
Borrower, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of Holdings, the Borrower and their
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder; provided, however, that solely for purposes of
determining whether the condition in Section 4.01(b) has been satisfied in
connection with the Borrowing on the Closing Date, any reference to “Material
Adverse Effect” in any of the representations and warranties referred to in
Section 4.01(b) shall mean a Company Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $50.0 million.

“Material Real Property” shall mean any parcel of Real Property now or hereafter
owned in fee by any Loan Party and having a fair market value (on a per-parcel
basis) of at least $3,000,000 as at (x) the Closing Date for Real Property owned
as of the Closing Date or (y) the date of acquisition for Real Property acquired
after the Closing Date, in each case as determined by the Borrower in good
faith.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maturity Date” shall mean, as the context may require, (a) with respect to the
Term B Facility in effect on the Closing Date, February 11, 2021 and (b) with
respect to any other Class of Loans or Commitments, the maturity dates specified
therefor in the applicable Incremental Assumption Agreement.

“Maximum ABL Amount” shall mean, at any time, the sum of (i) $350,000,000,
(ii) the aggregate amount of all “Incremental Revolving Facility Commitments”
(as defined in the ABL Credit Agreement as in effect on the Closing Date)
established after the Closing Date and prior to such time (whether or not in
effect at such time) and (iii) without duplication, the aggregate amount of any
additional “Incremental Revolving Facility Commitments” (as defined in the ABL
Credit Agreement as in effect on the Closing Date) that would be allowed to be
established at such time pursuant to the terms of the ABL Credit Agreement as in
effect on the Closing Date (or, if the ABL Credit Agreement is not in existence
at the time of determination, the amount that would have been determined
pursuant to this clause (iii) at the time the ABL Credit Agreement was
terminated).

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Merger” shall have the meaning assigned to such term in the first recital
hereto.

“Merger Agreement” shall have the meaning assigned to such term in the first
recital hereto.

“Merger Closing Date” shall have the meaning assigned to such term in the first
recital hereto.

“Merger Sub” shall have the meaning assigned to such term in the first recital
hereto.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Loan Parties on the Closing Date that are set forth on Schedule 1.01B and
each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.10.

 

36



--------------------------------------------------------------------------------

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit F (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters or otherwise), as amended,
amended and restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than any Asset Sales pursuant to Section 6.05(a), (b), (c),
(d), (e), (f), (h), (i), (j), (l), (m), (n) and (p)), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable as a result thereof, and (iii) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) or (ii) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if Holdings or the Borrower shall deliver a
certificate of a Responsible Officer of Holdings or the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth Holdings’ or the Borrower’s intention to use any portion of such proceeds,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 12 months of
such receipt, such portion of such

 

37



--------------------------------------------------------------------------------

proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 12 month period but within such 12 month period are contractually committed
to be used, then such remaining portion if not so used within six months
following the end of such 12 month period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that (x) no
net cash proceeds calculated in accordance with the foregoing realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless such net cash proceeds shall exceed $5.0 million (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Proceeds),
(y) no net cash proceeds calculated in accordance with the foregoing shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such net cash proceeds in such fiscal year shall exceed $20.0 million (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds) and (z) at any time during the 12-month (or 18-month, as applicable)
reinvestment period contemplated by the immediately preceding proviso, if
Holdings or the Borrower shall deliver a certificate of a Responsible Officer of
Holdings or the Borrower to the Administrative Agent certifying that on a Pro
Forma Basis after giving effect to the Asset Sale and the application of the
proceeds thereof, the Total Net Leverage Ratio is less than or equal to 2.5 to
1.0, up to $75 million of such proceeds shall not constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

Notwithstanding the foregoing, the first proviso of clause (a) above and
sub-clause (z) of the second proviso of clause (a) above shall not apply in the
case of any proceeds from any Asset Sale (otherwise calculated pursuant to
clause (a) above) received as a result of any Regulatory Disposition.

“New Class Loans” shall have the meaning assigned to such term in
Section 10.08(f).

“NewPage Selling Shareholders” shall have the meaning assigned to such term in
Section 3.12.

“Non-ABL Priority Collateral” shall have the meaning assigned to such term in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement).

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.14(e)(i).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.16(c).

“Note” shall have the meaning assigned to such term in Section 2.06(e).

 

38



--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations (other than Excluded Swap Obligations) in respect of any Secured
Hedge Agreement.

“OFAC” shall have the meaning provided in Section 3.25(b).

“Other Incremental Loan” shall mean an Other Incremental Term Loan.

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.18.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, or otherwise with respect to, the Loan
Documents (but excluding any Excluded Taxes).

“Other Term Loan Installment Date” shall have the meaning assigned to such term
in Section 2.07(a).

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent and Borrower, as the same may be supplemented from time to
time to the extent required by Section 5.04(h).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with a fair market value in excess of $50.0 million, the Borrower and
the Subsidiaries shall be in Pro Forma Compliance after giving effect to such
acquisition or investment and any related transactions; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan

 

39



--------------------------------------------------------------------------------

Party or become upon consummation of such acquisition a Subsidiary Loan Party
(and shall fulfill the Collateral and Guarantee Requirement to the extent
required by Section 5.10) and (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Borrower or Subsidiary Loan
Parties or in Equity Interests of persons that are not Subsidiary Loan Parties
or persons that do not become Subsidiary Loan Parties upon consummation of such
acquisition shall not exceed the greater of (x) 6.0% of Consolidated Total
Assets and (y) $150.0 million.

“Permitted Cure Securities” shall mean any equity securities of Holdings or the
Borrower other than Disqualified Stock.

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

“Permitted Holders” shall mean (i) the Co-Investors, (ii) any person that has no
material assets other than the capital stock of the Borrower and that, directly
or indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of the Borrower, and of which no other
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clause (i), beneficially owns more than 50% (or,
following a Qualified IPO, the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in clause (i)) on a fully diluted basis
of the voting Equity Interests thereof and (iii) any “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date) the members of which include any of the other Permitted Holders specified
in clause (i) and that, directly or indirectly, hold or acquire beneficial
ownership of the voting Equity Interests of the Borrower (a “Permitted Holder
Group”), so long as (1) each member of the Permitted Holder Group has voting
rights proportional to the percentage of ownership interests held or acquired by
such member and (2) no person or other “group” (other than the other Permitted
Holders specified in clause (i)) beneficially owns more than 50% (or, following
a Qualified IPO, the greater of 35% and the percentage beneficially owned by the
Permitted Holders specified in clause (i)) on a fully diluted basis of the
voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in
Section 3(a)(62) of the Exchange Act));

 

40



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AA+ by S&P and Aa1 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to the Liens securing the Term B
Obligations, either (as the Borrower shall elect) (x) the First Lien/Second Lien
Intercreditor Agreement if such Liens secure “Second Lien Obligations” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such junior Liens than the First Lien/Second
Lien Intercreditor Agreement (as determined by the Borrower in good faith) (it
being understood that the ABL Intercreditor Agreement satisfies the requirements
of this clause (y) with respect to Liens on the Non-ABL Priority Collateral
securing the ABL Obligations (as defined therein)) or (z) another intercreditor
agreement the terms of which are consistent with market terms governing security
arrangements for the sharing of liens on a junior basis at the time such
intercreditor agreement is proposed to be established, as determined by the
Administrative Agent in the reasonable exercise of its judgment.

 

41



--------------------------------------------------------------------------------

“Permitted Land Swaps” shall have the meaning assigned to such term in
Section 6.05(n).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 10.04(i).

“Permitted Loan Purchase Amount” shall mean 25% of the sum of (x) the aggregate
principal amount of the Term B Facility on the Closing Date plus (y) the
aggregate principal amount of any Incremental Term Loans incurred since the
Closing Date.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit G or
such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens securing
the Term B Obligations, either (as the Borrower shall elect) (x) the First
Lien/First Lien Intercreditor Agreement, (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such pari passu Liens than
the First Lien/First Lien Intercreditor Agreement (as determined by the Borrower
in good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established, as determined by the Administrative Agent in the reasonable
exercise of its judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary)), (B) customary
securitization intercreditor arrangements reasonably satisfactory to the
Administrative Agent shall be entered into in connection therewith and (C) the
aggregate Receivables Net Investment outstanding at any time thereunder shall
not exceed $150.0 million.

 

42



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the Net Proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Sections 6.01(i) and 6.01(j), (i) the final maturity date of such Permitted
Refinancing Indebtedness is on or after the earlier of (x) the final maturity
date of the Indebtedness being Refinanced and (y) the Latest Maturity Date in
effect at the time of the incurrence and (ii) the Weighted Average Life to
Maturity of such Permitted Refinancing Indebtedness is greater than or equal to
the lesser of (i) the Weighted Average Life to Maturity of the Indebtedness
being Refinanced and (ii) the Weighted Average Life to Maturity of the Class of
Term Loans then outstanding with the greatest remaining Weighted Average Life to
Maturity, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Loan Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been) obligated with respect to the Indebtedness so Refinanced
than the Indebtedness being Refinanced (except that a Loan Party may be added as
an additional obligor) and (e) if the Indebtedness being Refinanced is secured
by Liens on any Collateral (whether senior to, equally and ratably with, or
junior to the Liens on such Collateral securing the Loan Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any Collateral pursuant to after-acquired property
clauses to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) so long as it complies with Section 6.02;
provided, further, that Indebtedness constituting Permitted Refinancing
Indebtedness shall not cease to constitute Permitted Refinancing Indebtedness as
a result of the subsequent extension of the Latest Maturity Date.

“Permitted Senior Intercreditor Agreement” shall mean, with respect to any Liens
on ABL Priority Collateral that are intended to be senior to any Liens on the
Collateral securing the Term B Loans, either (as the Borrower shall elect)
(x) the ABL Intercreditor Agreement if such Liens secure “ABL Obligations” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such senior Liens than the ABL Intercreditor
Agreement (as determined by the Borrower in good faith) or (z) another
intercreditor agreement the terms of which are consistent with market terms
governing security arrangements for the sharing of liens on a senior basis at
the time such intercreditor agreement is proposed to be established, as
determined by the Administrative Agent in the reasonable exercise of its
judgment.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

 

43



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, or (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders if such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of the Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 6.01(h), 6.01(r),
6.01(w), 6.02(hh), 6.05(m) or 6.09(b) occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or incurrence of Indebtedness or Liens or
dividend is consummated), (ii) in making any determination on a Pro Forma Basis,
(x) all Indebtedness (including Indebtedness issued, incurred or assumed as a
result of, or to finance, any relevant transactions and for which the financial
effect is being calculated, whether incurred under this Agreement or otherwise,
but excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or

 

44



--------------------------------------------------------------------------------

pursuant to Sections 6.01(h), 6.01(r), 6.01(w), 6.02(hh), 6.05(m) or 6.09(b),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or dividend is consummated) shall be deemed to have
been issued, incurred, assumed or permanently repaid at the beginning of such
period and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) for (A) any Subsidiary Redesignation then being designated, effect
shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions) and (2) all adjustments of the type used in
connection with the calculation of “Adjusted EBITDA” as set forth on Exhibit I
hereto to the extent such adjustments, without duplication, continue to be
applicable to such Reference Period. The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such operating expense reductions and other operating improvements
or synergies and information and calculations supporting them in reasonable
detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve-month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and the Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and the Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Borrower shall have delivered to the
Administrative Agent a certificate of a

Responsible Officer of the Borrower to such effect, together with all relevant
financial information.

“Pro Rata Loan Extension Offers” shall have the meaning assigned to such term in
Section 2.18(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 10.08(f).

 

45



--------------------------------------------------------------------------------

“Projections” shall mean the projections of Holdings or the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Public Lender” shall have the meaning assigned to such term in
Section 10.17(a).

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates cash
proceeds of at least $75,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on
Schedule 1.01(D).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.18(j).

 

46



--------------------------------------------------------------------------------

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Proceeds of such Refinancing Notes are used to permanently
reduce Term Loans substantially simultaneously with the issuance thereof;
(b) the principal amount (or accreted value, if applicable) of such Refinancing
Notes does not exceed the principal amount (or accreted value, if applicable) of
the portion of the Term Loans so reduced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Maturity Date of the Term Loans so
reduced; (d) the Weighted Average Life to Maturity of such Refinancing Notes is
greater than or equal to the Weighted Average Life to Maturity of the Term Loans
so reduced; (e) in the case of Refinancing Notes in the form of notes issued
under an indenture, the terms thereof do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the
Maturity Date of the Term Loans so reduced (other than customary offers to
repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default); (f) the other terms of such Refinancing Notes (other than interest
rates, fees, floors, funding discounts and redemption or prepayment premiums),
taken as a whole, are substantially similar to, or not materially less favorable
to the Borrower and its Subsidiaries than, the terms, taken as a whole,
applicable to the Term B Loans (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date in effect at the time
such Refinancing Notes are issued), as determined by the Borrower in good faith
(or, if more restrictive, the Loan Documents are amended to contain such more
restrictive terms); and (g) Refinancing Notes that are secured by Collateral
shall be subject to the provisions of a Permitted Pari Passu Intercreditor
Agreement, a Permitted Junior Intercreditor Agreement or a Permitted Senior
Intercreditor Agreement, as applicable; provided, further, that Indebtedness
constituting Refinancing Notes shall not cease to constitute Refinancing Notes
as a result of the subsequent extension of any Maturity Date.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.18(j).

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulatory Disposition” shall mean any divestiture or other Asset Sale of any
asset or assets of the Borrower or any Subsidiary required in connection with
the approval of the Merger by the United States Federal Trade Commission or any
other applicable Governmental Authority.

 

47



--------------------------------------------------------------------------------

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that taken together represent more than 50% of the sum of all Loans outstanding
at such time; provided, that (i) the Loans of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time and (ii) the portion of
any Loans held by Debt Fund Affiliate Lenders in the aggregate in excess of
49.9% of the Required Amount of Loans shall be disregarded in determining
Required Lenders at any time. For purposes of the foregoing, “Required Amount of
Loans” means, at any time, the amount of Loans required to be held by Lenders in
order for such Lenders to constitute “Required Lenders” (without giving effect
to the foregoing clause (ii)).

“Required Percentage” shall mean, with respect to an Applicable Period, 75%;
provided that (a) if the Total Net First Lien Leverage Ratio at the end of the
Applicable Period is greater than 2.00:1.00 but less than or equal to 2.50:1.00,
such percentage shall be 50%, (b) if the Total Net First Lien Leverage Ratio at
the end of the Applicable Period is greater than 1.50:1.00 but less than or
equal to 2.00:1.00, such percentage shall be 25%, and (c) if the Total Net First
Lien Leverage Ratio at the end of the Applicable Period is less than or equal to
1.50:1.00, such percentage shall be 0%.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

 

48



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning set forth in Section 6.06.

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean (a) those Cash Management
Agreements in effect on the Closing Date between the Borrower and Wells Fargo
Bank, National Association and (b) any Cash Management Agreement that is entered
into by and between any Loan Party and any Cash Management Bank to the extent
that such Cash Management Agreement is designated in writing by the Borrower and
such Cash Management Bank to the Administrative Agent as a Secured Cash
Management Agreement.

“Secured Hedge Agreement” shall mean (a) those Hedging Agreements in effect on
the Closing Date between the Borrower and Barclays Bank PLC or the Borrower and
J. Aron & Company and (b) any Hedging Agreement that is entered into by and
between any Loan Party and any Hedge Bank to the extent that such Hedging
Agreement is designated in writing by the Borrower and such Hedge Bank to the
Administrative Agent as a Secured Hedge Agreement.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is party to any Secured Cash
Management Agreement and each Subagent.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

49



--------------------------------------------------------------------------------

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

“Selling Shareholder Dividend” shall have the meaning set forth in Section 3.12.

“Shared Services Agreement” shall mean the shared services agreement expected to
be entered into substantially contemporaneously with the consummation of the
Merger, substantially in accordance with the term sheet attached hereto as
Exhibit M, and any and all modifications thereto, substitutions therefor and
replacements thereof so long as such modifications, substitutions and
replacements are not materially adverse to the Borrower (it being understood
that the Borrower shall be deemed to have satisfied such test if it obtains a
third party opinion indicating that the modification is fair to the Borrower
from a financial perspective).

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower (or another person formed for the purpose of engaging
in Permitted Receivables Financing with the Borrower in which the Borrower or
any Subsidiary of the Borrower makes an Investment and to which the Borrower or
any Subsidiary of the Borrower transfers accounts receivable and related assets)
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with Holdings, the Borrower or any of the Subsidiaries (other than
Special Purpose Receivables Subsidiaries) in the event Holdings, the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law), and which engages in no activities other than a
Permitted Receivables Financing and other activities incidental thereto.

“Spot Rate” shall mean the rate determined by the Administrative Agent to be the
rate quoted by the person acting in such capacity as the spot rate for the
purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. Local Time
on the date three Business Days prior to the date as of which the foreign
exchange computation is made or, if such rate cannot be computed as of such
date, such other date as the Administrative Agent shall reasonably determine is
appropriate under the circumstances; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurocurrency Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

50



--------------------------------------------------------------------------------

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of the
Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary
that is not an Excluded Subsidiary and (b) any other Subsidiary that may be
designated by the Borrower in its sole discretion from time to time to be a
guarantor in respect of the Obligations and the obligations in respect of the
ABL Credit Facility Documents.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Target” shall have the meaning assigned to such term in the first recital
hereto.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Tax Distributions” shall mean any distributions described in
Section 6.06(b)(v).

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder as of the Closing Date. The amount
of each Lender’s Term B Loan Commitment as of the Closing Date is set forth on
Schedule 2.01. The aggregate amount of the Term B Loan Commitments as of the
Closing Date is $750.0 million.

 

51



--------------------------------------------------------------------------------

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.07(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Lenders to the Borrower pursuant to
Section 2.01(b).

“Term B Obligations” shall mean any Loan Obligations with respect to the Term B
Facility.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date, any
Incremental Term Loan Installment Date or any Other Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

“Termination Date” shall mean the date on which (a) any Commitments shall have
been terminated and (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document (other than in
respect of contingent indemnification and expense reimbursement claims not then
due) shall have been paid in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) (or, for
periods ending prior to the date of the first requirement under Section 5.04(a),
the four fiscal quarters ended September 30, 2013).

“Total Net First Lien Leverage Ratio” shall mean on any date, the ratio of
(a)(i) the sum of the aggregate principal amount of any Term B Obligations
outstanding as of the last day of the Test Period most recently ended as of such
date plus the aggregate principal amount of any other Consolidated Debt of the
Borrower and its Subsidiaries as of the last day of such Test Period that is
(or, if any Term B Obligations were then outstanding, would have been) then
secured by Liens on Collateral that are pari passu with the Liens securing such
Term B Obligations (and including, for purposes of this definition, Indebtedness
under the “Loan Documents” (as defined in the ABL Credit Agreement)) less
(ii) without duplication, the Unrestricted Cash and unrestricted Permitted
Investments of the Borrower and the Subsidiaries as of the last day of such Test
Period, to (b) EBITDA for such Test Period, all determined on a consolidated
basis in accordance with GAAP; provided, that the Total Net First Lien Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
amount of Consolidated Debt (other than, solely for purposes of calculating the
Financial Performance Covenant, any Indebtedness incurred pursuant to
Section 6.01(aa)) of the Borrower and its Subsidiaries outstanding as of the
last day of the Test Period most recently ended as of such date, less
(ii) without duplication, the Unrestricted Cash and unrestricted Permitted
Investments of the Borrower and its Subsidiaries as of the last day of such Test
Period to (b) EBITDA for such Test Period, all determined on a consolidated
basis in accordance with GAAP; provided, that the Total Net Leverage Ratio shall
be determined for the relevant Test Period on a Pro Forma Basis.

 

52



--------------------------------------------------------------------------------

“Total Net Secured Leverage Ratio” shall mean on any date, the ratio of
(a)(i) the sum of the aggregate principal amount of any Term B Obligations
outstanding as of the last day of the Test Period most recently ended as of such
date plus the aggregate principal amount of any other Consolidated Debt (other
than any Indebtedness incurred pursuant to Section 6.01(aa)) of the Borrower and
its Subsidiaries as of the last day of such Test Period that is then secured by
Liens on the Collateral less (ii) without duplication, the Unrestricted Cash and
unrestricted Permitted Investments of the Borrower and its Subsidiaries as of
the last day of such Test Period, to (b) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Total Net Secured Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

“Transaction Documents” shall mean the Merger Agreement, the ABL Credit Facility
Documents and the Loan Documents.

“Transaction Expenses” shall mean any fees or expenses (including, without
limitation, any original issue discount) incurred or paid by the Fund, Holdings,
the Borrower (or any direct or indirect parent of the Borrower) or any of the
Subsidiaries in connection with the Transactions, this Agreement and the other
Loan Documents (including expenses in connection with Hedging Agreements), the
Merger Agreement, the ABL Credit Facility Documents and the transactions
contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Merger; (b) the
execution, delivery and performance of the Loan Documents, the creation of the
Liens pursuant to the Security Documents, and the initial borrowings hereunder;
(c) the execution, delivery and performance of the ABL Credit Facility
Documents, the creation of the Liens thereunder, and the initial borrowings
thereunder; (d) the refinancing (or discharge) of the Refinanced Indebtedness;
and (e) the payment of all fees and expenses to be paid on or prior to the
Closing Date and owing in connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

53



--------------------------------------------------------------------------------

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) CWPC, (2) any other Subsidiary, whether
now owned or acquired or created after the Closing Date, that is designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date so long as (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (b) immediately after giving effect to such designation (as well as
all other such designations theretofore consummated after the first day of such
Reference Period), the Borrower shall be in Pro Forma Compliance, (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.04, and any prior or concurrent Investments in such
Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to have
been made under Section 6.04, and (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04 and
(e) such Subsidiary shall have been designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants and defaults) under the ABL Credit
Agreement and all Permitted Refinancing Indebtedness in respect thereof;
provided, further, that at the time of the initial Investment by the Borrower or
any of its Subsidiaries in such Subsidiary, the Borrower shall designate such
entity as an Unrestricted Subsidiary in a written notice to the Administrative
Agent, and (3) any subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Borrower shall be in Pro Forma Compliance,
(iii) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (iv) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations and information required by the
preceding clause (ii).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

 

54



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Verso” means Verso Paper Holdings LLC, a Delaware limited liability company.

“Verso Paper Inc.” shall mean Verso Paper Inc., a Delaware corporation.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” shall mean a Wholly-Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly-Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly-Owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time;

 

55



--------------------------------------------------------------------------------

provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding anything to the contrary set forth herein, any changes
to GAAP after the Closing Date with respect to the accounting treatment of
leases will not be given effect for the purposes of calculating the Total Net
First Lien Leverage Ratio, the Total Net Leverage Ratio, the Total Net Secured
Leverage Ratio or any other financial ratio or definition contained in this
Agreement or any other Loan Document. In addition, notwithstanding any changes
in GAAP after the Closing Date, any lease of the Borrower or the Subsidiaries
that would be characterized as an operating lease under GAAP in effect on the
Closing Date (whether such lease is entered into before or after the Closing
Date) shall not constitute Indebtedness or a Capital Lease Obligation under this
Agreement or any other Loan Document as a result of such changes in GAAP. Unless
otherwise expressly provided herein, any references herein to any person shall
be construed to include such person’s successors and permitted assigns.

Section 1.03 Exchange Rates; Currency Equivalents. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent. No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in U.S. Dollars in Article 6 or paragraph
(f) or (j) of Section 8.01 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the first day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

ARTICLE 2

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees to make Term B Loans to the Borrower on the Closing Date
in an aggregate principal amount not to exceed its Term B Loan Commitment,

 

56



--------------------------------------------------------------------------------

(b) each Lender having an Incremental Commitment agrees, subject to the terms
and conditions set forth in the applicable Incremental Assumption Agreement, to
make Incremental Term Loans to the Borrower, in an aggregate principal amount
not to exceed its Incremental Commitment, and

(c) Amounts of Term B Loans borrowed under this Section 2.01 that are repaid or
prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.12
or 2.14 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than 8
Eurocurrency Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date for such Class, as applicable.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon Local Time, one Business Day before the
date of the proposed Borrowing; provided, that, to request a Borrowing on the
Closing Date, the Borrower shall notify the Administrative Agent of such request
by telephone not later than 12:00 noon, Local Time, on the Closing Date. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

57



--------------------------------------------------------------------------------

(i) whether such Borrowing is to be a Borrowing of Term B Loans, Refinancing
Term Loans or Other Incremental Term Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (A) the Federal
Funds Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans at such time. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the

 

58



--------------------------------------------------------------------------------

amount of such interest paid by the Borrower for such period. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

Section 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone in the case of an election
that would result in a Borrowing, by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic means to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit E and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

 

59



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(b) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.06 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.07.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

 

60



--------------------------------------------------------------------------------

Section 2.07 Repayment of Loans. (a) Subject to the other clauses of this
Section,

(i) Commencing with the first fiscal quarter ended after the 18th month
anniversary of the Closing Date, the Borrower shall repay Term B Borrowings on
the last day of each March, June, September and December of each year and on the
applicable Maturity Date or, if any such date is not a Business Day, on the next
preceding Business Day (each such date being referred to as a “Term B Loan
Installment Date”), in an aggregate principal amount of the Term B Loans equal
to (A) in the case of quarterly payments due for the fiscal quarters ended after
the 18 month anniversary of the Closing Date but on or before the 36 month
anniversary of the Closing Date, an amount equal to 1.25% of the aggregate
principal amount of Term B Loans outstanding immediately after the Closing Date,
(B) in the case of such payments due for the fiscal quarters ended after the 36
month anniversary of the Closing Date but on or before the 48th month
anniversary of the Closing Date, an amount equal to 1.875% of the aggregate
principal amount of Term B Loans outstanding immediately after the Closing Date,
(C) in the case of such payments due for the fiscal quarters ended after the 48
month anniversary of the Closing Date but prior to the applicable Maturity Date,
an amount equal to 2.50% of the aggregate principal amount of Term B Loans
outstanding immediately after the Closing Date, and (D) in the case of such
payment due on the applicable Maturity Date, an amount equal to the then unpaid
principal amount of the Term B Loans outstanding.

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”);

(iii) in the event that any Refinancing Term Loans are made pursuant to
Section 2.18(j), the Borrower shall repay such Refinancing Term Loans on the
dates and in the amounts set forth in the related Incremental Assumption
Agreement (each such date being referred to as an “Other Term Loan Installment
Date”); and

(iv) to the extent not previously paid, outstanding Loans shall be due and
payable on the applicable Maturity Date.

(b) Prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.08(b) and Excess Cash Flow pursuant
to Section 2.08(c) shall be allocated to the Class or Classes of Term Loans
determined pursuant to Section 2.07(c), with the application thereof to reduce
in direct order amounts due on the succeeding Term Loan Installment Dates under
such Classes as provided in the remaining scheduled amortization payments under
such Classes; provided, that any Lender, at its option, may elect to decline any
such prepayment of any Term Loan held by it if it shall give written notice to
the Administrative Agent thereof by

 

61



--------------------------------------------------------------------------------

5:00 p.m. Local Time at least three Business Days prior to the date of such
prepayment (any such Lender, a “Declining Lender”) and on the date of any such
prepayment, any amounts that would otherwise have been applied to prepay Term
Loans owing to Declining Lenders shall instead be retained by the Borrower for
application for any purpose not prohibited by this Agreement, and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.08(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may direct.

(c) Any mandatory prepayment of Term Loans pursuant to Section 2.08(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans, the Other Incremental Term Loans and the
Refinancing Term Loans, if any, pro rata based on the aggregate principal amount
of outstanding Term B Loans, Other Incremental Term Loans and Refinancing Term
Loans, if any (unless, with respect to Other Incremental Term Loans or
Refinancing Term Loans, the Incremental Assumption Agreement relating thereto
does not so require). Prior to any prepayment of any Loan under any Facility
hereunder, the Borrower shall select the Borrowing or Borrowings under the
applicable Facility to be prepaid and shall notify the Administrative Agent by
telephone (confirmed by electronic means) of such selection not later than 12:00
noon, Local Time at least one Business Day before the scheduled date of such
prepayment; provided, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid Borrowing. All prepayments and repayments of Loans shall be accompanied
by accrued interest on the amount repaid to the extent required by
Section 2.10(d).

Section 2.08 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium (but subject to Section 2.09(b) or penalty (but subject to
Section 2.13), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.07(c).

(b) The Borrower shall apply all Net Proceeds promptly upon receipt thereof to
prepay Term Loans in accordance with clauses (b) and (c) of Section 2.07.
Notwithstanding the foregoing, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any Refinancing Notes that is secured by a pari
passu Lien on the Collateral or other Indebtedness that is secured by pari passu
Liens permitted by Section 6.02(hh) or (ii) to the extent that any such
Indebtedness requires the Borrower to prepay or make an offer to purchase such
Indebtedness with the proceeds of such Asset Sale, in each case in an amount not
to exceed the product of (x) the amount of such Net Proceeds and (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such
Indebtedness and with respect to which such a requirement to prepay or make an
offer to purchase exists and (B) the denominator of which is the sum of the
outstanding principal amount of such Indebtedness and the outstanding principal
amount of all Classes of Term Loans.

 

62



--------------------------------------------------------------------------------

(c) Not later than 90 days after the end of each Excess Cash Flow Period, the
Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period and,
if and to the extent the amount of such Excess Cash Flow exceeds $10.0 million,
the Borrower shall apply an amount equal to (i) the Required Percentage of such
excess portion of such Excess Cash Flow minus (ii) to the extent not financed
using the proceeds of, without duplication, the incurrence of Indebtedness and
the sale or issuance of any Equity Interests (including any capital
contributions), the sum of (A) the amount of any voluntary prepayments during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (A), the amount of any voluntary
prepayments after the end of such Excess Cash Flow Period but before the date of
prepayment under this clause (c)) of Term Loans and (B) the amount of any
permanent voluntary reductions during such Excess Cash Flow Period (plus,
without duplication of any amounts previously deducted under this clause (B),
the amount of any permanent voluntary reductions after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
commitments under the ABL Credit Agreement and/or any other revolving credit
facility not prohibited hereunder to the extent that an equal amount of loans
under the ABL Credit Agreement and/or such other revolving credit facility was
simultaneously repaid, to prepay Term Loans in accordance with clauses (b) and
(c) of Section 2.07. Not later than the date on which the Borrower is required
to deliver financial statements with respect to the end of each Excess Cash Flow
Period under Section 5.04(a), the Borrower will deliver to the Administrative
Agent a certificate signed by a Financial Officer of the Borrower setting forth
the amount, if any, of Excess Cash Flow for such fiscal year, the amount of any
required prepayment in respect thereof and the calculation thereof in reasonable
detail.

(d) Notwithstanding any other provisions of this Section 2.08 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States of America, the portion of such Net Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.08(b) or Section 2.08(c) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States of America (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly use
commercially reasonable efforts to take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be effected and such repatriated
Net Proceeds or Excess Cash Flow will be promptly applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.08(b) or Section 2.08(c), to the extent
provided therein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any or all of such Net Proceeds or Excess Cash Flow
would have a material adverse tax cost consequence with respect to such Net
Proceeds or Excess Cash Flow, the Net Proceeds or Excess Cash Flow so affected
may be retained by the applicable Foreign Subsidiary; provided, that in the case
of this clause (ii), on or before the date on which any Net Proceeds or Excess
Cash Flow so retained would otherwise have been required to be applied to
prepayments pursuant to Section 2.08(b) or Section 2.08(c), (x) the Borrower
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
prepayments as if such Net Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of

 

63



--------------------------------------------------------------------------------

additional taxes that would have been payable or reserved against if such Net
Proceeds or Excess Cash Flow had been repatriated (or, if less, Net Proceeds or
Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary) or (y) such Net Proceeds or Excess Cash Flow is applied to the
permanent repayment of Indebtedness of a Foreign Subsidiary.

Section 2.09 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent and the other parties entitled
thereto, the agency and other fees set forth in the Fee Letter, as amended,
restated, supplemented or otherwise modified from time to time, at the times
specified therein (the “Fees”). Such Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Once paid, such Fees
shall not be refundable under any circumstances.

(b) In the event that, prior to February 11, 2017, the Borrower shall
(x) prepay, refinance, substitute or replace all or a portion of the Term B
Loans with the proceeds of, or any conversion of the Term B Loans into, any new
or replacement tranche of long-term secured term loans that are syndicated to
banks and other institutional investors and that have an All-in Yield that is
less than the All-in Yield of such Term B Loans or (y) effect any amendment to
this Agreement which reduces the All-in Yield of the Term B Loans, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, on the date of such prepayment, refinancing, substitution or
replacement, or the effective date of such amendment, as the case may be, a
prepayment premium or fee equal to:

(i) (A) in the case of clause (x), 3.00% of the aggregate principal amount of
the Term B Loans so prepaid, refinanced, substituted or replaced and (B) in the
case of clause (y), 3.00% of the aggregate principal amount of the applicable
Term B Loans outstanding immediately prior to such amendment, if such
prepayment, refinancing, substitution or replacement, or the effective date of
such amendment, as the case may be, occurs after the Closing Date but prior to
February 11, 2015,

(ii) (A) in the case of clause (x), 2.00% of the aggregate principal amount of
the Term B Loans so prepaid, refinanced, substituted or replaced and (B) in the
case of clause (y), 2.00% of the aggregate principal amount of the applicable
Term B Loans outstanding immediately prior to such amendment, if such
prepayment, refinancing, substitution or replacement, or the effective date of
such amendment, as the case may be, occurs on or after February 11, 2015 but
prior to February 11, 2016, and

(iii) (A) in the case of clause (x), 1.00% of the aggregate principal amount of
the Term B Loans so prepaid, refinanced, substituted or replaced and (B) in the
case of clause (y), 1.00% of the aggregate principal amount of the applicable
Term B Loans outstanding immediately prior to such amendment, if such
prepayment, refinancing, substitution or replacement, or the effective date of
such amendment, as the case may be, occurs on or after February 11, 2016 but
prior to February 11, 2017;

provided, in any event, no prepayment premium or fee shall be required to be
paid in connection with any voluntary prepayment of the Term B Loans within 30
calendar days of any termination of the Merger Agreement in accordance with its
terms. Additionally, for the avoidance of doubt, no prepayment premium or fee
shall be required to be paid in connection with any voluntary prepayment of Term
B Loans on or after the third anniversary of the Closing Date.

 

64



--------------------------------------------------------------------------------

Section 2.10 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.10 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) on the applicable Maturity Date;
provided, that (A) interest accrued pursuant to clause (c) of this Section 2.10
shall be payable on demand, (B) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

65



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

Section 2.12 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject any Lender to any Tax with respect to any Loan Document or any
Eurocurrency Loan made by it (other than (i) Taxes indemnifiable under
Section 2.14 or (ii) Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
clause (a) or (b) of this Section shall be delivered to the Borrower and shall
be conclusive absent manifest error; provided, that any such certificate
claiming amounts described in clause (x) or (y) of the definition of “Change in
Law” shall, in addition, state the basis upon which such amount has been
calculated and certify that such Lender’s demand for payment of such costs
hereunder, and such method of allocation is not inconsistent with its treatment
of other borrowers which, as a credit matter, are similarly situated to the
Borrower and which are subject to similar provisions. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

66



--------------------------------------------------------------------------------

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.12, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.12 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.14 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with

 

67



--------------------------------------------------------------------------------

applicable Requirement of Law, and (iii) to the extent withholding or deduction
is required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Party shall be increased as necessary so that after all
required deductions and withholdings have been made (including deductions or
withholdings applicable to additional sums payable under this Section 2.14) the
Administrative Agent or any Lender, as applicable, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.
Whenever any Indemnified Taxes or Other Taxes are payable by a Loan Party, as
promptly as possible thereafter, such Loan Party shall send to the
Administrative Agent for its own account or for the account of a Lender, as the
case may be, a certified copy of an official receipt (or other evidence
acceptable to the Administrative Agent or such Lender, acting reasonably)
received by the Loan Party showing payment thereof. Without duplication, after
any payment of Taxes by any Loan Party or the Administrative Agent to a
Governmental Authority as provided in this Section 2.14, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(b) The Borrower shall timely pay any Other Taxes.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes imposed on the Administrative
Agent or such Lender, as the case may be (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Borrower by a Lender or the
Administrative Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of applicable Taxes in
respect of any payments to be made to such Lender by any Loan Party pursuant to
any Loan Document or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

68



--------------------------------------------------------------------------------

(e) Without limiting the generality of Section 2.14(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit L hereto, such certificate, the “Non-Bank
Tax Certificate”) certifying that such Foreign Lender is not a bank for purposes
of Section 881(c) of the Code, is not a “10-percent shareholder” (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a CFC
related to the Borrower (within the meaning of Section 864(d)(4) of the Code),
and that the interest payments in question are not effectively connected with
the conduct by such Lender of a trade or business within the United States of
America), (B) Internal Revenue Service Form W-8BEN or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under this Agreement,
(C) Internal Revenue Service Form W-8IMY (or any applicable successor form) and
all necessary attachments (including the forms described in clauses (A) and
(B) above, provided that if the Foreign Lender is a partnership and not a
participating Lender, and one or more of the partners is claiming portfolio
interest treatment, the Non-Bank Tax Certificate may be provided by such Foreign
Lender on behalf of such partners) or (D) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.14(e); provided that a Participant shall furnish all such
required forms and statements to the person from which the related participation
shall have been purchased.

 

69



--------------------------------------------------------------------------------

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 9.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
IRS Form W-9 certifying its exemption from U.S. federal backup withholding or
such other properly completed and executed documentation prescribed by
applicable law certifying its entitlement to an available exemption from
applicable U.S. federal withholding taxes in respect of any payments to be made
to such Agent by any Loan Party pursuant to any Loan Document including, as
applicable, an IRS Form W-8IMY certifying that the Agent is a U.S. branch and
intends to be treated as a U.S. person for purposes of withholding under Chapter
3 of the Code pursuant to Section 1.1441-l(b)(2)(iv) of the Treasury
Regulations, and (y) on or before the date on which any such previously
delivered documentation expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent documentation
previously delivered by it to the Borrower, and from time to time if reasonably
requested by the Borrower, two further copies of such documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
it deems confidential). A Lender or the Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Loan Party in connection with this clause (f) or any other provision of this
Section 2.14.

 

70



--------------------------------------------------------------------------------

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such person in connection with any request made by the Borrower pursuant to
this Section 2.14(g). Nothing in this Section 2.14(g) shall obligate any Lender
or Agent to take any action that such person, in its sole judgment, determines
may result in a material detriment to such person.

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or invalid,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) The agreements in this Section 2.14 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Sections 2.12, 2.13 or 2.14, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.05 shall be made directly to the persons

 

71



--------------------------------------------------------------------------------

entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments made under the Loan
Documents shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) Subject to Section 8.02, if at any time insufficient funds are received by
and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender entitled to receive the same proportion
of such payment, then the Lender receiving such greater proportion shall
purchase participations in the Loans of such other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by all these
Lenders ratably in accordance with the principal amount of each such Lender’s
respective Loans and accrued interest thereon vis-à-vis the aggregate principal
amount of all such Lenders’ Loans and the aggregate accrued interest thereon;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to Holdings, the
Borrower or any Subsidiary (as to which the provisions of this clause (c) shall
apply unless the assignment is pursuant to a Permitted Loan Purchase). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

72



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.15(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require any
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent, in each case, shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.16 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender. No action by or consent
of the removed Lender shall be necessary in connection with such

 

73



--------------------------------------------------------------------------------

assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such removed Lender and the replacement Lender shall
otherwise comply with Section 10.04; provided, that if such removed Lender does
not comply with Section 10.04 within one Business Day after the Borrower’s
request, compliance with Section 10.04 shall not be required to effect such
assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.04(b)(ii)(B)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver, discharge or termination) hereunder to one or more assignees reasonably
acceptable to the Administrative Agent (unless such assignee is a Lender, an
Affiliate of a Lender or an Approved Fund); provided, that: (a) all Loan
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, (b) the replacement Lender shall purchase the foregoing by paying to
such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon and (c) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interest hereunder in the circumstance contemplated by this
Section 2.16(c) and the Administrative Agent agrees to effectuate such
assignment within three Business Days after the Borrower’s request so long as
the other conditions for such assignment set forth in this Section 2.16 and in
Section 10.04 have been satisfied.

Section 2.17 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

74



--------------------------------------------------------------------------------

Section 2.18 Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Commitments in
an amount not to exceed the Incremental Amount at the time such Incremental
Commitments are established from one or more Incremental Lenders (which may
include any existing Lender) willing to provide such Incremental Commitments in
their own discretion. Such notice shall set forth (i) the amount of the
Incremental Commitments being requested (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000 or equal to the remaining
Incremental Amount), (ii) the date on which such Incremental Commitments are
requested to become effective (the “Increased Amount Date”) and (iii) whether
such Incremental Commitments are to be (x) commitments to make additional Term B
Loans (“Additional Term B Loans”) or (y) commitments to make term loans with
terms different from the Term B Loans (“Other Incremental Term Loans”).

(b) The Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental Term
Loans and/or Incremental Commitments; provided, that:

(i) any commitments to make Additional Term B Loans shall have the same terms as
the Term B Loans,

(ii) the Other Incremental Term Loans shall rank pari passu or junior in right
of security with the Term B Loans (provided, that if such Other Incremental Term
Loans rank junior in right of security with the Term B Loans, such Incremental
Term Loans shall be subject to Permitted Junior Intercreditor Agreement),

(iii) the final maturity date of any Other Incremental Term Loans shall be no
earlier than the Maturity Date of the Term B Loans in effect on the Closing Date
and, except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security shall have (x) substantially
the same terms as the Term B Loans or (y) such other terms (including as to
guarantees and collateral) as shall be reasonably satisfactory to the
Administrative Agent,

(iv) the Weighted Average Life to Maturity of any Other Incremental Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term B Loans, and

(v) with respect to any Other Incremental Term Loan that rank pari passu in
right of security with the Term B Loans, the All-in Yield shall be the same as
that applicable to the Term B Loans made on the Closing Date, except that the
All-in Yield in respect of any such Other Incremental Term Loan may exceed the
All-in Yield in respect of such Term B Loans made on the Closing Date by no more
than 0.50%, or if it does so exceed such All-in Yield (such difference, the
“Yield Differential”) then the Applicable

 

75



--------------------------------------------------------------------------------

Margin (or the “LIBOR floor” as provided in the following proviso) applicable to
such Term B Loans shall be increased such that after giving effect to such
increase, the Yield Differential shall not exceed 0.50%; provided that, to the
extent any portion of the Yield Differential is attributable to a higher “LIBOR
floor” being applicable to such Other Incremental Term Loans and such floor is
greater than the Adjusted LIBO Rate in effect for an Interest Period of three
months’ duration at such time, the “LIBOR floor” applicable to the outstanding
Term B Loans shall be increased to an amount not to exceed the “LIBOR floor”
applicable to such Other Incremental Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental
Commitments evidenced thereby as provided for in Section 10.08(e). Any amendment
to this Agreement or any other Loan Document that is necessary to effect the
provisions of this Section 2.18 and any such collateral and other documentation
shall be deemed “Loan Documents” hereunder and may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.18 unless (i) on the date of such effectiveness,
to the extent required by the relevant Incremental Assumption Agreement, the
conditions set forth in clauses (b) and (c) of Section 4.01 shall be satisfied
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of the Borrower and
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date and such additional customary documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bringdowns) as the Administrative Agent may reasonably require to assure that
the Incremental Loans are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Lenders in the applicable
Incremental Assumption Agreement, junior to) one or more Classes of
then-existing Loans.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Loans (other than Other Incremental Term Loans), when originally
made, are included in each Borrowing of outstanding applicable Class of Term
Loans on a pro rata basis. The Borrower agrees that Section 2.13 shall apply to
any conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in Section 2.15(c) (which
provisions shall not be applicable to clauses (e) through (i) of this
Section 2.18), pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans, on a pro rata basis and on
the same terms (“Pro Rata Loan Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Lenders from time to time
to extend the maturity date of such Lender’s Term Loans of such Class and to
otherwise modify the terms of

 

76



--------------------------------------------------------------------------------

such Lender’s Term Loans of such Class pursuant to the terms of the relevant Pro
Rata Loan Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Term Loans and/or
modifying the amortization schedule in respect of such Lender’s Term Loans). For
the avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, in the case of an offer to the Lenders under any Class of
Term Loans, that all of the Term Loans of such Class are offered to be extended
for the same amount of time and that the interest rate changes and fees payable
with respect to such extension are the same. Any such extension (a “Loan
Extension”) agreed to between the Borrower and any such Lender (an “Extending
Term Loan Lender”) will be established under this Agreement by implementing an
Incremental Term Loan for such Lender (such extended Term Loan, an “Extended
Term Loan”). Each Pro Rata Loan Extension Offer shall specify the date on which
the Borrower proposes that the Extended Term Loan shall be made, which shall be
a date not earlier than five Business Days after the date on which notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion).

(f) The Borrower and each Extending Term Loan Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extending Term Loan Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Extended Term
Loans; provided, that (i) except as to interest rates, fees, any other pricing
terms (which interest rates, fees and other pricing terms shall not be subject
to the provisions set forth in Section 2.18(b)(v)), amortization, final maturity
date and participation in prepayments (which shall, subject to
clauses (ii) through (iv) of this proviso, be determined by the Borrower and set
forth in the Pro Rata Loan Extension Offer), the Extended Term Loans shall have
(x) the same terms as an existing Class of Term Loans or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the Latest
Maturity Date in effect on the date of incurrence, (iii) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such offer relates, and (iv) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans evidenced thereby as provided for
in Section 10.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(g) Upon the effectiveness of any such Loan Extension, the applicable Extending
Term Loan Lender’s Term Loan will be automatically designated an Extended Term
Loan. For purposes of this Agreement and the other Loan Documents, such
Extending Term Loan Lender will be deemed to have an Incremental Term Loan
having the terms of such Extended Term Loan.

 

77



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.18), (i) the
aggregate amount of Extended Term Loans will not be included in the calculation
of the Incremental Amount, (ii) no Extended Term Loan is required to be in any
minimum amount or any minimum increment, (iii) any Extending Term Loan Lender
may extend all or any portion of its Term Loans pursuant to one or more Pro Rata
Loan Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan), (iv) there
shall be no condition to any Loan Extension at any time or from time to time
other than notice to the Administrative Agent of such Loan Extension and the
terms of the Extended Term Loan implemented thereby and (v) all Extended Term
Loans and all obligations in respect thereof shall be Loan Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations of
the relevant Loan Parties under this Agreement and the other Loan Documents.

(i) Each Loan Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Loan Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Loan
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Loan Extension, including, without limitation,
timing, rounding and other adjustments.

(j) Notwithstanding anything to the contrary in Section 2.15(c) (which
provisions shall not be applicable to clause (j) through (l) of this
Section 2.18), the Borrower may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(“Refinancing Term Loans”), the Net Proceeds of which are used to Refinance in
whole or in part any Class of Term Loans. Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which the Borrower proposes that
the Refinancing Term Loans shall be made, which shall be a date not earlier than
five Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Maturity Date of the refinanced Term Loans,

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums and expenses (including original issue
discount) and accrued interest associated therewith;

 

78



--------------------------------------------------------------------------------

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.18(b)(v)), and optional prepayment or mandatory prepayment, which
shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) taken as a whole shall be substantially similar to, or
not materially less favorable to the Borrower and its Subsidiaries than, the
terms, taken as a whole, applicable to the Term B Loans (except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date then in effect), as determined by the Borrower in good faith;

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to an existing Class of Term Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement; and

(vii) there shall be no obligor in respect of such Refinancing Term Loans that
is not a Loan Party.

(k) The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 10.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower.

(l) For purposes of this Agreement and the other Loan Documents, if a Lender is
providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.18), (i) the
aggregate amount of Refinancing Term Loans will not be included in the
calculation of the Incremental Amount, (ii) no Refinancing Term Loan is required
to be in any minimum amount or any minimum increment and (iii) there shall be no
condition to any incurrence of any Refinancing Term Loan at any time or from
time to time other than those set forth in clause (j) above.

Section 2.19 Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

79



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. In the case of a Defaulting Lender who holds
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, following an Event of Default or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder, second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will take such actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held pro rata by the Lenders in accordance
with their Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that, no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

Section 3.01 Organization; Powers. Each of Holdings, the Borrower and each of
the Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or, if
applicable, in a foreign jurisdiction where an equivalent status exists, enjoys
the equivalent status under the laws of any foreign jurisdiction of organization
outside the United States of America) under the laws of the jurisdiction of its

 

80



--------------------------------------------------------------------------------

organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

Section 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or, memorandum or articles of incorporation or
other constitutive documents (including any partnership, limited liability
company or operating agreements) or bylaws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for: (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions

 

81



--------------------------------------------------------------------------------

and equivalent filings in foreign jurisdictions, (c) recordation of the
Mortgages, (d) such actions, consents, approvals, registrations and filings as
have been made or obtained and are in full force and effect, (e) such actions,
consents, approvals, registrations and filings the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (f) equivalent foreign filings to those listed in clauses (a) through
(e) above.

Section 3.05 Financial Statements. Subject to Schedule 3.05, (a) the unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of NewPage Holdings Inc. (including, for the purposes of
this Section 3.05, any predecessor company thereof) and its subsidiaries for the
fiscal quarters ended March 31, 2013, June 30, 2013 and September 30, 2013 and
(b) the audited consolidated balance sheets and statements of income,
stockholders’ equity, and cash flow of NewPage Holdings Inc. and its
subsidiaries for the fiscal years ended December 31, 2010, December 31, 2011 and
December 31, 2012, in each case have been prepared in accordance with GAAP and
furnished to each Lender, present fairly in all material respects the
consolidated financial position of NewPage Holdings Inc. and its consolidated
subsidiaries.

Section 3.06 No Material Adverse Effect. Since December 31, 2013, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrower and the Subsidiaries has good record and insurable fee simple title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its Real Properties (including all Mortgaged Properties) and
has valid title to its personal property and assets, in each case, except for
Permitted Liens and except for defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or the Subsidiaries has defaulted under any lease to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), each of Holdings, the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or, to their knowledge, contemplated
condemnation proceeding or casualty affecting any material portion of the
Mortgaged Properties or any sale or disposition thereof, in lieu of
condemnation, that remains unresolved as of the Closing Date.

 

82



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 3.07(d), none of Holdings, the Borrower and
the Subsidiaries is obligated on the Closing Date under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein, except as permitted under
Section 6.02 or 6.05.

(e) Schedule 1.01(B) lists each Material Real Property owned by any Loan Party
as of the Closing Date.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of Holdings and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, except as set forth on Schedule 3.08(b), there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any Equity
Interests of Holdings, the Borrower or any of the Subsidiaries.

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity, or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11 Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

83



--------------------------------------------------------------------------------

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans (a) to refinance (or discharge) the Refinanced Indebtedness, (b) to fund a
dividend or other distribution on or before the Merger Closing Date to be paid
to certain equity holders (the “NewPage Selling Shareholders”) of NewPage
Holdings, Inc., a Delaware corporation and indirect parent of the Borrower in an
amount up to $250.0 million (the “Selling Shareholder Dividend”) subject to the
terms and conditions of the Merger Agreement; (c) for general corporate purposes
(including, without limitation, for payments in respect of employee stock
options, restricted stock units and Permitted Business Acquisitions) and (d) to
pay Transaction Expenses.

Section 3.13 Taxes.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of Holdings, the Borrower and
the Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it, and each such Tax return
is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and each
of the Subsidiaries has timely paid or caused to be timely paid all Taxes shown
to be due and payable by it on the returns referred to in clause (a) and all
other Taxes or assessments (or made adequate provision (in accordance with GAAP)
for the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP; and

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect with respect to each of Holdings, the
Borrower and the Subsidiaries, there are no claims being asserted in writing
with respect to any Taxes.

Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) provided in writing by the Borrower
in respect of Holdings, the Borrower, the Subsidiaries, the Transactions that
have occurred on or prior to such date and any other transactions contemplated
hereby included in the Information Memorandum that have occurred on or prior to
such date or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date
and did not, taken as a whole, contain any untrue statement of a material fact
as of any such date or omit to state a material fact necessary in order to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by, and provided in writing by, the Borrower or any of its
representatives, and that have been made available to any Lenders or the
Administrative Agent in connection with the

 

84



--------------------------------------------------------------------------------

Transactions or the other transactions contemplated hereby (i) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof (it being understood that actual results may
vary materially from such Projections and estimates), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

Section 3.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which Holdings, the Borrower, any of the Subsidiaries
or any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) no Plan has any Unfunded Pension Liability
in excess of $225.0 million; and (iv) no ERISA Event has occurred or is
reasonably expected to occur.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States of America, and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

Section 3.16 Environmental Matters. Except as set forth on Schedule 3.16 or as
to matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) no written notice, request for
information, order, complaint or penalty has been received by the Borrower or
any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of the Subsidiaries,
(ii) each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and for the last three years has been, in
compliance with the terms of such permits, licenses and other approvals and with
all other applicable Environmental Laws, (iii) to the Borrower’s knowledge, no
Hazardous Material is located or has been Released at, on or under any property
currently owned, operated or leased by the Borrower or any of the Subsidiaries
in amounts or concentrations that would reasonably be expected to give rise to
any cost, liability or obligation of the Borrower or any of the Subsidiaries
under any Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by the Borrower or any of the
Subsidiaries and transported to or Released at any location in amounts or
concentrations that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of the Subsidiaries under any
Environmental Laws, and (iv) there are no agreements in which the Borrower or
any of the Subsidiaries has expressly assumed or undertaken responsibility for
any known or reasonably likely liability or obligation of any other person
arising under or relating to Environmental Laws, which in any such case has not
been made available to the Administrative Agent prior to the date hereof.

 

85



--------------------------------------------------------------------------------

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties
described therein) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent (or such other person as is provided in the
ABL Intercreditor Agreement), and in the case of the other Collateral described
in the Collateral Agreement (other than the Intellectual Property (as defined in
the Collateral Agreement) and except as provided in clause (c) below with
respect to Mortgaged Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in United States
federally registered, issued or pending Intellectual Property Rights (other than
the Excluded Assets), in each case (i) prior and superior in right to the Lien
of any other person, except for Permitted Liens and (ii) if and to the extent a
security interest in such Intellectual Property Rights can be perfected by such
filings. The parties hereto acknowledge that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date.

(c) The Mortgages executed and delivered on or after the Closing Date pursuant
to the Collateral and Guarantee Requirement or Section 5.10 shall be effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable Lien on all of the Loan Parties’ right,
title and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title, and interest of the Loan Parties in such Mortgaged Property
and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other person (other than with respect to the rights of a person pursuant
to (i) Permitted Liens and (ii) Liens permitted hereby that are pari passu or
have priority by operation of law).

(d) Notwithstanding anything herein (including this Section 3.17), or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.

 

86



--------------------------------------------------------------------------------

Section 3.18 Location of Real Property and Leased Premises. (a) The Perfection
Certificate lists correctly, in all material respects, as of the Closing Date
all Material Real Property owned by Holdings, the Borrower and the Subsidiary
Loan Parties and the addresses thereof. As of the Closing Date, Holdings, the
Borrower and the Subsidiary Loan Parties own in fee all the Material Real
Property set forth as being owned by them in the Perfection Certificate except
to the extent set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property leased by Holdings, the Borrower
and the Subsidiary Loan Parties and the addresses thereof. As of the Closing
Date, Holdings, the Borrower and the Subsidiary Loan Parties have in all
material respects valid leases in all the material Real Property set forth as
being leased by them in the Perfection Certificate except to the extent set
forth therein.

Section 3.19 Solvency. (a) Immediately after giving effect to the Transactions
occurring on or prior to the Closing Date, (i) the fair value of the assets of
Holdings, the Borrower and the Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings, the Borrower and the Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of Holdings, the Borrower and the Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of Holdings, the Borrower and the Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings, the Borrower and the Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Holdings, the Borrower and the Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness, or the Indebtedness of any such subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits

 

87



--------------------------------------------------------------------------------

have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Subsidiary to the extent required by GAAP. Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the consummation of the Transactions will not give rise to a right of
termination or right to renegotiation on the part of any union under any
material collective bargaining agreement to which Holdings, the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which Holdings, the
Borrower or any of the Subsidiaries (or any predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses; Etc. Except as to matters that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) Holdings, the Borrower and each of the Subsidiaries
owns, or possesses the right to use, all of the patents, trademarks, service
marks, trade names, copyrights, mask works, domain names, applications and
registrations for any of the foregoing, technology, trade secrets, proprietary
information, software, know-how, processes and other intellectual property
rights (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person; (b) to the knowledge of the Borrower,
Holdings, the Borrower and the Subsidiaries are not interfering with, infringing
upon, misappropriating or otherwise violating Intellectual Property Rights of
any person; and (c) no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower, threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
(if any) of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations

Section 3.25 USA PATRIOT Act; OFAC. (a) On the Closing Date, each Loan Party is
in compliance in all material respects with the material provisions of the USA
PATRIOT Act, and the Borrower has provided to the Administrative Agent all
information related to the Loan Parties (including names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent not less than ten (10) Business Days prior to the Closing
Date and mutually agreed to be required under “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, to
be obtained by the Administrative Agent or any Lender.

(b) None of the Borrower or any of its Subsidiaries nor, to the knowledge of
Borrower, any director, officer, agent, employee or Affiliate of Holdings, the
Borrower or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

 

88



--------------------------------------------------------------------------------

Section 3.26 Foreign Corrupt Practices Act. None of the Borrower or any of its
Subsidiaries, nor, to the knowledge of the Borrower or any of its Subsidiaries,
or any of their directors, officers, agents or employees has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any government official or employee from corporate
funds, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or
similar law of the European Union or any European Union Member State or similar
law of a jurisdiction in which the Borrower or any of its Subsidiaries conduct
their business and to which they are lawfully subject or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

ARTICLE 4

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans hereunder (each, a “Credit Event”)
are subject to the satisfaction (or waiver in accordance with Section 10.08) of
the following conditions:

Section 4.01 All Credit Events. On the date of each Borrowing:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03).

(b) (i) In the case of each Borrowing that occurs on the Closing Date, the
representations and warranties made by or with respect to the Target and its
Subsidiaries in the Merger Agreement as are material to the interests of the
Lenders (in their capacities as such) (but only to the extent that Verso has the
right to terminate its obligations under the Merger Agreement as a result of a
breach of such representations and warranties in the Merger Agreement) shall be
true and correct in all material respects and the representations and warranties
made in respect of the Borrower in Sections 3.01(a) and (d), 3.02(a) and
(b)(i)(A) (limited to the Borrower’s constitutive documents), 3.03, 3.10, 3.11,
3.17, 3.19, 3.25 and 3.26 shall be true and correct in all material respects;
and (ii) in the case of each other Credit Event to the extent required by the
applicable Incremental Assumption Agreement, the representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects as of such date, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).

(c) In the case of each Borrowing that occurs after the Closing Date to the
extent required by the applicable Incremental Assumption Agreement, at the time
of and immediately after such Borrowing, no Event of Default or Default shall
have occurred and be continuing.

 

89



--------------------------------------------------------------------------------

(d) Each Borrowing after the Closing Date to the extent required by the
applicable Incremental Assumption Agreement shall be deemed to constitute a
representation and warranty by the Borrower on the date of such Borrowing as to
the matters specified in clauses (b) and (c) of this Section 4.01.

Section 4.02 First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Lenders (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include delivery of a signed signature
page of this Agreement by facsimile or other means of electronic transmission
(e.g., “pdf”)) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of (i) Sullivan & Cromwell LLP, special counsel for
the Loan Parties, (ii) Foley & Lardner LLP, special Michigan counsel for the
Loan Parties, and (iii) Foley & Lardner LLP, special Wisconsin counsel for the
Loan Parties, in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

 

90



--------------------------------------------------------------------------------

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(f) The Administrative Agent shall have received, at Borrower’s option, either
(i) a solvency certificate substantially in the form of Exhibit C and signed by
a Financial Officer of the Borrower certifying the solvency of Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date or (ii) an opinion from an independent investment bank or
valuation firm of nationally recognized standing that the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date will be solvent.

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable and documented fees, out-of-pocket
charges and disbursements of Davis Polk & Wardwell LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.

(h) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods set forth in such definition, the Collateral and Guarantee
Requirement shall be satisfied (or waived) as of the Closing Date.

 

91



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.

(j) Since September 30, 2013, there shall not have occurred a Company Material
Adverse Effect.

(k) Substantially concurrently with the incurrence of Loans and the use of such
Loans to refinance the extensions of credit under the Existing Credit Agreement
on the Closing Date, all Indebtedness of the Borrower and its subsidiaries under
the Existing Credit Agreement shall have been repaid in full, together with all
fees and other amounts owing thereon and all commitments under the Existing
Credit Agreement shall have been terminated.

(l) Substantially concurrently with the incurrence of Loans on the Closing Date,
all security interests granted under the “Security Documents” (as defined in the
Existing Credit Agreement) shall have been terminated and released pursuant to
release documentation reasonably satisfactory to the Administrative Agent.

(m) The ABL Intercreditor Agreement shall have been executed and delivered by
the respective parties thereto.

(n) After giving effect to the refinancing of the Existing Credit Agreement
(including any related Transaction Expenses) and the dividend paid to the
NewPage Selling Shareholders, the Borrower or any of its subsidiaries shall not
have any third party debt for borrowed money other than (i) the Loans and other
extensions of credit under this Agreement, (ii) indebtedness under the ABL
Credit Agreement (iii) other indebtedness permitted to be incurred or
outstanding on or prior to the Merger Closing Date pursuant to the Merger
Agreement and/or the Commitment Letter, (iv) other indebtedness incurred in the
ordinary course of business of the Borrower and its subsidiaries for capital
expenditures and working capital purposes so long as such indebtedness is
permitted under this Agreement and (v) the indebtedness listed on Schedule 6.01
hereto.

(o) The Borrower shall have delivered to the Administrative Agent a certificate,
dated as of the Closing Date, to the effect set forth in Section 4.01(b)(i) and
Section 4.02(j) hereof.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

 

92



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Material Subsidiaries to:

Section 5.01 Existence; Businesses and Properties. (a) Do, or cause to be done,
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise expressly permitted under Section 6.05; provided
that the Borrower may liquidate or dissolve one or more Subsidiaries if the
assets of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly-Owned Subsidiary of the Borrower in such
liquidation or dissolution; except, that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties and Domestic Subsidiaries
may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, trade names,
copyrights, licenses and rights with respect thereto necessary to the normal
conduct of its business, and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as a co-loss payee on Insurance policies and as an
additional insured on liability policies.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the Flood Program (which may
include, for the avoidance of doubt, the flood insurance held by the Borrower
prior to the Closing Date). In connection with any amendment to this Agreement
pursuant to which any increase, extension, or renewal of Loans is contemplated,
the Borrower shall cause to be delivered to the Collateral Agent for any
Mortgaged Property, a Flood Certificate, Borrower Notice and Evidence of Flood
Insurance, as applicable.

 

93



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 5.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings and the Borrower, on behalf of itself and
behalf of each of its subsidiaries, hereby agrees, to the extent permitted by
law, to waive, and further agrees to cause each of their Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Lenders and
their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

Section 5.03 Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment

and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (and the Administrative Agent will promptly furnish such information to
the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations for the filing of annual reports on Form 10-K), for each fiscal
year (commencing with the fiscal year ending December 31, 2013), a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its subsidiaries, as
of the close of such fiscal year and the consolidated results of its operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified as to scope of
audit or as to the status of the Borrower or any Material Subsidiary as a going
concern) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its subsidiaries on

 

94



--------------------------------------------------------------------------------

a consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower of annual reports on Form 10-K of the Borrower and its
consolidated subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower, on behalf of the Borrower, as fairly presenting, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q of the Borrower and its consolidated subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit J (a “Compliance Certificate”)
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ending March 31, 2014, setting
forth computations in reasonable detail demonstrating compliance with
Section 6.10, if then applicable, (iii) setting forth the calculation of Total
Net First Lien Leverage Ratio for the fiscal period then ended, (iv) setting
forth the calculation and uses of the Cumulative Credit for the fiscal period
then ended if the Borrower shall have used the Cumulative Credit for any purpose
during such fiscal period, (v) certifying a list of names of all Immaterial
Subsidiaries, that each Subsidiary set forth on such list individually qualifies
as an Immaterial Subsidiary and that all such Subsidiaries in the aggregate do
not exceed the limitation set forth in clause (b) of the definition of the term
“Immaterial Subsidiary”, and (vi) certifying a list of names of all Unrestricted
Subsidiaries and that each Subsidiary set forth on such list qualifies as an
Unrestricted Subsidiary and (y) concurrently with any delivery of financial
statements under paragraph (a) above, if the accounting firm is not restricted
from providing such a certificate by its policies, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

(d) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries

 

95



--------------------------------------------------------------------------------

with the SEC, or after an initial public offering, distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower or available on the SEC’s EDGAR service
(or any successor thereto);

(e) Within 90 days after the beginning of each fiscal year (commencing with the
fiscal year beginning January 1, 2015), a reasonably detailed consolidated
annual budget for such fiscal year (including a projected consolidated balance
sheet of the Borrower and the Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow and
projected income), including a description of underlying assumptions with
respect thereto (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Borrower
substantially in the form of Exhibit K to the effect that, the Budget is based
on assumptions believed by such Financial Officer to be reasonable as of the
date of delivery thereof;

(f) Not later than the date on which the Borrower is required to deliver
financial statements with respect to the end of each Excess Cash Flow Period
under Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail;

(g) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (in each case, for
itself or on behalf of any Lender); and

(h) Within 90 days after the beginning of each fiscal year, an updated
Perfection Certificate reflecting all changes since the date of the information
most recently received pursuant to this paragraph (h) or Section 5.10(e).

In the event that Holdings or any Parent Entity reports on a consolidated basis,
such consolidated reporting at Holdings’ or such Parent Entity’s level in a
manner consistent with that described in paragraphs (a) and (b) of this
Section 5.04 for the Borrower (together with a reconciliation showing the
adjustments necessary to determine compliance by the Borrower and its
Subsidiaries with the Financial Performance Covenant) will satisfy the
requirements of such paragraphs.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

96



--------------------------------------------------------------------------------

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and, upon five Business Days’
notice, permit any authorized representatives of the Administrative Agent to
visit and inspect the financial records and the properties of Holdings, the
Borrower or any of the Subsidiaries and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
upon reasonable prior notice to Holdings or the Borrower to discuss the affairs,
finances and condition of Holdings, the Borrower or any of the Subsidiaries with
the officers thereof and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or
contract and so long as the Borrower has the opportunity to participate in any
discussions with such certified public accountants), in each case, at the
expense of the Borrower, at reasonable times during normal business hours and
without undue disruption to the business of the Borrower as often as may be
reasonably requested by the Administrative Agent.

Section 5.08 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans (a) to refinance (or discharge) the Refinanced Indebtedness, (b) to fund a
dividend or other distribution on or before the Merger Closing Date to be paid
to the NewPage Selling Shareholders in an amount up to $250.0 million; (c) for
general corporate purposes (including, without limitation, for payments in
respect of employee stock options, restricted stock units and Permitted Business
Acquisitions) and (d) to pay Transaction Expenses.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying their respective
properties to comply, with all Environmental Laws applicable to their respective
operations and properties; and obtain and renew all material authorizations and
permits required pursuant to Environmental Law for their respective operations
and properties, in each case in accordance with Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

Section 5.10 Further Assurances; Additional Security. Subject to the ABL
Intercreditor Agreement and any other Permitted Senior Intercreditor Agreement:

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $3.0
million is acquired by Holdings, the Borrower or any other Loan Party after the
Closing Date or is owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof, and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(f) or the
Security Documents), (i) notify the Collateral Agent thereof, (ii) if such asset
is comprised of Real Property, deliver to the Collateral Agent an updated
Schedule 1.01B reflecting the addition of such asset and (iii) cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (f) below.

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent a security interest in and mortgage on any Material Real
Property of the Borrower or any such Subsidiary Loan Parties that is not a
Mortgaged Property as of the Closing Date (including any Real Property owned on
the Closing Date which becomes a Material Real Property), within 90 days after
such acquisition (or such later date as the Collateral Agent may agree in its
sole discretion or such Real Property becoming a Material Property, as
applicable) pursuant to documentation substantially in the form of the Mortgages
delivered to the Collateral Agent on or within 90 days of the Closing Date or in
such other form as is reasonably satisfactory to the Collateral Agent (each, an
“Additional Mortgage”) and constituting valid and enforceable Liens subject to
no other Liens except Permitted Liens, at the time of perfection thereof,
(ii) record or file, and cause each such Subsidiary to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary to pay, in full,
all Taxes, fees and other charges payable in connection therewith, and
(iii) deliver to the Collateral Agent an updated Schedule 1.01(B) reflecting
such additional Mortgaged Properties, in each case subject to paragraph (f)
below. Unless otherwise waived by the Collateral Agent in its sole discretion,
with respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith the other requirements set forth in
paragraph (h) and (i) of the Collateral and Guarantee Requirement.

 

98



--------------------------------------------------------------------------------

(d) If any additional direct or indirect Wholly-Owned Subsidiary of the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a Domestic
Subsidiary that is not an Unrestricted Subsidiary or a FSHCO (other than, at the
Borrower’s option, Immaterial Subsidiaries), within ten Business Days after the
date such Wholly-Owned Subsidiary is formed or acquired, notify the Collateral
Agent and the Lenders thereof and, within 20 Business Days after the date such
Wholly-Owned Subsidiary is formed or acquired or such longer period as the
Collateral Agent shall agree, cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Wholly-Owned Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Wholly-Owned Subsidiary owned by
or on behalf of any Loan Party, subject to paragraph (f) below.

(e) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, or (C) in any Loan Party’s organizational
identification number; provided that the Borrower shall not effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(f) The Collateral and Guarantee Requirement, and the other provisions of this
Section 5.10, need not be satisfied with respect to any of the following
(collectively, the “Excluded Assets”): (i) any Real Property held by the
Borrower or any of the Subsidiaries as a lessee under a lease or that has an
individual fair market value (as determined by the Borrower in good faith) in an
amount less than $3.0 million, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1) and commercial tort claims with a value less than $3.0 million,
(iii) pledges and security interests prohibited by applicable law, rule,
regulation or contractual obligation with an unaffiliated third party (in each
case, except to the extent such prohibition is unenforceable after giving effect
to the applicable provisions of the Uniform Commercial Code), (iv) Margin Stock
and any Equity Interests acquired after the Closing Date other than Wholly-Owned
Subsidiaries to the extent not permitted by the terms of such person’s articles
or certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement, joint venture or other organizational
documents, (v) any assets, to the extent a security interest in such assets
could reasonably be expected to result in a material adverse tax consequence as
determined in good faith by the Borrower, (vi) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than Holdings, the
Borrower or any Guarantor) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) those assets as to
which the Applicable Collateral Agent and the Borrower reasonably agree that the
cost or other consequence of obtaining such a security interest or perfection
thereof are excessive in relation to the value afforded thereby, (viii) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code,
(ix) pending United

 

99



--------------------------------------------------------------------------------

States “intent-to-use” trademark applications for which a verified statement of
use or an amendment to allege use has not been filed with and accepted by the
United States Patent and Trademark Office,(x) assets subject to Liens securing
Permitted Receivables Financings, (xi) the assets of or Equity Interests in any
captive insurance company or any Special Purpose Receivables Subsidiary;
provided that, upon the reasonable request of the Collateral Agent, Holdings and
the Borrower shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clause (iii) above and (xii) all assets of
Holdings other than Equity Interests in the Borrower and other related assets
pledged pursuant to the Collateral Agreement. In addition, (1) the Collateral
and Guarantee Requirement and the provisions of the Loan Documents shall not
require any account control agreements, lockbox arrangements or the taking of
any other actions to perfect by control any security interest in any deposit
accounts, securities accounts or commodities accounts or (2) Security Documents
governed by the laws of any jurisdiction other than the United States of America
or any state thereof.

Notwithstanding anything to the contrary in this Agreement, the Security
Documents, or any other Loan Document, (i) the Administrative Agent may grant
extensions of time for or waivers of the requirements of creating or perfecting
security interests in or the obtaining of title insurance, legal opinions,
appraisals, flood insurance and surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Loan Documents, (ii) Liens required to be granted from time to time pursuant to
this Agreement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and (iii) the Administrative
Agent and the Borrower may make such

modifications to the Mortgages, and execute and/or consent to such easements,
covenants, rights of way or similar instruments (and Administrative Agent may
agree to subordinate the lien of any Mortgage to any such easement, covenant,
right of way or similar instrument of record or may agree to recognize any
tenant pursuant to an agreement in a form and substance reasonably acceptable to
the Administrative Agent), as are reasonable or necessary and otherwise
permitted by this Agreement and the other Loan Documents.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Material Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

 

100



--------------------------------------------------------------------------------

(b) (i) Indebtedness created hereunder (including pursuant to Section 2.18) and
under the other Loan Documents and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements permitted by Section 6.11;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b), and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary that is not a Subsidiary Loan Party
and Indebtedness of any other Loan Party to Holdings or any Subsidiary that is
not a Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business; provided that (x) such
Indebtedness (other than credit or purchase cards) is extinguished within ten
Business Days of notification to the Borrower of its incurrence, and (y) such
Indebtedness in respect of credit or purchase cards is extinguished within 60
days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date, and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger or consolidation
or amalgamation is permitted by this Agreement, and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided that
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (B) immediately after giving effect to such
acquisition, merger or consolidation or amalgamation, the assumption and
incurrence of any Indebtedness and any related transactions, the Borrower shall
be in Pro Forma Compliance;

 

101



--------------------------------------------------------------------------------

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of any property (real or
personal, and whether through the direct purchase of property or the Equity
Interests of any person owning such property) permitted under this Agreement in
order to finance the acquisition, lease or improvement of such property, and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate
outstanding principal amount that at the time of, and after giving effect to,
the incurrence thereof, together with the Remaining Present Value of outstanding
leases permitted under Section 6.03, would not exceed the greater of $150.0
million and 6.0% of Consolidated Total Assets;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $150.0 million and 6.0% of Consolidated
Total Assets;

(l) (i) any Indebtedness of the type described in Section 6.01(i) without giving
effect to the cap set forth therein, so long as (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(y) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Total Net First Lien Leverage Ratio on a Pro Forma Basis
shall not be greater than 3.00 to 1.00 and (ii) Permitted Refinancing
Indebtedness in respect thereof;

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Parties of the
Indebtedness of the Borrower or any Subsidiary Loan Party described in
clause (aa) of this Section 6.01, so long as the Liens securing the Guarantee of
the obligations under the “Loan Documents” (as defined in the ABL Credit
Agreement) or any Permitted Refinancing Indebtedness in respect thereof are
subject to the ABL Intercreditor Agreement, (ii) by the Borrower or any
Subsidiary Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan
Party permitted to be incurred under this Credit Agreement, (iii) by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise permitted
hereunder of Holdings or any Subsidiary that is not a Subsidiary Loan Party to
the extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(v)), (iv) by any Subsidiary that is not a Subsidiary Loan Party of
Indebtedness of another Subsidiary that is not a Subsidiary Loan Party, and
(v) by the Borrower of Indebtedness of Subsidiaries that are not Subsidiary Loan
Parties incurred for working capital purposes in the ordinary course of business
on ordinary business terms so long as such Indebtedness is permitted to be
incurred under Section 6.01(s) to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)); provided that Guarantees by the
Borrower or any Subsidiary Loan Party under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated in right of payment to other
Indebtedness of such person shall be expressly subordinated in right of payment
to the Loan Obligations to at least the same extent as such underlying
Indebtedness is subordinated;

 

102



--------------------------------------------------------------------------------

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness supported by a letter of credit, in a principal amount not in
excess of the stated amount of such letter of credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums, or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) Indebtedness secured by Liens on the Collateral ranking pari passu in
right of security with the Liens securing the Term B Obligations so long as
(x) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (y) immediately after giving effect to the issuance,
incurrence or assumption of such Indebtedness, the Total Net First Lien Leverage
Ratio on a Pro Forma Basis shall not be greater than 2.50 to 1.00; provided,
(A) that the incurrence of any Indebtedness for borrowed money pursuant to this
clause (r) shall be subject to the penultimate paragraph of this Section 6.01
and (B) if any such Indebtedness incurred pursuant to this clause (r)(i) is
secured by pari passu Liens on Collateral pursuant to Section 6.02(hh) or
(ii) and is in the form of term loans (other than High Yield-Style Loans), then
the incurrence of such Indebtedness pursuant to this clause (r)(i) shall be
further subject to the last paragraph of this Section 6.01 to the extent
applicable and (ii) Permitted Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate amount not to exceed $50.0 million outstanding at any time;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Hedging
Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings;

 

103



--------------------------------------------------------------------------------

(w) (i) Indebtedness secured by Liens on the Collateral ranking junior to the
Liens securing the Term B Obligations so long as (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(y) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Total Net Secured Leverage Ratio on a Pro Forma Basis
shall not be greater than 3.00 to 1.00, (ii) unsecured Indebtedness so long as
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Total Net Leverage Ratio on a Pro Forma Basis shall not
be greater than 3.50 to 1.00; provided, that the incurrence of any Indebtedness
for borrowed money pursuant to this clause (w) shall be subject to the
penultimate paragraph of this Section 6.01 and (iii) and Permitted Refinancing
Indebtedness in respect of any of the foregoing;

(x) obligations in respect of Cash Management Agreements;

(y) Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(z) Indebtedness in an aggregate principal amount not to exceed at the time of
incurrence an amount equal to clause (i) of the definition of Incremental Amount
at such time, and (ii) any Permitted Refinancing Indebtedness in respect
thereof; provided, that (A) the incurrence of any Indebtedness for borrowed
money pursuant to this clause (z) shall be subject to the penultimate paragraph
of this Section 6.01 and (B) if any such Indebtedness incurred pursuant to this
clause (z) is secured by pari passu Liens on Collateral pursuant to
Section 6.02(ii) and is in the form of term loans (other than High Yield-Style
Loans), then the incurrence of such Indebtedness pursuant to clause (z)(i) shall
be further subject to the last paragraph of this Section 6.01 to the extent
applicable;

(aa) (i) Indebtedness under the “Loan Documents” (as defined in the ABL Credit
Agreement) or under any other debt instrument with availability subject to a
borrowing base formula with aggregate commitments under this clause in an amount
not to exceed the Maximum ABL Amount on the date such commitments are
established and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness; and

(bb) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through (aa)
above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided,
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency

 

104



--------------------------------------------------------------------------------

exchange rate in effect on the date of such refinancing, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed (i) the outstanding or
committed principal amount, as applicable, of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums
(including tender premiums), defeasance costs and other costs and expenses
incurred in connection with such refinancing.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (bb) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (bb), the Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 6.01 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness shall be treated as having been incurred or existing pursuant to
only one of such clauses; provided, that all Indebtedness under this Agreement
outstanding on the Closing Date shall at all times be deemed to have been
incurred pursuant to clause (b)(i) of this Section 6.01. In addition, with
respect to any Indebtedness that was permitted to be incurred hereunder on the
date of such incurrence, any Increased Amount of such Indebtedness shall also be
permitted hereunder after the date of such incurrence.

With respect to any Indebtedness for borrowed money described in
Section 6.01(r), 6.01(w) or 6.01(z), (A) the stated maturity date of such
Indebtedness shall be no earlier than the Maturity Date of the Term B Loans as
in effect at the time such Indebtedness is incurred or, in the case of any such
Indebtedness incurred under any revolving credit facility, the ABL Maturity Date
and (B) except in respect of any such Indebtedness incurred under any revolving
credit facility, the Weighted Average Life to Maturity of such Indebtedness
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term B Loans.

With respect to any class of Indebtedness referred to in clause (B) of the
provisos to Sections 6.01 (r)(i) or (z) that is secured by pari passu Liens on
Collateral pursuant to Section 6.02(ii) (any such class, a “Class of Applicable
Other Pari Loans”), if the All-in Yield in respect of such Class of Applicable
Other Pari Loans exceeds the Class of Term B Loans made on the Closing Date by
more than 0.50% (such difference, the “Pari Yield Differential”), then the
Applicable Margin (or “LIBOR floor” as provided in the following proviso)
applicable to such Class of Term B Loans shall be increased such that after
giving effect to such increase, the Pari Yield Differential shall not exceed
0.50%; provided, that, to the extent any portion of the Pari Yield Differential
is attributable to a higher “LIBOR floor” being applicable to such Class of
Applicable Other Pari Loans and such floor is greater than the Adjusted LIBO
Rate in effect for an Interest Period of three months’ duration at such time,
the “LIBOR floor” applicable to such outstanding Class of Term B Loans shall be
increased to an amount not to exceed the “LIBOR floor” applicable to such Class
of Applicable Other Pari Loans prior to any increase in the Applicable Margin
applicable to such Class of Term B Loans then outstanding.

 

105



--------------------------------------------------------------------------------

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it, or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, in
each case, set forth on Schedule 6.02(a) or, to the extent not listed in such
Schedule 6.02(a), where such property or assets have a fair market value that
does not exceed $10.0 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens under the
Security Documents securing Secured Hedge Agreements and Secured Cash Management
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause
(e) of the definition of the term “Permitted Refinancing Indebtedness;”

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (other than Liens for Taxes), including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing

 

106



--------------------------------------------------------------------------------

liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations, and (ii) pledges and deposits and other Liens
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that, in the
case of each of the foregoing, are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary, and Liens arising out of timber
cutting, hauling or sales contracts incurred in the ordinary course of business;

(i) Liens securing Indebtedness permitted by Section 6.01(i), Section 6.01(j)
and 6.01(l);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $50.0 million, shall be discharged within 60 days
of the creation thereof;

(l) Liens disclosed on the final title insurance policies delivered on or
subsequent to the Closing Date pursuant to the Collateral and Guarantee
Agreement, Section 5.10 or Schedule 5.10 and any replacement, extension or
renewal of any such Lien; provided that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

107



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary, or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (k) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) [Reserved];

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower, or any of the Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in connection
with any transaction otherwise permitted under this Agreement;

(y) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture, or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(aa) [Reserved];

 

108



--------------------------------------------------------------------------------

(bb) Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;

(ee) Liens in favor of the Borrower or any Subsidiary Loan Party;

(ff) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $40.0 million;

(gg) Liens on not more than $40 million of deposits securing Hedging Agreements;

(hh) Liens on the Collateral securing Indebtedness that are pari passu with
Liens on the Collateral securing the Term B Obligations, so long as (A) after
giving effect to the incurrence of the Indebtedness secured by such Liens and
the use of proceeds thereof (but without netting any of the proceeds thereof),
the Total Net First Lien Leverage Ratio on a Pro Forma Basis is not greater than
2.50 to 1.00 and (B) such pari passu Liens are subject to a Permitted Pari Passu
Intercreditor Agreement;

(ii) Liens on Collateral that are pari passu with the Liens securing the Term B
Obligations, so long as such pari passu Liens (i) secure Indebtedness permitted
by Section 6.01(r), 6.01(y) or 6.01(z) and (ii) are subject to a Permitted Pari
Passu Intercreditor Agreement;

(jj) Liens on ABL Priority Collateral that are senior to or pari passu with the
Liens on the Collateral securing the Term B Obligations, so long as such senior
or pari passu Liens (i) secure Indebtedness permitted by Section 6.01(aa) (and
any Hedging Agreements and Cash Management Agreements that are secured by Liens
governed by the same collateral agreements that govern any other Liens permitted
by this Section 6.02(jj)) and (ii) are subject to the ABL Intercreditor
Agreement, another Permitted Senior Intercreditor Agreement or a Permitted Pari
Passu Intercreditor Agreement, as applicable; and

(kk) Liens on the Collateral that are junior in priority to the Liens in favor
of the Lenders on terms no less favorable taken as a whole than those in the
Permitted Junior Intercreditor Agreement.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (kk) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any

 

109



--------------------------------------------------------------------------------

portion thereof) meets the criteria of one or more of the categories of
permitted Liens described in Sections 6.02(a) through (kk), the Borrower shall,
in its sole discretion, classify or reclassify, or later divide, classify or
reclassify, such Lien securing such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant and will only be
required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the above clauses and such Lien
securing such item of Indebtedness will be treated as being incurred or existing
pursuant to only one of such clauses. In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.

Section 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease Back Transaction”);
provided that a Sale and Lease Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease Back Transaction
is consummated within 180 days of the acquisition of such property, or (ii) by
any Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Domestic Subsidiary, if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease, together with the Remaining Present Value
of outstanding leases previously entered into under this Section 6.03(b), would
not exceed the greater of $210 million and 7.0% of Consolidated Total Assets.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to Holdings, the Borrower or any Subsidiary; and (iii) Guarantees by
the Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date by the
Loan Parties to Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (ii), plus (C) Guarantees of Indebtedness after the Closing Date by the
Loan Parties of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), shall not exceed an aggregate net amount equal to (x) the greater
of (1) $125.0 million and (2) 6.0% of Consolidated Total Assets (plus any return
of

 

110



--------------------------------------------------------------------------------

capital actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (b)) plus (y) (at a time
when, after giving effect thereto, the Total Net First Lien Leverage Ratio on a
Pro Forma Basis would not exceed 1.50 to 1.00) the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 6.04(b)(y), such election to be specified in a written notice of
a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; provided, further, that (x) intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management operations of the Borrower and the Subsidiaries, and
(y) intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business consistent with past practice shall not be included
in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$15 million in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of Holdings (or any direct or indirect
parent of Holdings) solely to the extent that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements permitted pursuant to Section 6.11;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (v) and (gg);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed (i) the greater of $150.0
million and 6.0% of Consolidated Total

 

111



--------------------------------------------------------------------------------

Assets (plus any returns of capital actually received by the respective investor
in respect of investments theretofore made by it pursuant to this paragraph (j))
plus (ii) (at such time when, after giving effect thereto, the Total Net First
Lien Leverage Ratio on a Pro Forma Basis would not exceed 1.50 to 1.00) the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(ii), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied; provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(b) above and shall cease to have been made pursuant to this clause (j) for so
long as such person continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger or consolidation or amalgamation, in accordance with
Section 6.05, and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
or amalgamation and were in existence on the date of such acquisition, merger or
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any direct or indirect parent of Holdings);

 

112



--------------------------------------------------------------------------------

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided that (i) the fair market value of such assets,
determined on an arm’s-length basis, so contributed pursuant to this paragraph
(r) shall not in the aggregate exceed $40 million, and (ii) in respect of each
such contribution, a Responsible Officer of the Borrower shall certify, in a
form to be agreed upon by the Borrower and the Administrative Agent (x) after
giving effect to such contribution, no Default or Event of Default shall have
occurred and be continuing, (y) the fair market value of the assets so
contributed, and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Unrestricted Subsidiaries or Subsidiaries that are not Loan
Parties after giving effect to the applicable Investments in an aggregate amount
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) not to exceed the sum of (x) the greater of
$40 million and 1.5% of Consolidated Total Assets in the aggregate plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of Investments theretofore made pursuant to this
Section 6.04(u);

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and the Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount;

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower; provided that such Investments are not included in
any determination of the Cumulative Credit;

 

113



--------------------------------------------------------------------------------

(cc) Investments in joint ventures not in excess of $40 million in the
aggregate; provided that if any Investment pursuant to this paragraph (cc) is
made in any person that is not a Subsidiary of the Borrower at the date of the
making of such Investment and such person becomes a Subsidiary of the Borrower
after such date, such Investment shall thereafter be deemed to have been made
pursuant to paragraph (b) above and shall cease to have been made pursuant to
this paragraph (cc) for so long as such person continues to be a Subsidiary of
the Borrower;

(dd) Investments pursuant to, in connection with, or to effectuate the Merger;
and

(ee) on and after the Merger Closing Date, Investments in Verso or any
subsidiary of Verso that is not a Subsidiary Loan Party in an aggregate amount
that at the time of, and after giving effect to, the incurrence thereof,
together with the aggregate amount of any Restricted Payment pursuant to
Section 6.06(j), would not exceed the greater of (x) an unlimited amount so long
as the Total Net First Lien Leverage Ratio on a Pro Forma Basis does not exceed
1.75 to 1.00 after giving effect to such Investment and (y)(i) $50.0 million in
respect of each of the first two four full-fiscal quarter periods ending after
the Merger Closing Date or (ii) $25.0 million in respect of any four fiscal
quarter period thereafter.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Borrower or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any person, except that this Section 6.05
shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary, (iv) the sale of ABL Priority Collateral, or (v) the
sale of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into (or with)
the Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation or consolidation of any Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is or becomes a Subsidiary Loan Party and, in the case of each
of

 

114



--------------------------------------------------------------------------------

clauses (i) and (ii), no person other than the Borrower or Subsidiary Loan Party
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders, or (v) any Subsidiary may merge, consolidate or amalgamate with any
other person in order to effect an Investment permitted pursuant to Section 6.04
so long as the continuing or surviving person shall be a Subsidiary, which shall
be a Loan Party if the merging, consolidating or amalgamating Subsidiary was a
Loan Party and which together with each of its subsidiaries shall have complied
with the requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07, and shall not in the aggregate exceed, in any
fiscal year of the Borrower, the greater of (1) $125.0 million and (2) 6.0% of
Consolidated Total Assets;

(d) Sale and Lease Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and dividends
permitted by Section 6.06, Capital Expenditures and the transactions listed on
Schedule 3.07(d);

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that (i) the aggregate gross
proceeds (including non-cash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph
(g) shall not exceed, in any fiscal year of the Borrower, the greater of
(x) $150.0 million and (y) 6.0% of Consolidated Total Assets, (ii) no Default or
Event of Default exists or would result therefrom, and (iii) with respect to any
such sale, transfer, lease or other disposition with aggregate gross proceeds
(including non-cash proceeds) in excess of $20 million, immediately after giving
effect thereto, the Borrower shall be in Pro Forma Compliance;

(h) Permitted Business Acquisitions (including any merger or consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided that
following any such merger or consolidation or amalgamation, (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the surviving or resulting entity shall be a Wholly-Owned
Subsidiary, and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly-Owned Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

 

115



--------------------------------------------------------------------------------

(j) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale;
provided that such Investment constitutes a Permitted Business Acquisition or
the acquisition of assets useful in the business of the Borrower and the
Subsidiaries;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value, and (iii) in the event of a swap with a fair market value in
excess of $20 million, such exchange shall have been approved by at least a
majority of the Board of Directors of Holdings or the Borrower; provided,
further, that (A) the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon this paragraph (m) shall not exceed, in any fiscal year of the
Borrower, the greater of $150 million and 6.0% of Consolidated Total Assets,
(B) no Default or Event of Default exists or would result therefrom and (C) with
respect to any such exchange with aggregate gross consideration in excess of $10
million, immediately after giving effect thereto, the Borrower shall be in Pro
Forma Compliance;

(n) exchanges of assets between CWPC and one or more of the Borrower and any
Subsidiary Loan Party through the division of land between respective mill,
utility and hydroelectric assets for the Real Property located at each of
(i) Stevens Point, Wisconsin, (ii) Whiting, Wisconsin, (iii) Biron, Wisconsin,
and (iv) Wisconsin Rapids, Wisconsin, respectively (collectively, the “Permitted
Land Swaps”);

(o) transactions pursuant to, in connection with, or to effectuate the Merger,
including any Regulatory Dispositions; and

(p) transactions pursuant to the Shared Services Agreement.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties or from Subsidiaries that are not Loan Parties to
other Subsidiaries that are not Loan Parties pursuant to paragraph (c) hereof)
unless such disposition is for fair market value, (ii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a) or (d) of this
Section 6.05 unless such disposition is for at least 75% cash consideration, and
(iii) no sale, transfer or other disposition of assets in excess of $10 million
shall be permitted by paragraph (g) of this Section 6.05 unless such disposition
is for at least 75% cash consideration; provided that the provisions of
clause (ii) shall not apply to any individual transaction or series of related
transactions involving assets with a fair market value of

 

116



--------------------------------------------------------------------------------

less than $10 million or to other transactions involving assets with a fair
market value of not more than the greater of $100 million and 3.5% of
Consolidated Total Assets in the aggregate for all such transactions during the
term of this Agreement; provided, further, that for purposes of clause (iii),
(a) the amount of any liabilities (as shown on the Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Subsidiary of the Borrower that is assumed by the transferee of any such
assets shall be deemed to be cash (other than any such liabilities that are by
their terms subordinated in right of payment to the Obligations), (b) any notes
or other obligations or other securities or assets received by the Borrower or
such Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received), and (c) any Designated Non-Cash Consideration received by the
Borrower or any of the Subsidiaries in such Asset Sale having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (c) that is at that time outstanding, not to
exceed $40.0 million at the time of the receipt of such Designated Non-Cash
Consideration (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) shall be deemed to be cash. To the extent that any
Collateral is disposed of in a transaction expressly permitted by this
Section 6.05 to any person other than Holdings, the Borrower or any Subsidiary
Loan Party, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents, and the Administrative Agent and the Collateral Agent shall
take, and shall be authorized by each Lender to take, any actions reasonably
requested by the Borrower in order to evidence the foregoing.

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to, repurchase
its Equity Interests from or make other distributions to the Borrower or to any
Wholly-Owned Subsidiary of the Borrower (or, in the case of non-Wholly-Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests so
long as any repurchase of its Equity Interests from a person that is not the
Borrower or a Subsidiary is permitted under Section 6.04);

(b) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of debt or equity securities of Holdings or any
Parent Entity whether or not consummated, (iii) franchise

 

117



--------------------------------------------------------------------------------

taxes and other fees, taxes and expenses in connection with the maintenance of
its existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v) (x) with respect to each tax year or portion thereof
that the Borrower qualifies as a Flow Through Entity, the Borrower may make
Restricted Payments to the holders of Equity Interests of the Borrower (or to
any direct or indirect parent of the Borrower or holders of Equity Interests in
such parent); and (y) with respect to any tax year or portion thereof that the
Borrower does not qualify as a Flow Through Entity, the Borrower may make
Restricted Payments to any direct or indirect parent company of the Borrower
that files a consolidated U.S. federal, state or local income tax return that
includes the Borrower and the Subsidiaries, in each case in an amount not to
exceed the amount that the Borrower and the Subsidiaries would have been
required to pay in respect of federal, state or local income taxes (as the case
may be) payable on such returns in respect of such year if the Borrower and the
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group) (and deeming the Borrower to be a taxpaying corporation and parent of a
group if it is a Flow Through Entity), and (vi) customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers,
directors and employees of Holdings or any Parent Entity, in each case in order
to permit Holdings or any Parent Entity to make such payments; provided that in
the case of clauses (i), (ii) and (iii), the amount of such Restricted Payments
shall not exceed the portion of any amounts referred to in such clauses (i),
(ii) and (iii) that are allocable to the Borrower and the Subsidiaries (which
shall be 100% for so long as Holdings or such Parent Entity, as the case may be,
owns no assets other than the Equity Interests in the Borrower, Holdings, or
another Parent Entity);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings, any Parent Entity, the Borrower or any of the Subsidiaries or by any
Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year $30
million (plus the amount of net proceeds contributed to the Borrower that were
(x) received by Holdings or any Parent Entity during such calendar year from
sales of Equity Interests of Holdings or any Parent Entity of Holdings to
directors, consultants, officers or employees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) the amount of net proceeds of
any key man life insurance policies received during such calendar year), which,
if not used in any year, may be carried forward to any subsequent calendar year;
and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Subsidiary from members of management of Holdings, the Borrower or the
Subsidiaries in connection with a repurchase of Equity Interests of Holdings
will not be deemed to constitute a Restricted Payment for purposes of this
Section 6.06;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

 

118



--------------------------------------------------------------------------------

(e) the Borrower may make Restricted Payments to Holdings in an aggregate amount
equal to the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(e), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) after giving effect to such Restricted Payments, the Total
Net First Lien Leverage Ratio on a Pro Forma Basis would not exceed 1.50 to 1.00
on a Pro Forma Basis;

(f) Restricted Payments pursuant to, in connection with, or to effectuate the
Merger;

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) the Borrower may make Restricted Payments to Holdings so that Holdings or
any Parent Entity may pay dividends and make distributions to, or repurchase or
redeem shares from, its equity holders in an amount equal to 6.0% per annum of
the net proceeds received by the Borrower from any public offering of Equity
Interests of Holdings or any Parent Entity;

(i) the Borrower may make Restricted Payments to Holdings to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, and (B) such Parent Entity shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Subsidiary, or (2) the merger,
consolidation or amalgamation (to the extent permitted in Section 6.05) of the
person formed or acquired into the Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10;

(j) on and after the Merger Closing Date, the Borrower may make Restricted
Payments to Holdings or any Parent Entity (including, for the avoidance of
doubt, Verso and any of its subsidiaries) in an aggregate principal amount that
at the time of, and after giving effect to, the incurrence thereof, together
with the aggregate amount of any Investment made pursuant to Section 6.04(ee),
would not exceed the greater of (x) an unlimited amount so long as the Total Net
First Lien Leverage Ratio on a Pro Forma Basis does not exceed 1.75 to 1.00
after giving effect to such Restricted Payment and (y)(i) $50.0 million in
respect of each of the first two four full-fiscal quarter periods ending after
the Merger Closing Date or (ii) $25.0 million in respect of any four fiscal
quarter period thereafter; and

(k) the Borrower may make Restricted Payments in respect of the Selling
Shareholder Dividend.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
or the Borrower in a transaction involving aggregate consideration

 

119



--------------------------------------------------------------------------------

in excess of $5.0 million, unless such transaction is (i) otherwise permitted
(or required) under this Agreement, or (ii) upon terms no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower;

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e);

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger or
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business;

(v) transactions pursuant to the Transaction Documents, the Transactions and
permitted transactions, agreements and arrangements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect;

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04;

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement;

 

120



--------------------------------------------------------------------------------

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of
Disinterested Directors, in good faith;

(x) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate;

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the Transactions contemplated by the ABL Credit
Agreement including fees to the Fund or any Fund Affiliate;

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xiv) any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees payable to the Fund or any Fund Affiliate
(A) in an aggregate amount in any fiscal year not to exceed the sum of (1) the
greater of $2.5 million and 2.0% of EBITDA, plus reasonable out of pocket costs
and expenses in connection therewith and unpaid amounts accrued for prior
periods; plus (2) any deferred fees (to the extent such fees were within such
amount in clause (A)(1) above originally), plus (B) 2.0% of the value of
transactions with respect to which the Fund or any Fund Affiliate provides any
transaction, advisory or other services;

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower;

(xvi) the issuance of Equity Interests to the management of Holdings, the
Borrower or any Subsidiary in connection with the Transactions;

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),

(xviii) transactions pursuant to any Permitted Receivables Financing;

 

121



--------------------------------------------------------------------------------

(xix) payments of loans (or cancellations of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors of the Borrower in
good faith, (B) made in compliance with applicable law, and (C) otherwise
permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person, and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05;

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant herein;

(xxiv) transactions pursuant to the Shared Services Agreement;

(xxv) transactions pursuant to, in connection with, or to effectuate the Merger;
or

(xxvi) Permitted Land Swaps.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto, and
in the case of a Special Purpose Receivables Subsidiary, Permitted Receivables
Financing.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, Bylaws and Certain Other
Agreements; Etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

 

 

122



--------------------------------------------------------------------------------

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any other
Indebtedness that is subordinated in right of payment to the Obligations or any
Permitted Refinancing Indebtedness in respect of the foregoing or any preferred
Equity Interests or any Disqualified Stock (“Junior Financing”), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing except for (A) refinancings permitted by Section 6.01(r) or (w),
(B) payments of regularly scheduled interest, and, to the extent this Agreement
is then in effect, principal on the scheduled maturity date of any Junior
Financing, (C) payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds contributed to the Borrower by Holdings from
the issuance, sale or exchange by Holdings (or any direct or indirect parent of
Holdings) of Equity Interests (other than Permitted Cure Securities) made within
eighteen months prior thereto, (D) the conversion of any Junior Financing to
Equity Interests of Holdings or any of its direct or indirect parents,
(E) [Reserved], and (F) so long as no Default or Event of Default has occurred
and is continuing or would result therefrom and after giving effect to such
payment or distribution the Borrower would be in Pro Forma Compliance, payments
or distributions in respect of Junior Financings prior to their scheduled
maturity made, in an aggregate amount, not to exceed the sum of (x) $50.0
million plus (y) (at such time when, after giving effect thereto, the Total Net
First Lien Leverage Ratio on a Pro Forma Basis would not exceed 1.50 to 1.00)
the Cumulative Credit; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders, or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary, or (ii) the granting of Liens by the
Borrower or such Material Subsidiary that is a Loan Party pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, the “Loan Documents” (as defined in the ABL Credit Agreement) and the
Permitted Refinancing Indebtedness in respect of the foregoing, except, in each
case, restrictions existing by reason of:

(A) (i) restrictions imposed by applicable law, and (ii) restrictions pursuant
to any agreement or undertaking set forth on Schedule 6.02(a);

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01 or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not expand the scope of any such encumbrance or
restriction;

 

123



--------------------------------------------------------------------------------

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(b), (k), (r), (w), (z) or (aa) or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement and the ABL Credit Facility Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

 

124



--------------------------------------------------------------------------------

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (Q) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; or

(S) any restrictions in agreements relating to Indebtedness, so long as such
restrictions in any agreement are no more restrictive than those in effect on
the Closing Date.

Section 6.10 Total Net Leverage Ratio. Permit the Total Net Leverage Ratio on
the last day of any fiscal quarter on which Loans are outstanding (beginning
with the fiscal quarter ended June 30, 2014) to exceed the ratio set forth
opposite such date, it being understood that any provision of this Agreement
that requires that the Borrower be in Pro Forma Compliance prior to June 30,
2014, shall be deemed to require that the Total Net Leverage Ratio not exceed
4.10 to 1.00:

 

For Fiscal Quarter(s) Ended

   Total Net Leverage Ratio  

June 30, 2014 through September 30, 2014

     4.10:1.0   

December 31, 2014 through September 30, 2015

     4.00:1.0   

December 31, 2015 through September 30, 2016

     3.90:1.0   

December 31, 2016 through September 30, 2017

     3.80:1.0   

December 31, 2017 through September 30, 2018

     3.70:1.0   

December 31, 2018 through September 30, 2019

     3.60:1.0   

            December 31, 2019 and thereafter

     3.50:1.0   

 

125



--------------------------------------------------------------------------------

Section 6.11 Hedging Agreements. Enter into any Hedging Agreement, other than
(a) Hedging Agreements required by any Permitted Receivables Financing,
(b) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities (including, without
limitation, raw material, supply costs and currency risks), (c) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest bearing liability or investment
of the Borrower or any Subsidiary, and (d) Hedging Agreements entered into in
order to swap currency in connection with funding the business of Holdings, the
Borrower and the Subsidiaries in the ordinary course of business.

Section 6.12 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any Junior Financing other than (a) the Obligations
under this Agreement and the other Loan Documents, (b) the ABL Credit Agreement,
(c) Indebtedness incurred pursuant to Section 6.01(r) and (d) any Permitted
Refinancing Indebtedness in respect of any of the foregoing.

Section 6.13 Fiscal Year; Accounting. In the case of the Borrower, permit its
fiscal year to end on any date other than December 31 without prior notice to
the Administrative Agent given concurrently with any required notice to the SEC.

ARTICLE 7

HOLDINGS COVENANTS

Section 7.01 Holdings Covenants. Holdings covenants and agrees with each Lender
that, until the Termination Date, unless the Required Lenders shall otherwise
consent in writing, (a) Holdings will not create, incur, assume or permit to
exist any Lien (other than Liens of a type described in Section 6.02(d), (e),
(h), (k), (jj) or (kk) on any of the Equity Interests issued by the Borrower
other than the Liens created under the Loan Documents, (b) Holdings shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence; provided that so long as no Default exists or
would result therefrom, Holdings may merge with any other person, (c) Holdings
shall at all times own directly 100% of the Equity Interests of the Borrower and
shall not sell, transfer or otherwise dispose of the Equity Interests in the
Borrower and (d) Holdings shall comply with Sections 5.05, 5.06, 5.07 and 5.10
as if each reference therein to the Borrower were a reference to Holdings.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

 

126



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Sections 5.01(a), 5.05(a) or 5.08 or in Article 6 or Article 7;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above), and such default shall continue unremedied for a period of
30 days (or 60 days if such default results solely from the failure of a
Subsidiary that is not a Subsidiary Loan Party to duly observe or perform any
such covenant, condition or agreement) after notice thereof from the
Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity, or (B) enables or
permits (with all applicable grace and cure periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of the Subsidiaries, or
(iii) the winding up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

127



--------------------------------------------------------------------------------

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $50.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent

thereof) to terminate any Plan or Plans, (iv) Holdings, the Borrower or any
Subsidiary shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or (v) any
other similar event or condition shall occur or exist with respect to a Plan or
Multiemployer Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings, the Borrower or any Subsidiary not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are not immaterial to Holdings, the Borrower and the Subsidiaries on
a consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Applicable Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements, and except to the extent that such loss is covered
by a lender’s title insurance policy and the Applicable Collateral Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings or the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

 

128



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding. Notwithstanding anything to the contrary herein, in no
event shall the Merger or the failure to consummate the Merger constitute a
Default or an Event of Default.

Section 8.02 Treatment of Certain Payments. Any amount received by the
Administrative Agent or the Collateral Agent from any Loan Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 8.01(h) or (i), in each case that is continuing, shall be applied:
(i) first, to the payment of all reasonable and documented out-of-pocket costs
and expenses and indemnification amounts then due to the Administrative Agent or
the Collateral Agent from the Borrower and all fees owed to them in connection
with the collection or sale or otherwise in connection with this Agreement or
any other Loan Document, including all court costs and reasonable and documented
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent or the Collateral Agent under this Agreement or
any other Loan Document on behalf of any Loan Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document in its capacity as
such, (ii) second, towards payment in full of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment in full of other Obligations (including Obligations of the Loan
Parties owing under or in respect of any Secured Cash Management Agreement or
Secured Hedge Agreement) then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of such Obligations then
due to such parties and (iv) last, the balance, if any, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
Requirements of Law.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 8.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

 

129



--------------------------------------------------------------------------------

Section 8.04 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.04, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th Business Day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(c), Holdings and
the Borrower shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions and, in the case of Holdings, to contribute
any such cash to the capital of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”) pursuant
to the exercise by Holdings or the Borrower of such Cure Right such Financial
Performance Covenant shall be recalculated giving effect to a pro forma
adjustment by which EBITDA shall be increased with respect to such applicable
quarter and any four-quarter period that contains such quarter, solely for the
purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; provided
that (i) in each four consecutive fiscal quarter period there shall be at least
two fiscal quarters in which the Cure Right is not exercised, (ii) the Cure
Right shall not be exercised more than five times, and (iii) for purposes of
this Section 8.04, the Cure Amount shall be no greater than the amount required
for purposes of complying with the Financial Performance Covenant. If, after
giving effect to the adjustments in this Section 8.04, the Borrower shall then
be in compliance with the requirements of the Financial Performance Covenant,
the Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement.

ARTICLE 9

THE AGENTS

Section 9.01 Appointment. (a) Each Lender (on behalf of itself and its
Affiliates as potential counterparties to Hedging Agreements) hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, including as the Collateral
Agent for such Lender and the other Secured Parties under the Security
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders hereby grants to the Administrative Agent any required powers of
attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s behalf. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

130



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Lender (on behalf of itself and its
Affiliates as potential counterparties to Cash Management Agreements or Secured
Hedge Agreements) hereby appoints and authorizes the Collateral Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article 9 (including, without limitation, Section 9.07) as
though the Administrative Agent (and any such Subagents) were an “Agent” under
the Loan Documents, as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or successor thereto, shall become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects with reasonable care.

Section 9.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other

 

131



--------------------------------------------------------------------------------

document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, and (b) the Administrative Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower, Holdings or a Lender. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless such Agent shall have received notice to the contrary from such
Lender prior to such Credit Event. Each Agent may consult with legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. Each Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with such Agent. Each Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such

 

132



--------------------------------------------------------------------------------

advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Section 9.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of an investigation into the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

133



--------------------------------------------------------------------------------

Section 9.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), in the
amount of its pro rata share (based on its aggregate outstanding Loans and
unused Commitments hereunder determined at the time such indemnity is sought),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The failure of any Lender to reimburse
any Agent promptly upon demand for its ratable share of any amount required to
be paid by the Lenders to such Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent for such other Lender’s ratable share of
such amount. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

Section 9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

Section 9.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall (unless an Event of Default under
Section 8.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent and Collateral Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent and Collateral Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

134



--------------------------------------------------------------------------------

Section 9.10 Joint Lead Arrangers and Documentation Agent. Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the persons named on the cover page hereof as Joint Bookrunner, Joint
Lead Arranger or Documentation Agent is named as such for recognition purposes
only, and in its capacity as such shall have no rights, duties, responsibilities
or liabilities with respect to this Agreement or any other Loan Document, except
that each such person and its Affiliates shall be entitled to the rights
expressly stated to be applicable to them in Section 10.05, 10.17 and 10.18(f)
(subject to the applicable obligations and limitations as set forth therein).

Section 9.11 Security Documents, Collateral Agent and Applicable Collateral
Agent. The Lenders authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 10.18. The Lenders hereby irrevocably
authorize and instruct the Collateral Agent to, without any further consent of
any Lender, enter into (or acknowledge and consent to) or amend, renew, extend,
supplement, restate, replace, waive or otherwise modify the ABL Intercreditor
Agreement, any First Lien/First Lien Intercreditor Agreement, any First
Lien/Second Lien Intercreditor Agreement, any Permitted Junior Intercreditor
Agreement, any Permitted Pari Passu Intercreditor Agreement, any Permitted
Senior Intercreditor Agreement or any other intercreditor agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
to be secured by a Lien on the Collateral that is not prohibited (including with
respect to priority) under this Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof. The Lenders
irrevocably agree that (x) the Collateral Agent may rely exclusively on a
certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are not prohibited and (y) the ABL Intercreditor Agreement or any
other intercreditor agreement referred to in the foregoing sentence, entered
into by the Collateral Agent, shall be binding on the Secured Parties, and each
Lender hereby agrees that it will take no actions contrary to the provisions of
the ABL Intercreditor Agreement and, if entered into and if applicable, any
First Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any Permitted Pari Passu Intercreditor Agreement, any
Permitted Junior Intercreditor Agreement or any other Permitted Senior
Intercreditor Agreement. The foregoing provisions are intended as an inducement
to any provider of any Indebtedness under the ABL Credit Agreement and any
future providers of Indebtedness not prohibited by Section 6.01 hereof to extend
credit to the Loan Parties and such persons are intended third-party
beneficiaries of such provisions. Furthermore, the Lenders (including in their
capacities as potential Cash Management Banks and potential Hedge Banks) hereby
authorize the Administrative Agent and the Collateral Agent to release any Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clauses (c), (i), (j) and (aa) of Section 6.02 or Section 6.02(a)
(if the Liens thereunder are of a type that is contemplated by any of the
foregoing clauses) in each case to the extent the contract or agreement pursuant
to which such Lien is granted prohibits any other Liens on such property; and
the Administrative Agent and the Collateral Agent shall do so upon request of
the Borrower; provided, that prior to any such request, the Borrower shall have
in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying (x) that such Lien is permitted
under this Agreement and (y) in the case of a request pursuant to clause (i) of
this sentence, that the contract or agreement pursuant to which such Lien is
granted prohibits any other Lien on such property.

 

135



--------------------------------------------------------------------------------

For the avoidance of doubt, as of the date hereof, the Collateral Agent is the
Applicable Collateral Agent in respect of the Non-ABL Priority Collateral and
will continue as such until a Permitted Pari Passu Intercreditor Agreement has
been entered into and a successor Applicable First Lien Agent (as defined in the
First Lien/First Lien Intercreditor Agreement) is appointed thereunder pursuant
to the terms thereof.

Section 9.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

 

136



--------------------------------------------------------------------------------

Section 9.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States of America or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 9.13.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 10.01; and

(ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided, that the foregoing shall not apply to notices to any Lender pursuant
to Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by them, provided that approval
of such procedures may be limited to particular notices or communications.

 

137



--------------------------------------------------------------------------------

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except for such certificates required by
Section 5.04(c), the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Section 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect until the Termination Date.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.12, 2.14 and 10.05) shall survive the payment in full of
the principal and interest hereunder and the termination of the Commitments or
this Agreement.

 

138



--------------------------------------------------------------------------------

Section 10.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 10.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, which consent will be deemed to have been given if the
Borrower has not responded within ten (10) business days after any request for
such consent; provided, that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), or in the case of assignments during the primary syndication of the
Commitments and Loans to persons identified to and agreed by the Borrower in
writing prior to the Closing Date, or, if an Event of Default under
Section 8.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender, an Approved Fund or an Affiliate of the
Borrower made in accordance with Section 10.04(i) or Section 10.21.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such

 

139



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
integral multiple of $1.0 million unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds treated as one
assignment), if any; the parties to each assignment shall (1) execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent or (2) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, in each case together
with a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the discretion of the Administrative Agent);

(B) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.14; and

(C) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries except in accordance with Section 10.04(i) or Section 10.21.

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 8.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the

 

140



--------------------------------------------------------------------------------

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 10.05 (subject to the limitations and
requirements of those Sections)); provided, that an Assignee shall not be
entitled to receive any greater payment pursuant to Section 2.14 than the
applicable Assignor would have been entitled to receive had no such assignment
occurred. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section, if
applicable, and any written consent to such assignment required by clause (b) of
this Section and any applicable tax forms, the Administrative Agent shall accept
such Assignment and Acceptance and promptly record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subclause (v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
applicable Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of Holdings, the Borrower or any
Subsidiary or the performance or observance by Holdings, the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant

 

141



--------------------------------------------------------------------------------

hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 (or delivered pursuant to
Section 5.04), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Agents, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) the Assignee appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Agent by the terms of this Agreement,
together with such powers as are reasonably incidental thereto; and (vii) the
Assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than any Ineligible Institution (to the extent that the list of Ineligible
Institutions has been made available to all Lenders) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the first
proviso to Section 10.08(b) and (2) directly affects such Participant (but, for
the avoidance of doubt, not any waiver of any Default or Event of Default) and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to clause (d)(iii) of
this Section 10.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the limitations and
requirements of those Sections and Section 2.16) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.06 as though it
were a Lender; provided, that such Participant shall be subject to
Section 2.15(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent

 

142



--------------------------------------------------------------------------------

manifest error, and each party hereto shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. Without
limitation of the requirements of Section 10.04(d), no Lender shall have any
obligation to disclose all or any portion of a Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Loan Obligations
under any Loan Document), except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Loan Obligation is in
registered form for U.S. federal income tax purposes or is otherwise required by
applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), which
consent shall state that it is being given pursuant to this
Section 10.04(d)(iii); provided that each potential Participant shall provide
such information as is reasonably requested by the Borrower in order for the
Borrower to determine whether to provide its consent.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 10.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

143



--------------------------------------------------------------------------------

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(d)). Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
clause (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding anything to the contrary in Section 2.15(c) (which
provisions shall not be applicable to clauses (i) or (j) of this Section 10.04),
any of Holdings or its Subsidiaries, including the Borrower may purchase by way
of assignment and become an Assignee with respect to Term Loans at any time and
from time to time from Lenders in accordance with Section 10.04(b) hereof (each,
a “Permitted Loan Purchase”); provided, that, in respect of any Permitted Loan
Purchase, (A) any such purchase occurs pursuant to Dutch auction procedures open
to all Lenders of the relevant Class of Term Loans on a pro rata basis in
accordance with customary procedures to be agreed between the Borrower and the
Administrative Agent; provided, that any of Holdings or its Subsidiaries,
including the Borrower shall be entitled to make open market purchases of the
Term Loans without complying with such Dutch auction procedures so long as the
aggregate principal amount (calculated on the par amount thereof) of all Term
Loans purchased in open market purchases from the Closing Date does not exceed
the Permitted Loan Purchase Amount, (B) upon consummation of such Permitted Loan
Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 10.04(j), (C) no Default or Event of Default has occurred and is
continuing or would result from such Permitted Loan Purchase and (D) any of
Holdings or its subsidiaries, including the Borrower and such Lender that is the
Assignor shall execute and deliver to the Administrative Agent a Permitted Loan
Purchase Assignment and Acceptance (and for the avoidance of doubt, shall not be
required to execute and deliver an Assignment and Acceptance pursuant to
Section 10.04(b)(ii)(B)) and shall otherwise comply with the conditions to
assignments under this Section 10.04. It shall be a condition precedent to each
such Permitted Loan Purchase such purchaser shall have represented in the
applicable Permitted Loan Purchase Assignment and Acceptance that it is not in
possession of material non-public information (within the meaning of United
States federal and state securities laws) with respect to Holdings, the
Borrower, its Subsidiaries or their respective securities (or, if Holdings is
not at the time a public-reporting company, material information of a type that
would not be reasonably expected to be publicly available if Holdings were a
public-reporting company) that has not been disclosed to the Lenders or seller
(other than because such Lender does not wish to receive material non-public
information with respect to Holdings, the Borrower or its Subsidiaries).

 

144



--------------------------------------------------------------------------------

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans; provided that notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Section 10.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent in connection with the preparation of this
Agreement and the other Loan Documents, or by the Administrative Agent in
connection with the syndication of the Commitments or the administration of this
Agreement (including expenses incurred in connection with due diligence), and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower and the reasonable fees, disbursements
and charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated),
including the reasonable and documented fees, out-of-pocket charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Administrative Agent
and the Joint Lead Arrangers, and, if necessary, the reasonable and documented
fees, out-of-pocket charges and disbursements of one local counsel per
jurisdiction, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Loans made
or the Letters of Credit issued hereunder, including the fees, charges and
disbursements of counsel for the Administrative Agent (including any special and
local counsel).

 

145



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each Lender, each of their respective Affiliates and each
of their respective directors, trustees, officers, employees, agents, trustees
and advisors (each such person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable and documented fees,
out-of-pocket charges and disbursements of one counsel (except the allocated
costs of in-house counsel) for all such Indemnitees (plus one local counsel in
each applicable jurisdiction and, in the event of an actual or perceived
conflict of interest, additional counsel appointed with the consent of the
Borrower such consent not to be unreasonably withheld or delayed), incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans, or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee (for purposes
of this proviso only, each of the Administrative Agent, any Joint Lead Arranger,
or any Lender shall be treated as several and separate Indemnitees, but each of
them together with its respective Related Parties, shall be treated as a single
Indemnitee). Subject to and without limiting the generality of the foregoing
sentence, the Borrower agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented counsel or consultant
fees, out-of-pocket charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
Environmental Laws and related in any way to Holdings, the Borrower or any of
their respective Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any property
related in any way to Holdings, the Borrower or any of their respective
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available (i) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee or any of its Related Parties, (ii) to
the extent arising from a material breach of any such Indemnitee’s obligations
under the Loan Documents, or (iii) to the extent arising out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
of the Loan Parties or any of their affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than claims against an Indemnitee
in its capacity or in fulfilling its role as Administrative Agent, Collateral
Agent or Joint Lead Arranger or any similar role under the Loan Documents). None
of the Indemnitees (or any of their respective affiliates) shall be responsible
or liable to the Fund, Holdings, the Borrower or any of their respective
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a

 

146



--------------------------------------------------------------------------------

result of the Transactions. The provisions of this Section 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender.
All amounts due under this Section 10.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.14, this Section 10.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.14 and, to the extent set forth therein, Section 2.12.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

Section 10.06 Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings, the Borrower or any Subsidiary against any of
and all the obligations of Holdings or the Borrower now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 10.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.

 

147



--------------------------------------------------------------------------------

SECTION 10.07 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

Section 10.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Holdings, the Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.18, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each Loan Party party thereto
and the Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided, that any amendment to the financial covenant
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender, or decrease Fees of any
Lender without the prior written consent of such Lender (which, notwithstanding
the foregoing, such consent of such Lender shall be the only consent required
hereunder to make such modification); provided, that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitments shall not constitute an increase of the
Commitments of any Lender,

 

148



--------------------------------------------------------------------------------

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any Fees is due, without the prior written consent of each Lender
directly adversely affected thereby (which, notwithstanding the foregoing, such
consent of such Lender directly adversely affected thereby shall be the only
consent required hereunder to make such modification),

(iv) amend the provisions of Section 8.02 in a manner that would by its terms
alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders”, “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans are included on the Closing Date),

(vi) release all or substantially all of the Collateral or release Holdings from
its Guarantee under the Collateral Agreement, or all or substantially all of the
Subsidiary Loan Parties from their respective Guarantees under the Collateral
Agreement, unless, in each case, any assets or Equity Interests are sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender,

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment required by Section 2.08 so long as
the application of any prepayment still required to be made is not changed),
except as provided in Section 10.08(e);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 10.08 and any
consent by any Lender pursuant to this Section 10.08 shall bind any Assignee of
such Lender.

 

149



--------------------------------------------------------------------------------

(c) Without the consent of any Joint Lead Arranger or Lender, the Loan Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to cure any ambiguity, omission, defect or inconsistency or (B) to
integrate any Incremental Commitments in a manner consistent with Section 2.18,
including, with respect to Other Incremental Term Loans, as may be necessary to
establish such Incremental Loans as a separate Class or tranche from the
existing Loans or Commitments.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.18 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible

 

150



--------------------------------------------------------------------------------

Officer at least three Business Days prior to the incurrence thereof (or such
shorter time as the Administrative Agent may agree), together with either drafts
of the material documentation relating to such Indebtedness or a description of
such Indebtedness (including a description of the Liens intended to secure the
same or the subordination provisions thereof, as applicable) in reasonably
sufficient detail to be able to make the determinations referred to in this
paragraph, which certificate shall either, at the Borrower’s election, (x) state
that the Borrower has determined in good faith that such Indebtedness satisfies
the requirements of the applicable provisions of Section 6.01 and 6.02 (taking
into account any other applicable provisions of this Section 10.08), in which
case such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

Section 10.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE

 

151



--------------------------------------------------------------------------------

THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tif”) pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15 Jurisdiction; Consent to Service of Process. (a) The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, or any Affiliate of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

152



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Section 10.16 Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any information relating to Holdings, any
Parent Entity, the Borrower and any Subsidiary furnished to it by or on behalf
of Holdings, any Parent Entity, the Borrower or any Subsidiary (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender or such Agent without violating this Section 10.16 or (c) was
available to such Lender or such Agent from a third party having, to such
person’s knowledge, no obligations of confidentiality to Holdings, any Parent
Entity, the Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know and any numbering, administration or settlement service providers
or to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, (C) to its parent
companies, Affiliates or auditors (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
(D) in order to enforce its rights under any Loan Document in a legal
proceeding, (E) to any pledgee under Section 10.04(d) or any other prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16) and (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16).

Section 10.17 Platform; Borrower Materials.

(a) The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”), and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information (or, in the case of a company that is not a
public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if such company were a
public-reporting company) with respect to Holdings, the

 

153



--------------------------------------------------------------------------------

Borrower or its Subsidiaries or any of their respective securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (A) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(B) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as solely containing information that is either
(x) of a type that would reasonably be expected to be publicly available if
Holdings or the Borrower were a public-reporting company or (y) not material
(although it may be sensitive and proprietary) with respect to Holdings, the
Borrower or its Subsidiaries or any of their respective securities for purposes
of United States Federal and state securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 10.16, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 10.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests of any Subsidiary Loan Party or any
assets to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby

 

154



--------------------------------------------------------------------------------

authorize the Administrative Agent and/or the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by Holdings
or the Borrower and at the Borrower’s expense to release any Liens created by
any Loan Document in respect of such Equity Interests or assets, and, in the
case of a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05, and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary Loan Party, such Subsidiary Loan
Party’s obligations under its Guarantee shall be automatically terminated and
the Administrative Agent and/or the Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and/or the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent and/or
the Collateral Agent agrees to take such actions as are reasonably requested by
Holdings or the Borrower and at the Borrower’s expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
(other than in respect of contingent indemnification and expense reimbursement
obligations for which no claim has been made) are paid in full. Without limiting
the generality of the foregoing, the Administrative Agent and/or the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and/or the Collateral Agent to) take such action and execute any such documents
as may be reasonably requested by any Loan Party to facilitate the Permitted
Land Swaps. Promptly following the completion of the Permitted Land Swaps, the
affected Loan Party(ies) will take such action and execute any such documents as
may be reasonably requested by the Administrative Agent and/or the Collateral
Agent to subject any real property so acquired by such Loan Party(ies) to any
Liens created by any Loan Documents.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

 

155



--------------------------------------------------------------------------------

Section 10.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 10.21 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings, the
Borrower and their Subsidiaries and (y) any Debt Fund Affiliate Lender (each, an
“Affiliate Lender”; it being understood that neither Holdings, the Borrower, nor
any of their Subsidiaries nor any Debt Fund Affiliate Lender may be Affiliate
Lenders), in connection with any (i) consent (or decision not to consent) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document, (ii) other action on any matter related to any
Loan Document or (iii) direction to the Administrative Agent, the Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action described in
clauses (i), (ii), (iii) or (iv) of the first proviso of Section 10.08(b) or
that adversely affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionally adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents or (iv) purchase any Term Loan if, after giving effect to
such purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 25% of the aggregate principal amount of
all Term Loans then outstanding. It shall be a condition precedent to each
assignment to an Affiliate Lender that such Affiliate Lender shall
have (x) represented in the applicable Assignment and Assumption Agreement, and
notified the Administrative Agent, that it is (or will be, following the
consummation of such assignment) an Affiliate Lender and that the aggregate
amount of Term Loans held by it giving effect to such assignments shall not
exceed the amount permitted by clause (d) of the preceding

 

156



--------------------------------------------------------------------------------

sentence and (y) represented in the applicable Assignment and Assumption
Agreement that it is not in possession of material non-public information
(within the meaning of United States federal and state securities laws) with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities (or, if Holdings is not at the time a public-reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings were a public-reporting company) that (A) has not
been disclosed to the assigning Lender (other than because such assigning Lender
does not wish to receive material non-public information with respect to
Holdings, the Borrower or its Subsidiaries) and (B) could reasonably be expected
to have a material effect upon, or otherwise be material to, the assigning
Lender’s decision make such assignment.

Section 10.22 Agency of the Borrower for the Loan Parties.

Each of the other Loan Parties hereby appoints the Borrower as its agent for all
purposes relevant to this Agreement and the other Loan Documents, including the
giving and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

[Signature Pages Follow]

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

NEWPAGE INVESTMENT COMPANY LLC

NEWPAGE CORPORATION

ESCANABA PAPER COMPANY

LUKE PAPER COMPANY

NEWPAGE CONSOLIDATED PAPERS INC.

NEWPAGE WISCONSIN SYSTEM INC.

RUMFORD PAPER COMPANY

WICKLIFFE PAPER COMPANY LLC

By:

 

/s/ Jay A. Epstein

Name: Jay A. Epstein

Title:  Chief Financial Officer

[Signature Page — Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as

Administrative Agent and as a Lender

By:

 

/s/ Robert Hetu

Name: Robert Hetu

Title:  Authorized Signatory

By:

 

/s/ Ryan Long

Name: Ryan Long

Title:  Authorized Signatory

[Signature Page — Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the First Lien Credit Agreement dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), EACH OF
THE SUBSIDIARIES OF THE BORROWER party thereto, as Subsidiary Loan Parties, the
LENDERS party thereto from time to time (“Lenders”), and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 10.04(b)(iv) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

2. Pursuant to Section 10.04(b)(ii)(A) of the Credit Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with
(i) if required by Section 10.04(b)(ii)(A) of the Credit Agreement, a processing
and recordation fee of $3,500 and (ii) if the Assignee is not already a Lender
under the Credit Agreement, a completed Administrative Questionnaire and any tax
forms required to be delivered pursuant to Section 2.14 of the Credit Agreement.

3. This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York, without regard to any principle
of conflicts of law that could require the application of any other law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).



--------------------------------------------------------------------------------

Date of Assignment:   

 

 

Legal Name of Assignor (“Assignor”):   

 

 

Legal Name of Assignee (“Assignee”):   

 

 

Assignee’s Address for Notices:   

 

 

 

 

Effective Date of Assignment:   

 

 

            Percentage Assigned of               Commitment (set forth, to    
          at least 8 decimals, as a               percentage of the Facility    
          and the Aggregate        Principal Amount      Commitments of all  

Facility/Commitment

   Assigned1      Lenders thereunder)  

Term B

     

Loans/Commitments

   $                                   % 

Other Incremental Term

     

Loans/Commitments

   $                        % 

 

1  Minimum amount and integral multiple of Commitments and/or Loans assigned is
governed by Section 10.04(b)(ii) of the Credit Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     Accepted2
                    , as Assignor     CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,  
    as Administrative Agent3 by:  

 

    by:  

 

  Name:       Name:   Title:       Title:                     , as Assignee    
by:  

 

        Name:         Title: by:  

 

        Name:     NEWPAGE CORPORATION,   Title:     as Borrower4       by:  

 

        Name:         Title:

 

2  To be completed to the extent consents are required under Section 10.04(b)(i)
of the Credit Agreement.

3  Consent of the Administrative Agent shall not be required for an assignment
of all or any portion of a Loan to a Lender, an Affiliate of a Lender, an
Approved Fund or an Affiliate of the Borrower made in accordance with
Section 10.04(i) (see Exhibit G to the Credit Agreement) or Section 10.21 of the
Credit Agreement.

4  Consent of the Borrower shall not be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or if an Event of Default under
Sections 8.01(b), (c), (h) or (i) of the Credit Agreement has occurred and is
continuing. Consent of the Borrower shall be deemed to have been given if the
Borrower has not responded within ten (10) Business Days after any request for
such consent.

[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g673710ex10_1expg04.jpg]

ADMINISTRATIVE QUESTIONNAIRE

 

Agent Information

  

Agent Closing Contact

Credit-Suisse    Fay Rollins Eleven Madison Avenue    Tel:   212 325-9041 New
York, NY 10010    Fax:   212 538-3477 Desktop: 212 743-1422    E-Mail:
fay.rollins@credit-suisse.com

Agent Wire Instructions

     Bank of New York      ABA 021000018      Account Name: CS Agency Cayman
Account Account Number: 8900492627  

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:  

 

 

  •   Signing Credit Agreement                      ¨  Yes        ¨  No

 

  •   Coming in via Assignment                     ¨  Yes        ¨  No

 

Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:  

 

 

Lender Domestic Address

       

Lender Eurodollar Address

 

     

 

 

     

 

 

     

 

 

LSTA JANUARY 2005    Copyright © LSTA 2005. All rights reserved.

 

1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

    

Primary Credit Contact

       

Secondary Credit Contact

Name:   

 

     

 

Company:   

 

     

 

Title:   

 

     

 

Address:   

 

     

 

  

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-Mail Address:   

 

     

 

 

    

Primary Operations Contact

       

Secondary Operations Contact

Name:   

 

     

 

Company:   

 

     

 

Title:   

 

     

 

Address:   

 

     

 

  

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-Mail Address:   

 

     

 

Lender’s Domestic Wire Instructions

 

Bank Name:  

 

ABA/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

 

2



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

SOLVENCY CERTIFICATE

February 11, 2014

This Solvency Certificate is delivered pursuant to Section 4.02(f) of the First
Lien Credit Agreement dated as of February 11, 2014, by and among NEWPAGE
INVESTMENT COMPANY LLC, a Delaware limited liability company, NEWPAGE
CORPORATION, a Delaware corporation (the “Borrower”), EACH OF THE SUBSIDIARIES
OF THE BORROWER party thereto, as Subsidiary Loan Parties, the LENDERS party
thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent for the Lenders (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the [Chief Financial Officer]1 of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 3.05 of the Credit Agreement and such other documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2. As of the date hereof, immediately after giving effect to, without
duplication, (a) the consummation of the Transactions that have occurred on or
before the date hereof and (b) the payment of $250,000,000 in cash as a dividend
or distribution by the Borrower, on and as of such date (i) the fair value of
the assets of the Borrower and its subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the date hereof.

 

1  Certificate to be delivered by a “Financial Officer”. “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of such person.



--------------------------------------------------------------------------------

3. As of the date hereof, immediately after giving effect to, without
duplication, (a) the consummation of the Transactions that have occurred on or
before the date hereof and (b) the payment of $250,000,000 in cash as a dividend
or distribution by the Borrower, the Borrower does not intend to, and the
Borrower does not believe that it or any of its subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such subsidiary and the
timing and amounts of cash to be payable on or in respect of its debts or the
debts of any such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

NEWPAGE CORPORATION   By:  

 

    Name:     Title:   [Chief Financial Officer]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING REQUEST

Date: 1             ,         

 

To:   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) under that certain First Lien Credit
Agreement dated as of February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY
LLC, a Delaware limited liability company, NEWPAGE CORPORATION, a Delaware
corporation (the “Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party
thereto, as Subsidiary Loan Parties, the LENDERS party thereto from time to
time, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for
the Lenders and as collateral agent for the Lenders (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.03 of the
Credit Agreement of the Borrowing specified below:

 

  1. The Borrowing will be a Borrowing of                      Loans. 2

 

  2. The aggregate amount of the proposed Borrowing is: $        .

 

  3. The Business Day of the proposed Borrowing is:                     .

 

  4. The Borrowing is comprised of $         of ABR Loans and $         of the
Eurocurrency Loans.

 

1  The Borrower must notify the Administrative Agent by telephone not later than
12:00 p.m., Local Time (a) in the case of a Eurocurrency Borrowing, three
(3) Business Days before the date of the proposed Borrowing and (b) in the case
of an ABR Borrowing, one (1) Business Day before the date of the proposed
Borrowing. Each telephonic Borrowing Request will be irrevocable and must be
confirmed promptly by hand delivery or electronic means of this form to the
Administrative Agent.

2  Term B Loans, Refinancing Term Loans or Other Incremental Term Loans.



--------------------------------------------------------------------------------

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be                      month(s).

 

  6. The location and number of the account to which the proceeds of such
Borrowing are to be deposited is                     .

[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:

(A) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects as of the date hereof, with the same effect
as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and

(B) No Event of Default or Default has occurred and is continuing or would
result from the proposed Borrowing.]3

 

3  Only made to the extent required by the applicable Incremental Assumption
Agreement.



--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date set forth above.

 

NEWPAGE CORPORATION   By:  

 

    Name:     Title:

[Signature Page to Borrowings Request]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INTEREST ELECTION REQUEST

Date:1             ,         

 

To:   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) under that certain First Lien Credit
Agreement dated as of February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY
LLC, a Delaware limited liability company, NEWPAGE CORPORATION, a Delaware
corporation (the “Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party
thereto, as Subsidiary Loan Parties, the LENDERS party thereto from time to
time, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for
the Lenders and as collateral agent for the Lenders (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection such Borrower specifies the following information with
respect to such election:

1. Borrowing to which this request applies (including Facility, principal amount
and Type of Loans subject to election):                     .2

 

  2. Effective date of election (which shall be a Business Day):
                    .

 

  3. The Loans are to be [converted into] [continued as] [ABR] [Eurocurrency]
Loans.

 

  4. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the election shall be                      months.

 

1  The Borrower must notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each
telephonic Interest Election Request will be irrevocable and must be confirmed
promptly by hand delivery or electronic means of this form to the Administrative
Agent.

2  If different options are being elected with respect to different portions of
the Borrowing, the portions thereof must be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to Paragraphs
3 and 4 shall be specified for each resulting Borrowing).

(signature page follows)



--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date set forth above.

NEWPAGE CORPORATION By:  

 

  Name:   Title:

[Signature Page to Interest Election Request]



--------------------------------------------------------------------------------

Exhibit F to

First Lien Credit Agreement

FORM OF MORTGAGE

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

by and from

[                                         ]

“Mortgagor”

to

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as Collateral Agent,
“Mortgagee”

Dated as of                  , 20    

 

  Location:    [                    ]      Municipality:   
[                    ]      County:    [                    ]      State:   
[                    ]   

Prepared by and when recorded mail to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: Real Estate Department



--------------------------------------------------------------------------------

FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

THIS FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Mortgage”) is dated as of                  , 20     by and
from [                    ], a [                    ], as mortgagor, assignor
and debtor (in such capacities and, together with any successors and assigns in
such capacities, “Mortgagor”), whose address is [                    ], to
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as Collateral Agent for the
Secured Parties as mortgagee, assignee and secured party (in such capacities
and, together with its successors and assigns in such capacities, “Mortgagee”),
having an address at Eleven Madison Avenue, New York, New York 10010, Attn:
Agency Manager.

WHEREAS, reference is made to (a) that certain First Lien Credit Agreement dated
as of February 11, 2014 (as amended, renewed, extended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among NewPage
Investment Company LLC (“Holdings”), NewPage Corporation, as borrower (the
“Borrower”), each of the subsidiaries of Borrower party thereto (“Subsidiary
Loan Parties”), the Lenders party thereto from time to time and CS, as
Administrative and Collateral Agent, and (b) that certain Guarantee and
Collateral Agreement (Term Loan Facility) dated as of February 11, 2014 (as
amended, renewed, extended, restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among Holdings, Borrower, each
Subsidiary Loan Party, party thereto and Collateral Agent;

WHEREAS, concurrently with the execution and delivery of the Credit Agreement,
Borrower entered into that certain Asset-Based Revolving Credit Agreement dated
as of February 11, 2014 by and among Holdings, Borrower, the subsidiaries of
Borrower party thereto, the lenders party thereto, and Barclays Bank PLC, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time (the “ABL Credit Agreement”);

WHEREAS, concurrently with the execution and delivery of the Credit Agreement
and the ABL Credit Agreement, CS in its capacity as the Intercreditor Agent (as
defined therein) entered into that certain ABL Intercreditor Agreement dated as
of February 11, 2014 (as amended, renewed, extended, restated, supplemented or
otherwise modified from time to time, the “Closing Date ABL ICA”) with Barclays
Bank PLC, in its capacity as the ABL Facility Agent (as defined therein),
Borrower, Holdings and the other parties thereto; and

WHEREAS, the Lenders have agreed to extend credit to Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Mortgage. [Mortgagor is a subsidiary of Borrower,
will derive substantial benefits from the extension of credit to Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Mortgage in order to induce Lenders to extend such credit.]

Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02-1.05 of the Credit Agreement
also apply to this Mortgage. As used herein, the following terms shall have the
following meanings:

(a) “ABL Intercreditor Agreement” means, as the context may require, (i) the
Closing Date ABL ICA or (ii) another intercreditor agreement in compliance with
the Credit Agreement, with such changes as are reasonably acceptable to the
Collateral Agent and Borrower, as such document may be amended, renewed,
extended, supplemented, restated or otherwise modified from time to time.

(b) “Bankruptcy Code” has the meaning assigned to such term in Section 6.2.

(c) “Borrower” has the meaning assigned to such term in the recitals of this
Mortgage.

(d) “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property except, in
each case, Permitted Liens and Permitted Encumbrances.

(e) “Closing Date ABL ICA” has the meaning assigned to such term in the recitals
of this Mortgage.

(f) “Collateral Agent” means CS acting as the collateral agent for the Secured
Parties, together with its successors in such capacity.

(g) “Collateral Agreement” has the meaning assigned to such term in the recitals
of this Mortgage.

(h) “Credit Agreement” has the meaning assigned to such term in the recitals of
this Mortgage.

(i) “Credit Documents” means (a) the “Loan Documents” as defined in the Credit
Agreement and (b) any other related documents or instruments executed and
delivered pursuant to the documents referred to in the foregoing clause (a), in
each case, as such documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.

(j) “CS” has the meaning assigned to such term in the preamble hereof.

 

2



--------------------------------------------------------------------------------

(k) “Holdings” has the meaning assigned to such term in the recitals of this
Mortgage.

(l) “Intercreditor Agreements” means each of the ABL Intercreditor Agreement and
any other intecreditor agreement entered into in compliance with the Credit
Agreement.

(m) “Mortgage” has the meaning assigned to such term in the preamble hereof.

(n) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with all timber to be cut, any greater estate therein as hereafter may be
acquired by Mortgagor and all of Mortgagor’s right, title and interest in, to
and under all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing in each
case whether now owned or hereafter acquired, including without limitation all
water rights, mineral, oil and gas rights, easements and rights of way
(collectively, the “Land”), and all of Mortgagor’s right, title and interest now
or hereafter acquired in, to and under (1) all buildings, structures and other
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”), (2) all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Mortgagor and now or hereafter attached to, installed in
or used in connection with any of the Improvements or the Land, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which Mortgagor now has or hereafter acquires any rights or any
power to transfer rights and (in each case in this clause (2)) that are or are
to become fixtures (as defined in the UCC, defined below) related to the Land
(the “Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Mortgagor and
now or hereafter affixed to, placed upon, used in connection with, arising from
or otherwise related to the Premises (the “Personalty”), (4) all reserves,
escrows or impounds required under the Credit Agreement or any of the other
Credit Documents and all of Mortgagor’s right, title and interest in all
reserves, deferred payments, deposits, refunds and claims of any nature that (in
each case in this clause (4)) are specifically related to the Mortgaged Property
(the “Deposit Accounts”), (5) all leases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any person a possessory interest in, or the right to use, all or
any part of the Mortgaged Property, together with all related security and other
deposits (the “Leases”), (6) all of the rents, revenues, royalties, income,
proceeds, profits, accounts receivable, security and other types of deposits,
and other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (7) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, indemnities, warranties, permits, licenses,
certificates and entitlements in any way relating specifically to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (8) all property tax refunds

 

3



--------------------------------------------------------------------------------

payable with respect to the Mortgaged Property (the “Tax Refunds”), (9) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (10) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”), (11) all
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any Governmental Authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”) and (12) any and all right, title and interest of Mortgagor in and to
any and all drawings, plans, specifications, file materials, operating and
maintenance records, catalogues, tenant lists, correspondence, advertising
materials, operating manuals, warranties, guarantees, appraisals, studies and
data relating specifically to the Mortgaged Property or the construction of any
alteration relating to the Premises or the maintenance of any Property Agreement
(the “Records”). As used in this Mortgage, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein.

(o) “Mortgagee” has the meaning assigned to such term in the preamble hereof.

(p) “Mortgagor” has the meaning assigned to such term in the preamble hereof.

(q) “Permitted Encumbrances” has the meaning assigned to such term in
Section 2.1.

(r) “Permitted Liens” means Liens that are not prohibited by the Credit
Agreement.

(s) “Secured Amount” has the meaning assigned to such term in Section 2.4.
(t) “Secured Obligations” means the “Obligations” as defined in the Collateral
Agreement.

(u) “Secured Parties” means the persons holding any Secured Obligations and in
any event including all “Secured Parties” as defined in the Collateral
Agreement.

(v) “UCC” means the Uniform Commercial Code of [                    ] or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than [                    ], then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. To secure the payment or performance, as the case may be, in
full of the Secured Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS,
SELLS, CONVEYS and CONFIRMS, to Mortgagee, for the benefit of the Secured

 

4



--------------------------------------------------------------------------------

Parties, and hereby grants to Mortgagee, for the benefit of the Secured Parties,
a mortgage lien upon and a security interest in all of Mortgagor’s estate,
right, title and interest in and to the Mortgaged Property, subject, however, to
the matters that are set forth on Exhibit B attached hereto (the “Permitted
Encumbrances”) and to Permitted Liens, TO HAVE AND TO HOLD the Mortgaged
Property to Mortgagee, for the benefit of the Secured Parties, and Mortgagor
does hereby bind itself, its successors and assigns to WARRANT AND FOREVER
DEFEND the title to the Mortgaged Property unto Mortgagee.

Section 2.2 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Secured Obligations.

Section 2.3 Future Advances. This Mortgage shall secure all Secured Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under any Credit Document and shall secure not only Secured
Obligations with respect to presently existing indebtedness under the Credit
Documents, but also any and all other indebtedness which may hereafter be owing
to the Secured Parties under the Credit Documents, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement or the other Credit Documents, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, modifications or renewals of all such Secured Obligations
whether or not Mortgagor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Mortgage.

Section 2.4 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $[        ]1 (the “Secured
Amount”), plus, to the extent permitted by applicable law, collection costs,
sums advanced for the payment of taxes, assessments, maintenance and repair
charges, insurance premiums and any other costs incurred to protect the security
encumbered hereby or the lien hereof, expenses incurred by Mortgagee by reason
of any default by Mortgagor under the terms hereof, together with interest
thereon, all of which amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the Secured
Obligations exceeds the Secured Amount, any payments and repayments of the
Secured Obligations shall not be deemed to be applied against or to reduce the
Secured Amount.

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part

 

5



--------------------------------------------------------------------------------

of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any Credit
Document, or under or in respect of the Mortgaged Property or made in connection
herewith or therewith. The obligations of Mortgagor contained in this
Section 2.6 shall survive the termination hereof and the discharge of
Mortgagor’s other obligations under this Mortgage or the other Credit Documents.

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has good record and insurable fee simple title to the Mortgaged Property free
and clear of any liens, claims or interests, except the Permitted Encumbrances
and the Permitted Liens. Upon recordation in the official real estate records in
the county (or other applicable jurisdiction) in which the Premises are located,
this Mortgage will constitute a valid and enforceable first priority mortgage
lien, with record notice to third parties, on the Mortgaged Property in favor of
Mortgagee for the benefit of the Secured Parties subject only to Permitted
Encumbrances and Permitted Liens.

Section 3.2 Priority. Mortgagor shall preserve and protect the priority of the
lien and security interest of this Mortgage. If any lien or security interest
other than a Permitted Encumbrance or a Permitted Lien is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, pay the
underlying claim in full or take such other commercially reasonable action so as
to cause it to be released or contest the same in compliance with the
requirements of the Credit Agreement.

Section 3.3 Replacement of Fixtures and Personalty. Mortgagor shall not, without
the prior written consent of Mortgagee, permit any of the Fixtures or Personalty
owned or leased by Mortgagor to be removed at any time from the Land or
Improvements, unless the removed item is (a) removed temporarily for its
protection, maintenance or repair, (b) replaced by an item of similar
functionality and quality, (c) obsolete or unnecessary for the then-current
operation of the Premises, or (d) not prohibited from being removed by the
Credit Agreement or the Collateral Agreement without being replaced as described
in clause (b) above.

Section 3.4 Inspection. Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon five Business Days’ notice to Mortgagor and
at reasonable times during regular business hours, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee may reasonably require,
provided that such inspections and studies shall not materially or unreasonably
interfere with the use and operation of the Mortgaged Property. The expense of
any inspection shall be borne by Mortgagor and Mortgagor shall pay, or reimburse
the Mortgagee for, such expense in accordance with Section 5.07 of the Credit
Agreement.

Section 3.5 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained the insurance
required by Section 5.02 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(b) Condemnation Awards. Mortgagor shall cause all condemnation awards that
constitute Net Proceeds (or any equivalent term) in accordance with the Credit
Agreement to be applied in accordance with Section 2.08(b) of the Credit
Agreement.

(c) Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property that
constitute Net Proceeds (or equivalent term) in accordance with the Credit
Agreement to be applied in accordance with Section 2.08(b) of the Credit
Agreement.

(d) Payment of Charges. Unless and to the extent not prohibited by the terms of
the Credit Agreement, Mortgagor shall pay and discharge, or cause to be paid and
discharged, from time to time prior to same becoming delinquent, all Charges.
Mortgagor shall deliver to Mortgagee, upon Mortgagee’s reasonable written
request, to the extent reasonably available to Mortgagor, receipts evidencing
the payment of all such Charges.

Section 3.6 Liens; Transfers.

(a) Subject to the Credit Agreement and the other Credit Documents, the
Mortgagor may not, without the prior written consent of the Mortgagee, permit to
exist or grant any Lien on all or any part of the Mortgaged Property or suffer
or allow any of the foregoing to occur by operation of law or otherwise.

(b) Subject to the Credit Agreement and the other Credit Documents, the
Mortgagor may not, without the prior written consent of the Mortgagee, sell,
convey, assign, lease or otherwise transfer all or any part of the Mortgaged
Property.

ARTICLE IV [Intentionally Omitted]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Subject to the Intercreditor Agreements, upon the
occurrence and during the continuance of an Event of Default, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses:

(a) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(b) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 5.7.

 

7



--------------------------------------------------------------------------------

(c) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) Business Days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the other Secured Parties may be a purchaser at such sale. If Mortgagee
or such other Secured Party is the highest bidder, Mortgagee or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Mortgagee or such other Secured Party against the Secured
Obligations in lieu of paying cash. In the event this Mortgage is foreclosed by
judicial action, appraisement of the Mortgaged Property is waived. Mortgagee may
adjourn from time to time any sale by it to be made under or by virtue hereof by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales, and Mortgagee, without further notice or publication, may make
such sale at the time and place to which the same shall be so adjourned.

(d) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 5.7; provided,
however, notwithstanding the appointment of any receiver, Mortgagee shall be
entitled as pledgee to the possession and control of any cash, deposits or
instruments at the time held by or payable or deliverable under the terms of the
Credit Agreement to Mortgagee.

(e) Other. Exercise all other rights, remedies and recourses granted under the
Credit Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Subject to the
Intercreditor Agreements and Section 7.18 of the Collateral Agreement, Mortgagee
and the other Secured Parties shall have all rights, remedies and recourses
granted in the Credit Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Credit Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee or such other Secured

 

8



--------------------------------------------------------------------------------

Party, as the case may be, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee or any other Secured Party in the enforcement of any rights, remedies
or recourses under the Credit Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Documents or the lien priority and
security interest in and to the Mortgaged Property. For payment of the Secured
Obligations, Mortgagee may resort to any other security in such order and manner
as Mortgagee may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Secured Obligations or any part
thereof, or of any proceedings to foreclose the lien and security interest
created and evidenced hereby or otherwise enforce the provisions hereof or of
any other proceedings in aid of the enforcement hereof, Mortgagor shall enter
its voluntary appearance in such action, suit or proceeding. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Credit Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Mortgagor shall not claim, take
or insist on any benefit or advantage of any law now or hereafter in force
providing for the valuation or appraisal of the Mortgaged Property, or any part
thereof, prior to any sale or sales of the Mortgaged Property which may be made
pursuant to this Mortgage, or pursuant to any decree, judgment or order of any
court of competent jurisdiction. Mortgagor covenants not to hinder, delay or
impede the execution of any power granted or delegated to Mortgagee by this
Mortgage but to suffer and permit the execution of every such power as though no
such law or laws had been made or enacted.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Documents and shall thereafter elect to discontinue or abandon
it for any reason, Mortgagee or such other Secured Party, as the case may be,
shall have the unqualified right to do so and, in such an event, Mortgagor,
Mortgagee and the other Secured Parties shall be restored to their former
positions with respect to the Secured Obligations, the Credit Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee and the other Secured Parties shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or any other Secured Party thereafter to exercise any right, remedy
or recourse under the Credit Documents for such Event of Default.

 

9



--------------------------------------------------------------------------------

Section 5.7 Application of Proceeds. Subject to the Intercreditor Agreements,
upon the occurrence and during the continuance of an Event of Default, Mortgagee
shall promptly apply the proceeds of any sale of , and the Rents and other
amounts generated by the holding, leasing, managing, operating or other use of,
the Mortgaged Property, in accordance with Section 5.02 of the Collateral
Agreement.

Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(c) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Subject to applicable provisions of the Credit Agreement, upon the
occurrence and during the continuance of any Event of Default, Mortgagee and
each of the other Secured Parties shall have the right, but not the obligation,
to cure such Event of Default in the name and on behalf of Mortgagor. All
reasonable sums advanced and reasonable documented out-of-pocket expenses
incurred at any time by Mortgagee or any other Secured Party under this
Section 5.9, or otherwise under this Mortgage or applicable law, that is payable
under Section 5.9(b) shall, if not paid when due, bear interest at the rate
provided thereof in Section 2.10(c) of the Credit Agreement and all such sums,
together with interest thereon, shall be secured by this Mortgage.

(b) Subject to applicable provisions of the Credit Agreement, Mortgagor shall
pay all reasonable documented out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage or the enforcement, compromise or settlement of the Secured
Obligations or any claim under this Mortgage, and for the curing thereof, or for
defending or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise. All amounts due under this Section 5.9 shall be payable
on written demand therefor, accompanied by reasonable documentation with respect
to any reimbursement, indemnification or other amount requested.

 

10



--------------------------------------------------------------------------------

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Credit Documents, at law or in equity shall
cause Mortgagee or any other Secured Party to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
other Secured Party to lease the Mortgaged Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases (but only to the extent permitted
under the existing Leases), whether now existing or hereafter entered into, and
all of its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing and Mortgagee shall
not have made the election below, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to otherwise use the
same in accordance with the terms of the Credit Agreement and other Credit
Documents. The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing. Upon
the occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Secured Obligations or solvency of Mortgagor, the license
herein granted shall, at the election of Mortgagee, expire and terminate, upon
written notice to Mortgagor by Mortgagee.

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law and by the terms of the Leases, a valid and fully perfected,
present assignment of the Rents arising out of the Leases and all security for
such Leases. Mortgagor acknowledges and agrees that upon recordation of this
Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired

 

11



--------------------------------------------------------------------------------

before the commencement of a case in bankruptcy and to all amounts paid as Rents
and (c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records. To this end, Mortgagor grants to Mortgagee a security interest in the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards, Records and all other
Mortgaged Property which is personal property to secure the payment and
performance of the Secured Obligations, and agrees that Mortgagee shall have all
the rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records sent to Mortgagor at least ten (10) Business Days prior to any action
under the UCC shall constitute reasonable notice to Mortgagor. In the event of
any conflict or inconsistency whatsoever between the terms of this Mortgage and
the terms of the Collateral Agreement with respect to the collateral covered
both therein and herein, including, but not limited to, with respect to whether
any such Mortgaged Property is to be subject to a security interest or the use,
maintenance or transfer of any such Mortgaged Property, or the exercise or
applicability of any remedies in respect thereof, the Collateral Agreement shall
control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Mortgagor
that constitutes Excluded Property under the Collateral Agreement shall be
subject to any security interest of Mortgagee or any Secured Party or constitute
collateral hereunder.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [                    ].

Section 7.3 Fixture Filing and Financing Statement for Timber to be Cut. This
Mortgage shall also constitute a “fixture filing” for the purposes of the UCC
against all of the Mortgaged Property which is or is to become fixtures and a
financing statement covering all of the Mortgaged Property which is or is to
become timber to be cut. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage. Mortgagee is

 

12



--------------------------------------------------------------------------------

the “Secured Party” and its name and mailing address from which information
concerning the security interest granted herein may be obtained are also set
forth in the preamble of this Mortgage. A statement describing the portion of
the Mortgaged Property comprising the fixtures and the timber to be cut hereby
secured is set forth in the definition of “Mortgaged Property” in Section 1.1 of
this Mortgage. Mortgagor represents and warrants to Mortgagee that Mortgagor is
the record owner of the Mortgaged Property and the employer identification
number of Mortgagor is [                    ].

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement, as such address may be changed by written
notice to the Mortgagee and Borrower. All communications and notices hereunder
to Mortgagor shall be given to it in care of Borrower, with such notice to be
given as provided in Section 10.01 of the Credit Agreement.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Credit Documents; provided, however, that
no such party shall be entitled to any rights thereunder without the prior
written consent of Mortgagee.

Section 8.3 Attorney-in-Fact. Subject to the Intercreditor Agreements, Mortgagor
hereby irrevocably appoints Mortgagee as its attorney-in-fact, which agency is
coupled with an interest and with full power of substitution, with full
authority in the place and stead of Mortgagor and in the name of Mortgagor or
otherwise (a) to execute and/or record any notices of completion, cessation of
labor or any other notices that Mortgagee reasonably deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days (or such longer period as Mortgagee may agree in its reasonable
discretion) after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and Records in
favor of the grantee of any such deed and as may be necessary or desirable for
such purpose, (c) to prepare and file or record financing statements and
continuation statements, and to prepare, execute and file or record applications
for registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance,
subject to the applicable provisions of the Credit Agreement, shall be added to
and included in the Secured Obligations and shall, if not paid when due, bear
interest at the rate provided thereof in Section 2.10(c) of the Credit
Agreement; (3) Mortgagee as such attorney-in-fact shall only be accountable for
such funds as are actually received by Mortgagee; and (4)

 

13



--------------------------------------------------------------------------------

Mortgagee shall not be liable to Mortgagor or any other person or entity for any
failure to take any action which it is empowered to take under this Section 8.3.
Mortgagor hereby ratifies all that such attorney shall lawfully do or cause to
be done by virtue hereof.

Section 8.4 Successors and Assigns. Whenever in this Mortgage any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of Mortgagor or Mortgagee that are contained in this Mortgage
shall bind and inure to the benefit of their respective permitted successors and
assigns. Mortgagee hereunder shall at all times be the same person that is the
“Collateral Agent” under the Collateral Agreement. Written notice of resignation
by the “Collateral Agent” pursuant to the Collateral Agreement shall also
constitute notice of resignation as Mortgagee under this Mortgage. Upon the
acceptance of any appointment as the “Collateral Agent” under the Collateral
Agreement by a successor “Collateral Agent”, that successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Mortgagee pursuant hereto.

Section 8.5 Waivers; Amendment.

(a) No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Mortgagee or any other Secured Party hereunder and under the
other Credit Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Mortgage or consent to any departure by Mortgagor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 8.5, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Mortgagor in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 10.08 of the Credit Agreement and except as otherwise provided in the
Intercreditor Agreements. Mortgagee may conclusively rely on a certificate of an
officer of Mortgagor as to whether any amendment contemplated by this
Section 8.5(b) is permitted.

Section 8.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS MORTGAGE (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF

 

14



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS MORTGAGE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.6.

Section 8.7 Termination or Release.

In each case subject to the terms of the Intercreditor Agreements:

(a) This Mortgage and the Liens and security interests created by this Mortgage
shall automatically terminate and/or be released upon the occurrence of the
Termination Date.

(b) Mortgagor shall be automatically released from its obligations hereunder and
the security interests in the Mortgaged Property shall be automatically released
if Mortgagor is released from its guarantee pursuant to Article 2 of the
Collateral Agreement in accordance with the terms of the Credit Agreement.

(c) The security interests in the Mortgaged Property shall automatically be
released (i) upon any sale or other transfer thereof by Mortgagor that is not
prohibited by the Credit Agreement to any person that is not a Loan Party,
(ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in such Mortgaged Property pursuant to
Section 10.08 of the Credit Agreement (to the extent required), or (iii) as
otherwise may be provided in the Intercreditor Agreements.

(d) Mortgagor shall automatically be released from its obligations hereunder
and/or the Liens on the Mortgaged Property securing the Secured Obligations will
be released in whole or in part, as provided in Section 10.18 of the Credit
Agreement without delivery of any instrument or performance of any act by any
party, and all rights to the Mortgaged Property shall revert to Mortgagor.

(e) In connection with any termination or release pursuant to this Section 8.7,
Mortgagee shall execute and deliver to Mortgagor all documents that Mortgagor
shall reasonably request to evidence such termination or release (including,
without limitation, mortgagee releases or UCC termination statements), and will
duly assign and transfer to Mortgagor, such of the Mortgaged Property that may
be in the possession of Mortgagee and has not theretofore been sold or otherwise
applied or released pursuant to this Mortgage. Any execution and delivery of
documents pursuant to this Section 8.7 shall be made without recourse to or
warranty by Mortgagee. In connection with any release pursuant to this
Section 8.7, Mortgagor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of mortgage releases or UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release prepared
by Mortgagor, Mortgagee shall execute, deliver or acknowledge such instruments
or releases to evidence the release of any Mortgaged Property permitted to be
released pursuant to this Mortgage. Mortgagor agrees to pay all reasonable and
documented out-of-pocket expenses incurred by Mortgagee (and its representatives
and counsel) in connection with the execution and delivery of such release
documents or instruments.

 

15



--------------------------------------------------------------------------------

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Secured Obligations secured hereby, or any agreement between Mortgagor and
Mortgagee or any rights or remedies of Mortgagee or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Mortgage shall be governed by
and construed under the laws of the state in which the Mortgaged Property is
located.

Section 8.10 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Mortgage and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Mortgage.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Mortgage and the other Credit Documents
embody the entire agreement and understanding between Mortgagor and Mortgagee
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 8.13 Mortgagee as Agent. Mortgagee has been appointed to act as
Administrative Agent and Collateral Agent by the other Secured Parties pursuant
to the Credit Agreement. Mortgagee shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of the Mortgaged Property) in accordance with the terms
of the Credit Agreement and this Mortgage. Mortgagor and all other persons shall
be entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Mortgagee, without inquiry into the existence of required consents
or approvals of the Secured Parties therefor.

Section 8.14 Recording Documentation To Assure Security. Mortgagor shall
promptly from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any of the Mortgaged
Property or to any property intended to be subject to the lien hereof or the
security interests created hereby to be filed, registered and recorded in such
manner and in such places as may be required by any present or future law and
shall take such actions as Mortgagee shall reasonably deem necessary in order to

 

16



--------------------------------------------------------------------------------

publish notice of and fully to protect the validity and priority of the liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Mortgagee therein. Mortgagor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Mortgagee advances any sums to pay the amounts set forth in the preceding
sentence, such advances shall be secured by this Mortgage.

Section 8.15 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 8.15, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.

Section 8.17 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of lender and borrower and mortgagor and mortgagee
and nothing contained in the Credit Agreement, this Mortgage or any other
document or instrument now existing and delivered in connection therewith or
otherwise in connection with the Secured

 

17



--------------------------------------------------------------------------------

Obligations is intended to create, or shall in any event or under any
circumstance be construed as creating a partnership, joint venture,
tenancy-in-common, joint tenancy or other relationship of any nature whatsoever
between Mortgagee and Mortgagor other than as lender and borrower and mortgagor
and mortgagee.

Section 8.18 No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the lien hereof, provided that nothing contained in this
section 8.18 shall prevent Mortgagor from incurring any Permitted Liens or
Permitted Encumbrances.

Section 8.19 Mortgagee’s Fees and Expenses; Indemnification.

(a) Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by the Mortgagor and Mortgagee and other indemnitees
shall be indemnified by the Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 10.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby. The provisions of this Section 8.19 shall remain
operative and in full force and effect regardless of the termination of this
Mortgage or any other Credit Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Mortgage or any
other Credit Document, or any investigation made by or on behalf of Mortgagee or
any other Secured Party. All amounts due under this Section 8.19 shall be
payable within fifteen days (or such longer period as Mortgagee may reasonably
agree to) on written demand therefor.

Section 8.20 Jurisdiction; Consent to Service of Process.

(a) Mortgagor irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the Mortgagee,
any Secured Party, or any Affiliate of the foregoing, in any way relating to
this Mortgage or any other Credit Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the

 

18



--------------------------------------------------------------------------------

judgment or in any other manner provided by law. Nothing in this Mortgage or in
any other Credit Document shall affect any right that Mortgagee or any Secured
Party may otherwise have to bring any action or proceeding relating to this
Mortgage or any other Credit Document against Mortgagor or its properties in the
courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage or the other Credit
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Mortgage irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Mortgage will
affect the right of any party to this Mortgage or any other Credit Document to
serve process in any other manner permitted by law.

Section 8.21 Conflicts; Credit Agreement and Intercreditor Agreements.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Mortgagee for the benefit of the Secured Parties
pursuant to this Mortgage and (ii) the exercise of any right or remedy by the
Mortgagee hereunder or the application of proceeds (including insurance proceeds
and condemnation proceeds) of any Mortgaged Property are, to the extent provided
therein, subject to the provisions of the Intercreditor Agreements. In the event
of any conflict between the terms of the Intercreditor Agreements and the terms
of this Mortgage, the terms of the applicable Intercreditor Agreement shall
govern. In the event of any conflict between the terms of the Credit Agreement
and this Mortgage, the terms of the Credit Agreement shall govern and control,
subject to the terms of the Intercreditor Agreements.

ARTICLE IX LOCAL LAW PROVISIONS

Section 9.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage but subject to the Intercreditor Agreements and to
Section 7.18 of the Collateral Agreement, in the event of any conflict or
inconsistency between the provisions of this Article 9 and the other provisions
of this Mortgage, the provisions of this Article 9 will govern.

[LOCAL LAW PROVISIONS TO FOLLOW]

[remainder of this page intentionally left blank; signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

 MORTGAGOR:

    [                    ],     a [                    ]     By:  

 

      Name:       Title:

 

S-1



--------------------------------------------------------------------------------

STATE OF                         )       )    ss: COUNTY OF                     
   )   

I, the undersigned, a notary public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that [                    ], personally known to me to be the
[                    ], of [                    ], a [                    ],
personally known to me to be the person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as such [                    ], he signed and delivered the said instrument
of said corporation, pursuant to the authority given by the
[                    ] of said corporation a free and voluntary act, and as the
free and voluntary act and deed of said corporation, for the uses and purposes
therein set forth.

Given under my hand and official seal, this      day of             , 201  .

 

Signature of Notary  

 

Commission expires                     , 201  .

[local counsel to advise on how to

conform to state law]

 

N-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises commonly known as [COMMON NAME, IF ANY] and
located at [INSERT ADDRESS]:

[to come from title policy]

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked [Pro Forma Policy] issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Mortgagee on the date hereof, bearing [Title Insurance Company] reference number
[Title Number] relating to the real property described in Exhibit A attached
hereto.

 

Exh. B-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to the First Lien Credit Agreement, dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), EACH OF
THE SUBSIDIARIES OF THE BORROWER PARTY THERETO, as Subsidiary Loan Parties, the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Borrower
or Fund Affiliate identified on Schedule 1 hereto as “Assignee” (the “Assignee”)
agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) and pursuant to the terms and conditions set forth in
the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 10.04(i) and 10.04(j) thereof), the interest described in
Schedule 1 hereto (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of the Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of the
Subsidiaries or any other obligor of any of their respective



--------------------------------------------------------------------------------

obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; and (d) attaches
any Notes held by it evidencing the Assigned Facilities. To the extent the
Assignor has retained any interest in the Assigned Facility and holds a Note
evidencing such interest, the Assignor hereby requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Permitted Loan Purchase Assignment and Acceptance and has taken
all action necessary to execute and deliver this Permitted Loan Purchase
Assignment and Acceptance and to consummate the transaction contemplated hereby;
(b) represents and warrants that it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied in order to
make a Permitted Loan Purchase of the Assigned Interest and (c) represents and
warrants that it is not in possession of material non-public information (within
the meaning of United States federal and state securities laws) (or, in the case
of any such person that is not a public-reporting company, material information
of a type that would not be reasonably expected to be publicly available if such
person were a public-reporting company) with respect to Holdings, the Borrower,
the Subsidiaries or their respective securities that (A) has not been disclosed
to the Assignors (other than because such Assignor does not wish to receive
material non-public information (or, in the case of any such person that is not
a public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if such person were a
public-reporting company) with respect to Holdings, the Borrower, the
Subsidiaries or their respective securities and (B) could reasonably be expected
to have a material effect upon, or otherwise be material to, Assignor’s decision
to assign the Assigned Facilities to the Assignee.

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of Assignment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Permitted Loan Purchase
Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrower, if applicable, and)
cancelled and extinguished. The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest pursuant to Section 10.04(j) of the Credit
Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.

 

2



--------------------------------------------------------------------------------

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by electronic means shall be
effective as delivery of a manually executed counterpart of this Permitted Loan
Purchase Assignment and Acceptance.

8. This Permitted Loan Purchase Assignment and Acceptance shall be governed by
and construed in accordance with the laws of the State of New York.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

[INSERT NAME], as Assignor By:  

 

  Name:   Title:

[INSERT NAME],

as Assignee

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Assigned Interests

 

Facility Assigned

   (1) Amount
of Loans /
Commitments
Assigned    (2) Aggregate
Amount of
Loans or
Commitments
of the Assigned
Facility    (3) Aggregate
Amount of
Outstanding Term
Loans    (1) / (2) x
100%    (1) / (3) x
100%

Term B Loans

              

Refinancing Term Loans

              

Other Incremental Term Loans

              



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 20[    ]

among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Applicable Authorized Representative,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Authorized Representative under the Credit Agreement,

[                    ],

as the Initial Other Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

relating to

NEWPAGE CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01    Construction; Certain Defined Terms

     1    ARTICLE II    Priorities and Agreements with Respect to Common
Collateral   

SECTION 2.01    Priority of Claims

     10   

SECTION 2.02    Actions with Respect to Common Collateral; Prohibition on
Contesting Liens

     12   

SECTION 2.03    No Interference; Payment Over

     13   

SECTION 2.04    Automatic Release of Liens

     14   

SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings

     15   

SECTION 2.06    Reinstatement

     16   

SECTION 2.07    Insurance

     16   

SECTION 2.08    Refinancings

     16   

SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection

     16    ARTICLE III    Existence and Amounts of Liens and Obligations   
ARTICLE IV    The Applicable Authorized Representative   

SECTION 4.01    Appointment and Authority

     18   

SECTION 4.02    Rights as a First-Priority Secured Party

     19   

SECTION 4.03    Exculpatory Provisions

     19   

SECTION 4.04    Reliance by Applicable Authorized Representative

     21   

SECTION 4.05    Delegation of Duties

     22   

SECTION 4.06    Non-Reliance on Applicable Authorized Agent and Other
First-Priority Secured Parties

     22   

SECTION 4.07    Collateral and Guaranty Matters

     22    ARTICLE V    Miscellaneous   

SECTION 5.01    Notices

     23   

SECTION 5.02    Other First-Priority Obligations

     23   

 

i



--------------------------------------------------------------------------------

SECTION 5.03    Waivers; Amendment; Joinder Agreements

     24   

SECTION 5.04    Parties in Interest

     25   

SECTION 5.05    Survival of Agreement

     25   

SECTION 5.06    Counterparts

     25   

SECTION 5.07    Severability

     25   

SECTION 5.08    Governing Law

     25   

SECTION 5.09    Submission to Jurisdiction; Waivers

     25   

SECTION 5.10    WAIVER OF JURY TRIAL

     26   

SECTION 5.11    Headings

     26   

SECTION 5.12    Conflicts

     26   

SECTION 5.13    Provisions Solely to Define Relative Rights

     26   

SECTION 5.14    Authorized Representatives

     27   

SECTION 5.15    ABL Intercreditor Agreement and Applicable Authorized
Representative

     27   

SECTION 5.16    Junior Lien Intercreditor Agreement

     28   

Annexes and Exhibits

Annex A

   Consent of Grantors

Annex B

   Other First-Priority Secured Party Consent

 

ii



--------------------------------------------------------------------------------

This FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement’), dated as of
[            ], 20[    ], is among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Applicable Authorized Representative (as defined herein), CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Authorized Representative for the Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “Administrative Agent”), [                    ], as Authorized
Representative for the Initial Other First-Priority Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Authorized Representative”), and each additional Authorized Representative from
time to time party hereto for the Other First-Priority Secured Parties of the
Series with respect to which it is acting in such capacity, as consented to by
the Grantors in the Consent of Grantors.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, in its capacity as
Applicable Authorized Representative, the Administrative Agent (for itself and
on behalf of the Credit Agreement Secured Parties), the Initial Other Authorized
Representative (for itself and on behalf of the Initial Other First-Priority
Secured Parties) and each additional Authorized Representative (for itself and
on behalf of the Other First-Priority Secured Parties of the applicable Series)
agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of First-Priority Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of First-Priority Obligations and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) on a basis ranking prior to the security interest of such Series of
First-Priority Obligations but junior to the security interest of any other
Series of First-Priority Obligations or (ii) the existence of any Collateral for
any other Series of First-Priority Obligations that is not Common Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Priority Obligations, an “Impairment” of such
Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement dated as of
February 11, 2014 by and among Barclays Bank PLC, as ABL Facility Agent (as
defined therein), Credit Suisse AG, Cayman Islands Branch, as Intercreditor
Agent (as defined therein), NewPage Investment Company LLC, NewPage Corporation
and the other parties thereto modified, supplemented, replaced or restated, in
whole or in part, from time to time.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Authorized Representative of the Credit Agreement Secured Obligations
and (ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative. The Applicable
Authorized Representative at any time hereunder shall act, or appoint an agent
to act, as the “First-Priority Agent” (or any other equivalent term) for
purposes of any junior lien intercreditor agreement or as the “Intercreditor
Agent” for purposes of the ABL Intercreditor Agreement (or the Equivalent
Provision thereof).

“Authorized Representative” means (i) in the case of any Credit Agreement
Secured Obligations or the Credit Agreement Secured Parties, the Administrative
Agent or the Credit Agreement Collateral Agent, as applicable, (ii) in the case
of the Initial Other First-Priority Obligations or the Initial Other
First-Priority Secured Parties, the Initial Other Authorized Representative and
(iii) in the case of any Series of Other First-Priority Obligations or Other
First-Priority Secured Parties that become subject to this Agreement after the
date hereof, the Authorized Representative named for such Series in the
applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, credit cards, purchase or
debit cards, e-payable services or any similar transactions, including any
services or transactions of the type referred to in the definition of “Cash
Management Agreement” in the Credit Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives on behalf of such holders) hold a valid and perfected security
interest or

 

3



--------------------------------------------------------------------------------

Lien (including, without limitation, in respect of equity interests of Foreign
Subsidiaries directly owned by any Grantor that have been pledged as Collateral)
at such time. If more than two Series of First-Priority Obligations are
outstanding at any time and the holders of less than all Series of
First-Priority Obligations hold a valid and perfected security interest or Lien
in any Collateral at such time, then such Collateral shall constitute Common
Collateral for those Series of First-Priority Obligations that hold a valid and
perfected security interest or Lien in such Collateral at such time and shall
not constitute Common Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

“Company” means NewPage Corporation, a Delaware corporation.

“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.

“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlling Secured Parties” means, with respect to any Common Collateral, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Common Collateral.

“Credit Agreement” means that certain First Lien Credit Agreement, dated as of
February 11, 2014, among NewPage Investment Company LLC, the Company, the
lending institutions from time to time parties thereto, the Administrative Agent
and the other parties thereto as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, including, in the event such
Credit Agreement is terminated or replaced and the Company subsequently enters
into any agreement, indenture, instrument or other document evidencing any
Indebtedness, the agreement, indenture, instrument or other document designated
by the Company to be the “Credit Agreement” hereunder.

“Credit Agreement Collateral Agent” means Credit Suisse AG, Cayman Islands
Branch, in its capacity as collateral agent for the Credit Agreement Secured
Parties, together with its successors and assigns in such capacity.

“Credit Agreement Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or any Equivalent Provision
thereof).

“Credit Agreement Obligations” means all “Loan Obligations” (as such term is
defined in the Credit Agreement (or the Equivalent Provision thereof)) of the
Company and other obligors under the Credit Agreement or any of the other Credit
Agreement Documents, and all other obligations to pay principal, premium, if
any, and interest (including any interest accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) when due and payable, and all other amounts due or to become
due under or in

 

4



--------------------------------------------------------------------------------

connection with the Credit Agreement Documents and the performance of all other
Obligations of the obligors thereunder to the lenders and agents under the
Credit Agreement Documents, according to the respective terms thereof.

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Obligations” as
defined in the Guarantee and Collateral Agreement (or the Equivalent Provision
thereof).

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Guarantee and Collateral Agreement (or the Equivalent Provision thereof).

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by such Common Collateral. The term
“Discharged” has a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Common Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations or an incurrence of future
Credit Agreement Obligations with additional First-Priority Obligations secured
by such Common Collateral under an Other First-Priority Agreement which has been
designated in writing by the Company to the Applicable Authorized Representative
and each other Authorized Representative as the “Credit Agreement” for purposes
of this Agreement.

“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, supplemented, modified or
replaced after the date hereof in a manner permitted hereby, the provision in
such amended, restated, supplemented, modified or replacement agreement that is
the equivalent to such specific provision in such original agreement.

“Event of Default” means an Event of Default under and as defined in the Credit
Agreement, the Initial Other First-Priority Agreement or any other Other First
Priority Agreement (or, in each case, the Equivalent Provision thereof).

 

5



--------------------------------------------------------------------------------

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of any Authorized Representative for purposes of
securing any Series of First-Priority Obligations.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Secured Obligations, (ii) each Series of Other First-Priority Obligations and
(iii) any other First-Priority Hedging Obligations and First-Priority Cash
Management Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).

“First-Priority Secured Parties” means (i) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement (Term Loan Facility) dated as of the date hereof among the Company,
NewPage Investment Company LLC, each other pledgor party thereto, the Credit
Agreement Collateral Agent and the other parties thereto, as amended, modified,
supplemented, replaced or restated from time to time.

“Grantors” means NewPage Investment Company LLC, the Company and each of the
Subsidiaries of the Company that has executed and delivered a First-Priority
Collateral Document as a grantor thereunder.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.

“Impairment” has the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Initial Other First-Priority Agreement” means that certain [DESCRIBE THE
RELEVANT OTHER FIRST-PRIORITY AGREEMENT], as amended, supplemented or otherwise
modified from time to time.

 

6



--------------------------------------------------------------------------------

“Initial Other First-Priority Obligations” means the Other First-Priority
Obligations arising under or pursuant to the Initial Other First-Priority
Agreement.

“Initial Other First-Priority Secured Parties” means the holders of any Initial
Other First-Priority Obligations and the Initial Other Authorized
Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
(except for any voluntary liquidation, dissolution or other winding up to the
extent permitted by the applicable Secured Credit Documents); or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intercreditor Agent” has the meaning assigned to such term in Section 5.14(b).

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Applicable Authorized Representative pursuant
to Section 2.08 or 5.02 in order to create an additional Series of Other
First-Priority Obligations or a Refinancing of any Series of First-Priority
Obligations.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of First-Priority Obligations with respect
to such Common Collateral.

 

7



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Common Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-Priority
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Applicable Authorized Representative’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Other First-Priority Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First-Priority Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other
First-Priority Agreement; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Common Collateral (1) at any
time the Administrative Agent or the Applicable Authorized Representative has
commenced and is diligently pursuing any enforcement action with respect to such
Common Collateral or (2) at any time the Grantor that has granted a security
interest in such Common Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness.

 

8



--------------------------------------------------------------------------------

“Other First-Priority Agreement” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations, and includes the Initial Other First-Priority Agreement.

“Other First-Priority Documents” means each of the Other First-Priority
Agreements and any related document or instrument executed or delivered pursuant
to any Other First-Priority Agreement at any time or otherwise evidencing or
securing any indebtedness arising under any Other First-Priority Agreement. The
Other First-Priority Documents at any time hereunder shall be deemed to be the
“Other First-Priority Documents” (or any other equivalent term) as defined in
the ABL Intercreditor Agreement (or the Equivalent Provision thereof) or as
defined in any junior lien intercreditor agreement.

“Other First-Priority Obligations” means any indebtedness or Obligations (other
than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien pari passu with the Liens on the Collateral securing the
Credit Agreement Secured Obligations and are designated by the Company as Other
First-Priority Obligations hereunder; provided, however, that the requirements
set forth in Section 5.02 shall have been satisfied; provided, further, that
Other First-Priority Obligations include the Initial Other First-Priority
Obligations. The Other First-Priority Obligations at any time hereunder shall be
deemed to be the “Other First-Priority Obligations” (or any other equivalent
term) as defined in the ABL Intercreditor Agreement (or the Equivalent Provision
thereof) or as defined in any junior lien intercreditor agreement.

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto and includes the Initial Other First-Priority Secured Parties.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Possessory Collateral” means any Common Collateral in the possession of the
Credit Agreement Collateral Agent (or, following the Discharge of the Credit
Agreement Obligations, the Applicable Authorized Representative) (or its agents
or bailees), to the extent that possession thereof perfects a Lien thereon under
the Uniform Commercial Code of any jurisdiction or otherwise. Possessory
Collateral includes, without limitation, any Certificated Securities, Promissory
Notes, Instruments, and Chattel Paper, in each case, delivered to or in the
possession of the Credit Agreement Collateral Agent (or, following the Discharge
of the Credit Agreement Obligations, the Applicable Authorized Representative)
under the terms of the First-Priority Collateral Documents. All capitalized
terms used in this definition and not defined elsewhere in this Agreement have
the meanings assigned to them in the New York UCC.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

9



--------------------------------------------------------------------------------

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement Documents, (ii) the
Initial Other First-Priority Agreement and (iii) each other Other First-Priority
Document.

“Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First-Priority Secured Parties (in their capacity as such) and
(iii) the Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Other First-Priority Secured
Parties) and (b) with respect to any First-Priority Obligations, each of (i) the
Credit Agreement Secured Obligations, (ii) the Initial Other First-Priority
Obligations and (iii) the Other First-Priority Obligations incurred pursuant to
any Other First-Priority Agreement (other than the Initial Other First-Priority
Agreement), which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First-Priority Obligations).

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

ARTICLE II

Priorities and Agreements with Respect to Common Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Authorized
Representative or any First-Priority Secured Party is taking action to enforce
rights in respect of any Common Collateral, or any distribution is made in
respect of any Common Collateral in any Bankruptcy Case of any Grantor or any
First-Priority Secured Party receives any

 

10



--------------------------------------------------------------------------------

payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Common Collateral, the proceeds of any sale, collection or other
liquidation of any such Collateral by the Applicable Authorized Representative
or any First-Priority Secured Party or received by the Applicable Authorized
Representative or any First-Priority Secured Party pursuant to any such
intercreditor agreement with respect to such Common Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First-Priority Obligations are
entitled under any intercreditor agreement (other than this Agreement) (all
proceeds of any sale, collection or other liquidation of any Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied by the Applicable Authorized Representative in the order
specified below:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent, the Applicable Authorized Representative and any other Authorized
Representative in connection with such collection or sale or otherwise in
connection with this Agreement, any Secured Credit Document or any of the
First-Priority Obligations, including without limitation all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent, the Applicable Authorized Representative or
the relevant Authorized Representatives hereunder or under any Secured Credit
Document on behalf of any Grantor, any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any
Secured Credit Document, and all other fees, indemnities and other amounts owing
or reimbursable to the Administrative Agent, the Applicable Authorized
Representative or any other Authorized Representative hereunder or under any
Secured Credit Document;

SECOND, to the Authorized Representatives for each Series of First-Priority
Obligations on a pro rata basis in accordance with the respective amounts of the
First-Priority Obligations owed to the First-Priority Secured Parties of each
such Series on the date of any such distribution (with the amounts so applied to
each Series to be distributed by the Authorized Representative for such Series
as specified in the applicable Secured Credit Documents for such Series) until
the Discharge of each Series of First-Priority Obligations has occurred; and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

If, despite the provisions of this Section 2.01(a), any First-Priority Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First-Priority Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First-Priority Secured
Party shall hold such payment or recovery in trust for the benefit of all
First-Priority Secured Parties for distribution in accordance with this
Section 2.01(a).

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any Common Collateral for which a
third party (other than a First-Priority Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Priority Obligations (such third
party an “Intervening Creditor”), the value of any Common Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Common Collateral or Proceeds to be distributed in respect
of the Series of First-Priority Obligations with respect to which such
Impairment exists.

(b) It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Priority Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Priority Obligations
granted on the Common Collateral and notwithstanding any provision of the
Uniform Commercial Code of any jurisdiction, or any other applicable law or the
Secured Credit Documents or any defect or deficiencies in the Liens securing the
First-Priority Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to Section 1.01(b) hereof), each First-Priority
Secured Party hereby agrees that the Liens securing each Series of
First-Priority Obligations on any Common Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Applicable Authorized Representative shall act or refrain from acting
with respect to the Common Collateral (including with respect to any
intercreditor agreement with respect to any Common Collateral, including the ABL
Intercreditor Agreement), (ii) the Applicable Authorized Representative shall
not follow any instructions with respect to such Common Collateral (including
with respect to any intercreditor agreement with respect to any Common
Collateral) from any Non-Controlling Authorized Representative (or any other
First-Priority Secured Party) and (iii) no Non-Controlling Authorized
Representative or other First-Priority Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Applicable Authorized
Representative to, commence any judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of,

 

12



--------------------------------------------------------------------------------

any Common Collateral (including with respect to any intercreditor agreement
with respect to any Common Collateral), whether under any First-Priority
Collateral Document, applicable law or otherwise, it being agreed that only the
Applicable Authorized Representative, acting in accordance with the applicable
First-Priority Collateral Documents, shall be entitled to take any such actions
or exercise any such remedies with respect to Common Collateral. Notwithstanding
the equal priority of the Liens, the Applicable Authorized Representative may
deal with the Common Collateral as if it had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Applicable Authorized Representative or the Controlling Secured Party or
any other exercise by the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Common
Collateral or to cause the Applicable Authorized Representative to do so. The
foregoing shall not be construed to limit the rights and priorities of any
First-Priority Secured Party, Applicable Authorized Representative or any
Authorized Representative with respect to any Collateral not constituting Common
Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Other First-Priority Agreement) other than pursuant to the First-Priority
Collateral Documents and, by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of First-Priority Secured Parties
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First-Priority Collateral Documents applicable to it.

(c) Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of the
Applicable Authorized Representative, any Authorized Representative or any other
First-Priority Secured Party to enforce this Agreement or (ii) the rights of any
First-Priority Secured Party from contesting or supporting any other Person in
contesting the enforceability of any Lien purporting to secure First-Priority
Obligations constituting unmatured interest pursuant to Section 502(b)(2) of the
Bankruptcy Code.

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Priority Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Priority
Obligations of any Series or any First-Priority Collateral Document or the
validity, attachment, perfection or priority of any Lien under any
First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party from

 

13



--------------------------------------------------------------------------------

challenging or questioning the validity or enforceability of any First-Priority
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Common
Collateral by the Applicable Authorized Representative, (iii) except as provided
in Section 2.02, it shall have no right to (A) direct the Applicable Authorized
Representative or any other First-Priority Secured Party to exercise any right,
remedy or power with respect to any Common Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Applicable
Authorized Representative or any other First-Priority Secured Party of any
right, remedy or power with respect to any Common Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Authorized Representative or any
other First-Priority Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to any Common
Collateral, and none of the Applicable Authorized Representative or any other
First-Priority Secured Party shall be liable for any action taken or omitted to
be taken by the Applicable Authorized Representative or any other First-Priority
Secured Party with respect to any Common Collateral in accordance with the
provisions of this Agreement, (v) it will not seek, and hereby waives any right,
to have any Common Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral and (vi) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Authorized Representative or any other First-Priority Secured Party
to enforce this Agreement.

(b) Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, proceeds or payment in trust for the other
First-Priority Secured Parties and promptly transfer such Common Collateral,
proceeds or payment, as the case may be, to the Applicable Authorized
Representative, to be distributed by the Applicable Authorized Representative in
accordance with the provisions of Section 2.01(a) hereof.

SECTION 2.04 Automatic Release of Liens.

(a) If at any time (i) any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Authorized Representative in accordance with the provisions of this
Agreement or (ii) any Lien on Common Collateral that is ABL Priority Collateral
(as defined in the ABL Intercreditor Agreement) is released as required by the
ABL Intercreditor Agreement, then (whether or not any Insolvency or Liquidation
Proceeding

 

14



--------------------------------------------------------------------------------

is pending at the time) the Liens in favor of the Applicable Authorized
Representative or any other Authorized Representative, for the benefit of each
Series of First-Priority Secured Parties upon such Common Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding; provided that any proceeds of any Common Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Applicable Authorized Representative to
evidence and confirm any release of Common Collateral, whether in connection
with a sale of such assets by the relevant owner pursuant to the preceding
clauses or otherwise, or amendment to any First-Priority Collateral Document
provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Company or any of its Subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First-Priority Secured Party
(other than any Controlling Secured Party or any Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Common Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Common
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Common Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Common Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First-Priority Secured Parties constituting
DIP Financing Liens) are subordinated thereto, and (ii) to the extent that such
DIP Financing Liens rank pari passu with the Liens on any such Common Collateral
granted to secure the First-Priority Obligations of the Controlling Secured
Parties, each Non-Controlling Secured Party will confirm the priorities with
respect to such Common Collateral as set forth herein), in each case so long as
(A) the First-Priority Secured Parties of each Series retain the benefit of
their Liens on all such Common Collateral pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding, with the
same priority vis-a-vis all the other First-Priority Secured Parties (other than
any Liens of the First-Priority Secured Parties constituting DIP Financing
Liens) as existed prior to the

 

15



--------------------------------------------------------------------------------

commencement of the Bankruptcy Case, (B) the First-Priority Secured Parties of
each Series are granted Liens on any additional collateral pledged to any
First-Priority Secured Parties as adequate protection or otherwise in connection
with such DIP Financing or use of cash collateral, with the same priority
vis-a-vis the First-Priority Secured Parties as set forth in this Agreement,
(C) if any amount of such DIP Financing or cash collateral is applied to repay
any of the First-Priority Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First-Priority Secured Parties
are granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection is applied pursuant to Section 2.01(a) of this
Agreement; provided that the First-Priority Secured Parties of each Series shall
have a right to object to the grant of a Lien to secure the DIP Financing over
any Collateral subject to Liens in favor of the First-Priority Secured Parties
of such Series or its Authorized Representative that shall not constitute Common
Collateral; and provided, further, that the First-Priority Secured Parties
receiving adequate protection shall not object to any other First-Priority
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First-Priority Secured Parties in connection with a
DIP Financing or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

SECTION 2.07 Insurance. As between the First-Priority Secured Parties, the
Applicable Authorized Representative shall have the right to adjust or settle
any insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.

SECTION 2.08 Refinancings. The First-Priority Obligations of any Series may be
Refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of, any First-Priority Secured
Party of any other Series, all without affecting the priorities provided for
herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) The Credit Agreement Collateral Agent (or, following a Discharge of the
Credit Agreement Obligations, the Applicable Authorized Representative) agrees

 

16



--------------------------------------------------------------------------------

to hold any Common Collateral constituting Possessory Collateral that is part of
the Collateral in its possession or control (or, in the possession or control of
its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First-Priority Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Credit Agreement Collateral Agent (or
following a Discharge of the Credit Agreement Obligations, the Applicable
Authorized Representative), each other Authorized Representative agrees to hold
any Common Collateral constituting Possessory Collateral, from time to time in
its possession, as gratuitous bailee and/or gratuitous agent for the benefit of
each other First-Priority Secured Party and any assignee, solely for the purpose
of perfecting the security interest granted in such Possessory Collateral, if
any, pursuant to the applicable First-Priority Collateral Documents, in each
case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Applicable Authorized Representative
and each other Authorized Representative under this Section 2.09 shall be
limited solely to holding any Common Collateral constituting Possessory
Collateral as gratuitous bailee and/or gratuitous agent for the benefit of each
other First-Priority Secured Party for purposes of perfecting the Lien held by
such First-Priority Secured Parties therein.

(c) The agreement of the Credit Agreement Collateral Agent (or, following a
Discharge of the Credit Agreement Obligations, the Applicable Authorized
Representative) to act as gratuitous bailee and/or gratuitous agent pursuant to
this Section 2.09 is intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Applicable Authorized Representative or any Authorized
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any First-Priority Obligations of any Series, or the Common Collateral
subject to any Lien securing the First-Priority Obligations of any Series, it
may request that such information be furnished to it in writing by each other
Authorized Representative and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if an
Authorized Representative shall fail or refuse reasonably promptly to provide
the requested information, the requesting Applicable Authorized Representative
or Authorized Representative shall be entitled to make any such determination or
not make any determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Company. The Applicable Authorized Representative and each Authorized
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it

 

17



--------------------------------------------------------------------------------

in accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First-Priority Secured Party or any other person as a result of
such determination.

ARTICLE IV

The Applicable Authorized Representative

SECTION 4.01 Appointment and Authority.

(a) Each of the First-Priority Secured Parties hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch, to act on its behalf as the Applicable
Authorized Representative hereunder and under each of the other First-Priority
Collateral Documents and authorizes the Applicable Authorized Representative to
take such actions on its behalf and to exercise such powers as are delegated to
the Applicable Authorized Representative by the terms hereof or thereof,
including for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Grantor to secure any of the First-Priority
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Applicable Authorized Representative
and any co-agents, sub-agents and attorneys-in-fact appointed by the Applicable
Authorized Representative pursuant to Section 4.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under any
of the First-Priority Collateral Documents, or for exercising any rights and
remedies thereunder), shall be entitled to the benefits of all provisions of
this Article IV and Section 10.05 of the Credit Agreement and the equivalent
provision of any Other First-Priority Agreement (as though such co-agents,
sub-agents and attorneys-in-fact were the “Collateral Agent” under the
First-Priority Collateral Documents) as if set forth in full herein with respect
thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Applicable Authorized Representative shall be entitled, for the benefit of the
First-Priority Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Common Collateral as provided herein and in the First-Priority
Collateral Documents, without regard to any rights to which Non-Controlling
Secured Parties would otherwise be entitled as a result of holding any
First-Priority Obligations. Without limiting the foregoing, each Non-Controlling
Secured Party agrees that none of the Applicable Authorized Representative or
any other First-Priority Secured Party shall have any duty or obligation first
to marshal or realize upon any type of Common Collateral (or any other
Collateral securing any of the First-Priority Obligations), or to sell, dispose
of or otherwise liquidate all or any portion of such Common Collateral (or any
other Collateral securing any First-Priority Obligations), in any manner that
would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each of the First-Priority Secured Parties waives any claim it
may now or hereafter have against the Applicable Authorized Representative or
the Authorized Representative of any other Series of First-Priority Obligations
or any other

 

18



--------------------------------------------------------------------------------

First-Priority Secured Party of any other Series arising out of (i) any actions
which the Applicable Authorized Representative, any Authorized Representative or
any First-Priority Secured Party takes or omits to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First-Priority
Obligations from any account debtor, guarantor or any other party) in accordance
with the First-Priority Collateral Documents or any other agreement related
thereto or to the collection of the First-Priority Obligations or the valuation,
use, protection or release of any security for the First-Priority Obligations,
(ii) any election by any Applicable Authorized Representative or any holders of
First-Priority Obligations, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05 of this Agreement, any borrowing or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by the Company or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Applicable Authorized Representative shall not accept any Common Collateral in
full or partial satisfaction of any First-Priority Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First-Priority
Obligations for whom such Collateral constitutes Common Collateral.

SECTION 4.02 Rights as a First-Priority Secured Party. The Person serving as the
Applicable Authorized Representative hereunder shall have the same rights and
powers in its capacity as a First-Priority Secured Party under any Series of
First-Priority Obligations that it holds as any other First-Priority Secured
Party of such Series and may exercise the same as though it were not the
Applicable Authorized Representative and the term “First-Priority Secured Party”
or “First-Priority Secured Parties” or (as applicable) “Credit Agreement Secured
Party”, “Credit Agreement Secured Parties”, “Other First-Priority Secured Party”
or “Other First-Priority Secured Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Applicable Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Company or any Subsidiary of
the Company or other Affiliate thereof as if such Person were not the Applicable
Authorized Representative hereunder and without any duty to account therefor to
any other First-Priority Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Applicable Authorized Representative shall not have any duties or
obligations except those expressly set forth herein and in the other
First-Priority Collateral Documents. Without limiting the generality of the
foregoing, the Applicable Authorized Representative:

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

 

19



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Priority Collateral Documents that the
Applicable Authorized Representative is required to exercise; provided that the
Applicable Authorized Representative shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Applicable
Authorized Representative to liability or that is contrary to any First-Priority
Collateral Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other
First-Priority Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Applicable Authorized Representative or any of its Affiliates in any
capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the percentage of Controlling Secured Parties
required for such action or (ii) in the absence of its own gross negligence or
willful misconduct or (iii) in reliance on a certificate of an authorized
officer of the Company stating that such action is not prohibited by the terms
of this Agreement. The Applicable Authorized Representative shall be deemed not
to have knowledge of any Event of Default under any Series of First-Priority
Obligations unless and until notice describing such Event of Default is given to
the Applicable Authorized Representative by the Authorized Representative of
such First-Priority Obligations or the Company;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First-Priority Collateral Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Priority
Collateral Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First-Priority Collateral Documents, (v) the value or the sufficiency of any
Collateral for any Series of First-Priority Obligations, or (v) the satisfaction
of any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Applicable Authorized
Representative;

 

20



--------------------------------------------------------------------------------

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First-Priority Agreement (but shall be entitled to all
protections provided to the Applicable Authorized Representative therein);

(vii) with respect to the Credit Agreement, any Other First-Priority Agreement
or any First-Priority Collateral Document, may conclusively assume that the
Grantors have complied with all of their obligations thereunder unless advised
in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation; and

(viii) may conclusively rely on any certificate of an officer of the Company
provided pursuant to Section 5.02 of this Agreement.

(b) Each Secured Party acknowledges that, in addition to acting as the initial
Applicable Authorized Representative, Credit Suisse AG, Cayman Islands Branch,
also serves as Administrative Agent under the Credit Agreement and each
First-Priority Secured Party hereby agrees not to assert any claim (including as
a result of any conflict of interest) against Credit Suisse AG, Cayman Islands
Branch, or any successor, arising from the role of Administrative Agent under
the Credit Agreement so long as Credit Suisse AG, Cayman Islands Branch, or any
such successor is either acting in accordance with the express terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct.

(c) The Initial Other Authorized Representative and the Initial Other
First-Priority Secured Parties hereby waive any claim they may now or hereafter
have against the Applicable Authorized Representative or any other
First-Priority Secured Parties arising out of (i) any actions which the
Applicable Authorized Representative (or any of its representatives) takes or
omits to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, disposition, release or depreciation of, or failure to realize upon, any
of the Collateral and actions with respect to the collection of any claim for
all or any part of the Obligations from any account debtor, guarantor or any
other party) in accordance with the ABL Intercreditor Agreement, any relevant
First-Priority Collateral Documents, or any other agreement related thereto, or
to the collection of the Obligations or the valuation, use, protection or
release of any security for the Obligations, (ii) any election by the Applicable
Authorized Representative (or any of its agents), in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code, or (iii) subject to Section 2.05, any borrowing by, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by, the Company or any of its Subsidiaries, as
debtor-in-possession.

SECTION 4.04 Reliance by Applicable Authorized Representative. The Applicable
Authorized Representative shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or

 

21



--------------------------------------------------------------------------------

intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Applicable Authorized Representative also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Applicable
Authorized Representative may consult with legal counsel (who may include, but
shall not be limited to counsel for the Company or counsel for the
Administrative Agent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties. The Applicable Authorized Representative may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other First-Priority Collateral Document by or through any one or
more sub-agents appointed by the Applicable Authorized Representative. The
Applicable Authorized Representative and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Applicable Authorized
Representative and any such sub-agent.

SECTION 4.06 Non-Reliance on Applicable Authorized Agent and Other
First-Priority Secured Parties. Each First-Priority Secured Party acknowledges
that it has, independently and without reliance upon the Applicable Authorized
Representative, any Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each First-Priority Secured Party also acknowledges that it will, independently
and without reliance upon the Applicable Authorized Representative, any
Authorized Representative or any other First-Priority Secured Party or any of
their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Secured Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 4.07 Collateral and Guaranty Matters. Each of the First-Priority Secured
Parties irrevocably authorizes the Applicable Authorized Representative, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Applicable
Authorized Representative under any First-Priority Collateral Document in
accordance with Section 2.04 of this Agreement or upon receipt of a written
request from the Company stating that the release of such Lien is not prohibited
by the terms of each then extant Secured Credit Document; and

(b) to release any Grantor from its obligations under the First-Priority
Collateral Documents upon receipt of a written request from the Company stating
that such release is not prohibited by the terms of each then extant Secured
Credit Document.

 

22



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Applicable Authorized Representative or the Administrative Agent,
to it as provided in the Credit Agreement;

(b) if to the Initial Other Authorized Representative, to it at as provided in
the Initial Other First-Priority Agreement;

(c) if to any additional Other Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Applicable Authorized Representative and each
Authorized Representative from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

SECTION 5.02 Other First-Priority Obligations. On or after the date hereof and
so long as such obligations are permitted to be incurred under the Credit
Agreement and are not prohibited by any Other First-Priority Agreement then in
effect, the Company may from time to time designate obligations in respect of
Indebtedness to be secured on a pari passu basis with the Other First-Priority
Obligations then in effect under the applicable First-Priority Security
Documents by delivering to the Applicable Authorized Representative and each
Authorized Representative (a) a certificate signed by a Responsible Officer of
the Company (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Other First-Priority Obligations for purposes
hereof, (iii) representing that such designation of such obligations as Other
First-Priority Obligations complies with the terms of the Credit Agreement and
are not prohibited by any Other First-Priority Agreement then in effect and
(iv) specifying the name and address of the Authorized Representative for such
obligations and (b) a fully executed Other First-Priority Secured Party Consent
(substantially in the form attached as Annex B).

 

23



--------------------------------------------------------------------------------

SECTION 5.03 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent) and the Company.
Notwithstanding anything in this Section 5.03(b) to the contrary, this Agreement
may be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of any Authorized Representative or any
First-Priority Secured Party to add other parties holding Other First-Priority
Obligations (or any agent or trustee therefor) to the extent such obligations
are not prohibited by any First-Priority Collateral Document. Each party to this
Agreement agrees that (i) at the request (and sole expense) of the Company,
without the consent of any First-Priority Secured Party, each of the Authorized
Representatives shall execute and deliver an acknowledgment and confirmation of
such modifications and/or enter into an amendment, a restatement or a supplement
of this Agreement to facilitate such modifications (it being understood that
such actions shall not be required for the effectiveness of any such
modifications) and (ii) the Company shall be a beneficiary of this
Section 5.03(b).

(c) Notwithstanding the foregoing, without the consent of any First-Priority
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 2.08 or
5.02 and, upon such execution and delivery, such Authorized Representative and
the Other First-Priority Secured Parties and Other First-Priority Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the other First-Priority Collateral
Documents applicable thereto.

 

24



--------------------------------------------------------------------------------

SECTION 5.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or via electronic mail shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 5.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

SECTION 5.09 Submission to Jurisdiction; Waivers. The Applicable Authorized
Representative and each Authorized Representative, on behalf of itself and the
First-Priority Secured Parties of the Series for whom it is acting, irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Priority Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof and waives any objection to any action
instituted hereunder in any such court based on forum non conveniens, and any
objection to the venue of any action instituted hereunder in any such court;

 

25



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01 hereof;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Priority Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.09 any special, exemplary, punitive or consequential damages.

SECTION 5.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO IN
CONNECTION WITH THE SUBJECT MATTER HEREOF.

SECTION 5.11 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.12 Conflicts.

In the event of any conflict between the terms of this Agreement and the terms
of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.

SECTION 5.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Priority Secured Parties in relation to one another. None of
the Company, any other Grantor or any other creditor thereof shall have any
rights or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Other First-Priority Agreements), and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Priority Obligations as and when
the same shall become due and payable in accordance with their terms.

 

26



--------------------------------------------------------------------------------

SECTION 5.14 Authorized Representatives. Each of the Authorized Representative
under the Credit Agreement and the Initial Other Authorized Representative is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Credit Agreement or the Initial Other
First Priority Agreement, as applicable; and in so doing, neither the Authorized
Representative under the Credit Agreement nor the Initial Other Authorized
Representative shall be responsible for the terms or sufficiency of this
Agreement for any purpose. Each of the Authorized Representative under the
Credit Agreement and the Initial Other Authorized Representative shall not have
duties or obligations under or pursuant to this Agreement other than such duties
expressly set forth in this Agreement as duties on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to this Agreement, each of the Authorized
Representative under the Credit Agreement and the Initial Other Authorized
Representative shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Credit Agreement or
the Initial Other First Priority Agreement, as applicable.

SECTION 5.15 ABL Intercreditor Agreement and Applicable Authorized
Representative.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to any Authorized Representative pursuant to any
First-Priority Collateral Document and (ii) the exercise of any right or remedy
by any Authorized Representative (including in the capacity as the Applicable
Authorized Representative) hereunder or thereunder or the application of
proceeds (including insurance proceeds and condemnation proceeds) of any Common
Collateral, are subject to the provisions of the ABL Intercreditor Agreement. As
between the ABL Facility Secured Parties (as defined in the ABL Intercreditor
Agreement), on the one hand, and the First-Priority Secured Parties, on the
other hand, in the event of any conflict between the terms of the ABL
Intercreditor Agreement and the terms of this Agreement, the terms of the ABL
Intercreditor Agreement shall govern.

(b) The parties hereto agree and acknowledge that, until the Discharge of each
Series of First-Priority Obligations has occurred, for purposes of the ABL
Intercreditor Agreement, the Applicable Authorized Representative shall act as
the Intercreditor Agent (as defined therein) (in such capacity the
“Intercreditor Agent”) for each Series of First-Priority Secured Parties as a
single class, and authorize the Applicable Authorized Representative to enter
into (or amend, renew, extend, supplement, restate, replace, waive or otherwise
modify) the ABL Intercreditor Agreement in the capacity of the Intercreditor
Agent, and shall be entitled to exercise all rights, powers and remedies granted
to the Intercreditor Agent (for itself in such capacity and on behalf of the
Non-ABL Secured Parties (as defined in the ABL Intercreditor Agreement))
thereunder. Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on the
Intercreditor Agent.

 

27



--------------------------------------------------------------------------------

SECTION 5.16 Junior Lien Intercreditor Agreement. The Credit Agreement
Collateral Agent, the Administrative Agent, the Initial Other Authorized
Representative and each other Authorized Representative hereby appoint the
Credit Agreement Collateral Agent to act as agent on their behalf pursuant to
and in connection with the execution of any intercreditor agreements governing
any Liens on the Common Collateral junior to Liens securing the First-Priority
Obligations that are incurred after the date hereof in compliance with the
Secured Credit Documents. The Credit Agreement Collateral Agent, solely in such
capacity under any such intercreditor agreements, shall take direction from the
Applicable Authorized Representative with respect to the Common Collateral. If
the Credit Agreement Collateral Agent shall resign or otherwise cease to serve
as the collateral agent for the Credit Agreement Secured Parties, or if the
Discharge of Credit Agreement Obligations shall have occurred, the Applicable
Authorized Representative shall appoint a representative (which may be itself)
to act as agent on behalf of each Authorized Representative pursuant to and in
connection with the execution of any intercreditor agreements governing any
Liens on the Common Collateral junior to Liens securing the First-Priority
Obligations that are incurred after the date hereof in compliance with the
Secured Credit Documents.

[Remainder of this page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Lien/First Lien
Intercreditor Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Applicable Authorized Representative

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Authorized Representative under the Credit Agreement

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[                    ],

as Initial Other Authorized Representative

By:  

 

  Name:   Title

[First Lien/First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

to First Lien/First Lien Intercreditor Agreement

[Form of]

CONSENT OF GRANTORS

Dated: [                    ]

Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of [                    ], among Credit Suisse AG, Cayman Islands Branch, as
Applicable Authorized Representative, Credit Suisse AG, Cayman Islands Branch,
as Authorized Representative under the Credit Agreement, and
[                    ], as Initial Other Authorized Representative (as the same
may be amended, restated, supplemented, waived, or otherwise modified from time
to time, the “Intercreditor Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Intercreditor
Agreement.

Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the
First-Priority Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Applicable Authorized Representative may reasonably
request to effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.

 

NEWPAGE INVESTMENT COMPANY LLC By:  

 

  Name:   Title: NEWPAGE CORPORATION By:  

 

  Name:   Title: [INSERT ADDITIONAL GRANTORS] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex B

to First Lien/First Lien Intercreditor Agreement

[Form of]

Other First-Priority Secured Party Consent

[Date]

The undersigned is the Authorized Representative for Persons wishing to become
Secured Parties (the “New Secured Parties”) under the First Lien/First Lien
Intercreditor Agreement dated as of [                    ], among Credit Suisse
AG, Cayman Islands Branch, as Applicable Authorized Representative, Credit
Suisse AG, Cayman Islands Branch, as Authorized Representative under the Credit
Agreement, and [                    ], as Initial Other Authorized
Representative (as the same may be amended, restated, supplemented, waived, or
otherwise modified from time to time, the “Intercreditor Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Intercreditor Agreement.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Intercreditor Agreement on
behalf of the New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the
“New Secured Obligation”) and to act as the Authorized Representative for the
New Secured Parties;

(ii) acknowledges that the Authorized Representative has received a copy of the
Intercreditor Agreement;

(iii) accepts and acknowledges the terms of the Intercreditor Agreement
applicable to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of Other
First-Priority Obligations, with all the rights and obligations of a Secured
Party thereunder and bound by all the provisions thereof as fully as if it had
been a Secured Party on the effective date of the Intercreditor Agreement and
agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address]

THIS OTHER FIRST-PRIORITY SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

[Authorized Representative] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 20[    ]

among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Credit Agreement Agent and First-Priority Agent,

[                    ],

as Second-Priority Facility Agent and Second-Priority Agent

NEWPAGE INVESTMENT COMPANY LLC,,

as Holdings,

NEWPAGE CORPORATION,

as Borrower

and

The Subsidiaries of NewPage Corporation Named Herein



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

Definitions

     1   

1.1

  

Defined Terms

     1   

1.2

  

Terms Generally

     9   

Section 2.

  

Lien Priorities

     10   

2.1

  

Subordination of Liens

     10   

2.2

  

Prohibition on Contesting Liens

     10   

2.3

  

No New Liens

     11   

2.4

  

Perfection of Liens

     11   

Section 3.

  

Enforcement

     11   

3.1

  

Exercise of Remedies

     11   

3.2

  

Cooperation

     13   

3.3

  

Second-Priority Agent and Second-Priority Secured Parties Waiver

     13   

Section 4.

  

Payments

     14   

4.1

  

Application of Proceeds

     14   

4.2

  

Payments Over

     14   

Section 5.

  

Other Agreements

     14   

5.1

  

Releases

     14   

5.2

  

Insurance

     16   

5.3

  

Amendments to Second-Priority Collateral Documents

     16   

5.4

  

Rights As Unsecured Creditors

     17   

5.5

  

First-Priority Agent as Gratuitous Bailee/Agent for Perfection

     18   

5.6

  

Second-Priority Agent as Gratuitous Bailee/Agent for Perfection

     19   

5.7

  

When Discharge of First-Priority Obligations Deemed to Not Have Occurred

     21   

5.8

  

No Release If Event of Default

     21   

Section 6.

  

Insolvency or Liquidation Proceedings

     22   

6.1

  

Financing Issues

     22   

6.2

  

Relief from the Automatic Stay

     22   

6.3

  

Adequate Protection

     22   

6.4

  

Preference Issues

     23   

6.5

  

Application

     23   

6.6

  

506(c) Claims

     23   

Section 7.

  

Reliance; Waivers; etc.

     24   

7.1

  

Reliance

     24   

7.2

  

No Warranties or Liability

     24   

7.3

  

Obligations Unconditional

     25   

 

i



--------------------------------------------------------------------------------

Section 8.

  

Miscellaneous

     25   

8.1

  

Conflicts

     25   

8.2

  

Continuing Nature of this Agreement; Severability

     25   

8.3

  

Amendments; Waivers

     26   

8.4

  

Information Concerning Financial Condition of the Borrower and the Subsidiaries

     27   

8.5

  

Subrogation

     27   

8.6

  

Application of Payments

     27   

8.7

  

Consent to Jurisdiction; Waivers

     28   

8.8

  

Notices

     28   

8.9

  

Further Assurances

     28   

8.10

  

Governing Law

     29   

8.11

  

Binding on Successors and Assigns

     29   

8.12

  

Specific Performance

     29   

8.13

  

Section Titles

     29   

8.14

  

Counterparts

     29   

8.15

  

Authorization

     29   

8.16

  

No Third Party Beneficiaries; Successors and Assigns

     29   

8.17

  

Effectiveness

     30   

8.18

  

First-Priority Representatives and Second-Priority Representatives

     30   

8.19

  

Relative Rights

     30   

8.20

  

Second-Priority Agent

     31   

8.21

  

Joinder Requirements

     31   

8.22

  

Intercreditor Agreements

     31   

8.23

  

ABL Intercreditor Agreement and First-Priority Agent as First-Priority
Representative

     32   

 

Exhibits and Schedule

Exhibit A

    

Form of Joinder Agreement (Other First-Priority Obligations)

Exhibit B

    

Form of Joinder Agreement (Other Second-Priority Obligations)

 

ii



--------------------------------------------------------------------------------

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ], among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS AG”), as Credit
Agreement Agent and First-Priority Agent, [                    ], as
Second-Priority Facility Agent and Second-Priority Agent, NEWPAGE INVESTMENT
COMPANY LLC, a Delaware limited liability company (“Holdings”), NEWPAGE
CORPORATION, a Delaware corporation (the “Borrower”), and each Subsidiary of the
Borrower listed on the signature pages hereto.

A. Holdings, the Borrower, the lenders and other parties party thereto from time
to time and CS AG, as administrative agent to the First Lien Credit Agreement
dated as of February 11, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

B. The Obligations of Holdings, the Borrower, and certain Subsidiaries of the
Borrower under the Credit Agreement and the Credit Agreement Documents executed
or delivered pursuant thereto constitute First-Priority Obligations.

C. The Borrower, certain of its Subsidiaries, the Second-Priority Facility Agent
and others are party to the [DESCRIBE AGREEMENT] dated as of [            ],
20[    ] (as amended, restated, supplemented or otherwise modified from time to
time, the “Second-Priority Facility Agreement”). The Obligations of Holdings,
the Borrower and certain Subsidiaries of the Borrower under the Second-Priority
Facility Agreement and the other Second-Priority Facility Documents constitute
Second-Priority Facility Obligations and Second-Priority Obligations hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

  Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” shall mean this Intercreditor Agreement, as amended, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement dated as of
February 11, 2014 by and among Barclays Bank PLC, as ABL Facility Agent (as
defined therein), Credit Suisse AG, Cayman Islands Branch, as Intercreditor
Agent (as defined therein), Holdings, the Borrower and the other parties thereto
as amended, modified, supplemented, replaced or restated, in whole or in part,
from time to time.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the preamble.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, credit cards, purchase or
debit cards, e-payable services or any similar transactions, including any
services or transactions of the type referred to in the definition of “Cash
Management Agreement” in the Credit Agreement.

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Agreement Agent” shall mean CS AG, in its capacity as administrative
agent or collateral agent, as the context may require, under the Credit
Agreement and the other Credit Agreement Documents, and its permitted successors
and assigns in such capacity.

“Credit Agreement Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement (Term Loan Facility) dated as of February 11, 2014 among
Holdings, the Borrower and each other pledgor party thereto, Credit Suisse AG,
Cayman Islands Branch, as Collateral Agent (as defined therein) and the other
parties thereto, as amended, modified, supplemented, replaced or restated from
time to time.

“Credit Agreement Collateral Documents” means the Credit Agreement Guarantee and
Collateral Agreement and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of any Grantor to
secure any Credit Agreement Secured Obligations.

“Credit Agreement Documents” means the Credit Agreement, the Credit Agreement
Collateral Documents and the other “Loan Documents” as defined in the Credit
Agreement.

“Credit Agreement Obligations” means all “Loan Obligations” (as such term is
defined in the Credit Agreement) of the Borrower and other obligors under the
Credit Agreement or any of the other Credit Agreement Documents, and all other

 

2



--------------------------------------------------------------------------------

obligations to pay principal, premium, if any, and interest (including any
interest accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the Credit Agreement Documents and the performance of all other
Obligations of the obligors thereunder to the lenders and agents under the
Credit Agreement Documents, according to the respective terms thereof.

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Obligations” as
defined in the Credit Agreement Guarantee and Collateral Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement Guarantee and Collateral Agreement.

“CS AG” shall have the meaning set forth in the preamble.

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First-Priority Obligations” shall mean, except to the extent
otherwise provided in Section 5.7, payment in full in cash (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) of (a) all Obligations in respect of all outstanding
First-Priority Obligations and, with respect to letters of credit or letter of
credit guaranties outstanding thereunder, delivery of cash collateral or
backstop letters of credit in respect thereof in compliance with the
First-Priority Credit Documents, in each case after or concurrently with the
termination of all commitments to extend credit thereunder and (b) any other
First-Priority Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid.

“First-Priority Agent” shall mean the Credit Agreement Agent, together with its
successors and permitted assigns under the First-Priority Documents exercising
substantially the same rights and powers (or if there is more than one
First-Priority Credit Document, such other agent or trustee as is designated
“First-Priority Agent” by First-Priority Secured Parties pursuant to the terms
of the First-Priority Documents).

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

 

3



--------------------------------------------------------------------------------

“First-Priority Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any First-Priority Obligation.

“First-Priority Collateral Documents” means (a) the Credit Agreement Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other First-Priority Obligations.

“First-Priority Credit Documents” means (a) the Credit Agreement Documents and
(b) any Other First-Priority Documents.

“First-Priority Documents” means (a) the First-Priority Credit Documents and
(b) each agreement, document or instrument providing for or evidencing a
First-Priority Hedging Obligation or First-Priority Cash Management Obligation.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means (a) the Credit Agreement Secured Obligations,
(b) the Other First-Priority Obligations, and (c) any other First-Priority
Hedging Obligations and First-Priority Cash Management Obligations (which shall
be deemed to be part of the Series of Other First-Priority Obligations to which
they relate to the extent provided in the applicable Other First-Priority
Document).

“First-Priority Representatives” shall mean (a) in the case of the Credit
Agreement Secured Obligations, the Credit Agreement Agent and (b) in the case of
any Series of Other First-Priority Obligations, the Other First-Priority
Representative with respect thereto. The term “First-Priority Representatives”
shall include the First-Priority Agent as the context requires.

“First-Priority Secured Parties” shall mean (a) the Credit Agreement Secured
Parties and (b) the Other First-Priority Secured Parties, including the
First-Priority Representatives.

“Grantors” means Holdings, the Borrower and each of the Subsidiaries that has
executed and delivered a First-Priority Collateral Document or a Second-Priority
Collateral Document as a grantor thereunder.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.

“Holdings” has the meaning set forth in the preamble.

 

4



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy (except for any voluntary liquidation,
dissolution or other winding up to the extent permitted by the applicable
First-Priority Documents and Second-Priority Documents) or (d) any assignment
for the benefit of creditors or any other marshalling of assets and liabilities
of any Grantor.

“Intercreditor Agent” shall have the meaning set forth in Section 8.23(b).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness.

“Other First-Priority Collateral Agent” means, with respect to any Series of
Other First-Priority Obligations, any Other First-Priority Representative that
acts in the capacity of a collateral agent with respect thereto (which, with
respect to any Other First-Priority Obligations that are secured under the
Credit Agreement Collateral Documents, shall be the Credit Agreement Agent).

“Other First-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other First-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Other First-Priority
Document.

“Other First-Priority Obligations” means any indebtedness or Obligations (other
than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien on the Collateral senior to the Liens securing the
Second-Priority Facility Obligations and are designated by the Borrower as Other
First-Priority Obligations hereunder; provided, however, that the requirements
set forth in Section 8.21 shall have been satisfied.

 

5



--------------------------------------------------------------------------------

“Other First-Priority Representative” means, with respect to any Series of Other
First-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed.

“Other First-Priority Secured Parties” shall mean the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.

“Other Second-Priority Collateral Agent” with respect to any Series of Other
Second-Priority Obligations, any Other Second-Priority Representative that acts
in the capacity of a collateral agent with respect thereto (which, with respect
to any Other Second-Priority Obligations that are secured under the
Second-Priority Facility Collateral Documents, shall be the Second-Priority
Facility Agent).

“Other Second-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other Second-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other Second-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Second-Priority
Obligations.

“Other Second-Priority Obligations” means any indebtedness or Obligations (other
than Second-Priority Facility Obligations) of the Grantors that are to be
equally and ratably secured with the Second-Priority Facility Obligations and
are designated by the Borrower as Other Second-Priority Obligations hereunder;
provided, however, that the requirements set forth in Section 8.21 shall have
been satisfied.

“Other Second-Priority Representative” means, with respect to any Series of
Other Second-Priority Obligations or any separate facility within such Series,
the Person elected, designated or appointed as the administrative agent, trustee
or other representative of such Series or facility by or on behalf of the
holders of such Series or facility, and its respective successors in
substantially the same capacity as may from time to time be appointed.

“Other Second-Priority Secured Parties” shall mean the Persons holding Other
Second-Priority Obligations, including the Other Second-Priority
Representatives.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of the
First-Priority Agent (or its agents or bailees), to the extent that possession
thereof is necessary to perfect a Lien thereon under the Uniform Commercial
Code.

“Recovery” shall have the meaning set forth in Section 6.4.

 

6



--------------------------------------------------------------------------------

“Representatives” shall mean the First-Priority Representatives and the
Second-Priority Representatives.

“Required Lenders” shall mean, with respect to any First-Priority Credit
Document, those First-Priority Secured Parties the approval of which is required
to approve an amendment or modification of, termination or waiver of any
provision of or consent to any departure from such First-Priority Credit
Document (or would be required to effect such consent under this Agreement if
such consent were treated as an amendment of such First-Priority Credit
Document).

“Second-Priority Agent” shall mean such agent or trustee as is designated
“Second-Priority Agent” by Second-Priority Secured Parties holding a majority in
principal amount of the Second-Priority Obligations then outstanding; it being
understood that as of the date of this Agreement, the Second-Priority Facility
Agent shall be so designated Second-Priority Agent.

“Second-Priority Collateral” shall mean all of the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second-Priority Obligations.

“Second-Priority Collateral Documents” shall mean the Second-Priority Facility
Guarantee and Collateral Agreement and any documents now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any Other Second-Priority Obligations.

“Second-Priority Credit Documents” shall mean (a) the Second-Priority Facility
Agreement and (b) any Other Second-Priority Documents.

“Second-Priority Documents” shall mean (a) the Second-Priority Facility
Documents and (b) the Other Second-Priority Documents.

“Second-Priority Facility Agent” shall mean [                    ], in its
capacity as [administrative agent/trustee] under the Second-Priority Facility
Agreement and collateral agent under the Second-Priority Facility Collateral
Documents, and its permitted successors and assigns in such capacities.

“Second-Priority Facility Agreement” shall have the meaning set forth in the
recitals.

“Second-Priority Facility Collateral” shall mean all of the assets of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Second-Priority Facility Obligations.

“Second-Priority Facility Guarantee and Collateral Agreement” means the
[Guarantee and Collateral Agreement] dated as of [the date hereof], among
Holdings, the Borrower, certain of its Subsidiaries and the Second-Priority
Facility Agent, as amended, supplemented or modified from time to time.

 

7



--------------------------------------------------------------------------------

“Second-Priority Facility Collateral Documents” means the Second-Priority
Facility Guarantee and Collateral Agreement and any documents now existing or
entered into after the date hereof that create Liens on any assets or properties
of any Grantor to secure any Second-Priority Facility Obligations.

“Second-Priority Facility Documents” shall mean (a) the Second-Priority Facility
Agreement and the Second-Priority Facility Collateral Documents and (b) any
other related document or instrument executed and delivered pursuant to any
Second-Priority Facility Document described in clause (a) above evidencing or
governing any Obligations thereunder.

“Second-Priority Facility Obligations” means all “[Loan Obligations”/“Note
Obligations”] (as such term is defined in the Second-Priority Facility
Agreement) of the Borrower and other obligors under the Second-Priority Facility
Agreement or any of the other Second-Priority Facility Documents, and all other
obligations to pay principal, premium, if any, and interest (including any
interest accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the Second-Priority Facility Documents and the performance of
all other Obligations of the obligors thereunder to the [lenders and agents /
trustee and noteholders] under the Second-Priority Facility Documents, according
to the respective terms thereof.

“Second-Priority Facility Secured Parties” shall mean the Persons holding
Second-Priority Facility Obligations, including the Second-Priority Facility
Agent.

“Second-Priority Lien” shall mean any Lien on any assets of the Borrower or any
other Grantor securing any Second-Priority Obligations.

“Second-Priority Obligations” means (a) the Second-Priority Facility Obligations
and (b) the Other Second-Priority Obligations.

“Second-Priority Representatives” shall mean (a) in the case of the
Second-Priority Facility Obligations, the Second-Priority Facility Agent and
(b) in the case of any Series of Other Second-Priority Obligations, the Other
Second-Priority Representative with respect thereto. The term “Second-Priority
Representatives” shall include the Second-Priority Agent as the context
requires.

“Second-Priority Secured Parties” shall mean (a) the Second-Priority Facility
Secured Parties and (b) the Other Second-Priority Secured Parties, including the
Second-Priority Representatives.

“Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

 

8



--------------------------------------------------------------------------------

“Series” means (a) the Credit Agreement Secured Obligations and each series of
Other First-Priority Obligations, each of which shall constitute a separate
Series of First-Priority Obligations, except that to the extent that the Credit
Agreement Secured Obligations and/or any one or more series of such Other
First-Priority Obligations (i) are secured by identical collateral held by a
common collateral agent and (ii) have their security interests documented by a
single set of security documents, such Credit Agreement Secured Obligations
and/or each such series of Other First-Priority Obligations shall collectively
constitute a single Series and (b) the Second-Priority Facility Obligations and
each series of Other Second-Priority Obligations, each of which shall constitute
a separate Series Second-Priority Obligations, except that to the extent that
the Second-Priority Facility Obligations and/or any one or more series of such
Other Second-Priority Obligations (i) are secured by identical collateral held
by a common collateral agent and (ii) have their security interests documented
by a single set of security documents, such Second-Priority Facility Obligations
and/or each such series of Other Second-Priority Obligations shall collectively
constitute a single Series.

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

9



--------------------------------------------------------------------------------

  Section 2. Lien Priorities.

2.1 Subordination of Liens. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to the Second-Priority Secured Parties on the
Common Collateral or of any Liens granted to the First-Priority Secured Parties
on the Common Collateral and notwithstanding any provision of the UCC, or any
applicable law or the Second-Priority Documents or the First-Priority Documents
or any other circumstance whatsoever, each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any First-Priority
Obligations now or hereafter held by or on behalf of the any First-Priority
Secured Parties or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second-Priority Obligations, (b) any Lien on the
Common Collateral securing any Second-Priority Obligations now or hereafter held
by or on behalf of any Second-Priority Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any First-Priority Obligations
and (c) with respect to any Second-Priority Obligations (and as among the
Second-Priority Secured Parties), the Liens on the Common Collateral securing
any Second-Priority Obligations now or hereafter held by or on behalf of any
Second-Priority Secured Party or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall rank equally and ratably in all respects, subject to the terms of the
Second-Priority Documents. All Liens on the Common Collateral securing any
First-Priority Obligations shall be and remain senior in all respects and prior
to all Liens on the Common Collateral securing any Second-Priority Obligations
for all purposes, whether or not such Liens securing any First-Priority
Obligations are subordinated to any Lien securing any other obligation of the
Borrower, any other Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, and each
First-Priority Representative, for itself and on behalf of each applicable
First-Priority Secured Party, agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, perfection,
priority, validity or enforceability of (a) a Lien securing any First-Priority
Obligations held (or purported to be held) by or on behalf of any of the
First-Priority Secured Parties or any agent or trustee therefor in any
First-Priority Collateral or (b) a Lien securing any Second-Priority Obligations
held (or purported to be held) by or on behalf of any Second-Priority Secured
Party in the Common Collateral, as the case may be; provided, however, that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First-Priority Secured Party or any agent or trustee therefor to enforce
this Agreement (including the priority of the Liens securing the First-Priority
Obligations as provided in Section 2.1) or any of the First-Priority Documents.

 

10



--------------------------------------------------------------------------------

2.3 No New Liens. Subject to Section [    ]1 of the Second-Priority Facility
Agreement and the corresponding provision of any other Second-Priority Credit
Document, so long as the Discharge of First-Priority Obligations has not
occurred, the parties hereto agree that, after the date hereof, if any
Second-Priority Representative shall hold any Lien on any assets intended to be
Common Collateral of the Borrower or any other Grantor securing any
Second-Priority Obligations that are not also subject to the first-priority Lien
in respect of the First-Priority Obligations under the First-Priority Documents,
such Second-Priority Representative shall notify the First-Priority Agent
promptly upon becoming aware thereof and, upon demand by the First-Priority
Agent or the Borrower, will either (i) release such Lien or (ii) assign such
Lien to the First-Priority Agent (and/or its designee) as security for the
applicable First-Priority Obligations (and, in the case of an assignment, each
Second-Priority Representative may retain a junior lien on such assets subject
to the terms hereof). Subject to Section [    ]2 of the Second-Priority Facility
Agreement and the corresponding provision of any Second-Priority Credit
Document, each Second-Priority Representative agrees that, after the date
hereof, if it shall hold any Lien on any assets of the Borrower or any other
Grantor securing any Second-Priority Obligations that are not also subject to
the Lien in favor of each other Second-Priority Representative such
Second-Priority Representative shall notify any other Second-Priority
Representative promptly upon becoming aware thereof.

2.4 Perfection of Liens. None of the First-Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Second-Priority Secured Parties.
The provisions of this Intercreditor Agreement are intended solely to govern the
respective Lien priorities as between the First-Priority Secured Parties and the
Second-Priority Secured Parties and shall not impose on the First-Priority
Secured Parties or the Second-Priority Secured Parties or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

 

  Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of First-Priority Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, (i) no Second-Priority Representative
or any Second-Priority Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Common Collateral in

 

1  NTD: Insert cross-reference to lien release provision of Second-Priority
Facility Agreement.

2  NTD: Insert cross-reference to lien release provision of Second-Priority
Facility Agreement.

 

11



--------------------------------------------------------------------------------

respect of any applicable Second-Priority Obligations, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral by the First-Priority Agent
or any First-Priority Secured Party in respect of the First-Priority
Obligations, the exercise of any right by the First-Priority Agent or any
First-Priority Secured Party (or any agent or sub-agent on their behalf) in
respect of the First-Priority Obligations under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Second-Priority Representative or any Second-Priority
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party, of any rights and remedies relating to
the Common Collateral under the First-Priority Documents, the ABL Intercreditor
Agreement or otherwise in respect of First-Priority Obligations, or (z) object
to the forbearance by the First-Priority Secured Parties from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Common Collateral in respect of
First-Priority Obligations and (ii) except as otherwise provided herein, the
First-Priority Agent and the First-Priority Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Common Collateral without any
consultation with or the consent of any Second-Priority Representative or any
Second-Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Borrower or any other
Grantor, each Second-Priority Representative may file a claim or statement of
interest with respect to the applicable Second-Priority Obligations and (B) each
Second-Priority Representative may take any action (not adverse to the prior
Liens on the Common Collateral securing the First-Priority Obligations, or the
rights of the First-Priority Agent or the First-Priority Secured Parties to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its rights in, and perfection and priority
of its Lien on, the Common Collateral. In exercising rights and remedies with
respect to the First-Priority Collateral, the First-Priority Agent and the
First-Priority Secured Parties may enforce the provisions of the First-Priority
Documents and the ABL Intercreditor Agreement and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of Common Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured lender under the
Uniform Commercial Code of any applicable jurisdiction and of a secured creditor
under Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of First-Priority Obligations has not occurred,
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that it will not, in the context of its
role as secured creditor, take or receive any Common Collateral or any proceeds
of Common Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Common Collateral in respect of the
applicable Second-Priority Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of First-Priority Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.1(a), the sole right of the Second-Priority Representatives and the
Second-

 

12



--------------------------------------------------------------------------------

Priority Secured Parties with respect to the Common Collateral is to hold a Lien
on the Common Collateral in respect of the applicable Second-Priority
Obligations pursuant to the Second-Priority Documents, as applicable, for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of First-Priority Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Representative or
Second-Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by the First-Priority Agent or the
First-Priority Secured Parties with respect to the Common Collateral under the
First-Priority Documents or the ABL Intercreditor Agreement, including any sale,
lease, exchange, transfer or other disposition of the Common Collateral, whether
by foreclosure or otherwise, and (ii) each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, hereby
waives any and all rights it or any Second-Priority Secured Party may have as a
junior lien creditor or otherwise to object to the manner in which the
First-Priority Agent or the First-Priority Secured Parties seek to enforce or
collect the First-Priority Obligations or the Liens granted in any of the
First-Priority Collateral, regardless of whether any action or failure to act by
or on behalf of the First-Priority Agent or First-Priority Secured Parties is
adverse to the interests of the Second-Priority Secured Parties.

(d) Each Second-Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second-Priority
Document shall be deemed to restrict in any way the rights and remedies of the
First-Priority Agent or the First-Priority Secured Parties with respect to the
First-Priority Collateral as set forth in this Agreement, the ABL Intercreditor
Agreement and the First-Priority Documents.

3.2 Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that, unless and until the Discharge of
First-Priority Obligations has occurred, it will not commence, or join with any
Person (other than the First-Priority Secured Parties and the First-Priority
Agent upon the request thereof) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Common Collateral under any of the applicable Second-Priority
Documents or otherwise in respect of the applicable Second-Priority Obligations.

3.3 Second-Priority Agent and Second-Priority Secured Parties Waiver. The
Second-Priority Agent and the Second-Priority Secured Parties hereby waive any
claim they may now or hereafter have against the First-Priority Agent or any
First-Priority Secured Parties arising out of (i) any actions which the
First-Priority Agent (or any of its representatives) takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Common Collateral, actions with respect to the foreclosure upon,
disposition, release or depreciation of, or failure to realize upon, any of the
Common Collateral and actions with respect to the collection of any claim for
all or any part of the First-Priority Obligations

 

13



--------------------------------------------------------------------------------

from any account debtor, guarantor or any other party) in accordance with the
ABL Intercreditor Agreement, any relevant First-Priority Collateral Documents,
or any other agreement related thereto, or to the collection of the
First-Priority Obligations or the valuation, use, protection or release of any
security for the First-Priority Obligations, (ii) any election by the
First-Priority Agent (or any of its agents), in any proceeding instituted under
the Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy
Code, or (iii) subject to Section 6, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code by, the Borrower or any of its Subsidiaries, as debtor-in-possession.

 

  Section 4. Payments.

4.1 Application of Proceeds. After an Event of Default under (and as defined in)
any First-Priority Documents has occurred with respect to which the
First-Priority Agent has provided written notice to each Second-Priority
Representative, and until such event of default is cured or waived, so long as
the Discharge of First-Priority Obligations has not occurred, the Common
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Common Collateral upon the exercise of
remedies, shall be applied by the First-Priority Agent to the First-Priority
Obligations in such order as specified in the relevant First-Priority Documents
until the Discharge of First-Priority Obligations has occurred. Upon the
Discharge of First-Priority Obligations, the First-Priority Agent shall deliver
promptly to the Second-Priority Agent any Common Collateral or proceeds thereof
held by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the
Second-Priority Agent ratably to the Second-Priority Obligations and, with
respect to each class of Second-Priority Obligations, in such order as specified
in the relevant Second-Priority Documents.

4.2 Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Representative or any Second-Priority Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Common Collateral in contravention of this Agreement shall be segregated
and held in trust for the benefit of and forthwith paid over to the
First-Priority Agent (and/or its designees) for the benefit of the applicable
First-Priority Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First-Priority Agent is hereby authorized to make any such endorsements as agent
for any Second-Priority Representative or any such Second-Priority Secured
Party. This authorization is coupled with an interest and is irrevocable.

 

  Section 5. Other Agreements.

5.1 Releases.

(a) If, at any time any Grantor, the First-Priority Agent or the holder of any
First-Priority Obligation delivers notice to each Second-Priority Representative
that (i) any specified Common Collateral (including all or substantially all

 

14



--------------------------------------------------------------------------------

of the equity interests of a Grantor or any of its Subsidiaries) is sold,
transferred or otherwise disposed of (x) by the owner of such Common Collateral
in a transaction not prohibited by any First-Priority Credit Document or any
Second-Priority Credit Document or (y) during the existence of any Event of
Default under (and as defined in) the Credit Agreement or any other
First-Priority Credit Document to the extent the First-Priority Agent has
consented to such sale, transfer or disposition or (ii) any Lien on Common
Collateral that is ABL Priority Collateral (as defined in the ABL Intercreditor
Agreement) is released as required by the ABL Intercreditor Agreement:

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second-Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing First-Priority
Obligations are released and discharged. Upon delivery to each Second-Priority
Representative of a notice from the First-Priority Agent or the Borrower stating
that any release of Liens securing or supporting the First-Priority Obligations
has become effective (or shall become effective upon each First-Priority
Representative’s release), whether in connection with a sale of such assets by
the relevant owner pursuant to the preceding clauses or otherwise, each
Second-Priority Representative will promptly execute and deliver such
instruments, releases, termination statements or other documents confirming such
release on customary terms. In the case of the sale of all or substantially all
of the equity interests of a Grantor or any of its Subsidiaries, the guarantee
in favor of the Second-Priority Secured Parties, if any, made by such Grantor or
Subsidiary will automatically be released and discharged as and when, but only
to the extent, the guarantee by such Grantor or Subsidiary of First-Priority
Obligations is released and discharged.

(b) Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby irrevocably constitutes and
appoints the First-Priority Agent and any officer or agent of the First-Priority
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of each
Second-Priority Representative or such holder or in the First-Priority Agent’s
own name, from time to time in the First-Priority Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Section 5.1,
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Unless and until the Discharge of First-Priority Obligations has occurred,
each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default, of Deposit Account Collateral or proceeds of Common
Collateral to the repayment of First-Priority Obligations pursuant to the
First-Priority Documents; provided that nothing in this Section 5.1(c) shall be
construed to prevent or impair the rights of the Second-Priority Representatives
or the Second-Priority Secured Parties to receive proceeds in connection with
the Second-Priority Obligations not otherwise in contravention of this
Agreement.

 

15



--------------------------------------------------------------------------------

5.2 Insurance. Unless and until the Discharge of First-Priority Obligations has
occurred, the First-Priority Agent and the First-Priority Secured Parties shall
have the sole and exclusive right, subject to the rights of the Grantors under
the First-Priority Documents, to adjust settlement for any insurance policy
covering the Common Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral. All proceeds of any such policy and any such award if in
respect of the Common Collateral shall be paid, subject to the rights of the
Grantors under the First-Priority Documents and Second-Priority Documents,
(a) first, prior to the occurrence of the Discharge of First-Priority
Obligations, to the First-Priority Agent for the benefit of First-Priority
Secured Parties pursuant to the terms of the First-Priority Documents,
(b) second, after the occurrence of the Discharge of First-Priority Obligations,
to the Second-Priority Agent for the benefit of the Second-Priority Secured
Parties pursuant to the terms of the applicable Second-Priority Documents and
(c) third, if no Second-Priority Obligations are outstanding, to the owner of
the subject property, such other person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If any Second-Priority
Representative or any Second-Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the First-Priority Agent in
accordance with the terms of Section 4.2.

5.3 Amendments to Second-Priority Collateral Documents.

(a) Without the prior written consent of the First-Priority Agent and the
Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement. Each Second-Priority Representative agrees that each applicable
Second-Priority Collateral Document shall include the following language (or
language to similar effect approved by the First-Priority Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Second-Priority Representative(s) pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted to (a) Credit Suisse AG, Cayman Islands Branch, as collateral
agent (and its permitted successors) pursuant to the Guarantee and Collateral
Agreement (Term Loan Facility) dated as of February 11, 2014 (as amended,
restated, supplemented or otherwise modified from time to time), by and among
NewPage Corporation, certain of its affiliates and Credit Suisse AG, Cayman
Islands Branch, as collateral agent or (b) any agent or trustee for any Other
First-Priority Secured Parties (as defined in the First Lien/Second Lien
Intercreditor Agreement referred to below) and (ii) the exercise of any right or
remedy by the Second-Priority Representative(s) hereunder is subject to the
limitations and provisions of, the First Lien/Second Lien Intercreditor
Agreement dated as of [            ],

 

16



--------------------------------------------------------------------------------

20[    ] (as amended, restated, supplemented or otherwise modified from time to
time, the “First Lien/Second Lien Intercreditor Agreement”), by and among Credit
Suisse AG, Cayman Islands Branch, as Credit Agreement Agent and First-Priority
Agent, [                    ], as Second-Priority Facility Agent, NewPage
Corporation, and the other parties party thereto. In the event of any conflict
between the terms of the First Lien/Second Lien Intercreditor Agreement and the
terms of this Agreement, the terms of the First Lien/ Second Lien Intercreditor
Agreement shall govern.”

(b) In the event that the First-Priority Agent or the First-Priority Secured
Parties enter into any amendment, waiver or consent in respect of or replace any
of the First-Priority Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First-Priority Collateral Document or changing in any manner the rights
of the First-Priority Agent, the First-Priority Secured Parties, the Borrower or
any other Grantor thereunder (including the release of any Liens in
First-Priority Collateral), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Comparable Second-Priority
Collateral Document without the consent of any Second-Priority Representative or
any Second-Priority Secured Party and without any action by any Second-Priority
Representative, Second-Priority Secured Party, the Borrower or any other
Grantor; provided, however, that (A) such amendment, waiver or consent does not
materially adversely affect the rights of the Second-Priority Secured Parties or
the interests of the Second-Priority Secured Parties in the Second-Priority
Collateral and not the First-Priority Agent or the First-Priority Secured
Parties, as the case may be, that have a security interest in the affected
collateral in a like or similar manner, and (B) written notice of such
amendment, waiver or consent shall have been given to each Second-Priority
Representative.

5.4 Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second-Priority Representatives and the Second-Priority
Secured Parties may exercise rights and remedies as an unsecured creditor
against the Borrower or any Subsidiary that has guaranteed the Second-Priority
Obligations in accordance with the terms of the applicable Second-Priority
Documents and applicable law. Nothing in this Agreement shall prohibit the
receipt by any Second-Priority Representative or any Second-Priority Secured
Party of the required payments of interest and principal in respect of the
Second-Priority Obligations so long as such receipt is not the direct or
indirect result of the exercise by any Second-Priority Representative or any
Second-Priority Secured Party of rights or remedies as a secured creditor in
respect of Common Collateral or enforcement in contravention of this Agreement
of any Lien in respect of Second-Priority Obligations held by any of them. In
the event any Second-Priority Representative or any Second-Priority Secured
Party becomes a judgment lien creditor in respect of Common Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Second-Priority Obligations, such judgment lien shall be subordinated to the
Liens securing First-Priority Obligations on the same basis as the other Liens
securing the Second-Priority Obligations are so subordinated to such Liens
securing First-Priority Obligations under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First-Priority Agent or the First-Priority Secured Parties may have with respect
to the First-Priority Collateral.

 

17



--------------------------------------------------------------------------------

5.5 First-Priority Agent as Gratuitous Bailee/Agent for Perfection.

(a) The First-Priority Agent agrees to hold the Pledged Collateral that is part
of the Common Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee and/or gratuitous agent
for the benefit of each Second-Priority Representative and any assignee solely
for the purpose of perfecting the security interest granted in such Pledged
Collateral pursuant to the Second-Priority Collateral Documents, subject to the
terms and conditions of this Section 5.5.

(b) The First-Priority Agent agrees to hold the Deposit Account Collateral (if
any) that is part of the Common Collateral and controlled by the First-Priority
Agent as gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative and any assignee solely for the purpose of
perfecting the security interest granted in such Deposit Account Collateral
pursuant to the Second-Priority Collateral Documents, subject to the terms and
conditions of this Section 5.5.

(c) In the event that the First-Priority Agent (or its agent or bailees) has
Lien filings against Intellectual Property (as defined in the Credit Agreement
Guarantee and Collateral Agreement) that is part of the Common Collateral that
are necessary for the perfection of Liens in such Common Collateral, the
First-Priority Agent agrees to hold such Liens as gratuitous bailee and/or
gratuitous agent for the benefit of each Second-Priority Representative and any
assignee solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the Second-Priority Collateral Documents, subject to the
terms and conditions of this Section 5.5.

(d) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of First-Priority Obligations has occurred, the
First-Priority Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First-Priority Documents as if the Liens under
the Second-Priority Collateral Documents did not exist. The rights of the
Second-Priority Representatives and the Second-Priority Secured Parties with
respect to such Pledged Collateral shall at all times be subject to the terms of
this Agreement.

(e) The First-Priority Agent shall have no obligation whatsoever to any
Second-Priority Representative or any Second-Priority Secured Party to assure
that the Pledged Collateral is genuine or owned by the Grantors or to protect or
preserve rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First-Priority Agent under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee and/or
gratuitous agent for the benefit of each Second-Priority Representative for
purposes of perfecting the Lien held by the Second-Priority Secured Parties.

 

18



--------------------------------------------------------------------------------

(f) The First-Priority Agent shall not have by reason of the Second-Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second-Priority Representative or any
Second-Priority Secured Party and the Second-Priority Representatives and the
Second-Priority Secured Parties hereby waive and release the First-Priority
Agent from all claims and liabilities arising pursuant to the First-Priority
Agent’s role under this Section 5.5, as gratuitous bailee and/or gratuitous
agent with respect to the Common Collateral.

(g) Upon the Discharge of First-Priority Obligations, the First-Priority Agent
shall deliver to the Second-Priority Agent, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) that is part of the Common Collateral together with any
necessary endorsements (or otherwise allow the Second-Priority Agent to obtain
control of such Pledged Collateral and Deposit Account Collateral) or as a court
of competent jurisdiction may otherwise direct. The Borrower shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the First-Priority Agent for any loss or damage suffered by the
First-Priority Agent as a result of such transfer except for any loss or damage
suffered by the First-Priority Agent as a result of its own willful misconduct,
gross negligence or bad faith. The First-Priority Collateral has no obligation
to follow instructions from any Second-Priority Representative in contravention
of this Agreement.

(h) Neither the First-Priority Agent nor the First-Priority Secured Parties
shall be required to marshal any present or future collateral security for the
Borrower’s or its Subsidiaries’ obligations to the First-Priority Agent or the
First-Priority Secured Parties under the First-Priority Credit Documents or the
First-Priority Collateral Documents or any assurance of payment in respect
thereof or to resort to such collateral security or other assurances of payment
in any particular order, and all of their rights in respect of such collateral
security or any assurance of payment in respect thereof shall be cumulative and
in addition to all other rights, however existing or arising

(i) The agreement of the First-Priority Agent to act as gratuitous bailee and/or
gratuitous agent pursuant to this Section 5.5 is intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2)
and 9-313(c) of the UCC.

5.6 Second-Priority Agent as Gratuitous Bailee/Agent for Perfection.

(a) Upon the Discharge of First-Priority Obligations, the Second-Priority Agent
agrees to hold the Pledged Collateral that is part of the Common Collateral in
its possession or control (or in the possession or control of its agents or
bailees) as gratuitous bailee and/or gratuitous agent for the benefit of the
other Second-Priority Representatives and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the applicable Second-Priority Collateral Document, subject to the terms and
conditions of this Section 5.6.

(b) Upon the Discharge of First-Priority Obligations, the Second-Priority Agent
agrees to hold the Deposit Account Collateral (if any) that is part

 

19



--------------------------------------------------------------------------------

of the Common Collateral and controlled by the Second-Priority Agent as
gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the security interest granted in such Deposit Account Collateral
pursuant to the applicable Second-Priority Collateral Document, subject to the
terms and conditions of this Section 5.6.

(c) In the event that the Second-Priority Agent (or its agent or bailees) has
Lien filings against Intellectual Property (as defined in the Second-Priority
Facility Guarantee and Collateral Agreement) that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of First-Priority Obligations, the
Second-Priority Agent agrees to hold such Liens as gratuitous bailee and/or
gratuitous agent for the benefit of other Second-Priority Representatives and
any assignee solely for the purpose of perfecting the security interest granted
in such Liens pursuant to the applicable Second-Priority Collateral Document,
subject to the terms and conditions of this Section 5.6.

(d) The Second-Priority Agent, in its capacity as gratuitous bailee and/or
gratuitous agent, shall have no obligation whatsoever to the other
Second-Priority Representatives to assure that the Pledged Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Common Collateral except as expressly set
forth in this Section 5.6. The duties or responsibilities of the Second-Priority
Agent under this Section 5.6 upon the Discharge of First-Priority Obligations
shall be limited solely to holding the Pledged Collateral as gratuitous bailee
and/or gratuitous agent for the benefit of other Second-Priority Representatives
for purposes of perfecting the Lien held by the applicable Second-Priority
Secured Parties.

(e) The Second-Priority Agent shall not have by reason of the Second-Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of the other Second-Priority Representatives (or the
Second-Priority Secured Parties for which such other Second-Priority
Representatives are agent) and the other Second-Priority Representatives hereby
waive and release the Second-Priority Agent from all claims and liabilities
arising pursuant to the Second-Priority Agent’s role under this Section 5.6, as
gratuitous bailee and/or gratuitous agent with respect to the Common Collateral.

(f) In the event that the Second-Priority Agent shall cease to be so designated
the Second-Priority Agent pursuant to the definition of such term, the then
Second-Priority Agent shall deliver to the successor Second-Priority Agent, to
the extent that it is legally permitted to do so, the Pledged Collateral (if
any) and the Deposit Account Collateral (if any) together with any necessary
endorsements (or otherwise allow the successor Second-Priority Agent to obtain
control of such Pledged Collateral and Deposit Account Collateral) or as a court
of competent jurisdiction may otherwise direct, and such successor
Second-Priority Agent shall perform all duties of the Second-Priority Agent as
set forth herein. The Borrower shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the
Second-Priority Agent for any loss or damage suffered by the Second-Priority
Agent as a result of such transfer except for any loss or damage suffered by the
Second-Priority Agent as a result

 

20



--------------------------------------------------------------------------------

of its own willful misconduct, gross negligence or bad faith. The
Second-Priority Agent has no obligation to follow instructions from the
successor Second-Priority Agent in contravention of this Agreement

(g) The agreement of the Second-Priority Agent to act as gratuitous bailee
and/or gratuitous agent pursuant to this Section 5.6 is intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC.

5.7 When Discharge of First-Priority Obligations Deemed to Not Have Occurred

If, at any time after the Discharge of First-Priority Obligations has occurred,
the Borrower incurs and designates any Other First-Priority Obligations, then
such Discharge of First-Priority Obligations shall automatically be deemed not
to have occurred for all purposes of this Agreement (other than with respect to
any actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of First-Priority Obligations), and the
applicable agreement governing such Other First-Priority Obligations shall
automatically be treated as a First-Priority Credit Document (and, upon
designation by the Borrower thereof, the “Credit Agreement” hereunder) for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Common Collateral set forth herein and the granting by the
First-Priority Agent of amendments, waivers and consents hereunder. Upon receipt
of notice of such designation (including the identity of the new First-Priority
Agent), each Second-Priority Representative shall promptly (i) enter into such
documents and agreements (at the expense of the Borrower), including amendments
or supplements to this Agreement, as the Borrower or such new First-Priority
Agent shall reasonably request in writing in order to provide the new
First-Priority Representative the rights of the First-Priority Agent
contemplated hereby and (ii) to the extent then held by any Second-Priority
Representative, deliver to the First-Priority Agent the Pledged Collateral that
is Common Collateral together with any necessary endorsements (or otherwise
allow such First-Priority Agent to obtain possession or control of such Pledged
Collateral).

5.8 No Release If Event of Default. Notwithstanding any other provisions
contained in this Agreement, if an Event of Default (as defined in the
Second-Priority Facility Agreement or any other Second-Priority Document, as
applicable) exists on the date on which all First-Priority Obligations are
repaid in full and terminated (including all commitments and letters of credit
thereunder) resulting in a Discharge of First-Priority Obligations, the
second-priority Liens on the Second-Priority Collateral securing the
Second-Priority Obligations relating to such Event of Default will not be
released, except to the extent such Second-Priority Collateral or any portion
thereof was disposed of in order to repay the First-Priority Obligations secured
by such Second-Priority Collateral, and thereafter the Second-Priority Agent
will have the right to foreclose upon such Second-Priority Collateral (but in
any such event, the Liens on such Second-Priority Collateral securing the
applicable Second-Priority Obligations will be released when such Event of
Default and all other Events of Default under the Second-Priority Facility
Agreement or any other Second-Priority Document, as applicable, cease to exist).

 

21



--------------------------------------------------------------------------------

  Section 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Borrower or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the First-Priority Agent shall
desire to permit the use of cash collateral or to permit the Borrower or any
other Grantor to obtain financing under Section 363 or Section 364 of Title 11
of the United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that it will raise no
(a) objection to (and will not otherwise contest) such use of cash collateral or
DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by the proviso in clause
(ii) of Section 3.1(a) and Section 6.3) and, to the extent the Liens securing
the First-Priority Obligations under the First-Priority Documents are
subordinated or pari passu with such DIP Financing, will subordinate its Liens
in the Common Collateral to such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second-Priority
Obligations are so subordinated to Liens securing First-Priority Obligations
under this Agreement, (b) objection to (and will not otherwise contest) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of First-Priority Obligations made by the
First-Priority Agent or any holder of First-Priority Obligations, (c) objection
to (and will not otherwise contest) any lawful exercise by any holder of
First-Priority Obligations of the right to credit bid First-Priority Obligations
at any sale in foreclosure of First-Priority Collateral, (d) objection to (and
will not otherwise contest) any other request for judicial relief made in any
court by any holder of First-Priority Obligations relating to the lawful
enforcement of any Lien on First-Priority Collateral or (e) objection to (and
will not otherwise contest) any order relating to a sale of assets of any
Grantor for which the First-Priority Agent has consented that provides, to the
extent the sale is to be free and clear of Liens, that the Liens securing the
First-Priority Obligations and the Second-Priority Obligations will attach to
the proceeds of the sale on the same basis of priority as the Liens securing the
First-Priority Collateral rank to the Liens securing the Second-Priority
Collateral in accordance with this Agreement.

6.2 Relief from the Automatic Stay. Until the Discharge of First-Priority
Obligations has occurred, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Common Collateral,
without the prior written consent of the First-Priority Agent and the Required
Lenders.

6.3 Adequate Protection. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall contest (or support any other Person contesting) (a) any request by
the First-Priority Agent or the First-Priority Secured Parties for adequate
protection or (b) any objection by the First-Priority Agent or the
First-Priority Secured Parties to any motion, relief, action or proceeding based
on the First-Priority Agent’s or the First-Priority Secured Parties’ claiming a
lack of adequate protection. Notwithstanding the foregoing, in any Insolvency or
Liquidation Proceeding, (i) if the

 

22



--------------------------------------------------------------------------------

First-Priority Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any DIP
Financing or use of cash collateral under Section 363 or Section 364 of Title 11
of the United States Code or any similar Bankruptcy Law, then each
Second-Priority Representative, on behalf of itself and any applicable
Second-Priority Secured Party, may seek or request adequate protection in the
form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing the First-Priority Obligations and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second-Priority Obligations are so subordinated to the Liens
securing First-Priority Obligations under this Agreement and (ii) in the event
any Second-Priority Representative, on behalf of itself or any applicable
Second-Priority Secured Party, seeks or requests adequate protection and such
adequate protection is granted in the form of additional collateral, then such
Second-Priority Representative, on behalf of itself or each such Second-Priority
Secured Party, agrees that the First-Priority Representatives shall also be
granted a senior Lien on such additional collateral as security for the
applicable First-Priority Obligations and any such DIP Financing and that any
Lien on such additional collateral securing the Second-Priority Obligations
shall be subordinated to the Liens on such collateral securing the
First-Priority Obligations and any such DIP Financing (and all Obligations
relating thereto) and any other Liens granted to the First-Priority Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second-Priority Obligations are so subordinated to such Liens securing
First-Priority Obligations under this Agreement.

6.4 Preference Issues. If any First-Priority Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower or any other Grantor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the First-Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Secured Parties shall remain entitled to
a Discharge of First Priority Obligations with respect to all such recovered
amounts and shall have all rights hereunder until such time. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto.

6.5 Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and
proceeds thereof shall continue after the filing thereof on the same basis as
prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

6.6 506(c) Claims. Until the Discharge of First-Priority Obligations has
occurred, each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party, will not assert or enforce any claim
under Section 506(c) of the United States Bankruptcy Code senior to or on a
parity with the Liens securing the First-Priority Obligations for costs or
expenses of preserving or disposing of any Common Collateral.

 

23



--------------------------------------------------------------------------------

  Section 7. Reliance; Waivers; etc.

7.1 Reliance. The consent by the First-Priority Secured Parties to the execution
and delivery of the Second-Priority Documents to which the First-Priority
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the First-Priority Secured
Parties to the Borrower or any Subsidiary shall be deemed to have been given and
made in reliance upon this Agreement. Each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, acknowledges
that it and the applicable Second-Priority Secured Parties have, independently
and without reliance on the First-Priority Agent or any First-Priority Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the applicable
Second-Priority Documents, this Agreement and the transactions contemplated
hereby and thereby and they will continue to make their own credit decision in
taking or not taking any action under the applicable Second-Priority Documents
or this Agreement.

7.2 No Warranties or Liability. Each Second-Priority Representative, on behalf
of itself and each applicable Second-Priority Secured Party, acknowledges and
agrees that neither the First-Priority Agent nor any First-Priority Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First-Priority Documents, the ownership of any
Common Collateral or the perfection or priority of any Liens thereon. The
First-Priority Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the First-Priority Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate, and the First-Priority Secured Parties may manage their loans and
extensions of credit without regard to any rights or interests that any
Second-Priority Representative or any of the Second-Priority Secured Parties
have in the Common Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the First-Priority Agent nor any First-Priority Secured Party
shall have any duty to any Second-Priority Representative or any Second-Priority
Secured Party to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with the Borrower or any Subsidiary thereof (including the
Second-Priority Documents), regardless of any knowledge thereof that they may
have or be charged with. Except as expressly set forth in this Agreement, the
First-Priority Agent, the First-Priority Secured Parties, the Second-Priority
Representatives and the Second-Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the

 

24



--------------------------------------------------------------------------------

enforceability, validity, value or collectability of any of the Second-Priority
Obligations, the First-Priority Obligations or any guarantee or security which
may have been granted to any of them in connection therewith, (b) the Borrower’s
or any other Grantor’s title to or right to transfer any of the Common
Collateral or (c) any other matter except as expressly set forth in this
Agreement.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the First-Priority Agent and the First-Priority Secured Parties, and the
Second-Priority Representatives and the Second-Priority Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First-Priority Documents or
any Second-Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First-Priority Obligations or Second-Priority Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other First-Priority Document or of the terms of the
Second-Priority Facility Agreement or any other Second-Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First-Priority
Obligations or Second-Priority Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the
First-Priority Obligations, or of any Second-Priority Representative or any
Second-Priority Secured Party in respect of this Agreement.

 

  Section 8. Miscellaneous.

8.1 Conflicts. Subject to Section 8.19, in the event of any conflict between the
terms of this Agreement and the terms of any First-Priority Document or any
Second-Priority Document, the terms of this Agreement shall govern.

8.2 Continuing Nature of this Agreement; Severability. Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of First-Priority Obligations shall have occurred or such later time
as all the Obligations in respect of the Second-Priority Obligations shall have
been paid in full. This is a continuing agreement of lien subordination and the
First-Priority Secured Parties may continue, at any time and without notice to
each Second-Priority Representative or any Second-Priority Secured Party, to
extend credit and other financial accommodations and lend monies to or for the

 

25



--------------------------------------------------------------------------------

benefit of the Borrower or any other Grantor constituting First-Priority
Obligations in reliance hereon. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding, any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of each Second-Priority Representative (or its
authorized agent), each First-Priority Representative (or its authorized agent)
and the Borrower and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding anything in this
Section 8.3 to the contrary, this Agreement may be amended from time to time at
the request of the Borrower, at the Borrower’s expense, and without the consent
of any First-Priority Representative, any Second-Priority Representative, any
First-Priority Secured Party or any Second-Priority Secured Party to (i) add
other parties holding Other First-Priority Obligations (or any agent or trustee
therefor) and Other Second-Priority Obligations (or any agent or trustee
therefor) in each case to the extent such Obligations are not prohibited by any
First-Priority Credit Document or any Second-Priority Credit Document, (ii) in
the case of Other Second-Priority Obligations, (a) establish that the Lien on
the Common Collateral securing such Other Second-Priority Obligations shall be
junior and subordinate in all respects to all Liens on the Common Collateral
securing any First-Priority Obligations and shall share in the benefits of the
Common Collateral equally and ratably with all Liens on the Common Collateral
securing any Second-Priority Obligations (subject to the terms of the
Second-Priority Documents), and (b) provide to the holders of such Other
Second-Priority Obligations (or any agent or trustee thereof) the comparable
rights and benefits (including any improved rights and benefits that have been
consented to by the First-Priority Agent) as are provided to the holders of
Second-Priority Obligations under this Agreement (subject to the terms of the
Second-Priority Documents), and (iii) in the case of Other First-Priority
Obligations, (a) establish that the Lien on the Common Collateral securing such
Other First-Priority Obligations shall be superior in all respects to all Liens
on the Common Collateral securing any Second-Priority Obligations and shall
share in the benefits of the Common Collateral equally and ratably with all
Liens on the Common Collateral securing any First-Priority Obligations (subject
to the terms of the First-Priority Documents), and (b) provide to the holders of
such Other First-Priority Obligations (or any agent or trustee thereof) the
comparable rights and benefits as are provided to the holders of First-Priority
Obligations under this Agreement (subject to the terms of the First-Priority
Documents), in each case so long as such modifications are not prohibited by any
First-Priority Credit Document or any Second-Priority Credit Document. Any such
additional party and each Representative shall be entitled to rely on the
determination of officers of the Borrower that such modifications are not
prohibited by any First-Priority Credit Document or any Second-Priority Credit
Document if such determination is set forth in an officer’s

 

26



--------------------------------------------------------------------------------

certificate delivered to such party, the First-Priority Agent and each
Second-Priority Representative. At the request (and sole expense) of the
Borrower, without the consent of any First-Priority Secured Party or
Second-Priority Secured Party, each of the First-Priority Agent, the
Second-Priority Agent and each other First-Priority Representative and
Second-Priority Representative shall execute and deliver an acknowledgment and
confirmation of such permitted modifications and/or enter into an amendment, a
restatement or a supplement of this Agreement to facilitate such permitted
modifications (it being understood that such actions shall not be required for
the effectiveness of any such modifications).

8.4 Information Concerning Financial Condition of the Borrower and the
Subsidiaries. The First-Priority Agent, the First-Priority Secured Parties, each
Second-Priority Representative and the Second-Priority Secured Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and the Subsidiaries and all endorsers and/or
guarantors of the Second-Priority Obligations or the First-Priority Obligations
and (b) all other circumstances bearing upon the risk of nonpayment of the
Second-Priority Obligations or the First-Priority Obligations. The
First-Priority Agent, the First-Priority Secured Parties, each Second-Priority
Representative and the Second-Priority Secured Parties shall have no duty to
advise any other party hereunder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that the
First-Priority Agent, any First-Priority Secured Party, any Second-Priority
Representative or any Second-Priority Secured Party, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First-Priority Agent, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5 Subrogation. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First-Priority Obligations has occurred.

8.6 Application of Payments. Except as otherwise provided herein, all payments
received by the First-Priority Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First-Priority Obligations
as the First-Priority Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the First-Priority Documents. Except
as otherwise provided herein, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, consents to any
extension or postponement of the time of payment of the First-Priority
Obligations or any part thereof

 

27



--------------------------------------------------------------------------------

and to any other indulgence with respect thereto, to any substitution, exchange
or release of any security that may at any time secure any part of the
First-Priority Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor.

8.7 Consent to Jurisdiction; Waivers. The parties hereto irrevocably and
unconditionally agree that they will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the First-Priority Secured Parties or
the Credit Agreement Agent, or any affiliate of the foregoing in any way
relating to this Agreement or the transactions relating hereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof. The parties hereto consent to the
jurisdiction of any state or federal court located in New York County, New York,
and consent that all service of process may be made by registered mail directed
to such party as provided in Section 8.8 for such party. Service so made shall
be deemed to be completed three days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.

8.8 Notices. All notices to the First-Priority Secured Parties and the
Second-Priority Secured Parties permitted or required under this Agreement may
be sent to the First-Priority Agent, the Second-Priority Facility Agent, or any
other First-Priority Representative or Second-Priority Representative as
provided in the Credit Agreement, the Second-Priority Facility Agreement, the
relevant First-Priority Document or the relevant Second-Priority Document, as
applicable. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a telecopy or electronic mail or
upon receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties. Each First-Priority
Representative hereby agrees to promptly notify each Second-Priority
Representative upon payment in full in cash of all indebtedness under the
applicable First-Priority Documents (except for contingent indemnities and cost
and reimbursement obligations to the extent no claim therefor has been made).

8.9 Further Assurances. Each of the Second-Priority Representatives, on behalf
of itself and each applicable Second-Priority Secured Party, and each of the
First-Priority Representatives, on behalf of itself and each

 

28



--------------------------------------------------------------------------------

applicable First-Priority Secured Party, agrees that each of them shall take
such further action and shall execute and deliver to the First-Priority Agent
and the First-Priority Secured Parties such additional documents and instruments
(in recordable form, if requested) as the First-Priority Agent or the
First-Priority Secured Parties may reasonably request to effectuate the terms of
and the lien priorities contemplated by this Agreement.

8.10 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First-Priority Agent, the other First-Priority Representatives, the
First-Priority Secured Parties, the Second-Priority Representatives, the
Second-Priority Secured Parties, the Borrower, the Borrower’s Subsidiaries party
hereto and their respective permitted successors and assigns.

8.12 Specific Performance. The First-Priority Agent may demand specific
performance of this Agreement. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense that might be asserted to bar the remedy of specific performance in any
action that may be brought by the First-Priority Agent.

8.13 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or in portable document format (pdf), each of
which shall be an original and all of which shall together constitute one and
the same document.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each First-Priority
Representative represents and warrants that this Agreement is binding upon the
applicable First-Priority Secured Parties for which such First-Priority
Representative is acting. Each Second-Priority Representative represents and
warrants that this Agreement is binding upon the applicable Second-Priority
Secured Parties for which such Second-Priority Representative is acting.

8.16 No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective

 

29



--------------------------------------------------------------------------------

successors and assigns and shall inure to the benefit of each of, and be binding
upon, the holders of First-Priority Obligations and Second-Priority Obligations.
No other Person shall have or be entitled to assert rights or benefits
hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Borrower or any other Grantor shall include the Borrower or
any other Grantor as debtor and debtor-in-possession and any receiver or trustee
for the Borrower or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18 First-Priority Representatives and Second-Priority Representatives. It is
understood and agreed that (a) CS AG is entering into this Agreement in its
capacity as collateral agent under the Credit Agreement and the provisions of
Article VIII of the Credit Agreement applicable to CS AG as collateral agent
thereunder shall also apply to CS AG as First-Priority Agent hereunder and
(b) [            ] is entering into this Agreement in its capacity as
[collateral agent/trustee] under the Second-Priority Facility Agreement, and the
provisions of [Article VIII] of the Second-Priority Facility Agreement
applicable to the Second-Priority Facility Agent thereunder shall also apply to
it as Second-Priority Agent and Second-Priority Facility Agent hereunder.

8.19 Relative Rights. Notwithstanding anything in this Agreement to the contrary
(except to the extent contemplated by Sections 5.1 and 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Second-Priority Facility Agreement or
any other First-Priority Document or Second-Priority Document entered into in
connection with the Credit Agreement, the Second-Priority Facility Agreement or
any other First-Priority Document or Second-Priority Document or permit the
Borrower or any Subsidiary to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, the Credit Agreement, the Second-Priority Facility Agreement or
any other First-Priority Document or Second-Priority Document entered into in
connection with the Credit Agreement, the Second-Priority Facility Agreement or
any other First-Priority Document or Second-Priority Credit Document, (b) change
the relative priorities of the First-Priority Obligations or the Liens granted
under the First-Priority Documents on the Common Collateral (or any other
assets) as among the First-Priority Secured Parties or (c) otherwise change the
relative rights of the First-Priority Secured Parties in respect of the Common
Collateral as among such First-Priority Secured Parties or (d) obligate the
Borrower or any Subsidiary to take any action, or fail to take any action, that
would otherwise constitute a breach of, or default under, the Credit Agreement,
the Second-Priority Facility Agreement or any other First-Priority Document or
Second-Priority Document entered into in connection with the Credit Agreement,
the Second-Priority Facility Agreement or any other First-Priority Document or
Second-Priority Document.

 

30



--------------------------------------------------------------------------------

8.20 Second-Priority Agent. The Second-Priority Agent is executing and
delivering this Agreement solely in its capacity as such and pursuant to
directions set forth in the Second-Priority Facility Agreement; and in so doing,
the Second-Priority Agent shall not be responsible for the terms or sufficiency
of this Agreement for any purpose. The Second-Priority Agent shall not have
duties or obligations under or pursuant to this Agreement other than such duties
expressly set forth in this Agreement as duties on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from )
any action under or pursuant to this Agreement, the Second-Priority Agent shall
have and be protected by all of the rights, immunities, indemnities and other
protections granted to it under the Second-Priority Facility Agreement and the
Second-Priority Facility Guarantee and Collateral Agreement

8.21 Joinder Requirements. The Borrower may designate additional obligations as
Other First-Priority Obligations or Other Second-Priority Obligations pursuant
to this Section 8.21 if (x) the incurrence of such obligations is not prohibited
by any First-Priority Document or Second-Priority Document then in effect and
(y) the Borrower shall have delivered an officer’s certificate to each
Representative certifying the same. If not so prohibited, the Borrower shall
(i) notify each Representative in writing of such designation and (ii) cause the
applicable new First-Priority Representative or Second-Priority Representative
to execute and deliver to each other First-Priority Representative and
Second-Priority Representative, a Joinder Agreement substantially in the form of
Exhibit A or Exhibit B, as applicable, hereto.

8.22 Intercreditor Agreements.

(a) Each party hereto agrees that the First-Priority Secured Parties (as among
themselves) and the Second-Priority Secured Parties (as among themselves) may
each enter into intercreditor agreements (or similar arrangements) with the
applicable First-Priority Representatives or Second-Priority Representatives, as
the case may be, governing the rights, benefits and privileges as among the
First-Priority Secured Parties or as among the Second-Priority Secured Parties,
as the case may be, in respect of any or all of the Common Collateral, this
Agreement and the other First-Priority Collateral Documents or the other
Second-Priority Collateral Documents, as the case may be, including as to
application of proceeds of any Common Collateral, voting rights, control of any
Common Collateral and waivers with respect to any Common Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement or the other First-Priority Collateral Documents or
Second-Priority Collateral Documents, as the case may be. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First-Priority
Collateral Document or Second-Priority Collateral Document, and the provisions
of this Agreement and the other First-Priority Collateral Documents and
Second-Priority Collateral Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

 

31



--------------------------------------------------------------------------------

(b) In addition, in the event that the Borrower or any Subsidiary thereof incurs
any Obligations secured by a Lien on any Common Collateral that is junior to
Liens thereon securing any First-Priority Obligations or Second-Priority
Obligations, as the case may be, and such Obligations are not designated by the
Borrower as Second-Priority Obligations, then the First-Priority Agent and/or
Second-Priority Agent shall upon the request of the Borrower enter into an
intercreditor agreement with the agent or trustee for the creditors with respect
to such secured Obligations to reflect the relative Lien priorities of such
parties with respect to the relevant portion of the Common Collateral and
governing the relative rights, benefits and privileges as among such parties in
respect of such Common Collateral, including as to application of the proceeds
of such Common Collateral, voting rights, control of such Common Collateral and
waivers with respect to such Common Collateral, in each case, so long as such
secured Obligations are not prohibited by, and the terms of such intercreditor
agreement do not violate or conflict with, the provisions of this Agreement or
any of the First-Priority Documents or Second-Priority Documents, as the case
may be. If any such intercreditor agreement (or similar arrangement) is entered
into, the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any First-Priority Documents,
and the provisions of this Agreement, the First-Priority Documents and the
Second-Priority Documents shall remain in full force and effect in accordance
with the terms hereof and thereof (as such provisions may be amended, modified
or otherwise supplemented from time to time in accordance with the respective
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

8.23 ABL Intercreditor Agreement and First-Priority Agent as First-Priority
Representative.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to any First-Priority Representative or any Second-Priority
Representative pursuant to any First-Priority Collateral Document or any
Second-Priority Collateral Document, as the case may be, and (ii) the exercise
of any right or remedy by any First-Priority Representative (including in the
capacity as the First-Priority Agent) or any Second-Priority Representative
(including in the capacity as the Second-Priority Agent) hereunder or thereunder
or the application of proceeds (including insurance proceeds and condemnation
proceeds) of any Common Collateral, are subject to the provisions of the ABL
Intercreditor Agreement. As between the ABL Facility Secured Parties (as defined
in the ABL Intercreditor Agreement), on the one hand, and the First-Priority
Secured Parties and the Second-Priority Secured Parties, on the other hand, in
the event of any conflict between the terms of the ABL Intercreditor Agreement
and the terms of this Agreement, the terms of the ABL Intercreditor Agreement
shall govern.

(b) The parties hereto agree and acknowledge that, until the Discharge of
First-Priority Obligations has occurred, for purposes of the ABL Intercreditor
Agreement, the First-Priority Agent shall act as the Intercreditor Agent (as
defined therein) (in such capacity the “Intercreditor Agent”) for both the
First-Priority Secured Parties and the Second-Priority Secured Parties as a
single class, and authorize the Intercreditor Agent to enter into (or amend,
renew, extend, supplement, restate,

 

32



--------------------------------------------------------------------------------

replace, waive or otherwise modify) the ABL Intercreditor Agreement in the
capacity of the Intercreditor Agent, and shall be entitled to exercise all
rights, powers and remedies granted to the Intercreditor Agent (for itself in
such capacity and on behalf of the Non-ABL Secured Parties (as defined in the
ABL Intercreditor Agreement)) thereunder. Notwithstanding any other provision of
this Agreement, nothing herein shall be construed to impose any fiduciary or
other duty on the Intercreditor Agent.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Credit Agreement Agent and First-Priority Agent

By:  

 

  Name:   Title:

[                    ],

as Second-Priority Facility Agent and Second-Priority Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

NEWPAGE INVESTMENT COMPANY LLC By:  

 

  Name:   Title: NEWPAGE CORPORATION By:  

 

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

JOINDER AGREEMENT

(Other First-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [        ],
among [                    ] (the “New Representative”), as an Other
First-Priority Representative, [[                    ] (the “New Collateral
Agent”)]3, as an Other First-Priority Collateral Agent, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as collateral agent for the Credit Agreement Secured Parties
(together with its successors and co-agents in substantially the same capacity
as may from time to time be appointed) and as Credit Agreement Agent and
First-Priority Agent, [                    ], as collateral agent for the
Second-Priority Facility Secured Parties (together with its successors and
co-agents in substantially the same capacity as may from time to time be
appointed) and as Second-Priority Facility Agent and Second-Priority Agent,
NEWPAGE INVESTMENT COMPANY LLC and NEWPAGE CORPORATION (on behalf of itself and
its Subsidiaries).

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [            ], 20[    ] (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“First Lien/Second Lien Intercreditor Agreement”), by and among the parties
(other than the New Representative and the New Collateral Agent) referred to
above. This Agreement has been entered into to record the accession of the New
Representative[s] as [an] Other First-Priority Representative[s] under the First
Lien/Second Lien Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other First-Priority Collateral Agent under the First
Lien/Second Lien Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the First Lien/Second Lien Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second

 

3  To be included if applicable.



--------------------------------------------------------------------------------

Lien Intercreditor Agreement as an Other First-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other First-Priority Representative.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the First Lien/Second Lien
Intercreditor Agreement as an Other First-Priority Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an Other First-Priority
Collateral Agent.]

SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [                    ].

SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and New Collateral Agent as an Other First-Priority
Representative and Other First-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.

SECTION 2.05 [                    ] [is][/are] acting in the capacities of Other
First-Priority Representative[s] and [                    ] is acting in its
capacity as Other First-Priority Collateral Agent solely for the Secured Parties
under [                    ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

EXHIBIT B

Joinder Agreement

JOINDER AGREEMENT

(Other Second-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [        ],
among [                    ] (the “New Representative”), as an Other
Second-Priority Representative, [[                    ] (the “New Collateral
Agent”)]4, as an Other Second-Priority Collateral Agent, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as collateral agent for the Credit Agreement Secured
Parties (together with its successors and co-agents in substantially the same
capacity as may from time to time be appointed) and as Credit Agreement Agent
and First-Priority Agent, [                    ], as collateral agent for the
Second-Priority Facility Secured Parties (together with its successors and
co-agents in substantially the same capacity as may from time to time be
appointed) and as Second-Priority Facility Agent and Second-Priority Agent,
NEWPAGE INVESTMENT COMPANY LLC and NEWPAGE CORPORATION (on behalf of itself and
its Subsidiaries).

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [            ], 201[  ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien/Second Lien Intercreditor Agreement”), by and among the parties
(other than the New Representative and the New Collateral Agent) referred to
above. This Agreement has been entered into to record the accession of the New
Representative[s] as [an] Other Second-Priority Representative[s] under the
First Lien/Second Lien Intercreditor Agreement [and to record the accession of
the New Collateral Agent as an Other Second-Priority Collateral Agent under the
First Lien/Second Lien Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the First Lien/Second Lien Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second
Lien Intercreditor Agreement as an Other Second-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Representative.

 

4  To be included if applicable.



--------------------------------------------------------------------------------

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the First Lien/Second Lien
Intercreditor Agreement as an Other Second-Priority Collateral Agent as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Collateral Agent.]

SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [                    ].

SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and the New Collateral Agent as an Other Second-Priority
Representative and an Other Second-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.

SECTION 2.05 [                    ] [is][/are] acting in the capacities of Other
Second-Priority Representative[s] and [                    ] is acting in its
capacity as Other Second-Priority Collateral Agent solely for the Secured
Parties under [                    ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

EXHIBIT I

EBITDA ADJUSTMENTS PURSUANT TO THE SPONSOR MODEL

None.



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

COMPLIANCE CERTIFICATE

for the [fiscal quarter] [fiscal year] ended                      (“the fiscal
period”)

I, the undersigned, the [Chief Financial Officer]1 of NEWPAGE CORPORATION, a
Delaware corporation (the “Borrower”), in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that, as required
by Section 5.04(c) of the First Lien Credit Agreement dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, the Borrower, EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto,
as Subsidiary Loan Parties, the LENDERS party thereto from time to time, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders
and as collateral agent for the Lenders (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”):

 

  (i.) [No Default or Event of Default has occurred] [A Default or Event of
Default has occurred, and a description of (a) the nature and extent thereof and
(b) any corrective action taken or proposed to be taken with respect thereto is
set forth on Annex 1 attached hereto];

 

  (ii.) [The Borrower is in compliance with Section 6.10 of the Credit Agreement
as demonstrated in the calculations set forth on Annex 2 attached hereto]2;

 

  (iii.) [The calculation of Total Net First Lien Leverage Ratio for the fiscal
period is set forth on Annex 2 attached hereto]3;

 

  (iv.) [The calculation and uses of the Cumulative Credit for the fiscal period
is set forth on Annex 2 attached hereto]4;

 

  (v.) [A certificate of the accounting firm opining on or certifying the
financial statements stating whether they obtained knowledge during the course
of their examination of such statements of any Default or Event of Default is
included in Annex 3]5;

 

  (vi.) The following entities qualify as Immaterial Subsidiaries and represent
all Immaterial Subsidiaries and all such Subsidiaries in the aggregate do not
exceed the limitations set forth in clause (b) of the definition of the term
“Immaterial Subsidiary”6:                     

 

 

 

  (vii.) The following entities qualify as Unrestricted Subsidiaries and
represent all Unrestricted Subsidiaries:
                                                             

 

1  Certificate to be delivered by a “Financial Officer.” “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of such person.

2  Commencing with the fiscal quarter ending [June 30], 2014, include if
compliance with Section 6.10 of the Credit Agreement is applicable at the end of
such fiscal period.

3  To be included for purposes of calculating the Applicable Margin.

4  Include in any Compliance Certificate if the Borrower used the Cumulative
Credit for any purpose during such fiscal period.

5  Include with fiscal year end financial statements only if the accounting firm
is not restricted from providing such a certificate by its policies. If included
such certificate may be limited to accounting matters and disclaim
responsibility for legal interpretation.

6  Each Subsidiary set forth on this list must qualify as an Immaterial
Subsidiary and all such Subsidiaries in the aggregate may not exceed the
limitation set forth in clause (b) of the definition of “Immaterial Subsidiary”
in the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT J

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXHIBIT J

In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of             , 20    .

 

NEWPAGE CORPORATION By:  

 

  Name:   Title:

Financial Statements Attached:

Internal Company Statements for the [fiscal quarter] [fiscal year]7 ended
20    : Consolidated balance sheet and related statements of operations, cash
flows and owners’ equity.

 

7  Audited financial statements

 

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT J

Annex 1

[EVENT OF DEFAULT – CORRECTIVE ACTIONS]



--------------------------------------------------------------------------------

EXHIBIT J

Annex 2

[COMPLIANCE WITH FINANCIAL COVENANT, TOTAL FIRST LIEN LEVERAGE RATIO CALCULATION
AND CUMULATIVE CREDIT CALCULATION AND USES]

 

1. Compliance with Section 6.10 of the Credit Agreement:8

 

2. Calculation of Total First Lien Leverage Ratio:

 

3. Calculation and Uses of the Cumulative Credit:9

 

8  Commencing [June 30], 2014, include if compliance with Section 6.10 of the
Credit Agreement is applicable at the end of such fiscal period.

9  Include in any Compliance Certificate if the Borrower used the Cumulative
Credit for any purpose during such fiscal period.



--------------------------------------------------------------------------------

EXHIBIT J

Annex 3

[CERTIFICATE OF ACCOUNTING FIRM]10

 

10 For delivery of annual financial statements – to state whether knowledge has
been obtained during the course of the accounting examination of any Default or
Event of Default.



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

CERTIFICATION OF CONSOLIDATED

ANNUAL BUDGET

I, the undersigned, am the [Chief Financial Officer]1 of NEWPAGE CORPORATION, a
Delaware corporation (the “Borrower”), and in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that, as required
by Section 5.04(e) of the First Lien Credit Agreement dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, the Borrower, EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto,
as Subsidiary Loan Parties, the LENDERS party thereto from time to time, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders
and as collateral agent for the Lenders (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”):

The annual budget for fiscal year 20     is based on assumptions I believe to be
reasonable as of the date hereof.

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of                  ,         .

 

NEWPAGE CORPORATION By:  

 

  Name:   Title:

Budgeted Financial Statements for Fiscal 20     attached:

Consolidated Statement of Projected Income

Projected Consolidated Balance Sheet

Consolidated Statement of Projected Cash Flows

Description of assumptions underlying consolidated annual budget

 

1  Certificate to be delivered by a “Financial Officer”. “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of such person.



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to the First Lien Credit Agreement dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), EACH OF
THE SUBSIDIARIES OF THE BORROWER party thereto, as Subsidiary Loan Parties, the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made by the Borrower or the Administrative Agent to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to the First Lien Credit Agreement dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), EACH OF
THE SUBSIDIARIES OF THE BORROWER party thereto, as Subsidiary Loan Parties, the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a “controlled foreign corporation” related to
the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to the First Lien Credit Agreement dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), EACH OF
THE SUBSIDIARIES OF THE BORROWER party thereto, as Subsidiary Loan Parties, the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent for the Lenders and as collateral agent for the
Lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.14(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) with respect to such participation, it is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to the First Lien Credit Agreement dated as of February 11,
2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability
company, NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), EACH OF
THE SUBSIDIARIES OF THE BORROWER party thereto, as Subsidiary Loan Parties, the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent for the Lenders and as collateral agent for the
Lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.14(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT M

SHARED SERVICES AGREEMENT TERM SHEET



--------------------------------------------------------------------------------

SERVICES AGREEMENT TERM SHEET

 

TRANSACTION GENERALLY Set forth below are the significant terms of the Services
Agreement (the “Agreement”) to be entered into by and among Verso Paper Corp.
(“Verso”), NewPage Investment Company LLC (“NewPage Parent”) and NewPage
Corporation (“NewPage”) in connection with the consummation of the transactions
(the “Transaction”) contemplated by that certain Merger Agreement by and among
NewPage Parent, NewPage, Verso, NewPage Holdings, Inc., Verso Paper Holdings One
LLC, Verso Paper Finance Holdings LLC, and Verso Paper Holdings, LLC and the
other parties and guarantors named therein. Under the Agreement Verso may
provide or cause to be provided to NewPage certain services in the categories
set forth below as from time to time may be added to or deleted pursuant to the
terms of the Agreement. Parties    Verso, NewPage Parent and NewPage. Effective
Date    As of the closing date of the Transaction (the “Effective Date”).
ONGOING SERVICES Shared Services    From and after the Effective Date, Verso
may, or may cause one or more of its subsidiaries or third-party service
providers to, provide to NewPage and its subsidiaries those corporate and other
shared services set forth on Exhibit A hereto (the “Shared Services”). COST
ALLOCATION; SYNERGIES Implementation Costs    Costs incurred in the
implementation of the expected synergies from the Transaction and resultant
combination of the Verso and NewPage businesses (e.g., severance payments,
information technology expenses, etc.) shall be allocated 1/3 to Verso and 2/3
to NewPage. Provided, however, that in no event shall the total amount of such
implementation costs allocated to NewPage exceed fifty-five million dollars
($55,000,000.00) per annum. Shared Services Costs    If Verso provides a Shared
Service to NewPage, NewPage shall pay Verso an amount for such Shared Service
equal to the Pre-Transaction Cost.    “Pre-Transaction Cost” means, with respect
to any received Shared Service, the all-in cost incurred or paid by NewPage for
the identical or substantially equivalent service or function on an average
basis over the twelve-month period prior to the Effective Date, which may
include fully-fringed employee costs, reasonable allocation of direct and
indirect corporate and related overhead and other, similar costs, in each case
as determined in the good faith, reasonable commercial judgment of Verso.



--------------------------------------------------------------------------------

Synergies    100% of the realized synergies and related cost savings resulting
from the Transaction and resultant combination of the Verso and NewPage
businesses (“Synergies”) shall be for the benefit of Verso, and, to the extent
realized by NewPage, shall be paid by NewPage to Verso as set forth below. For
the avoidance of doubt, reductions in the cost of raw materials and/or
logistics/transportation achieved due to Synergies or other economies of scale
or purchasing efficiencies resulting from the Transaction shall constitute
compensable Synergies hereunder (it being understood that Verso shall not
procure such raw materials or transportation/logistics services as an agent of
NewPage). Make-Whole Payments    From the Effective Date until the final
maturity of the longest-dated indebtedness of NewPage, in the event that a party
experiences a reduction in production capacity (“Reducing Party”) that exceeds
10% relative to such party’s production capacity immediately prior to the
Effective Date (such amount of capacity the “Relevant Capacity”), a “Triggering
Event” will be deemed to have occurred.    Upon a Triggering Event, if the party
that did not experience the capacity reduction (“Non-Reducing Party”) realizes
an increase in tons sold in any of the four subsequent quarters, as compared to
the amount of tons sold prior to the Triggering Event (the “Excess Amount”), of
at least 10% of the Relevant Capacity, then the Non-Reducing Party will pay to
the Reducing Party, the lesser of (i) $75 multiplied by the Excess Amount
divided by four and (ii) the amount of EBITDA attributable by the Reducing Party
to the Relevant Capacity, in the four quarters prior to the to the Triggering
Event, divided by four. Such amounts will be paid quarterly, in arrears, 60 days
after the conclusion of such quarter. Allocation Methodology Evaluation    No
less often than annually, the Steering Committee shall meet to evaluate and
determine whether the allocation methodologies then in existence accurately
reflect the performance and use of services by Verso or NewPage. The Steering
Committee shall evaluate the services being performed and used and shall
determine whether the allocation methodologies then in existence require
adjustment and, upon a determination that an adjustment is required, shall have
the authority to effect such adjustment. Each of Verso and NewPage shall
cooperate with the Steering Committee in the aforementioned process, including
making appropriate personnel and materials available to the Steering Committee.
In the event that either Verso or NewPage disagrees with the allocation
methodologies determined by the Steering Committee, the dispute resolution
procedures set forth below shall apply. Non-Cash Cost Allocation    Any non-cash
costs caused by, incurred or otherwise arising from or relating to the Shared
Services shall be allocated to Verso and NewPage for financial statement
purposes only, without any corresponding cash reimbursement required, in
accordance with generally accepted accounting principles and based on the
otherwise applicable allocation methodology, if any.

 

2



--------------------------------------------------------------------------------

Monthly Estimate Statements & Capital Expenditure and Synergy Invoices    Prior
to the first day of each month during the term of the applicable service,Verso
shall (i) estimate (or calculate, as applicable) the costs of the services to be
provided for such month, which shall be based upon an annual budget as
previously agreed between Verso and NewPage (the “Estimated Monthly Payment”)
and (ii) prepare and issue invoices for such Estimated Monthly Payment to be
paid by NewPage, which invoices shall be delivered on the first day of each
month (or as promptly as practicable thereafter). Not later than five (5)
business days following delivery of an invoice for the Estimated Monthly
Payment, NewPage shall promptly pay to or as directed by Verso the Estimated
Monthly Payment. NewPage may elect to cause all or a portion of the Estimated
Monthly Payment to be satisfied by one or more of its subsidiaries.    With
respect to Synergies, Verso shall invoice NewPage for 100% of realized Synergies
within ten (10) days following the end of each month during the term of the
Agreement. Such invoice shall include the amount of the realized Synergy or
Synergies and reasonable supporting detail. NewPage shall, or shall cause one or
more of its subsidiaries to, pay to Verso the amount of such invoiced Synergies
within five (5) business days following NewPage’s receipt of each such invoice.
(At Verso’s election, Synergy invoicing for the last month in any quarter may
instead be included within the Quarterly True-Up Statement referred to below.)
Quarterly True-Up Statements    Within a month and ten (10) days following the
end of each quarter during the term of the applicable service, Verso shall
furnish NewPage with a written statement comparing the aggregate Estimated
Monthly Payments previously invoiced to and paid by NewPage for such prior
quarter with the actual costs allocable to NewPage as provided above for all
services provided to NewPage or its subsidiaries for such prior quarter. Such
statement shall also include the calculation with reasonable supporting detail,
or the amount owing and payable by Verso to NewPage, as a result of such
true-up. At its election, Verso may also include the amounts of any compensable
Synergies due and payable from NewPage for the last month in any quarter in any
Quarterly True-Up Statement. Determination and Payment    Unless written
objection to any Quarterly True-Up Statement is received by Verso from NewPage
within ten (10) days of Verso’s delivery thereto of such Quarterly True-Up
Statement, such Quarterly True-Up Statement shall be final and binding. In the
event NewPage provides timely notice that it disputes all or any portion of any
Quarterly True-Up Statement, the dispute resolution procedures set forth below
shall govern the resolution of such dispute.    The undisputed portion of any
amounts owing and payable pursuant to any Quarterly True-Up Statement shall be
accounted for in the Monthly Estimate Statement for the calendar month
immediately following the last month covered by such Quarterly True-Up Statement
by (i) increasing the amount otherwise owing and payable thereunder, in the case
of amounts owing from NewPage under such Quarterly True-Up Statement or (ii)
reducing the amount otherwise owing and payable thereunder, in the case of
amounts owing to NewPage under such Quarterly True-Up Statement, in each case on
a dollar-for-dollar basis.

 

3



--------------------------------------------------------------------------------

SERVICE MANAGEMENT    Steering Committee    In order to monitor, coordinate and
facilitate implementation of the terms and conditions of the Agreement, Verso
and NewPage shall establish a “Steering Committee” consisting of at least one
executive officer from each of Verso and NewPage and whereby each of Verso and
NewPage is equally represented (provided that the chairman of the Steering
Committee shall in all cases be deemed a representative of both Verso and
NewPage for purposes of determining equal representation on the Steering
Committee). The initial Steering Committee representatives shall be the Chief
Financial Officer, who shall also serve as the initial chairman of the Steering
Committee, a divisional financial representative of Verso and a divisional
financial representative of NewPage. The Steering Committee representatives
shall meet at least quarterly (or more frequently if needed or reasonably
requested by a representative) during the term of the Agreement to determine the
services to be provided and the payments to be made pursuant to the Agreement.
Such determination with respect to the services to be provided shall include the
scope, manner, level, and place or places where such services shall be provided.
If the members of the Steering Committee are unable (whether by majority vote or
in such other manner as the members of the Steering Committee decide) to
determine whether a service is to be provided, or the scope, manner, level and
place or places at which such service shall be provided, such service shall not
be provided until such time as the members of the Steering Committee determine
the relevant matters. The Steering Committee representative(s) for each party
shall stay reasonably apprised of the activities of the employees, agents and
contractors of such party who are providing or receiving the services in order
to maximize efficiency in the provision and receipt of the services. Additional
Services    NewPage may, from time to time, request additional services that are
not listed in the Agreement. The parties agree to negotiate in good faith the
terms and conditions by which Verso would be willing to perform such additional
services, if at all. Changes to Services    The parties may agree to modify the
terms and conditions of Verso’s performance of any service in order to reflect
new procedures, processes or other methods of providing such service. The
parties will negotiate in good faith the terms and conditions upon which Verso
would be willing to implement such change.    Verso may make: (i) changes to the
process of performing a particular service that do not adversely affect the
benefits to NewPage of Verso’s provision or quality of such service in any
material respect or increase NewPage’s allocated costs for such service; (ii)
emergency changes in the manner in which a particular service is provided on a
temporary and short-term basis; and/or (iii) changes to a particular service in
order to comply with applicable law or regulatory requirements, in each case
without obtaining the prior consent of NewPage.

 

4



--------------------------------------------------------------------------------

Service Quality    Verso shall perform the services for NewPage (i) with
reasonable care and skill, (ii) in a manner and quality and with a standard of
care and scope that are consistent in all material respects with Verso’s and
such subsidiaries’ current practice in performing the services for the business
and (iii) on a priority basis that is not materially lower in the aggregate than
with respect to any similar services that are provided to Verso or any of its
affiliates. Verso shall use commercially reasonable efforts to provide services
to NewPage throughout the term without material interruption. Verso shall and
shall instruct and use commercially reasonable efforts to cause its affiliates,
representatives, contractors, invitees and licensees to, in all material
respects, provide the services in accordance with any applicable laws affecting
or relating to the provision of the services. ADDITIONAL TERMS Term    Subject
to the termination provisions set forth below, the initial term for the ongoing
services shall commence as of the Effective Date and shall continue until the
3-year anniversary of such date, provided that on such expiration date and each
subsequent anniversary of such expiration date, the term shall be automatically
extended for one additional year unless Verso or NewPage provides written notice
to the contrary to the other party at least ninety (90) days prior to such
expiration date (or any such anniversary, as applicable). Termination    The
Agreement shall terminate with respect to any or all services at the written
election of the non-defaulting party upon the occurrence of an Event of Default
under the Agreement when the time to cure has lapsed. In addition, NewPage may
terminate its receipt of any service for its convenience, without cause, by
giving the providing party written notice not less than thirty (30) days prior
to the effective date of such termination. No such termination shall affect
NewPage’s obligation to make payment to Verso for Synergies as set forth above.
   An “Event of Default” shall exist with respect to Verso if Verso shall fail
to perform or comply with, in any material respect, any of the covenants,
agreements, terms or conditions contained in the Agreement applicable to Verso
and such failure shall continue for a period of thirty (30) days after written
notice thereof from NewPage to Verso specifying in reasonable detail the nature
of such failure, or, in the case such failure is of a nature that it cannot,
with due diligence and good faith, be cured within thirty (30) days, if Verso
fails to proceed promptly and with all due diligence and in good faith to cure
the same and thereafter to prosecute the curing of such failure to completion
with all due diligence within ninety (90) days after the initial delivery of
written notice from NewPage with respect to such failure.    An “Event of
Default” shall exist with respect to NewPage if NewPage shall (i), unless
subject to a good faith dispute, fail to make any monetary payment required
under the Agreement on or before the due date recited therein and such failure

 

5



--------------------------------------------------------------------------------

   continues for thirty (30) business days after written notice from Verso
specifying such failure, (ii) fail to perform or comply with, in any material
respect, any of the other covenants, agreements, terms or conditions contained
in the Agreement applicable to NewPage and such failure shall continue for a
period of thirty (30) days after written notice thereof from Verso to NewPage
specifying in reasonable detail the nature of such failure, or, in the case such
failure is of a nature that it cannot, with due diligence and good faith, cure
within thirty (30) days, if NewPage fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety (90)
days thereafter or (iii) consummate a Change of Control Transaction.    A
“Change of Control Transaction” shall mean any transaction or series of
transactions (as a result of a tender offer, merger, consolidation or otherwise)
that results in, or that is in connection with, (i) any person or group, except
Apollo or any of its respective affiliates, acquiring beneficial ownership,
directly or indirectly, of a majority of the then issued and outstanding equity
of NewPage or (ii) the sale, lease, exchange, conveyance, transfer or other
disposition (for cash, shares of stock, securities or other consideration) of
all or substantially all of the property or assets of NewPage and its
subsidiaries to any person or group (including any liquidation, dissolution or
winding up of the affairs of NewPage, or any other distribution made, in
connection therewith), except Apollo or any of its respective affiliates.    An
“Event of Default” shall exist with respect to a party if such party (i) applies
for or consents to the appointment of a receiver, trustee or liquidator of
itself or any of its property, (ii) makes a general assignment for the benefit
of creditors, (iii) is adjudicated bankrupt or insolvent or (iv) files a
voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law. Effects of Termination    Within 15
days of termination, NewPage shall pay all accrued and unpaid amounts due to
Verso unless subject to a good faith dispute. Verso and its subsidiaries shall
provide reasonable assistance to transfer the applicable services to NewPage or
a new third party provider at the expense of NewPage. Taxes    All applicable
sales, use, value added, GST, transfer, receipts, consumption or other similar
taxes chargeable on services provided for under the Agreement together with any
interest, penalties or amounts imposed with respect thereto (“Service Taxes”),
regardless of whether such Service Taxes are added retroactively or subsequently
imposed in connection with any tax audit, claim, assessment or other tax
proceeding, shall be payable by Verso in the event that such Service Taxes
relate to services provided by a third party (and Verso shall be entitled to any
recovery or credit in relation thereto).

 

6



--------------------------------------------------------------------------------

Indemnity    NewPage shall indemnify, defend and hold harmless Verso, its
affiliates, subsidiaries and its and their respective officers, directors and
employees from and against any and all costs and expenses, losses, damages,
claims, causes of action and liabilities (including reasonable attorneys’ fees,
disbursements and expenses of litigation) arising from, relating to, or in any
way connected with Verso’s and/or its subsidiaries’ provision of the services to
NewPage and/or its subsidiaries, except to the extent caused by the gross
negligence or willful misconduct of Verso.    Verso shall promptly provide
NewPage with written notice of any claim, action or demand for which indemnity
is claimed. NewPage shall be entitled to control the defense of any action;
provided, that Verso may participate in any such action with counsel of its
choice at its own expense; and provided, further, that NewPage shall not settle
any claim, action or demand without the prior written consent of Verso, such
consent not to be unreasonably withheld or delayed. Verso shall reasonably
cooperate in the defense as NewPage may request and at NewPage’s expense.    In
no event shall any party, its affiliates and/or its or their respective
directors, officers, employees, representatives or agents be liable for any (i)
indirect, incidental, special, exemplary, consequential or punitive damages or
(ii) damages for, measured by or based on lost profits, diminution in value,
multiple of earnings or other similar measure. Warranties    Verso shall make no
warranty, express or implied, with respect to any or all of the services
provided under the Agreement. Confidentiality    NewPage’s materials and/or
information that may be provided to Verso in connection with the Agreement and
Verso’s materials and/or information provided to NewPage in connection with the
Agreement are proprietary trade secrets and confidential information
(“Confidential Information”) of NewPage and Verso, respectively. Each party (a
“non-disclosing party”) agrees not to (i) disclose Confidential Information of
the other party (a “disclosing party”) to any third party other than its
affiliates and such affiliates’ officers, directors, employees, partners,
members, agents and advisors (including without limitations attorneys,
accountants, consultants, bankers and financial advisors (collectively
“Representatives”) who need to know such information in connection with the
Agreement and who are bound to keep it confidential or (ii) use Confidential
Information except as necessary to perform its obligations under the Agreement,
in either case without the express written consent of the disclosing party.
Further, each party shall be responsible for any breaches of the confidentiality
provisions of the Agreement by its Representatives. Promptly upon the written
request of a party (except as may be required to be maintained by law,
regulation or professional standard), all Confidential Information of such party
shall be returned or destroyed and NewPage shall terminate and shall cause its
employees, agents and Representatives to terminate all access to any and all
Verso computer systems; provided, however, that each party may keep archival
copies of any

 

7



--------------------------------------------------------------------------------

   Confidential Information for legal and compliance purposes as to comply with
any bona fide records retention policy. These confidentiality provisions shall
survive the expiration or earlier termination of the Agreement.    “Confidential
Information” shall not be deemed to include, and neither party shall have any
confidentiality obligations with respect to, any information which (i) was known
by the non-disclosing party or its Representatives on a non-confidential basis
at the time disclosed by the disclosing party; (ii) was known or becomes known
by the public without any violation by the non-disclosing party or its
Representatives; (iii) is disclosed lawfully to the non-disclosing party by
another person; (iv) is developed independently by the non-disclosing party
without reference to the other party’s Confidential Information; or (v) is
required by law or court order to be dis-closed by the non-disclosing party;
provided that to the extent permitted by law the non-disclosing party notifies
the disclosing party of such requirement and cooperates with the disclosing
party at the disclosing party’s sole expense as the disclosing party may
reasonably request to resist such disclosure. Ownership and Licensing of
Intellectual Property    If, in connection with its provision of the services,
either party provides, or provides access to, the other party and/or its
affiliates any intellectual property owned by such party, it shall grant the
other party, during the term of the Agreement, a non-exclusive, revocable,
non-transferable, non-sublicensable, royalty-free, fully paid up license to such
intellectual property, solely to the extent necessary to receive the services in
accordance with the Agreement. To the extent that either party provides, or
provides access to, the other party and/or its affiliates any intellectual
property not owned by such party or its affiliates such party shall grant to the
other party and/or its affiliates, during the term of the Agreement, a
non-exclusive, revocable, non-transferable, non-sublicensable, royalty-free,
fully paid-up sublicense to such intellectual property, solely to the extent
necessary to provide or receive the services in accordance with the Agreement;
provided that any other party’s and its affiliates’ access to, use of and rights
for such third-party intellectual property shall be subject in all regards to
any restrictions, limitations or other terms or conditions imposed by the
licensor of such intellectual property, which terms and conditions were
disclosed or otherwise made available to such party by the other party. Upon the
termination or expiration of any element or sub-element of the service pursuant
to the Agreement, the license or sublicense, as applicable, to the relevant
intellectual property provided in connection with that element or sub-element
will automatically terminate; provided, however, that all licenses and
sublicenses granted under the Agreement shall terminate immediately upon the
expiration or earlier termination of the Agreement in accordance with the terms
thereof. Network Access and Security    All interconnectivity by Verso to the
computing systems and/or networks of NewPage and all attempts at such
interconnectivity, shall be only through the security gate-ways/firewalls of the
parties; provided, that, during the term of the Agreement, NewPage may
transition any such computing systems and/or networks to such security
gateways/firewalls as determined by NewPage, and, subject to the limitations set
forth in the following provisos to this sentence, Verso shall provide
commercially reasonable cooperation to NewPage in connection with such
transition, provided that NewPage shall reimburse Verso for its reasonable costs
or expenses incurred in relation to such cooperation.

 

8



--------------------------------------------------------------------------------

   Neither party shall access, and the parties will take reasonable actions
designed to prevent unauthorized persons to access, the computing systems and/or
networks of the other party without the other party’s express written
authorization or except as otherwise authorized or reasonably required by the
other party pursuant to the Agreement, and any such actual or attempted access
shall be consistent with any such authorization or the Agreement.    The parties
shall use commercially reasonable efforts to maintain, and update pursuant to a
commercially reasonable schedule, and more frequently in response to specific
threats that become known from time to time, a virus detection/scanning program
in connection with the connectivity by NewPage to Verso computing systems and/or
networks, which shall be consistent in all material respects with that used by
such parties immediately prior to the closing date of the Transaction.    Verso
shall use commercially reasonable efforts to maintain a prudent security
program, consistent in all material respects with that used by Verso immediately
prior to the Effective Date, including appropriate physical, electronic and
procedural safeguards, designed to (i) maintain the security and confidentiality
of Verso’s systems and confidential information of NewPage on Verso’s systems,
(ii) protect against any threats or hazards to the security or integrity of
Verso’s systems including the confidential, non-public and proprietary
information of NewPage on Verso’s systems, and (iii) prevent unauthorized access
to or use of Verso’s systems, including the confidential, non-public and
proprietary information of NewPage on Verso’s systems. NewPage shall comply with
all physical, electronic, and procedural security policies and procedures
maintained by Verso pursuant to the Agreement that have been made available by
Verso to NewPage. Assignment    The Agreement shall not be assigned or
transferred by any party without the prior written consent of the other parties;
provided, however, the Agreement may be collaterally assigned to either the
Verso or NewPage lenders as the case may be. Notwithstanding the foregoing, (i)
Verso shall have the right to delegate or subcontract its obligations under the
Agreement, including, without limitation, to any subsidiary or third party
service provider; provided that any such delegation or subcontracting shall not
relieve Verso of its obligations under the Agreement and (ii) NewPage shall have
the right to cause any services provided hereunder to be provided to any of
NewPage’s subsidiaries in NewPage’s sole discretion. Amendment    The Agreement
may only be amended in writing, signed by all the parties. Governing Law and
Jurisdiction    The Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts executed and to
be performed wholly within such State and without reference to the choice-of-law
principles that would result in the application of the laws of a different
jurisdiction.

 

9



--------------------------------------------------------------------------------

   Each party shall irrevocably submit to the jurisdiction of any federal court
in the State of Delaware (or, solely if such courts decline jurisdiction, in any
state court located in the State of Delaware) any action arising out of or
relating to the Agreement, and shall irrevocably agree that all claims in
respect of such action may be heard and determined in such court. Each party
shall irrevocably waive, to the fullest extent that it may effectively do so,
the defense of an inconvenient forum to the maintenance of such action. The
parties shall further agree, (A) to the extent permitted by law, that final and
unappealable judgment against either of them in any action contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment and (B)
that service of process upon such party in any action or proceeding shall be
effective if notice is given in accordance with the terms of the Agreement.
Dispute Resolution    Each of NewPage and Verso agrees to use its reasonable
best efforts to resolve disputes under the Agreement by a negotiated resolution
between the parties or as provided for in the Agreement.    In the event of a
dispute under the Agreement, either NewPage or Verso may give a notice to the
other party requesting that the Steering Committee in good faith try to resolve
(but without any obligation to resolve) such dispute. Not later than fifteen
(15) days after said notice, each party shall submit to the other party a
written statement setting forth such party’s description of the dispute and of
the respective positions of the parties on such dispute and such party’s
recommended resolution and the reasons why such party feels its recommended
resolution is fair and equitable in light of the terms and spirit of the
Agreement. Such statements represent part of a good-faith effort to resolve a
dispute and as such, no statements prepared by a party pursuant thereto may be
introduced as evidence or used as an admission against interest in any arbitral
or judicial resolution of such dispute.    If the dispute continues unresolved
for a period of seven (7) days (or such longer period as the Steering Committee
may otherwise agree upon) after the simultaneous exchange of such written
statements, then the Steering Committee shall promptly commence good-faith
negotiations to resolve such dispute but without any obligation to resolve it.
Any such meeting may be conducted by teleconference.    Not later than thirty
(30) days after the commencement of good-faith negotiations, if the Steering
Committee renders an agreed resolution on the matter in dispute, then both
NewPage and Verso shall be bound thereby. If the Steering Committee has not
resolved the matter in dispute within thirty (30) days after the commencement of
good-faith negotiations, either NewPage or Verso may submit the dispute to any
federal court in the State of Delaware in accordance with the terms of the
Governing Law and Jurisdiction provisions of the Agreement.

 

10



--------------------------------------------------------------------------------

No Right of Set-Off    No party shall have any right to set-off or offset any
obligation or payment due to the other party pursuant to the terms of the
Agreement against any obligation or payment due or owing to such party pursuant
to the terms of the Agreement. Force Majeure    No party to the Agreement (or
any person acting on its behalf) shall have any liability or responsibility for
failure to fulfill any obligation (other than a payment obligation) under the
Agreement or, unless otherwise expressly provided therein, so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of force majeure. The
party claiming the benefit of such provision shall, as soon as reasonably
practicable after the occurrence of any such event, (i) notify the other party
of the nature, extent and expected duration of any such force majeure condition
and (ii) use its reasonable best efforts to remove any such causes and resume
performance under the Agreement as soon as feasible. NewPage shall not be
required to pay for any suspended services during which such services are not
being provided to NewPage. Verso agrees that if it experiences any shortage,
interruption, delay, inadequacy or limitation in the availability of any service
by reason of force majeure and is unable to fulfill NewPage’s requirements for
such services, Verso shall treat NewPage no less favorably than any other
similarly situated business in the allocation by Verso between such businesses
and NewPage of such affected service and in a manner consistent with past
practice. If Verso’s performance of any services is suspended or rendered
impractical by reason of force majeure for a period in excess of 30 days, then
NewPage shall have the right to terminate the Agreement with respect to such
services immediately upon written notice to Verso.

 

11



--------------------------------------------------------------------------------

Exhibit A

Shared Services

 

Operations and Infrastructure   Procurement Services   Manufacturing Services  
Accounting Services   Human Resources Services   Tax Services   Treasury and
Insurance Services   Internal Legal Services   Security Services   Audit
Services   Controller Services   Corporate Affairs Services   Rent and Real
Estate Administration Services   Distribution and Customer Services   Technology
Services   Communications and Marketing Services   Third Party Legal Services  
Financial Analysis and Planning Services   New Ventures, R&D and Business
Development   Services   Intellectual Property Services  

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULES TO

$750,000,000

FIRST LIEN CREDIT AGREEMENT

Dated as of February 11, 2014,

Among

NEWPAGE INVESTMENT COMPANY LLC,

as Holdings,

NEWPAGE CORPORATION,

as Borrower,

EACH OF THE SUBSIDIARIES OF THE BORROWER PARTY THERETO,

as Subsidiary Loan Parties

THE LENDERS PARTY THERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent and Collateral Agent,

NOTE: ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN HAVE THE MEANINGS
ASCRIBED THERETO IN THE FIRST LIEN CREDIT AGREEMENT REFERRED TO ABOVE.



--------------------------------------------------------------------------------

SCHEDULE 1.01A

CERTAIN SUBSIDIARIES

 

1. Chillicothe Paper Inc.

 

2. Consolidated Water Power Company

 

3. NewPage Energy Services LLC

 

4. Rumford GIPOP Inc.

 

5. Upland Resources, Inc.

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 1.01B

MORTGAGED PROPERTIES

 

ID #/
SL #

 

Mill name

 

Property Name /  Type

 

Address

 

City

 

State/
Province

 

Owner

D1   Duluth   Duluth, Minnesota (Paper
& Recycled Mill)   100 N. Central Ave.;
Duluth, MN 55807   Duluth   MN   NewPage
Wisconsin System
Inc. B1, B2,
B3   Biron   Biron, Wisconsin   621 N. Biron Dr.,
Wisconsin Rapids, WI
54494 - Map B - Main
Biron Mill Facility;
Biron Mill Log Storage;
Main R&D Facility;
Additional R&D
Property   Biron   WI   NewPage
Wisconsin System
Inc. B3   Biron   Biron, Wisconsin   300 N. Biron Dr.;
Wisconsin Rapids, WI
54494   Biron   WI   NewPage
Wisconsin System
Inc. E1   Escanaba   Escanaba Mill   7100 County 426 M.5
Road, Escanaba, Delta
County, MI   Escanaba   MI   Escanaba Paper
Company W11   Wickliffe   Wickliffe Mill and
Associated Real Property   1724 Westvaco Road,
Wickliffe, Ballard
County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC W12   Wickliffe   Wickliffe Mill and
Associated Real Property   Westvaco Road,
Wickliffe, Ballard
County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC W14   Wickliffe   Wickliffe Mill and
Associated Real Property   Mill-Ballard County
Landfill (Pending
Closure), Wickliffe,
Ballard County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC SP3   Stevens
Pt   Parking lot (upper one)   2408.32.2019.34   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP4   Stevens
Pt   Parking lot (upper one)   2408.32.2019.36   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP10   Stevens
Pt   lot on Water St - Says
Stora Enso, Wis Rapids   2408.32.3002.29   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP11   Stevens
Pt   lot on Water St - Says
Stora Enso, Wis Rapids   2408.32.3002.34   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP12   Stevens
Pt   lot on Water St - Says
Stora Enso, Wis Rapids   2408.32.3002.36   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP13   Stevens
Pt   lot on Water St - Says
Stora Enso, Wis Rapids   2408.32.3002.37   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP14   Stevens
Pt   Mill   2408.32.3002.55   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP15   Stevens
Pt   Mill - Across Wis St   2408.32.3007.07   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP16   Stevens
Pt   Mill - Across Wis St   2408.32.3008.02   Stevens
Point   WI   NewPage
Wisconsin System
Inc. SP17   Stevens
Pt   Mill - Across Wis St   2408.32.3013.15   Stevens
Point   WI   NewPage
Wisconsin System
Inc.

 

-3-



--------------------------------------------------------------------------------

ID #/
SL #

 

Mill name

 

Property Name /  Type

 

Address

 

City

 

State/
Province

 

Owner

SP20   Stevens Pt   Stevens Point, Wisconsin
(Water Renewal Center)   2690 W River Dr, Stevens
Point, Wisconsin 54481   Stevens
Point   WI   NewPage
Wisconsin System
Inc. 37   Luke   Luke Mill   *Section D Drawing No.
P17304, Westvaco Property
Located on Green
Mountain, dated 7/14/87,
prepared by CR. Smith   Mineral
County   WV   Luke Paper
Company 40   Luke   Luke Mill   Warehouse/State Route
135, McCoole, Allegany
County, MD   McCoole   MD   Luke Paper
Company 50   Luke   Luke Warehouse/Distribution
Facilities Owned by Acquired
Companies   Finished Products
Warehouse, Luke, MD   Luke   MD   Luke Paper
Company L60   Luke   Luke   Allong W MD RWY Luke
St Cromwell St & Pratt   Allegany   MD   Luke Paper
Company L61   Luke   Luke   115 Pratt St Lot 8   Allegany   MD   Luke Paper
Company L75   Luke   Luke   PT Closed Commercrestcest
Running N/W Fr RT 135 at
Luke   Allegany   MD   Luke Paper
Company L77   Luke   Luke   PT Closed Cromwell LL St
at Luke   Allegany   MD   Luke Paper
Company L78   Luke   Luke   PT Closed Alley at Luke
Running N/W Fr Intr With
Cromwell St   Allegany   MD   Luke Paper
Company L79   Luke   Luke   PT of Closed Alley EY At
Luke   Allegany   MD   Luke Paper
Company L89   Luke   Luke   408 Pratt St Pt Lot 199 87   Allegany   MD   Luke
Paper
Company L92   Luke   Luke   113 W/S Pratt St Lot 7   Allegany   MD   Luke Paper
Company L93   Luke   Luke   323 Pratt St PT LT 152   Allegany   MD   Luke Paper
Company L102   Luke   Luke   420 Pratt St Lot 205   Allegany   MD   Luke Paper
Company L103   Luke   Luke   319 E/S Fairview St St Lot
150   Allegany   MD   Luke Paper
Company L105   Luke   Luke   325 Pratt St Lot 153 PT 154   Allegany   MD   Luke
Paper
Company L117   Luke   Luke   418 Prat St Lot 204   Allegany   MD   Luke Paper
Company L128   Luke   Luke   402 Pratt St Lot 196 90   Allegany   MD   Luke
Paper
Company L129   Luke   Luke   426 Pratt St Lot 208 71   Allegany   MD   Luke
Paper
Company L130   Luke   Luke   317 Pratt St Lot 149   Allegany   MD   Luke Paper
Company L132   Luke   Luke   E/S Pratt St PT Lot 200 85   Allegany   MD   Luke
Paper
Company L133   Luke   Luke   E/S Pratt St Lot 201   Allegany   MD   Luke Paper
Company L138   Luke   Luke   Pratt, Commerce, Cromwell
& Jefferson STS   Allegany   MD   Luke Paper
Company L141   Luke   Luke   199 Pratt St Lot 1   Allegany   MD   Luke Paper
Company L147   Luke   Luke   W/S Cromwell St Lot 78
PT 77   Allegany   MD   Luke Paper
Company L148   Luke   Luke   W/S Cromwell St PT LTS
72 Thru 76   Allegany   MD   Luke Paper
Company L151   Luke   Luke   County Rd at Franklin   Allegany   MD   Luke Paper
Company

 

-4-



--------------------------------------------------------------------------------

ID #/
SL #

 

Mill
name

 

Property Name /  Type

 

Address

 

City

 

State/
Province

 

Owner

L154   Luke   Luke   Pratt St Lts 192 thru 195   Allegany   MD   Luke Paper
Company L156   Luke   Luke   Above Westernport   Allegany   MD   Luke Paper
Company L157   Luke   Luke   116 Cromwell St Lots
113-114   Allegany   MD   Luke Paper
Company L158   Luke   Luke   Fairview St Pt Lot 635   Allegany   MD   Luke Paper
Company L159   Luke   Luke   Fairview St Pt Lot 635   Allegany   MD   Luke Paper
Company L160   Luke   Luke   Fairview St Pt Lot 641-
642   Allegany   MD   Luke Paper
Company L162   Luke   Luke   Adj N/S 69 Nullan Avn
Pt Lots 40-41-42
Spangler   Allegany   MD   Luke Paper
Company L170   Luke   Luke   N Concrete Steps   Allegany   MD   Luke Paper
Company L173   Luke   Luke   S. Mullan Ave W of
Spangler Ave   Allegany   MD   Luke Paper
Company L174   Luke   Luke   County Rd   Allegany   MD   Luke Paper
Company L175   Luke   Luke   Pt W MD Rwy   Allegany   MD   Luke Paper
Company L177   Luke   Luke   E/S Pratt St PT Lot 203   Allegany   MD   Luke
Paper
Company L178   Luke   Luke   430 Pratt St Pt Lot 210   Allegany   MD   Luke
Paper
Company L181   Luke   Luke   Horse Rock Hill Lot 9   Allegany   MD   Luke Paper
Company L183   Luke   Luke   Land along back
Lineline of LTS 60 to 68
inc H/R Hill S/D   Allegany   MD   Luke Paper
Company L184   Luke   Luke   W MD Rwy Lot Tri &
4th   Allegany   MD   Luke Paper
Company L185   Luke   Luke   130 Mullan Ave   Allegany   MD   Luke Paper
Company L190   Luke   Luke   303 Fairview St Pt Lot
282   Allegany   MD   Luke Paper
Company L201   Luke   Luke   Luke W/S Peach
Alleylley PT LT 707-
708-709   Allegany   MD   Luke Paper
Company L202   Luke   Luke   Pratt St Lots 29-30-31   Allegany   MD   Luke Paper
Company L204   Luke   Luke   Portion of Potomac St   Allegany   MD   Luke Paper
Company L205   Luke   Luke   Route 135   Allegany   MD   Luke Paper
Company L207   Luke   Luke   RR RT 335   Allegany   MD   Luke Paper
Company L208   Luke   Luke   N/S Route 135 LTS S 7-
8-9-10-11 Lamberts 1st   Allegany   MD   Luke Paper
Company L209   Luke   Luke   23306 Westernport RDT
Rd   Allegany   MD   Luke Paper
Company L211   Luke   Luke   Lamberts 1st Addn Lots
3-4   Allegany   MD   Luke Paper
Company L212   Luke   Luke   Lamberts 1st Addn ton
to McCoole LT 12-13   Allegany   MD   Luke Paper
Company L213   Luke   Luke   Route 135 Lot 2
Lamberts Addn   Allegany   MD   Luke Paper
Company L214   Luke   Luke   N/S Route 135 Lots 14-
15   Allegany   MD   Luke Paper
Company L215   Luke   Luke   Westernport to McCoole
Rd S/S Route 135   Allegany   MD   Luke Paper
Company L217   Luke   Luke   S/S Rt 156 BET
WesternPort & McCoole   Allegany   MD   Luke Paper
Company

 

-5-



--------------------------------------------------------------------------------

ID #/
SL #

 

Mill name

 

Property Name /  Type

 

Address

 

City

 

State/
Province

 

Owner

WR7   WR   Wisconsin Rapids, Wisconsin
(Fiber & Energy Mill)   950 Fourth Ave. N.;
Wisconsin Rapids, WI
54495   Wisconsin
Rapids   WI   NewPage
Wisconsin
System Inc. WR8   WR   Wisconsin Rapids, Wisconsin
(Transportation Center)   1300 Fifth Ave. N.;
Wisconsin Rapids, WI
54495   Wisconsin
Rapids   WI   NewPage
Wisconsin
System Inc. WR12   WR   Wisconsin Rapids, Wisconsin
(Water Quality Center)   2811 5th Ave. No.;
Wisconsin Rapids,
Wisconsin 54495   Wisconsin
Rapids   WI   NewPage
Wisconsin
System Inc. R1   Rumford   Rumford Mill and Associated
Real Property   35 Hartford Street
(Primary Site),
Rumford, Oxford
County, ME   Rumford   ME   Rumford Paper
Company R9   Rumford   Rumford Mill and Associated
Real Property   Parking Area on River
/River Road, Mexico,
Oxford County, ME   Mexico   ME   Rumford Paper
Company R11   Rumford   Rumford Mill and Associated
Real Property   Swift River Pumping
Station, Rumford,
Oxford County, ME   Rumford   ME   Rumford Paper
Company R13   Rumford   Rumford Mill and Associated
Real Property   Canal Parking Lot
(Part of Primary Site) /
Railroad Street,
Rumford, Oxford
County, ME   Rumford   ME   Rumford Paper
Company R14   Rumford   Rumford Mill and Associated
Real Property   Offsite Water Wells,
Rumford, Oxford
County, ME   Rumford   ME   Rumford Paper
Company R17   Rumford   Rumford Mill and Associated
Real Property   4-Seasons Security
Parcel/River Road,
Mexico, Oxford
County, ME   Mexico   ME   Rumford Paper
Company R20   Rumford   Rumford Landfills and Solid
Waste Facilities   Farrington Mtn
Landfill (Active),
Mexico, Oxford
County, ME   Mexico   ME   Rumford Paper
Company R21   Rumford   Rumford Landfills and Solid
Waste Facilities   Olsky Landfill
(Closed) (same parcel
as Ferrington Mtn.),
Mexico, Oxford
County, ME   Mexico   ME   Rumford Paper
Company R37   Rumford   Rumford Falls Power
Company   Dump Road, Rumford,
Oxford County, ME   Rumford   ME   Rumford Paper
Company R43   Rumford   Rumford Paper Company   County Road,
Rumford, Oxford
County, ME   Rumford   ME   Rumford Paper
Company R49   Rumford   Rumford Paper Company   Farrington Mth
Access Rpad, Mexico,
Oxford County, ME   Mexico   ME   Rumford Paper
Company W5   Wickliffe   Wickliffe Landfills and Solid
Waste Facilities   Wickliffe Mill
Landfill(Active),
Ballard County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC W6   Wickliffe   Wickliffe Finished Products
Warehouse   Waldschmidt
Woodyard, Wickliffe,
Ballard County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC W9   Wickliffe   Wickliffe Landfills and Solid
Waste Facilities   Mill-Carlisle County
Landfill (Pending
Closure), Wickliffe,
Ballard County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC W9   Wickliffe   Wickliffe Landfills and Solid
Waste Facilities   Mill-Carlisle County
Landfill (Pending
Closure), Wickliffe,   Wickliffe   KY   Wickliffe Paper
Company LLC W9   Wickliffe   Wickliffe Landfills and Solid
Waste Facilities   Mill-Carlisle County
Landfill (Pending
Closure), Wickliffe,   Wickliffe   KY   Wickliffe Paper
Company LLC W13   Wickliffe   Wickliffe Mill and
Associated Real Property   3901 Mayfield,
Wickliffe, Ballard
County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC 38   Luke   Luke Mill   *Section D Drawing
No. P21421,   Mineral
County   WV   Wickliffe Paper
Company LLC

 

-6-



--------------------------------------------------------------------------------

ID #/
SL #

 

Mill
name

 

Property Name /  Type

 

Address

 

City

 

State/
Province

 

Owner

L167   Luke   Luke   E/S Pratt St LTS 176
thru 187   Allegany   MD   Wickliffe Paper
Company LLC WR6   WR   Wisconsin Rapids,
Wisconsin (Mill)   310 3rd Ave. N.;
Wisconsin Rapids, WI   Wisconsin
Rapids   WI   Wickliffe Paper
Company LLC

 

-7-



--------------------------------------------------------------------------------

SCHEDULE 1.01C

IMMATERIAL SUBSIDIARIES

 

1. Chillicothe Paper Inc.

 

2. NewPage Energy Services LLC

 

3. Rumford GIPOP Inc.

 

4. Upland Resources, Inc.

 

-8-



--------------------------------------------------------------------------------

SCHEDULE 1.01D

REFINANCED INDEBTEDNESS

 

1. Indebtedness pursuant to Credit Agreement, dated as of December 21, 2012,
among NewPage Corporation, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, Goldman Sachs Lending Partners LLC, Barclays Bank PLC and UBS
Securities LLC et. al. (“Existing ABL Facility”).

 

2. Indebtedness pursuant to the Existing Credit Agreement.

 

3. The following letters of credit incurred in connection with the Existing ABL
Facility.

 

  •   Irrevocable Standby Letter of Credit, dated May 7, 2013, between NewPage
Corporation and DTE Electric Company.

 

  •   Irrevocable Standby Letter of Credit, dated July 6, 2005, between NewPage
Corporation and Ohio Bureau of Workers Compensation.

 

  •   Irrevocable Standby Letter of Credit, dated December 21, 2007, between
NewPage Consolidated Papers Inc. and Sentry Insurance, a Mutual Company.

 

  •   Irrevocable Standby Letter of Credit, dated June 17, 2009, between NewPage
Corporation and Zurich American Insurance Company.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Michigan Department of Labor & Economic Growth.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Travelers Casualty and Surety Company of America.

 

  •   Irrevocable Standby Letter of Credit, dated May 17, 2012, between NewPage
Corporation and QBE Insurance Corp / Praetorian Ins. Company.

 

  •   Irrevocable Standby Letter of Credit, dated March 25, 2008, between
NewPage Wisconsin System Inc. and Minnesota Pollution Control Agency.

 

  •   Irrevocable Standby Letter of Credit, dated February 22, 2008, between
NewPage Wisconsin System Inc. and Portage County Nonmetallic Mining Reclamation
Plan.

 

  •   Irrevocable Standby Letter of Credit, dated June 6, 2005, between Escanaba
Paper Company and Michigan Department of Environmental Quality.

 

  •   Irrevocable Standby Letters of Credit (4 in separate LCs), dated June 20,
2005, between Escanaba Paper Company and Michigan Department of Environmental
Quality.

 

-9-



--------------------------------------------------------------------------------

  •   Irrevocable Standby Letter of Credit, dated October 14, 2011, between
NewPage Corporation and Michigan Department of Environmental Quality.

 

  •   Irrevocable Standby Letter of Credit, dated January 6, 2011, between
NewPage Corporation and Sherwood 370 Lexington LLC.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and American PowerNet Management.

 

  •   Irrevocable Standby Letter of Credit, dated February 10, 2010, between
Rumford Paper Company and American PowerNet Management.

 

  •   Irrevocable Standby Letter of Credit, dated September 30, 2011, between
NewPage Corporation and Shell Energy North America (US), L.P.

 

  •   Irrevocable Standby Letter of Credit, dated May 19, 2005, between NewPage
Corporation and Columbia Gas Transmission Corporation.

 

  •   Irrevocable Standby Letter of Credit, dated September 2, 2010, between
NewPage Corporation and The C. Reiss Coal Company.

 

  •   Irrevocable Standby Letter of Credit, dated December 21, 2007, between
NewPage Wisconsin System Inc. and ANR Pipeline.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Kentucky Utilities Company.

 

  •   Irrevocable Standby Letter of Credit, dated April 2, 2013, between NewPage
Corporation on behalf of Escanaba Paper Company and Upper Peninsula Power
Company.

 

  •   Irrevocable Standby Letter of Credit, dated May 6, 2013, between Rumford
Paper Company and Portland Natural Gas Transmission System.

 

  •   Irrevocable Standby Letter of Credit, dated October 10, 2013, between
NewPage Corporation and Atlantic Specialty Insurance Company.

 

  •   Irrevocable Standby Letter of Credit, dated October 30, 2013, between
NewPage Corporation and Portland Natural Gas Transmission System.

 

  •   Irrevocable Standby Letter of Credit, dated February 22, 2008, between
NewPage Corporation Wisconsin System Inc. and Wood County Land Conservation
Department.

 

  •   Irrevocable Standby Letter of Credit, dated January 6, 2014, between
Rumford Paper Company and Central Maine Power Company.

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender Name

   Term Loan Facility
Commitments  

Credit Suisse AG, Cayman Islands Branch

   $ 750,000,000.00      

 

 

 

Total

   $ 750,000,000.00      

 

 

 

 

-11-



--------------------------------------------------------------------------------

SCHEDULE 3.05

FINANCIAL STATEMENTS

The financial statements referred to in clause (a) of Section 3.05 and the
audited consolidated balance sheets and statements of income, stockholders’
equity, and cash flow of the Borrower and its subsidiaries for the fiscal year
ended December 31, 2012 described in clause (b) of Section 3.05 were prepared in
conformity with GAAP, subject to the following exceptions:

 

1. NewPage Port Hawkesbury Corp., a corporation incorporated under the laws of
Nova Scotia, Canada (“NPPH”) and a former subsidiary of the Borrower that was
sold prior December 21, 2012, was excluded from all periods presented in the
financial statements described above. Under GAAP, and as reflected in the
financial statements for the fiscal year ended December 31, 2011, NPPH should
have been deconsolidated as of September 7, 2011 (the “Deconsolidation Date”).
Under the deconsolidation accounting model (primarily supported by ASC 852
Reorganization, ASC 810 Consolidation and ASC 450 Contingencies), NPPH should
have been included in the consolidated results for all periods up until the
Deconsolidation Date.

 

2. There are certain bankruptcy related items being evaluated under the
bankruptcy accounting guidance (ASC 852, Reorganizations) resulting from the
Plan of Reorganization.1 These items could result in additional adjustments not
yet recorded or reclassification of adjustments already recorded in 2012 to
different periods in 2012.

 

1  The Modified Fourth Amended Joint Chapter 11 Plan, in In re NewPage
Corporation et al. Case No.: 11-12804, under Chapter 11 of Title 11 of the
United States Code.

 

-12-



--------------------------------------------------------------------------------

SCHEDULE 3.07(B)

POSSESSION UNDER LEASES

 

None.

 

-13-



--------------------------------------------------------------------------------

SCHEDULE 3.07(D)

OPTIONS OR RIGHTS ON MORTGAGED PROPERTIES

 

1. Wickliffe Services Agreement, between MeadWestvaco Virginia Corporation and
Wickliffe Paper Company, dated December 11, 2013 providing an obligation on the
parties to negotiate in good faith concerning the purchase by MeadWestvaco
Virginia Corporation from Wickliffe Paper Company on mutually agreeable terms of
the primary clarification system of the Wickliffe Mill wastewater treatment
plant used in providing the arrangements regarding wastewater as set forth in
Schedule C thereto, pursuant to the Settlement Agreement and Mutual Release
entered into by, among others, between MeadWestvaco Virginia Corporation and
Wickliffe Paper Company.

 

2. Settlement Agreement and Mutual Release, between MeadWestvaco Virginia
Corporation and Wickliffe Paper Company, filed on October 22, 2013 in the United
States Bankruptcy Court for the District of Delaware providing that Wickliffe
Paper Company will convey to MeadWestvaco Virginia fee simple title to a small
parcel of land to correct the current boundary line between their respective
properties.

 

3. Contract of Sale between Luke Paper Company and Amy E. Shillingburg dated on
October 1, 2013 for the sale of certain real property (3.054 acres) located in
the County of Allegany, State of Maryland, which is generally described as the
Luke Clubhouse Property.

 

4. Amended and Restated Contractor Services Agreement between Farmington
Chipping Enterprises, Inc. (“Farmington”) and Rumford Paper Company, dated
December 14, 2012, providing Farmington the right to purchase the Site, as
defined in therein, if there is a permanent closure of the Rumford paper mill.

 

5. Amended and Restated Contractor Services Agreement between Midwest-Price
Company, LLC (“Midwest”) and Rumford Paper Company, dated December 12, 2012,
providing Midwest the right to purchase the Site, as defined therein, if there
is a permanent closure of the Rumford paper mill.

 

6. Amended and Restated Contractor Services Agreement between RJ Chipping
Enterprises, Inc. (“RJ”) and Rumford Paper Company, dated December 14, 2012,
providing Farmington the right to purchase the Site, as defined therein, if
there is a permanent closure of the Rumford paper mill.

 

-14-



--------------------------------------------------------------------------------

SCHEDULE 3.08(A)

SUBSIDIARIES

 

Subsidiary

   Jurisdiction of
Organization   Authorized Capital Stock /
Equity Interests      Issued and
Outstanding
Capital Stock
/ Equity
Interests      Percentage
of Equity
Interest  

Chillicothe Paper Inc.

   Delaware
(Corporation)     100         100         100 % 

Consolidated Water Power Company

   Wisconsin
(Corporation)     10,000         10,000         100 % 

Escanaba Paper Company

   Michigan
(Corporation)     100         100         100 % 

Luke Paper Company

   Delaware
(Corporation)     100         100         100 % 

NewPage Consolidated Papers Inc.

   Delaware
(Corporation)     3,000         2,259         100 % 

NewPage Corporation

   Delaware
(Corporation)     100         100         100 % 

NewPage Energy Services LLC

   Delaware
(LLC)     —           —           100 % 

NewPage Investment Company LLC

   Delaware
(LLC)     —           —           100 % 

NewPage Wisconsin System Inc.

   Wisconsin
(Corporation)     1,000         200         100 % 

Rumford GIPOP Inc.

   Delaware
(Corporation)     100         100         100 % 

Rumford Paper Company

   Delaware
(Corporation)     10,000         200         100 % 

Upland Resources, Inc.

   West Virginia
(Corporation)     1,500,000         1,000,000         100 % 

Wickliffe Paper Company LLC

   Delaware
(LLC)     —           —           100 % 

 

-15-



--------------------------------------------------------------------------------

SCHEDULE 3.08(B)

EXISTING AGREEMENTS RELATING TO EQUITY INTERESTS

None.

 

-16-



--------------------------------------------------------------------------------

SCHEDULE 3.16

ENVIRONMENTAL MATTERS

 

1. Any and all Recognized Environmental Conditions specifically identified in
the following documents, to the extent of the knowledge available at the time
the document was created, are incorporated herein by reference:

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 621 North Biron Drive, Biron, Wisconsin,
prepared by Environ International Corporation, dated June 2007

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 100 North Central Avenue, 4920 Recycle Way,
Duluth, Minnesota, prepared by Environ International Corporation, dated June
2007

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of Escanaba Paper Company, Escanaba, MI, prepared by ENSR
Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of MeadWestvaco, Maryland, Inc., Luke, Maryland, and
Beryl, West Virginia, prepared by ENSR Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of MeadWestvaco Oxford Corporation, Rumford Mill, Rumford,
Maine, prepared by ENSR Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 707 Arlington Place, Stevens Point,
Wisconsin, prepared by Environ International Corporation, dated June 2007

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of MeadWestvaco Kentucky, L.P., Wickliffe Mill, Wickliffe,
Kentucky, prepared by ENSR Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 950 Fourth Avenue North, 310 Third Avenue
North, Wisconsin Rapids, Wisconsin, prepared by Environ International
Corporation, dated June 2007

 

2.

In October 2010, the Rumford Mill Effluent Treatment Plant (ETP) experienced a
significant upset that nearly resulted in permit exceedances. Settling aids were
required to maintain compliance with TSS, and BOD treatment efficiency degraded
for a lengthy period. Over the time period from October 2010 to first quarter
2013, the ETP continued to experience

 

-17-



--------------------------------------------------------------------------------

  varying degrees of upsets and recovery and required the use of settling aids
for much of that time period. With the ETP operation less robust, the plant
experienced two separate events in 2012 that resulted in permit exceedances.
Throughout the time period the mill applied tremendous resources to study the
cause of the upsets and identify corrective actions. The mill utilized outside
consultants and laboratory expertise and performed product substitution of
various products used in the mill process. As a result of the efforts,
additional indicators of ETP health and performance were identified and tracked.
These indicators helped identify that the settling aids themselves were
contributing to the inhibition of the biomass and hurting the full recovery. In
an effort to reduce the use of settling aids, the mill began using a ferric
sulfate specialty chemical product that provided nutrients, iron, and improved
the settling characteristics, allowing the mill to wean off the settling aids.
The plant has been running with varying doses of the specialty product on a
continuous basis but has been without the use of settling aids for several
months. The ETP has been maintaining good BOD removal efficiencies and stable
blankets for an extended period of time. The relevant environmental regulators
have been kept apprised of this matter, and no enforcement actions are
anticipated.

 

3. Letter re: Request for Information Pursuant to Section 104 of CERCLA Leeds
Metal Superfund Site, Leeds, Maine, dated November 21, 2013. Neither the
Borrower nor any of its Subsidiaries has been named as a Potentially Responsible
Party for this site, and the Borrower does not believe that it or any of its
Subsidiaries have a connection to this site.

 

4. Rumford: Maine Department of Environmental Protection (“MDEP”) issued a
notice letter as a result of a 5/21/13 release of untreated wastewater from a
temporary by-pass line being used while sewer line was being repaired. The
notice requires the mill to require a spill prevention and control (“SPCC”) plan
as part of overall work plans for repairs and upgrades. Standard Operating Plan
relating to drafting and approval of SPCC plan was submitted to MDEP by
10/11/13, and the mill is awaiting a response from agency. The Borrower has been
in discussions with the relevant environmental regulators regarding this matter,
and no enforcement actions are anticipated.

 

-18-



--------------------------------------------------------------------------------

SCHEDULE 3.21

INSURANCE

 

Line of Coverage

  

Limit

  

Carrier

  

Policy #

  

AM

Best

PROPERTY    •      $2,500,000,000       Loss Limit    FM Global    XH142   
A+ XV April 30, 2013-14         Flood, Earthquake, and other sublimits apply   
      WORKERS’    Part I - Workers Compensation          COMPENSATION    •     
Statutory          QBE    CWC3967360    A XV April 30, 2013-14                  
   Part II - Employer’s Liability    Safety National    SP4048472    A XI    •
     $1,000,000       per accident             •      $1,000,000       policy
limit disease             •      $1,000,000       ea. Employee disease         
GENERAL/PRODUCTS    •      $4,000,000       General Aggregate          LIABILITY
   •      $4,000,000       Products Comp Ops Agg          April 30, 2013-14    •
     $2,000,000       Personal & Advertising    QBE    CGA3967359    A XV    •
     $2,000,000       Each Occurrence             •      $1,000,000       Fire
Damage Limit             •      $1,000,000       Medical Expense             •
     $1,000,000       Employee Benefits          AUTOMOBILE LIABILITY         
         April 30, 2013-14                      •      $5,000,000       CSL   
QBE    CBA3967361 (MA)    A XV    •      Statutory       UM/UIM      
CBA3967840 (AOS)       •      $10,000       Med Pay          FOREIGN LIABILITY
   •      $2,000,000       General Aggregate          April 30, 2013-14    •   
  $1,000,000       GL/Prod - Each Occ    AIG    WS11000795    A XV    •     
$1,000,000       Auto - CSL             •      Statutory       Foreign Vol WC   
         •      $1,000,000       Employer’s Liab          UMBRELLA LIABILITY   
               April 30, 2013-14                      •      $25,000,000      
   AIG    20562093    A XV    •      $25,000,000          ACE    XOOG2705075A   
A+ XV    •      $25,000,000          XL    US00057374LI13A    A XV    •     
$25,000,000          QBE    CCU39070983    A XV      

 

 

                      $100,000,000       occurrence/agg         
UNDERGROUND STORAGE                   April 30, 2013-14    •      $1,000,000   
   Per Incident/Aggregate    ACE    UST G27059661 002    A+ XV

 

-19-



--------------------------------------------------------------------------------

Line of Coverage

  

Limit

  

Carrier

  

Policy #

  

AM

Best

MARINE CARGO                   April 30, 2013-14    •      $5,000,000      
Ocean / Air any 1 conveyance             •      $5,000,000       Domestic Inland
   Allianz    OC - 95296400    A+ XV    •      $5,000,000       Named Warehouse
            •      $500,000       Un-Named Warehouse Domestic         
DIRECTORS & OFFICERS RUN-OFF          —            NEWPAGE GROUP INC.         
—            December 21, 2012-2018                      •      $10,000,000   
   Each Claim / Agg    XL    ELU122726-11    A XV    •      $15,000,000      
Each Claim / Agg    AIG    01-146-54-48    A XV    •      $10,000,000       Each
Claim / Agg    HCC    14-MGU-10-A22229    A+ XV    •      $10,000,000       Each
Claim / Agg    Ironshore    688602    A- XIII    •      $10,000,000       Each
Claim / Agg    CV Starr    SISIXFL21066311    A X    •      $10,000,000      
Side A Excess DIC    Chartis    01-104-26-09    A XV    •      $10,000,000      
Side A Excess DIC    Everest    SC5EA00022-111    A+ XV    •      $10,000,000   
   Side A Excess DIC    Axis    MNN755015/01/2011    A XV         $10,000,000   
   Side A Excess DIC    CNA    425254646    A XV         $10,000,000       Side
A Excess DIC (IDL)    Berkley    18004168    A+ XV    •      $10,000,000      
Side A Excess DIC (IDL)    AIG    01-118-44-79    A XV      

 

 

                      $115,000,000                DIRECTORS & OFFICERS         
—            NEWPAGE HOLDINGS INC.          —           
December 21, 2012 -April 30, 2014                      •      $10,000,000      
Each Claim / Agg    XL    ELU128442-12    A XV    •      $10,000,000       Each
Claim / Agg    CNA    425643965    A XV    •      $10,000,000       Each Claim /
Agg    HCC    14-MGU-12-A28356    A+ XV    •      $10,000,000       Each Claim /
Agg    Axis    MNN771158/01/2012    A XV    •      $10,000,000       Each Claim
/ Agg    Ironshore    001550100    A- XIII    •      $10,000,000       Each
Claim / Agg    Starr    SISIXFL21107212    A X    •      $10,000,000       Each
Claim / Agg    Endurance    DOX10003848300    A XV    •      $10,000,000      
Side A Excess DIC (IDL)    AIG    01-548-34-68    A XV    •      $10,000,000   
   Side A Excess DIC (IDL)    Everest    SC5DO00042-121    A+ XV    •     
$10,000,000       Side A Excess DIC (IDL)    Berkley    18007609    A+ XV    •
     $10,000,000       Side A Excess DIC (IDL)    XL    ELU128482-12    A XV   
  

 

 

                      $110,000,000                EMPLOYMENT PRACTICES         
         September 30, 2012 - April 30, 2014                      •     
$10,000,000       Each Claim / Agg    Chartis    01-284-52-14    A XV FIDUCIARY
LIABILITY                   September 30, 2012 - April 30, 2014               
      •      $25,000,000       Each Claim / Agg    Chartis    01-284-52-14    A
XV

 

-20-



--------------------------------------------------------------------------------

Line of Coverage

  

Limit

  

Carrier

  

Policy #

  

AM

Best

EMPLOYED LAWYERS                   September 30, 2012 - April 30, 2014         
            •      $5,000,000       Each Claim / Agg    Chartis    01-284-52-14
   A XV

COMMERCIAL CRIME

September 30, 2012 - April 30, 2014

                     •      $10,000,000       Each Claim    Chartis   
01-284-52-14    A XV SPECIAL CRIME                  
September 30, 2012 - April 30, 2014                      •      $10,000,000   
   Each Claim    Chartis    21-135-577    A XV NON-OWNED AVIATION               
   January 23, 2014-15                      •      $100,000,000       Combined
Single Limit    Chubb    9958-6845-04    A++ XV    •      $10,000       Each
Person - Med Pmts          POLLUTION & REMEDIATION                  
LEGAL LIABILITY - ALL MILLS                   December 21, 2013-16            
              $10,000,000       Each Loss / Aggregate    ACE   
GPI G24893017 002    A+ XV POLLUTION & REMEDIATION                   LEGAL
LIABILITY                   December 21, 2007-17    •      $50,000,000      
Each Loss    XL    PEC0025103    A XV

•       10-Year Pre-Paid Premium

   •      $50,000,000       Aggregate         

(US North Mills Legacy Conditions)

                 

•       7-Year Pre-Paid Premium (12/21/07-17)

                 

(Maple Mills & Kim/Niagara Hydro Reset)

                  POLLUTION & REMEDIATION                   LEGAL LIABILITY   
               December 21, 2007-17    •      C $50,000,000       CND$ Each Loss
   XL    PCN0025105    A XV

•       10-Year Pre-Paid Premium

   •      C $50,000,000       CND$ Aggregate         

(Pt. Hawkesbury Legacy Conditions)

                 

 

-21-



--------------------------------------------------------------------------------

SCHEDULE 5.10

EXCEPTIONS TO THE COLLATERAL AND GUARANTEE REQUIREMENT

None.

 

-22-



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

No.

  

Agreement

  

Amount Outstanding

  1.

   General Contract of Indemnity, dated as of June 27, 2008, between Travelers
Casualty and Surety Company of America and NewPage Holding Corp. et. al., and
related surety bonds.    $1,421,155.56

  2.

   ISDA Master Agreement, dated as of June 11, 2013, between NewPage Corporation
and Barclays Bank plc.    Changes daily. Currently an asset; NewPage is owed
money

  3.

   ISDA Master Agreement, dated as of June 12, 2013, between NewPage Corporation
and J. Aron & Company.    Changes daily. Currently an asset; NewPage is owed
money

  4.

   Base Contract for Sale and Purchase of Natural Gas, dated as of October 1,
2011, as amended, between Shell Energy North America (US), L.P. and NewPage
Corporation.    Monthly payments are approximately $3.5 million

  5.

   Consideration Agreement, dated as of January 1, 2013, between Sterling
Planet, Inc. and NewPage Corporation.    $500,000 fixed through 2016

  6.

   Basis Lock Agreement, effective as of November 1, 2013, between NewPage
Corporation and Shell Energy North America (US), L.P.    Changes quarterly. As
of 11/30/13 approximately a $0 liability

  7.

   PCC Capital Lease pursuant to Procurement Agreement, dated as of May 2013,
between Omya Inc. and Escanaba Paper Company.    Changes monthly. Approximately
$2,000,000 at 11/30/13

  8.

   Irrevocable Standby Letter of Credit, dated July 6, 2005, between NewPage
Corporation and Ohio Bureau of Workers Compensation.    LC amount is $844,000.00

  9.

   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Michigan Department of Labor & Economic Growth.    LC amount is
$2,000,000.00

10.

   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Travelers Casualty and Surety Company of America.    LC amount
is $1,800,000.00

11.

   Irrevocable Standby Letter of Credit, dated June 6, 2005, between Escanaba
Paper Company and Michigan Department of Environmental Quality.    LC amount is
$590,800.00

12.

   Irrevocable Standby Letters of Credit (4 in separate LCs), dated June 20,
2005, between Escanaba Paper Company and Michigan Department of Environmental
Quality.    LC amount is $866,000.00

13.

   Irrevocable Standby Letters of Credit, dated October 14, 2011, between
NewPage Corporation and Michigan Department of Environmental Quality.    LC
amount is $160,000.00

14.

   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and American PowerNet Management.    LC amount is $1,625,000.00

15.

   Irrevocable Standby Letter of Credit, dated September 30, 2011, between
NewPage Corporation and Shell Energy North America (US), L.P.    LC amount is
$3,000,000.00

 

-23-



--------------------------------------------------------------------------------

No.

  

Agreement

  

Amount Outstanding

16.

   Irrevocable Standby Letter of Credit, dated May 19, 2005, between NewPage
Corporation and Columbia Gas Transmission Corporation.    LC amount is
$69,637.00

17.

   Irrevocable Standby Letter of Credit, dated September 2, 2010, between
NewPage Corporation and The C. Reiss Coal Company.    LC amount is $2,011,569.00

18.

   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Kentucky Utilites Company.    LC amount is $1,000,000.00

19.

   Financing agreement (property insurance premium) between NewPage Investment
Company LLC and First Insurance Funding Corp., dated May 17, 2013.    The
remaining payment as of 11/30/2013 totaled $1,235,216

20.

   General Contract of Indemnity, dated as of August 23, 2013, between Atlantic
Specialty Insurance Company and NewPage Investment Company LLC et. al., and
related surety bonds.    The amount of the bond outstanding at 11/30/2013 was
$3,000,000

 

-24-



--------------------------------------------------------------------------------

SCHEDULE 6.02(A)

EXISTING LIENS

 

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    Air Liquide Industrial   
Specific Equipment    01/05/2006    6003909 9       NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

 

Added Collateral

   Air Liquide Industrial    Specific Equipment    01/05/2006    6003909 9   
04/09/2009    2009 1147955 NewPage Corporation    Delaware SOS       UCC-3
Continuation    Air Liquide Industrial    Specific Equipment    01/05/2006   
6003909 9    12/10/2010    2010 4364950 NewPage Corporation    Delaware SOS   
   UCC-1    Astenjohnson, Inc.    Consignment Goods and Inventory    06/07/2006
   6193485 0       NewPage Corporation    Delaware SOS       UCC-3 Continuation
   Astenjohnson, Inc.    Consignment Goods and Inventory    06/07/2006   
6193485 0    05/27/2011    2011 2023284 NewPage Corporation    Delaware SOS   
   UCC-1    General Electric Capital Corporation    Leased Equipment   
10/30/2006    6378061 6       NewPage Corporation    Delaware SOS       UCC-3
Continuation    General Electric Capital Corporation    Leased Equipment   
10/30/2006    6378061 6    07/06/2011    2011 2585209 NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    10/30/2006   
6378061 6    07/06/2011    2011 2585217

 

-25-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    General Electric Capital
Corporation    Leased Equipment    01/23/2007    2007 0287200       NewPage
Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    01/23/2007   
2007 0287200    11/09/2011    2011 4319441 NewPage Corporation    Delaware SOS
      UCC-3 Continuation    General Electric Capital Corporation    Leased
Equipment    01/23/2007    2007 0287200    11/09/2011    2011 4320167 NewPage
Corporation    Delaware SOS       UCC-1    General Electric Capital Corporation
   Leased Equipment    02/19/2007    2007 0637164       NewPage Corporation   
Delaware SOS       UCC-3 Continuation    General Electric Capital Corporation   
Leased Equipment    02/19/2007    2007 0637164    12/05/2011    2011 4638683
NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    02/19/2007   
2007 0637164    12/05/2011    2011 4638691 NewPage Corporation    Delaware SOS
      UCC-1    General Electric Capital Corporation    Leased Equipment   
02/19/2007    2007 0637396       NewPage Corporation    Delaware SOS       UCC-3
Continuation    General Electric Capital Corporation    Leased Equipment   
02/19/2007    2007 0637396    12/15/2011    2011 4812544 NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    02/19/2007   
2007 0637396    12/15/2011    2011 4812551

 

-26-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    General Electric Capital
Corporation    Leased Equipment    02/26/2007    2007 0723782       NewPage
Corporation    Delaware SOS       UCC-3 Continuation    General Electric Capital
Corporation    Leased Equipment    02/26/2007    2007 0723782    12/15/2011   
2011 4810910 NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    02/26/2007   
2007 0723782    12/15/2011    2011 4812528 NewPage Corporation    Delaware SOS
      UCC-1    Omnova Solutions Inc.    Consignment Goods    10/18/2007   
2007 3939898       NewPage Corporation    Delaware SOS       UCC-3 Continuation
   Omnova Solutions Inc.    Consignment Goods    10/18/2007    2007 3939898   
06/01/2012    2012 2109918 NewPage Corporation    Delaware SOS       UCC-1   
General Electric Capital Corporation    Leased Equipment    12/28/2007   
2007 4895586       NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    12/28/2007   
2007 4895586    10/01/2012    2012 3769934 NewPage Corporation    Delaware SOS
      UCC-3 Continuation    General Electric Capital Corporation    Leased
Equipment    12/28/2007    2007 4895586    10/01/2012    2012 3769959 NewPage
Corporation    Delaware SOS       UCC-1    General Electric Capital Corporation
   Leased Equipment    03/05/2008    2008 0790962       NewPage Corporation   
Delaware SOS       UCC-3 Continuation    General Electric Capital Corporation   
Leased Equipment    03/05/2008    2008 0790962    12/31/2012    2012 5110780

 

-27-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    03/05/2008   
2008 0790962    12/31/2012    2012 5110848 NewPage Corporation    Delaware SOS
      UCC-1    Meridian Leasing Corporation    Leased Equipment    01/29/2009   
2009 0298403       NewPage Corporation    Delaware SOS       UCC-1   
Andritz Inc.    Consignment    03/03/2009    2009 0663184       NewPage
Corporation    Delaware SOS       UCC-1    Meridian Leasing Corporation   
Leased Equipment    03/26/2009    2009 0958915       NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

Added Collateral

   Meridian Leasing Corporation    Leased Equipment    03/26/2009   
2009 0958915    05/01/2009    2009 1380820 NewPage Corporation    Delaware SOS
      UCC-1    NMHG Financial Services, Inc.    Leased Equipment    03/31/2009
   2009 1021507       NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   NMHG Financial Services, Inc.    Leased Equipment    03/31/2009   
2009 1021507    12/31/2012    2012 5098936 NewPage Corporation    Delaware SOS
      UCC-3 Continuation    NMHG Financial Services, Inc.    Leased Equipment   
03/31/2009    2009 1021507    11/05/2013    2013 4348927 NewPage Corporation   
Delaware SOS       UCC-1    Hagemeyer North America, Inc.    Consignment   
05/07/2009    2009 1535613       NewPage    Delaware SOS       UCC-1    Rockwell
Automation    Specific Equipment    08/03/2009    2009 2465620      

 

-28-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    Unisource Worldwide, Inc.   
Consignment    03/12/2010    2010 0857486       NewPage Corporation    Delaware
SOS      

UCC-3 Amendment

 

Restated Collateral

   Unisource Worldwide, Inc.    Consignment    03/12/2010    2010 0857486   
06/21/2013    2013 2395177 NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Restated Collateral

   Unisource Worldwide, Inc.    Consignment    03/12/2010    2010 0857486   
06/24/2013    2013 2405281 NewPage Corporation    Delaware SOS       UCC-1   
Buckman Laboratories, Inc.    Specific Equipment    04/02/2010    2010 1138100
      NewPage Corporation    Delaware SOS       UCC-1    Buckman
Laboratories, Inc.    Specific Equipment    04/02/2010    2010 1138167      
NewPage Corporation    Delaware SOS       UCC-1    Buckman Laboratories, Inc.   
Specific Equipment    04/05/2010    2010 1153455       NewPage Corporation   
Delaware SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
04/05/2010    2010 1153547       NewPage Corporation    Delaware SOS       UCC-1
   Buckman Laboratories, Inc.    Specific Equipment    04/05/2010   
2010 1153745       NewPage Corporation    Delaware SOS       UCC-1    Buckman
Laboratories, Inc.    Specific Equipment    04/05/2010    2010 1153901      
NewPage Corporation    Delaware SOS       UCC-1    Kemira Chemicals, Inc.   

Specific Equipment

 

Bailor/Bailee

   07/20/2010    2010 2513640      

 

-29-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   Kemira Chemicals, Inc.   

Specific Equipment

 

Bailor/Bailee

   07/20/2010    2010 2513640    03/07/2012    2012 0885857 NewPage Corporation
   Delaware SOS       UCC-1    CCA Financial, LLC    Leased Equipment   
08/04/2010    2010 2704199       NewPage Corporation    Delaware SOS       UCC-3
Assignment    Wells Fargo Bank    Leased Equipment    08/04/2010    2010 2704199
   09/13/2010    2010 3267428 NewPage Corporation    Delaware SOS       UCC-3
Assignment    Wells Fargo Bank    Leased Equipment    08/04/2010    2010 2704199
   02/24/2011    2011 0683204 NewPage Corporation    Delaware SOS       UCC-3
Assignment    First Tennessee Bank of National Association    Leased Equipment
   08/04/2010    2010 2704199    06/27/2013    2013 2472356 NewPage Corporation
   Delaware SOS       UCC-3 Assignment    First Tennessee Bank of National
Association    Leased Equipment    08/04/2010    2010 2704199    12/06/2013   
2013 4811072 NewPage Corporation    Delaware SOS       UCC-1    GFC Leasing a
Division of Gordon Flesch Co., Inc.    Leased Equipment    09/09/2010   
2010 3141276       NewPage Corporation    Delaware SOS       UCC-1   
Kaman Industrial Technologies Corporation   

Consignment

 

Inventory

   10/01/2010    2010 3432683       NewPage Corporation    Delaware SOS      
UCC-1    Kadant Inc.   

Consignment

Equipment

   10/25/2010    2010 3718891       NewPage Corporation    Delaware SOS      
UCC-1    Buckman Laboratories, Inc.    Specific Equipment    12/07/2010   
2010 4299875       NewPage Corporation    Delaware SOS       UCC-1   
EKA Chemicals, Inc.    Specific Equipment (use of equipment)    12/22/2010   
2010 0171259      

 

-30-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    Buckman Laboratories, Inc.   
Specific Equipment    08/11/2011    2011 3108936       NewPage Corporation   
Delaware SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
08/23/2011    2011 3275263       NewPage Corporation    Delaware SOS       UCC-1
   Buckman Laboratories, Inc.    Specific Equipment    08/23/2011   
2011 3275404       NewPage Corporation    Delaware SOS       UCC-1   
New England Controls, Inc.    Consignment    08/25/2011    2011 3313072      
NewPage Corporation    Delaware SOS       UCC-1    Horizon Solutions LLC   
Consignment    08/26/2011    2011 3325506       NewPage Corporation    Delaware
SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
09/09/2011    2011 3470286       NewPage Corporation    Delaware SOS       UCC-1
   Nortax, Inc.    Leased Equipment    12/22/2011    2011 4926294       NewPage
Corporation    Delaware SOS       UCC-1    Buckman Laboratories, Inc.   
Specific Equipment    04/27/2012    2012 1648247       NewPage Corporation   
Delaware SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
10/01/2012    2012 3784677       NewPage Corporation    Delaware SOS       UCC-1
   Nortax, Inc.    Leased Equipment    10/23/2013    2013 4163748       NewPage
Corporation    Delaware SOS       UCC-1    Union Bank    Specific Equipment   
01/14/2014    2014 0166132      

 

-31-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original
File Date

  

Original
File Number

  

Amdt.
File Date

  

Amdt. File
Number

Stora Enso North America Corp. (k/n/a NewPage Wisconsin System Inc.)   
Wisconsin SOS       UCC-1    NMHG Financial Services, Inc.    Leased Equipment
   07/31/2007    070010766929       Stora Enso North America Corp. (k/n/a
NewPage Wisconsin System Inc.)    Wisconsin SOS       UCC-3 Continuation   
NMHG Financial Services, Inc.    Leased Equipment    07/31/2007    070010766929
   05/09/2012    120006338427 Stora Enso North America Corp. (k/n/a NewPage
Wisconsin System Inc.)    Wisconsin SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   NMHG Financial Services, Inc.    Leased Equipment    07/31/2007   
070010766929    05/25/2012    120006364524 Stora Enso North America Corp. (k/n/a
NewPage Wisconsin System Inc.)    Wisconsin SOS       UCC-3 Continuation   
NMHG Financial Services, Inc.    Leased Equipment    07/31/2007    070010766929
   05/25/2012    120007128624 NewPage Wisconsin System Inc.    Wisconsin SOS   
  

UCC-3 Amendment

 

Amended Debtor’s name.

   NMHG Financial Services, Inc.    Leased Equipment    07/31/2007   
070010766929    02/14/2013    130002071616 NewPage Wisconsin System Inc.   
Wisconsin SOS       UCC-1    GreatAmerica Leasing Corporation    Leased
Equipment    02/05/2010    100001494624       NewPage Wisc System Inc.   
Wisconsin SOS       UCC-1    Yale Materials Handling Green Bay Inc.    Specific
Equipment    04/10/2012    120004834524      

 

-32-



--------------------------------------------------------------------------------

In addition, the following:2

 

  1. Easements contemplated by the Settlement Agreement and Mutual Release,
between Wickliffe Paper Company and MeadWestvaco Virginia Corporation, that was
filed on October 22, 2013 in the United States Bankruptcy Court for the District
of Delaware.

 

  2. Easements contemplated in each of the Reciprocal Easement Agreements
between Consolidated Water Power Company and NewPage Wisconsin System Inc.
related to the separation of the assets of the parties.

 

2  The terms of the settlement easements require that any mortgages be released
or subordinated to the extent of the easements to be granted.

 

-33-



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

None.

 

-34-



--------------------------------------------------------------------------------

SCHEDULE 6.07

TRANSACTIONS WITH AFFILIATES

 

1. Ordinary course commodities hedging activities, including with Goldman Sachs,
JP Morgan or both.

 

2. Affiliated Interest Agreement dated June 21, 1988 by and between NewPage
Wisconsin System Inc. (as successor in interest) and Consolidated Water Power
Company.

 

-35-



--------------------------------------------------------------------------------

SCHEDULE 10.01

NOTICE INFORMATION

Administrative Agent:

Credit Suisse AG, Cayman Islands Branch

Attn: Sean Portrait

Eleven Madison Avenue, New York, New York 10010

Facsimile: (212) 322-2291

Email: agency.loanops@credit-suisse.com

Borrower:

NewPage Corporation

Attn: Jay Epstein, Chief Financial Officer

8540 Gander Creek Drive Miamisburg, Ohio 45342

Facsimile:  (937) 242-9324

Telephone: (937) 242-9345

Email: jay.epstein@newpagecorp.com

On or prior to the Merger Closing Date, with copy to:

Attn: Robert Buckholz

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004-2498

Telephone: (212) 558-3876

Facsimile:  (212) 291-9018

Email: buckholzr@sullcrom.com

Following the Merger Closing Date, with copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Gregory Ezring, Esq.

Telephone: (212) 373-3458

Facsimile: (212) 492-0458

Email: gezring@paulweiss.com

With copy to:

Apollo Global Management, LLC

9 West 57th Street, 43rd Floor

New York, NY 10018

Attention: General Counsel



--------------------------------------------------------------------------------

Telephone: (212) 515-3200

Facsimile:  (646) 607-0539

Email Address: medley@apollolp.com